 



Exhibit 10.23

 

SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

DATED AS OF MARCH 21, 2014

 

by and among

 

AMERICAN REALTY CAPITAL HEALTHCARE TRUST

II OPERATING PARTNERSHIP, L.P.,

 

as THE Borrower,

 

KEYBANK NATIONAL ASSOCIATION,

 

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

 

AND

 

OTHER LENDERS THAT MAY BECOME

 

PARTIES TO THIS AGREEMENT,

 

KEYBANK NATIONAL ASSOCIATION,

 

AS THE AGENT,

 

AND

 

KEYBANC CAPITAL MARKETS, INC.

 

AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER

 

 

 

 

Senior Secured Revolving Credit Agreement

 

THIS SENIOR SECURED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made as of
March 21, 2014, by and among AMERICAN REALTY CAPITAL HEALTHCARE TRUST II
OPERATING PARTNERSHIP, L.P., a Delaware limited partnership (the “Borrower”),
KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other lending institutions which
are parties to this Agreement as “Lenders”, and the other lending institutions
that may become parties hereto as “Lenders” pursuant to §18 (together with
KeyBank, the “Lenders”), KEYBANK NATIONAL ASSOCIATION, as Agent for the Lenders
(the “Agent”), and KEYBANC CAPITAL MARKETS, INC., as Sole Lead Arranger and Sole
Book Runner.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility to the Borrower; and

 

WHEREAS, the Agent and the Lenders are willing to provide such revolving credit
facility to the Borrower on and subject to the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

 

§1.           DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1         Definitions. The following terms shall have the meanings set forth
in this §l or elsewhere in the provisions of this Agreement referred to below:

 

Acknowledgments. Collectively, each of the Acknowledgments executed by a
Guarantor in favor of the Agent, acknowledging the pledge of Equity Interests in
such Guarantor to the Agent, such Acknowledgment to be substantially in the form
of Exhibit A hereto, as the same may be modified, amended or restated.

 

Additional Commitment Request Notice. See §2.11(a).

 

Additional Subsidiary Guarantor. Each additional Subsidiary of the Borrower
which becomes a Subsidiary Guarantor pursuant to §5.5.

 

Adjusted Consolidated EBITDA. With respect to any period, the Consolidated
EBITDA for such period less the amount equal to Capital Reserves for such
period.

 

Adjusted Net Operating Income. On any date of determination, the sum of (a) Net
Operating Income from the Borrowing Base Assets for the four (4) fiscal quarters
most recently ended, less (b) the Capital Reserves (provided that until the
financial statements, reports, Compliance Certificate and Borrowing Base
Certificate for the fiscal quarter ending September 30, 2014 have been delivered
to Agent pursuant to §7.4, Adjusted Net Operating Income from the Borrowing Base
Assets shall be annualized such that (i) during any period prior to which the
financial statements, reports, Compliance Certificate and Borrowing Base

 

 

 

 

Certificate for the fiscal quarter ending March 31, 2014 have been delivered to
Agent pursuant to §7.4, the amount of Adjusted Net Operating Income from the
Borrowing Base Assets will be determined by multiplying such amounts for the
calendar quarter ended on December 31, 2013 by four (4), (ii) during any period
prior to which the financial statements, reports, Compliance Certificate and
Borrowing Base Certificate for the fiscal quarter ending June 30, 2014 have been
delivered to Agent but after such financial statements, reports and certificates
for the fiscal quarter ending March 31, 2014 have been delivered to Agent, in
each case pursuant to §7.4, the amount of Adjusted Net Operating Income from the
Borrowing Base Assets will be determined by multiplying such amounts for the two
consecutive fiscal quarter period ended March 31, 2014 by two (2) and (iii)
during any period prior to which the financial statements, reports, Compliance
Certificate and Borrowing Base Certificate for the fiscal quarter ending
September 30, 2014 have been delivered to Agent but after such financial
statements, reports and certificates for the fiscal quarter ending June 30, 2014
have been delivered to Agent, in each case pursuant to §7.4, the amount of
Adjusted Net Operating Income from the Borrowing Base Assets will be determined
by multiplying such amounts for the three consecutive fiscal quarter period
ended June 30, 2014 by four-thirds (4/3)).

 

Advisor. American Realty Capital Healthcare II Advisors, LLC, a Delaware limited
liability company.

 

Advisory Agreement. That certain Advisory Agreement dated as of February 14,
2013 by and among REIT, the Borrower and the Advisor, as amended by that certain
First Amendment to Advisory Agreement dated as of March 11, 2013 and by that
certain Second Amendment to Advisory Agreement dated as of May 15, 2013, as the
same may be further modified or amended.

 

Affected Lender. See §4.14.

 

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty-five percent (25%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or preferred
stock (or other ownership interest) representing twenty-five percent (25%) or
more of the outstanding limited partnership interests, preferred stock or other
ownership interests of such Person.

 

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

 

2

 

 

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

 

Agent’s Special Counsel. McKenna Long & Aldridge LLP or such other counsel as
selected by the Agent.

 

Agreement. This Senior Secured Revolving Credit Agreement, including the
Schedules and Exhibits hereto.

 

Agreement Regarding Fees. See §4.2.

 

ALF. Assisted living facility.

 

Applicable Capitalization Rate. The capitalization rate set forth below with
respect to the type of asset described below:

 

MOBs – seven and one-half percent (7.5%)

 

ASC, LTAC and Rehabs – nine and one-quarter percent (9.25%)

 

SNF – nine and three-quarters percent (9.75%)

 

ILFs and ALFs – seven and three quarters percent (7.75%)

 

Applicable Margin. On any date, the Applicable Margin for LIBOR Rate Loans and
Base Rate Loans shall be as set forth below based on the ratio of the
Consolidated Total Indebtedness to the Consolidated Total Asset Value:

 

Pricing Level  Ratio  LIBOR Rate
Loans   Base Rate
Loans  Pricing Level 1  Less than 40%   1.60%   0.35% Pricing Level 2  Greater
than or equal to 40% but less than 45%   1.75%   0.50% Pricing Level 3  Greater
than or equal to 45% but less than 50%   1.90%   0.65% Pricing Level 4  Greater
than or equal to 50% but less than 55%   2.05%   0.80% Pricing Level 5  Greater
than or equal to 55%   2.20%   0.95%

 

Notwithstanding the foregoing, until such time that Consolidated Tangible Net
Worth exceeds $350,000,000.00, as demonstrated by the quarterly Compliance
Certificate and

 

3

 

 

financial statements delivered to Agent and the Lenders in compliance with §7.4,
then the Applicable Margin for LIBOR Rate Loans and Base Rate Loans shall be
thirty-five basis points (0.35%) higher across all Pricing Levels set forth
above.

 

The initial Applicable Margin shall be at Pricing Level 1. The Applicable Margin
shall not be adjusted based upon such ratio, if at all, until the first day of
the first month following the delivery by the Borrower to the Agent of the
Compliance Certificate after the end of a calendar quarter. In the event that
the Borrower shall fail to deliver to the Agent a quarterly Compliance
Certificate on or before the date required by §7.4(c), then, without limiting
any other rights of the Agent and the Lenders under this Agreement, the
Applicable Margin shall be at Pricing Level 5 until such failure is cured within
any applicable cure period, or waived in writing by the Majority Lenders, in
which event the Applicable Margin shall adjust, if necessary, on the first day
of the first month following receipt of such Compliance Certificate.

 

In the event that the Agent, REIT or the Borrower in good faith determine that
any financial statements previously delivered were incorrect or inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then (a)
the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Applicable Period, (b) the Applicable Margin shall
be determined as if the Pricing Level for such higher Applicable Margin were
applicable for such Applicable Period, and (c) the Borrower shall within three
(3) Business Days of demand thereof by the Agent pay to the Agent the accrued
additional amount owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly applied by the Agent in
accordance with this Agreement.

 

Appraisal. An MAI appraisal of the value of a parcel of Real Estate, determined
on an “as-is” value basis, performed by (a) for purposes of initial inclusion of
a Borrowing Base Asset in the Borrowing Base Availability, an independent
appraiser selected by the Borrower and reasonably acceptable to the Agent who is
not an employee of REIT, the Borrower, any of their respective Subsidiaries, the
Agent or a Lender, and (b) otherwise, an independent appraiser selected by the
Agent who is not an employee of REIT, the Borrower, any of their respective
Subsidiaries, the Agent or a Lender, the form and substance of such appraisal
and the identity of the appraiser to be in compliance with the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended, the rules
and regulations adopted pursuant thereto and all other regulatory laws and
policies (both regulatory and internal) applicable to the Lenders and otherwise
acceptable to the Agent.

 

Appraised Value. The “as-is” value of a parcel of Real Estate determined by the
most recent Appraisal of such Real Estate obtained pursuant to this Agreement;
subject, however, to such changes or adjustments to the value determined thereby
as may be required by the appraisal department of the Agent in its good faith
business judgment.

 

Arranger. KeyBanc Capital Markets, Inc., or any successor.

 

Assignment and Acceptance Agreement. See §18.1.

 

4

 

 

Assignment of Interests. Collectively, each of the Collateral Assignments of
Interests executed by the Borrower in favor of the Agent, each such agreement to
be substantially in the form of Exhibit K hereto.

 

ASC. Ambulatory surgery center.

 

Authorized Officer. Any of the following Persons: Thomas P. D’Arcy, Edward M.
Weil, Jr., W. Todd Jensen, Peter M. Budko, Nick Radesca and Edward F. Lange,
Jr.; and such other Persons as the Borrower shall designate in a written notice
to the Agent.

 

Balance Sheet Date. December 31, 2013.

 

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

 

Base Rate. The greatest of (a) the fluctuating annual rate of interest announced
from time to time by the Agent at the Agent’s Head Office as its “prime rate”,
(b) one half of one percent (0.5%) above the Federal Funds Effective Rate or (c)
the then applicable LIBOR for a one month interest period plus one percent
(1.0%) per annum. Any change in the rate of interest payable hereunder resulting
from a change in the Base Rate shall become effective as of 12:01 a.m. on the
Business Day on which such change in the Base Rate becomes effective, without
notice or demand of any kind. The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

 

Base Rate Loans. Collectively, (a) the Revolving Credit Loans bearing interest
calculated by reference to the Base Rate and (b) the Swing Loans.

 

Borrower. As defined in the preamble hereto.

 

Borrowing Base Assets. The Eligible Real Estate owned by a Subsidiary Guarantor
with respect to which all of the Equity Interests in such owning Guarantor have
been pledged to the Agent pursuant to the Assignment of Interests. The initial
Borrowing Base Assets, if any, are described on Schedule 1.2 hereto.

 

Borrowing Base Capitalized Value Limit. As of the date of determination, without
duplication, the lesser of the following amounts determined individually for
each Borrowing Base Asset that is a LTAC, Rehab, ASC, MOB, ILF, ALF or SNF: (a)
the Capitalized Value of such Borrowing Base Asset multiplied by fifty-five
percent (55%), and (b) the Property Cost of such Borrowing Base Asset multiplied
by fifty-five percent (55%), in each case, as most recently determined under
this Agreement; provided, however, that twenty-four (24) months after the
acquisition of such Borrowing Base Asset, the Borrowing Base Capitalized Value
Limit for such Borrowing Base Asset shall be determined by the Capitalized Value
of such Borrowing Base Asset multiplied by fifty-five percent (55%). The
aggregate Borrowing Base Capitalized Value Limit for all Borrowing Base Assets
shall be the sum of such calculations for all of the Borrowing Base Assets.

 

5

 

 

Borrowing Base Availability. The lesser of (a) the Borrowing Base Capitalized
Value Limit of the Borrowing Base Assets and (b) the Debt Service Coverage
Amount.

 

Borrowing Base Certificate. See §7.4(c).

 

Breakage Costs. The actual cost incurred (or reasonably expected to be incurred)
by any Lender of re-employing funds bearing interest at LIBOR in connection with
(a) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (b) the conversion of a LIBOR
Rate Loan to any other applicable interest rate on a date other than the last
day of the relevant Interest Period, or (c) the failure of the Borrower to draw
down, on the first day of the applicable Interest Period, any amount as to which
the Borrower has elected a LIBOR Rate Loan.

 

Building. With respect to each Borrowing Base Asset or other parcel of Real
Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

 

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

 

Capital Reserve. For any period and with respect to any of the Borrowing Base
Assets for which the Borrower or a Subsidiary Guarantor is obligated by a Lease
or any other agreement to make any capital expenditures (i.e., such Borrowing
Base Asset is not one hundred percent (100%) leased pursuant to an absolute
triple net lease), an amount equal to (a) the sum of (i) $300 per unit for ILFs
and ALFs, plus (ii) $500 per bed for SNFs, plus (ii) $0.50 multiplied by the Net
Rentable Areas of the MOBs, plus (iv) $0.75 multiplied by the Net Rentable Areas
of the LTACs, Rehabs and ASCs multiplied by (b) the number of days in such
period divided by three hundred sixty-five (365).

 

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

Capitalized Value. For any Real Estate as of any date of determination, an
amount equal to (a) the Adjusted Net Operating Income for such Real Estate
divided by (b) the Applicable Capitalization Rate.

 

Cash Equivalents. As of any date, (a) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (b) time deposits and certificates of deposits having maturities of not
more than one (1) year from such date and issued by any domestic commercial bank
having (i) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (ii) capital and
surplus in excess of $100,000,000.00, (c) commercial paper rated at least A-1 or
the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within one hundred twenty (120) days from such date, and
(d) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.

 

6

 

 

CERCLA. The federal Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

 

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

 

(a)          any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder) shall have acquired beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of a percentage (based on voting power, in the
event different classes of stock or interests shall have different voting
powers) of the voting stock or voting interests of REIT equal to at least twenty
percent (20%);

 

(b)          as of any date a majority of the Board of Directors or Trustees or
similar body (the “Board”) of REIT or the Borrower consists of individuals who
were not either (i) directors or trustees of REIT or the Borrower as of the
corresponding date of the previous year, or (ii) selected or nominated to become
directors or trustees by the Board of REIT or the Borrower of which a majority
consisted of individuals described in clause (i) above, or (iii) selected or
nominated to become directors or trustees by the Board of REIT or the Borrower,
which majority consisted of individuals described in clause (i) above and
individuals described in clause (ii) above (excluding, in the case of both
clauses (ii) and (iii) above, any individual whose initial nomination for, or
assumption of office as, a member of the Board occurs as a result of an actual
or threatened solicitation of proxies or consents for the election or removal of
one or more directors or trustees by any Person or group other than a
solicitation for the election of one or more directors or trustees by or on
behalf of the Board);

 

(c)          REIT fails to own, directly or indirectly, at least fifty-one
percent (51%) of the economic, voting and beneficial interest of the Borrower,
or fails to own any of its interest in Borrower free and clear of any lien,
encumbrance or other adverse claim;

 

(d)          REIT fails to control the Borrower;

 

(e)          the Borrower fails to own, directly or indirectly, free of any
lien, encumbrance or other adverse claim (other than the Lien of the Agent
granted pursuant to the Loan Documents and non-consensual Liens expressly
permitted under §§8.2(i) and 8.2(ii)), at least one hundred percent (100%) of
the economic, voting and beneficial interest of each Subsidiary Guarantor;

 

(f)         before the Internalization, the Advisor, or a replacement advisor
consented to in writing by the Majority Lenders, shall fail to be the advisor of
the Borrower; or

 

(g)        after the Internalization, any of Nicholas S. Schorsch, Peter M.
Budko, Thomas P. D’Arcy, Todd Jensen, Edward F. Lange, Jr., and Edward M. Weil,
Jr., shall die or become disabled or otherwise cease to be active on a daily
basis in the management of the REIT or serve as board members of the REIT, and
such event results in fewer than three (3) of such individuals, being active on
a daily basis in the management of the REIT or serving as board members of the
REIT; provided that if fewer than three (3) of such individuals shall continue
to

 

7

 

 

be active on a daily basis in the management of the REIT or serve as board
members of the REIT, it shall not be a “Change of Control” if a replacement
executive of comparable experience and reasonably satisfactory to the Agent
shall have been retained within six (6) months of such event such that there are
not fewer than three (3) such individuals active in the daily management of REIT
or serving as board members of the REIT.

 

Closing Date. The date of this Agreement.

 

CMS. The U.S. Centers for Medicare and Medicaid Services.

 

Code. The Internal Revenue Code of 1986, as amended, and the regulations issued
thereunder.

 

Collateral. All of the property, rights and interests of the Borrower and its
Subsidiaries which are subject to the security interests, security title, liens
and mortgages created by the Security Documents.

 

Collateral Account. A special deposit account established by the Agent pursuant
to §12.6 and under its sole dominion and control.

 

Commitment. With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the amount of such Lender’s commitment to make or maintain Loans to
the Borrower and to participate in Letters of Credit for the account of the
Borrower, as the same may be changed from time to time in accordance with the
terms of this Agreement.

 

Commitment Increase. See §2.11(a).

 

Commitment Increase Date. See §2.11(a).

 

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment of each Lender shall be
determined based on the Commitment Percentage of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.

 

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

 

Competitor REIT. See §18.1.

 

Compliance Certificate. See §7.4(c).

 

CON. A certificate of need or similar certificate, license or approval issued by
the State Regulator for a Borrowing Base Asset.

 

8

 

 

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

 

Consolidated EBITDA. With respect to any period, an amount equal to the EBITDA
of REIT and its Subsidiaries for such period determined on a Consolidated basis.

 

Consolidated Fixed Charges. With respect to any period, the sum of
(a) Consolidated Interest Expense for such period, plus (b) all
regularly-scheduled principal payments paid with respect to Indebtedness of REIT
and its Subsidiaries during such period, other than any balloon, bullet or
similar principal payment which repays or defeases such Indebtedness in full and
any related defeasance premiums, plus (c) all Preferred Distributions paid
during such period. Such Person’s Equity Percentage in the fixed charges
referred to above of its Unconsolidated Affiliates shall be included in the
determination of Consolidated Fixed Charges.

 

Consolidated Interest Expense. With respect to any period, without duplication,
(a) total Interest Expense of REIT and its Subsidiaries determined on a
Consolidated basis in accordance with GAAP for such period, plus (b) such
Person’s Equity Percentage of Interest Expense of its Unconsolidated Affiliates
for such period.

 

Consolidated Tangible Net Worth. As of any date of determination, the amount by
which Consolidated Total Asset Value exceeds Consolidated Total Indebtedness.

 

Consolidated Total Asset Value. On a Consolidated basis for the REIT and its
Subsidiaries, the sum of the following (without duplication with respect to any
Real Estate):

 

(a)          With respect to Real Estate owned by REIT and its Subsidiaries
(other than Development Properties) for eight (8) full fiscal quarters or more,
an amount equal to (i) the Adjusted Net Operating Income from such Real Estate
for the four (4) fiscal quarters most recently ended (provided that until the
financial statements, reports, Compliance Certificate and Borrowing Base
Certificate for the fiscal quarter ending September 30, 2014 have been delivered
to Agent pursuant to §7.4, such amount shall be annualized such that (A) during
any period prior to which the financial statements, reports, Compliance
Certificate and Borrowing Base Certificate for the fiscal quarter ending March
31, 2014 have been delivered to Agent pursuant to §7.4, the amount of Adjusted
Net Operating Income from such Real Estate will be determined by multiplying the
amount of Adjusted Net Operating Income from such Real Estate for the calendar
quarter ended on December 31, 2013 by four (4), (B) during any period prior to
which the financial statements, reports, Compliance Certificate and Borrowing
Base Certificate for the fiscal quarter ending June 30, 2014 have been delivered
to Agent but after such financial statements, reports and certificates for the
fiscal quarter ending March 31, 2014 have been delivered to Agent, in each case
pursuant to §7.4, the amount of Adjusted Net Operating Income from such Real
Estate will be determined by multiplying the amount of Adjusted Net Operating
Income from such Real Estate for the two consecutive fiscal quarter period ended
March 31, 2014 by two (2) and (C) during any period prior to which the financial
statements, reports, Compliance Certificate and Borrowing Base Certificate for
the fiscal quarter ending September 30, 2014 have been delivered to Agent but
after such financial statements, reports and

 

9

 

 

certificates for the fiscal quarter ending June 30, 2014 have been delivered to
Agent, in each case pursuant to §7.4, the amount of Adjusted Net Operating
Income from such Real Estate will be determined by multiplying the amount of
Adjusted Net Operating Income from such Real Estate for the three consecutive
fiscal quarter period ended June 30, 2014 by four-thirds (4/3)), divided by
(ii) the Applicable Capitalization Rate; plus

 

(b)          with respect to Real Estate owned by REIT and its Subsidiaries for
less than eight (8) full fiscal quarters (other than those included under clause
(c) below), the acquisition cost determined in accordance with GAAP of all such
Real Estate described in this clause (b), provided that if there shall be a
material adverse change to any such Real Estate (including, without limitation,
as a result of lease terminations, lease defaults or modifications to leases)
from the date of acquisition thereof by REIT or its Subsidiaries, as determined
by Agent, then such Real Estate shall be valued as of any date of determination
under this clause (b) in an amount equal to (i) the Adjusted Net Operating
Income from such Real Estate for the four (4) fiscal quarters most recently
ended, divided by (ii) the Applicable Capitalization Rate; plus

 

(c)          the book value determined in accordance with GAAP of all
Development Properties owned by REIT and its Subsidiaries, plus

 

(d)          the book value determined in accordance with GAAP of all Mortgage
Note Receivables and mezzanine notes secured by equity interests in Persons
which solely own Medical Properties, plus

 

(e)          the aggregate amount of all Unrestricted Cash and Cash Equivalents
of REIT and its Subsidiaries as of the date of determination.

 

Consolidated Total Asset Value will be adjusted, as appropriate, for
acquisitions, dispositions and other changes to the portfolio during the
calendar quarter most recently ended prior to a date of determination. All
income, expense and value associated with assets included in Consolidated Total
Asset Value disposed of during the calendar quarter period most recently ended
prior to a date of determination will be eliminated from calculations.
Consolidated Total Asset Value will be adjusted to include an amount equal to
REIT or any of its Subsidiaries’ pro rata share (based upon the greater of such
Person’s Equity Percentage in such Unconsolidated Affiliate or such Person’s pro
rata liability for the Indebtedness of such Unconsolidated Affiliate) of the
Consolidated Total Asset Value attributable to any of the items listed above in
this definition owned by such Unconsolidated Affiliate.

 

Consolidated Total Indebtedness. On any date of determination, (1) REIT’s
consolidated share of Indebtedness which includes all GAAP Indebtedness
(adjusted to eliminate increases or decreases arising from ASC-805) including
recourse and non-recourse mortgage debt, letters of credit, net obligations
under uncovered interest rate contracts, contingent obligations to the extent
the obligations are binding, unsecured debt, capitalized lease obligations
(including ground leases), guarantees of indebtedness (excluding any
Non-Recourse Exclusions until a written claim is made with respect thereto, and
then such guarantees shall be included only to the extent of the anticipated
liability under such claim determined in accordance with GAAP (or prior to any
determination by REIT’s independent auditors of such amount, only to the extent
of the anticipated liability reasonably determined by Borrower of such amount,
such

 

10

 

 

amount to be reasonably acceptable to Agent)) and subordinated debt, (2) REIT’s
pro rata share of preferred obligations that are structurally senior to or pari
passu with the Obligations and (3) REIT’s Equity Percentage of the Consolidated
Total Indebtedness of its Unconsolidated Affiliates calculated in a manner
consistent with clauses (1) and (2).

 

Contribution Agreement. The Contribution Agreement dated as of even date
herewith among the Borrower, REIT and each Subsidiary Guarantor which may
hereafter become a party thereto, as the same may be modified, amended or
ratified from time to time.

 

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

 

Debt Service Coverage Amount. At any time determined by the Agent, an amount
equal to the maximum principal loan amount amortized over a thirty (30) year
period which, when bearing interest at a rate per annum equal to the greatest of
(a) the then-current annual yield on ten (10) year obligations issued by the
United States Treasury most recently prior to the date of determination plus two
hundred fifty (250) basis points (2.50%), (b) the highest interest rate being
paid at the time of such determination hereunder and (c) seven percent (7%)
constant, would be payable by the monthly principal and interest payment amount
resulting from dividing (y) Net Operating Income from the Borrowing Base Assets
for the prior four (4) quarters most recently ended (provided that until the
financial statements, reports, Compliance Certificate and Borrowing Base
Certificate for the fiscal quarter ending September 30, 2014 have been delivered
to Agent pursuant to §7.4, such amount shall be annualized such that (i) during
any period prior to which the financial statements, reports, Compliance
Certificate and Borrowing Base Certificate for the fiscal quarter ending March
31, 2014 have been delivered to Agent pursuant to §7.4, the amount of Net
Operating Income from the Borrowing Base Assets will be determined by
multiplying the amount of Net Operating Income from the Borrowing Base Assets
for the calendar quarter ended on December 31, 2013 by four (4), (ii) during any
period prior to which the financial statements, reports, Compliance Certificate
and Borrowing Base Certificate for the fiscal quarter ending June 30, 2014 have
been delivered to Agent but after such financial statements, reports and
certificates for the fiscal quarter ending March 31, 2014 have been delivered to
Agent, in each case pursuant to §7.4, the amount of Net Operating Income from
the Borrowing Base Assets will be determined by multiplying the amount of Net
Operating Income from the Borrowing Base Assets for the two consecutive fiscal
quarter period ended March 31, 2014 by two (2) and (iii) during any period prior
to which the financial statements, reports, Compliance Certificate and Borrowing
Base Certificate for the fiscal quarter ending September 30, 2014 have been
delivered to Agent but after such financial statements, reports and certificates
for the fiscal quarter ending June 30, 2014 have been delivered to Agent, in
each case pursuant to §7.4, the amount of Net Operating Income from the
Borrowing Base Assets will be determined by multiplying the amount of Net
Operating Income from the Borrowing Base Assets for the three consecutive fiscal
quarter period ended June 30, 2014 by four-thirds (4/3)) divided by 1.50, by (z)
twelve (12). Attached hereto as Schedule 9 is an example of the calculation of
Debt Service Coverage Amount (such example is meant only as an illustration
based upon the assumptions set forth in such example, and shall not be
interpreted so as to limit the Agent in its good faith determination of the Debt
Service Coverage Amount hereunder). The determination of the Debt Service
Coverage Amount and the components thereof by the Agent shall, so long as the
same shall be determined in good faith, be conclusive

 

11

 

 

and binding absent demonstrable error until such time as the Borrower delivers
the Compliance Certificate for the quarter ending.

 

Default. See §12.1.

 

Default Rate. See §4.11.

 

Defaulting Lender. Any Lender that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Loans, within two (2) Business Days of the date required to be funded by it
hereunder and such failure is continuing, unless such failure arises out of a
good faith dispute between such Lender and either the Borrower or the Agent, (b)
(i) has notified the Borrower, the Agent or any Lender that it does not intend
to comply with its funding obligations hereunder or (ii) has made a public
statement to that effect with respect to its funding obligations under other
agreements generally in which it commits to extend credit, unless with respect
to this clause (b), such failure is subject to a good faith dispute, (c) has
failed, within two (2) Business Days after request by the Agent, to confirm in a
manner reasonably satisfactory to the Agent that it will comply with its funding
obligations; provided that, notwithstanding the provisions of §2.13, such Lender
shall cease to be a Defaulting Lender upon the Agent’s receipt of confirmation
that such Defaulting Lender will comply with its funding obligations, or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any bankruptcy, insolvency, reorganization, liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
receivership, rearrangement or similar debtor relief law of the United States or
other applicable jurisdictions from time to time in effect, including any law
for the appointment of the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority as receiver, conservator, trustee,
administrator or any similar capacity, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority (including any agency,
instrumentality, regulatory body, central bank or other authority) so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts of the United States or from the enforcement of
judgments or writs of attachment of its assets or permit such Lender (or such
governmental authority or instrumentality) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Person). Any determination
by the Agent that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
§2.13(g)) upon delivery of written notice of such determination to the Borrower
and each Lender.

 

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or

 

12

 

 

bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement. Not in limitation of the foregoing, the term “Derivatives Contract”
includes any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement of similar type, including any such obligations or
liabilities under any such master agreement.

 

Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) above, the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

 

Development Property. Any Real Estate owned or acquired by the Borrower or its
Subsidiaries and on which (a) such Person is pursuing construction of one or
more buildings for use as a Medical Property and for which construction is
proceeding to completion without undue delay from permit denial, construction
delays or otherwise, all pursuant to the ordinary course of business of the
Borrower or its Subsidiaries, or (b) remains less than eighty percent (80%)
leased (based on Net Rentable Area or, if a ALF or a ILF, number of units);
provided that any Real Estate will no longer be considered to be a Development
Property at the earlier of (a) the date on which all improvements related to the
development of such Development Property have been substantially completed
(excluding tenants improvements) for twelve (12) months, or (b) the date upon
which notice is received by the Agent from the Borrower that the Borrower elects
to designate such Development Property as a Stabilized Property.

 

Diligence Threshold. The Diligence Threshold shall be deemed to have been
achieved for so long as (a) Consolidated Tangible Net Worth is not less than
$200,000,000.00 and (b) the Eligible Real Estate included in the calculation of
the Borrowing Base Capitalized Value Limit shall consist of not less than ten
(10) Borrowing Base Assets and such Borrowing Base Assets shall be contributing
not less than Two Hundred Million and No/100 Dollars ($200,000,000.00) of
Capitalized Value in the aggregate to the Borrowing Base Capitalized Value
Limit.

 

Directions. See §14.13.

 

Distribution. Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of REIT or any of its Subsidiaries now or
hereafter outstanding, except a

 

13

 

 

dividend payable in Equity Interests; (b) redemption, conversion, exchange,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any Equity Interest of REIT or any of its
Subsidiaries now or hereafter outstanding, except in the form of Equity
Interests; and (c) payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
REIT or any of its Subsidiaries now or hereafter outstanding, except in the form
of Equity Interests. Distributions from any Subsidiary of the Borrower to,
directly or indirectly, the Borrower or REIT shall be excluded from this
definition.

 

Dividend Reinvestment Proceeds. All dividends or other distributions, direct or
indirect, on account of any Equity Interest of any Person which any holder(s) of
such Equity Interests direct to be used, concurrently with the making of such
dividend or distribution, for the purposes of purchasing for the account of such
holder(s) additional Equity Interests in such Person or any of its Subsidiaries.

 

Dollars or $. Dollars in lawful currency of the United States of America.

 

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

 

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Maturity Date, as applicable, is
converted in accordance with §4.1.

 

EBITDA. With respect to any Person and its Subsidiaries with respect to any
period (without duplication): (a) Net Income (or Loss) on a Consolidated basis,
in accordance with GAAP, exclusive of any income or losses from minority
interests in the case of such Person or its Subsidiaries, acquisition costs for
acquisitions, whether or not consummated, and the following (but only to the
extent included in determination of such Net Income (or Loss)): (i) depreciation
and amortization expense; (ii) Interest Expense; (iii) income tax expense; and
(iv) extraordinary or non-recurring gains and losses (including, without
limitation, gains and losses on the sale of assets) and distributions to
minority owners); plus (b) such Person’s pro rata share of EBITDA of its
Unconsolidated Affiliates as provided below. With respect to Unconsolidated
Affiliates, EBITDA attributable to such entities shall be excluded but EBITDA
shall include a Person’s Equity Percentage of Net Income (or Loss) from such
Unconsolidated Affiliates plus its Equity Percentage of the following to the
extent included in the determination of such Net Income (or Loss): (w)
depreciation and amortization expense, (x) Interest Expense, (y) income tax
expense and (z) extraordinary or non-recurring gains and losses (including,
without limitation, gains and losses on the sale of assets) and distributions to
minority owners; provided, however, that straight line leveling adjustments
required under GAAP and amortization of intangibles pursuant to FAS 141R shall
be excluded from the calculation of EBITDA.

 

EBITDAR. EBITDA of tenant(s) or operators of a Medical Property plus all base
rent and additional rent due and payable by such tenants or operators during the
applicable period calculated either on an individual Medical Property or
consolidated basis as determined by the Agent.

 

14

 

 

Eligible Real Estate. Real Estate which at all times satisfies the following
requirements:

 

(a)          which is wholly-owned in fee by the Borrower or a Subsidiary
Guarantor (or leased by the Borrower or a Subsidiary Guarantor under a Ground
Lease with at least thirty (30) years remaining on its term), the Equity
Interests of which, prior to inclusion of such Real Estate as a Borrowing Base
Asset and in the calculation of the Borrowing Base Availability, shall have been
made subject to a first priority Lien in favor of the Agent;

 

(b)          which is located within the United States;

 

(c)          which is improved by an income-producing Medical Property;

 

(d)          as to which all of the representations set forth in §6 of this
Agreement concerning such Borrowing Base Asset are true and correct in all
material respects (provided that to the extent that all or any portion of the
representations and warranties contained in §6 is qualified by “Material Adverse
Effect” or any other materiality qualifier, then the qualifier therein contained
shall apply in lieu of the “in all material respects” contained in this clause
(d);

 

(e)          which is not subject to any Lien other than the Lien of the Agent
and other Liens expressly permitted under §8.2;

 

(f)          as to which (i) such proposed Borrowing Base Asset shall be in
compliance in all material respects with all applicable Healthcare Laws and
Environmental Laws, (ii) the Borrower, such Subsidiary Guarantor or the
Operators have all Primary Licenses, material Permits and other Governmental
Approvals necessary to own and operate such proposed Borrowing Base Asset, and
(iii) the Operators of such proposed Borrowing Base Asset shall be in material
compliance with all requirements necessary for participation in any Medicare or
Medicaid or other Third-Party Payor Programs to the extent they participate in
such programs; and

 

(g)         as to which the Agent has received and approved all Eligible Real
Estate Qualification Documents required by the Agent, or will receive and
approve them prior to inclusion of such Real Estate as a Borrowing Base Asset
and in the calculation of the Borrowing Base Availability.

 

Eligible Real Estate Qualification Documents. See Schedule 5.3 attached hereto.

 

Employee Benefit Plan. Any employee benefit plan within the meaning of Section
3(3) of ERISA maintained or contributed to by REIT or any ERISA Affiliate for or
on behalf of any employee of REIT or any ERISA Affiliate, other than a
Multiemployer Plan.

 

Environmental Engineer. Any firm of independent professional engineers,
consultants or other scientists generally recognized as expert in the detection,
analysis and remediation of Hazardous Substances and related environmental
matters, as applicable, and acceptable to the Agent in its reasonable
discretion.

 

15

 

 

Environmental Laws. Any judgment, decree, order, law, license, rule or
regulation pertaining to human health (but excluding Healthcare Laws) or the
pollution or protection of the environment or the release or discharge of any
Hazardous Substances into the environment, including without limitation, those
arising under the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 as amended
(“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986, the
Federal Clean Water Act, the Federal Clean Air Act, the Toxic Substances Control
Act, or any state or local statute, regulation, ordinance, order or decree
relating to the environment.

 

Environmental Reports. See §6.19.

 

EPA. See §6.19(b).

 

Equity Interests. With respect to any Person, (a) any share of capital stock of
(or other ownership or profit interests in) such Person, (b) any warrant, option
or other right for the purchase or other acquisition from such Person of (i) any
share of capital stock of (or other ownership or profit interests in) such
Person, or (ii) any security convertible into or exchangeable for any share of
capital stock of (or other ownership or profit interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests) and whether or not such share, warrant,
option, right or other interest is authorized or otherwise existing on any date
of determination, and (c) any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting.

 

Equity Offering. The issuance and sale after the Closing Date by REIT or any of
its Subsidiaries of any equity securities of such Person (other than equity
securities issued to REIT or any one or more of its Subsidiaries in their
respective Subsidiaries).

 

Equity Percentage. The aggregate ownership percentage of any Person or its
Subsidiaries in each Unconsolidated Affiliate, which shall be calculated as the
greater of (a) such Person’s direct or indirect nominal capital ownership
interest in the Unconsolidated Affiliate as set forth in the Unconsolidated
Affiliate’s organizational documents, and (b) such Person’s direct or indirect
economic ownership interest in the Unconsolidated Affiliate reflecting such
Person’s current allocable share of income and expenses of the Unconsolidated
Affiliate.

 

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.

 

ERISA Affiliate. Any Person which is treated as a single employer with REIT or
its Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section
4001 of ERISA and any predecessor entity of any of them.

 

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which the Borrower, a Guarantor or an ERISA
Affiliate could have liability under Section 4062(e) or Section 4063 of ERISA.

 

16

 

 

Event of Default. See §12.1.

 

Excluded Taxes. Any of the following taxes imposed on or with respect to the
Agent or any Lender or required to be withheld or deducted from a payment to the
Agent or any Lender, (i) taxes imposed on or measured by net income, branch
profits taxes or franchise taxes imposed on the Agent or any Lender, in each
case, (a) imposed as a result of the Agent or such Lender being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office, located in the jurisdiction imposing such tax (or any
political subdivision thereof) or (b) that are Other Connection Taxes, (ii) in
the case of a Lender, United States federal withholding taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request by the Borrower under §§2.13(b), 4.14 or 18.8)
or such Lender changes its lending office, except in each case to the extent
that, pursuant to this Agreement, amounts with respect to such taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) taxes attributable to the Agent’s or such Lender’s failure to comply with
§4.3(c) and (iv) any Excluded FATCA Tax.

 

Excluded FATCA Tax. Any tax, assessment or other governmental charge imposed on
a Lender under FATCA, to the extent applicable to the transactions contemplated
by this Agreement, that would not have been imposed but for a failure by a
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the requirements of FATCA.

 

Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

Extension Request. See §2.12(a)(i).

 

FATCA. Sections 1471 through 1474 of the Internal Revenue Code, any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any applicable
intergovernmental agreements with respect thereto.

 

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve

 

17

 

 

Bank of Cleveland on such day as being the weighted average of the rates on
overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate.”

 

Fee Owner. The applicable owner of the fee interest in a Borrowing Base Asset
that is subject to a Ground Lease.

 

Fronting Exposure. At any time there is a Defaulting Lender, (a) with respect to
the Issuing Lender, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof and (b) with respect to the Swing Loan Lender, such Defaulting
Lender’s Commitment Percentage of Swing Loans other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders, repaid by the Borrower or for which cash collateral or other credit
support acceptable to the Swing Loan Lender shall have been provided in
accordance with the terms hereof.

 

Funds from Operations. With respect to any Person with respect to any period, an
amount equal to (a) the Net Income (or Loss) of such Person computed in
accordance with GAAP, calculated without regard to gains (or losses) from debt
restructuring and sales of property during such period, plus (b) depreciation
with respect to such Person’s real estate assets and amortization (other than
amortization of deferred financing costs) of such Person for such period, all
after adjustment for unconsolidated partnerships and joint ventures. Adjustments
for Unconsolidated Affiliates will be calculated to reflect funds from
operations on the same basis. Funds from Operations shall be reported in
accordance with NAREIT policies.

 

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

 

Governmental Authority. Any federal, state, county or municipal government, or
political subdivision thereof, any governmental or quasi-governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court, administrative tribunal, or public utility.

 

Ground Lease. An unsubordinated ground lease as to which no default (other than
a default which remains subject to grace or cure periods) or event of default
has occurred or with the passage of time or the giving of notice would occur and
containing the following terms and conditions: (a) a remaining term (exclusive
of any unexercised extension options) of thirty (30) years or more from the date
such Real Estate is accepted into the Borrowing Base Assets; (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor; (c) the obligation of the lessor to give the holder
of any mortgage lien on such leased property written notice of any defaults on
the part of the lessee and agreement of

 

18

 

 

such lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosure, and fails to do so; (d)
reasonable transferability of the lessee’s interest under such lease, including
the ability to sublease; and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

 

Ground Lease Default. See §6.21(b).

 

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA maintained or contributed to by REIT or any ERISA
Affiliate for or on behalf of any present or former employee of REIT or any
ERISA Affiliate, the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

 

Guarantors. Collectively, REIT and the Subsidiary Guarantors (including all
Additional Subsidiary Guarantors), and individually any one of them.

 

Guaranty. The Unconditional Guaranty of Payment and Performance dated of even
date herewith made by REIT and each Subsidiary Guarantor in favor of the Agent
and the Lenders, as the same may be modified, amended, restated or ratified,
such Guaranty to be in form and substance satisfactory to the Agent.

 

Hazardous Substances. Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substance, oil, petroleum and petroleum byproduct,
material, waste or other substance which is defined, determined or identified as
hazardous or toxic under any Environmental Law. Without limiting the generality
of the foregoing, the term shall mean and include:

 

(a)        “hazardous substances” as defined under CERCLA;

 

(b)        “hazardous waste” and “regulated substances” as defined in the
Resource Conservation and Recovery Act of 1976, as amended, and regulations
promulgated thereunder;

 

(c)        “hazardous materials” as defined in the Hazardous Materials
Transportation Act, as amended, and regulations promulgated thereunder; and

 

(d)        “chemical substance or mixture” as defined in the Toxic Substances
Control Act, as amended, and regulations promulgated thereunder.

 

Healthcare Investigations. Any inquiries, investigations, probes, audits,
reviews or proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of the Borrower, any Subsidiary Guarantor or any
Operator (including, without limitation, inquiries involving the Comprehensive
Error Rate Testing and any inquiries, investigations, probes, audits, reviews or
proceedings initiated by any Fiscal Intermediary/Medicare Administrator
Contractor, any Medicaid Integrity Contractor, any Recovery Audit Contractor,
any Program Safeguard Contractor, any Zone Program Integrity Contractor, any
Medicaid Fraud Control Unit, any Attorney General, any Department of Insurance,
the Office of Inspector

 

19

 

 

General, the Department of Justice, the CMS or similar governmental agencies or
contractors for such agencies).

 

Healthcare Laws. All applicable state and federal statutes, codes, ordinances,
orders, rules, regulations, and guidance relating to patient healthcare and/or
patient healthcare information, including, without limitation, HIPAA, the Health
Information Technology for Economic Clinical Health Act provisions of the
American Recovery and Investment Act of 2009 and the respective rules and
regulations promulgated thereunder, and all other applicable state and federal
laws regarding the privacy and security of protected health information and
other confidential patient information; the establishment, construction,
ownership, operation, licensure, use or occupancy of the Borrowing Base Assets
or any part thereof as a healthcare facility, as the case may be, and all
conditions of participation pursuant to Medicare and/or Medicaid certification;
fraud and abuse, including without limitation, Public Law No. 111-148 (2010)
(Patient Protection and Affordable Care Act, as amended, commonly referred to as
the "PPACA"), Section 1128B(b) of the Social Security Act, as amended, 42 U.S.C.
Section 1320a-7(b) (Criminal Penalties Involving Medicare or State Health Care
Programs), commonly referred to as the “Federal Anti-Kickback Statute,” and
Section 1877 of the Social Security Act, as amended, 42 U.S.C. Section 1395nn
(Prohibition Against Certain Referrals), commonly referred to as the “Stark
Law”, Section 1128A of the Social Security Act, as amended, 42 U.S.C. Section
1320q-7(a) (Civil Monetary Penalties), commonly referred to as the "Civil
Monetary Penalties Law," and 31 U.S.C. Section 3729-33, commonly referred to as
the "False Claims Act".

 

Healthcare Representation Borrowing Base Asset. Each Borrowing Base Asset that
is a LTAC, Rehab, ASC, ILF, ALF or SNF.

 

Hedge Obligations. All obligations of the Borrower to any Lender Hedge Provider
under any agreement with respect to an interest rate swap, collar, cap or floor
or a forward rate agreement or other agreement regarding the hedging of interest
rate risk exposure relating to the Obligations, and any confirming letter
executed pursuant to such hedging agreement, and which shall include, without
limitation, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of Section 1a(47) of
the Commodity Exchange Act, all as amended, restated or otherwise modified.
Under no circumstances shall any of the Hedge Obligations secured or guaranteed
by any Loan Document as to a Guarantor include any obligation that constitutes
an Excluded Hedge Obligation of such Guarantor.

 

HIPAA. The Health Insurance Portability and Accountability Act of 1996, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.

 

HIPAA Compliance Date. See §7.15(b).

 

HIPAA Compliance Plan. See §7.15(b).

 

HIPAA Compliant. See §7.15(b).

 

ILF. Independent living facility.

 

20

 

 

Increase Notice. See §2.11(a).

 

Indebtedness. With respect to a Person, at the time of computation thereof, all
of the following (without duplication): (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than ninety (90) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligations of such
Person as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person in respect of any
mandatory redemption obligation in respect of Equity Interests, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied solely by the issuance of Equity Interests); (g)
net obligations under any Derivatives Contract not entered into as a hedge
against existing Indebtedness, in an amount equal to the Derivatives Termination
Value thereof; (h) all Indebtedness of other Persons which such Person has
guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, and other similar
exceptions to recourse liability until a written claim is made with respect
thereto, and then shall be included as Indebtedness only to the extent of the
anticipated liability under such claim determined in accordance with GAAP (or
prior to any determination by REIT’s independent auditors of such amount, only
to the extent of the anticipated liability reasonably determined by Borrower of
such amount, such amount to be reasonably acceptable to Agent)), including
liability of a general partner in respect of liabilities of a partnership in
which it is a general partner which would constitute “Indebtedness” hereunder,
any obligation to supply funds to or in any manner to invest directly or
indirectly in a Person, to maintain working capital or equity capital of a
Person or otherwise to maintain net worth, solvency or other financial condition
of a Person, to purchase indebtedness, or to assure the owner of indebtedness
against loss, including, without limitation, through an agreement to purchase
property, securities, goods, supplies or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise;
(i) all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property or assets owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (j) such Person’s pro rata share of the Indebtedness
(based upon its Equity Percentage) of any Unconsolidated Affiliate of such
Person. “Indebtedness” shall be adjusted to remove any impact of intangibles
pursuant to FAS 141, as issued by the Financial Accounting Standards Board in
June of 2001. Indebtedness of any Person shall include Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venture only to the extent of such Person’s pro rata share of the ownership of
such partnership or joint venture (except if such Indebtedness, or portion
thereof, is recourse to such Person, in which case the greater of such Person’s
pro rata portion of such Indebtedness or the amount of the recourse portion of
the Indebtedness, shall be included as Indebtedness of such Person).

 

21

 

 

Indemnity Agreement. The Indemnity Agreement Regarding Hazardous Materials made
by the Borrower and Guarantors, in favor of the Agent and the Lenders, as the
same may be modified, amended or ratified, pursuant to which each of the
Borrower and the Guarantors agrees to indemnify the Agent and the Lenders with
respect to Hazardous Substances and Environmental Laws, such agreement to be
substantially in the form of Exhibit L hereto.

 

Insolvency Event. With respect to a specified Person, (a) the filing of a decree
or order for relief by a court having jurisdiction in respect of such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of sixty (60) consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable Insolvency
Law now or hereafter in effect, or the consent by such Person to the entry of an
order for relief in an involuntary case under any such law, or the consent by
such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.

 

Insolvency Laws. The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

Insurer. Any non-individual Person, other than a Governmental Authority, located
in the United States which, in the ordinary course of its business or
activities, agrees to pay for healthcare goods and services received by
individuals, including, without limitation, a commercial insurance company, a
nonprofit insurance company (such as a Blue Cross/Blue Shield entity), an
employer or union who self-insures for employee or member health insurance, an
HMO and a PPO. “Insurer” shall include insurance companies issuing health,
personal injury, workmen’s compensation or other types of insurance.

 

Interest Expense. With respect to any period, with respect to any Person and its
Subsidiaries, without duplication, total interest expense accruing or paid on
Indebtedness of such Person and its Subsidiaries, on a Consolidated basis,
during such period (including interest expense attributable to Capitalized
Leases and amounts attributable to interest incurred under Derivatives
Contracts, but excluding, to the extent non-cash, amortization of defeasance
financing costs and charges), determined in accordance with GAAP, and including
(without duplication) the Equity Percentage of Interest Expense for the
Unconsolidated Affiliates of such Person and its Subsidiaries. Interest Expense
shall not include capitalized interest funded under a construction loan by an
interest reserve.

 

Interest Payment Date. As to each Base Rate Loan, the first day of each calendar
month during the term of such Loan, the date of any prepayment of such Loan or
portion thereof and on the Maturity Date. As to each LIBOR Rate Loan, the last
day of each Interest Period

 

22

 

 

therefor, the date of any prepayment of such Loan or portion thereof and on the
Maturity Date; provided, however, if any Interest Period for a LIBOR Rate Loan
exceeds one (1) month, interest shall also be payable with respect to such LIBOR
Rate Loans on the first day of each calendar month during the term of such Loan.

 

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one (1), two
(2), three (3) or six (6) months thereafter, and (b) thereafter, each period
commencing on the day following the last day of the next preceding Interest
Period applicable to such Loan and ending on the last day of one (1) of the
periods set forth above, as selected by the Borrower in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i)           if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London;

 

(ii)          if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a Base Rate Loan on the last day of the then current Interest
Period with respect thereto;

 

(iii)         any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

 

(iv)         no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Maturity Date.

 

Internalization. Any transaction or series of related transactions (including,
without limitation, mergers, consolidations, stock or other ownership interest
purchases or modifications of agreements) whereby (1) the Advisor ceases or
reduces the level of its services accompanied by an elimination or a
commensurate reduction of the amount of the fees payable to the Advisor under
the Advisory Agreement, (2) REIT or any of its Subsidiaries employs persons
previously employed by the Advisor and (3) REIT or any of its wholly owned
Subsidiaries subsequently is to perform all or some of the duties previously
performed by the Advisor.

 

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person, all interests in real
property, and all other investments; provided, however, that the term
“Investment” shall not include (i) equipment, inventory and other tangible
personal property

 

23

 

 

acquired in the ordinary course of business, (ii) maintenance or capital
expenditures undertaken with respect to any Real Estate in the ordinary course
of business, (iii) current trade and customer accounts receivable for services
rendered in the ordinary course of business and payable in accordance with
customary trade terms, (iv) prepaid expenses, (v) obligations under Derivatives
Contracts as permitted by this Agreement, and (vi) investments consisting of
cash collateral to secure payment of worker’s compensation, unemployment
insurance, old-age pensions or other social security obligations. In determining
the aggregate amount of Investments outstanding at any particular time: (a)
there shall not be included as an Investment any interest accrued with respect
to Indebtedness constituting an Investment; (b) there shall be deducted in
respect of each Investment any amount received as a return of capital; (c) there
shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise; and
(d) there shall not be deducted in respect of any Investment any decrease in the
value thereof.

 

Issuing Lender. KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

 

Joinder Agreement. The Joinder Agreement with respect to the Guaranty, the
Contribution Agreement, and the Indemnity Agreement to be executed and delivered
pursuant to §5.5 by any Subsidiary Guarantor, such Joinder Agreement to be
substantially in the form of Exhibit B hereto.

 

KeyBank. As defined in the preamble hereto.

 

Land Assets. Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.

 

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

 

Lease Summaries. Summaries or abstracts of the material terms of the Leases.

 

Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

 

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18). The Issuing Lender
shall be a Lender, as applicable. The Swing Loan Lender shall be a Lender.

 

Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.10.

 

Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate

 

24

 

 

unpaid principal amount of all drawings made under such Letter of Credit which
have not been repaid (including repayment by a Revolving Credit Loan). For
purposes of this Agreement, a Lender (other than the Lender acting as the
Issuing Lender) shall be deemed to hold a Letter of Credit Liability in an
amount equal to its participation interest in the related Letter of Credit under
§2.10, and the Lender acting as the Issuing Lender shall be deemed to hold a
Letter of Credit Liability in an amount equal to its retained interest in the
related Letter of Credit after giving effect to the acquisition by the Lenders
other than the Lender acting as the Issuing Lender of their participation
interests under §2.10.

 

Letter of Credit Request. See §2.10(a).

 

Letter of Credit Sublimit. An amount equal to Five Million and No/100 Dollars
($5,000,000.00), as the same may be changed from time to time in accordance with
the terms of this Agreement.

 

LIBOR. For any LIBOR Rate Loan for any Interest Period, the average rate as
shown in Reuters Screen LIBOR 01 Page (or any successor service, or if such
Person no longer reports such rate as determined by the Agent, by another
commercially available source providing such quotations approved by the Agent)
at which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If such
service or such other Person approved by the Agent described above no longer
reports such rate or the Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to the Agent in the
London Interbank Market, Loans shall accrue interest at the Base Rate plus the
Applicable Margin for such Loan. For any period during which a Reserve
Percentage shall apply, LIBOR with respect to LIBOR Rate Loans shall be equal to
the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage.

 

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

 

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

 

LIBOR Rate Loans. Those Loans bearing interest calculated by reference to LIBOR.

 

Lien. Any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any Capitalized Lease having substantially the same
economic effect as any of the foregoing).

 

25

 

 

Loan Documents. This Agreement, the Notes, the Guaranty, each Letter of Credit
Request, the Security Documents, the Subordination of Management Agreement, the
Subordination of Advisory Agreement, the Agreement Regarding Fees and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the Borrower or any Guarantor in connection with the Loans.

 

Loan Request. See §2.7.

 

Loan and Loans. An individual loan or the aggregate loans (including a Revolving
Credit Loan and a Swing Loan (or Loans)), as the case may be, in the maximum
principal amount of the Total Commitment. All Loans shall be made in Dollars.
Amounts drawn under a Letter of Credit shall also be considered Revolving Credit
Loans as provided in §2.10.

 

LTAC. Long term acute care hospital.

 

Majority Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50.0%) of the Total
Commitment; provided that in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and any
Commitment Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Commitment Percentages of such Defaulting Lenders.

 

Management Agreements. Agreements to which any Person that owns a Borrowing Base
Asset is a party, whether written or oral, providing for the management of the
Borrowing Base Asset or any of them, including the Property Management and
Leasing Agreement dated as of February 14, 2013, by and among REIT, the Borrower
and American Realty Capital Healthcare II Properties, LLC.

 

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of REIT and its Subsidiaries, taken as a whole; (b) the ability of the Borrower
or any Guarantor to perform any of its material obligations under the Loan
Documents; or (c) the validity or enforceability of any of the Loan Documents or
the creation, perfection and priority of any Liens of the Agent in the
Collateral; or (d) the material rights or remedies of the Agent or the Lenders
thereunder.

 

Maturity Date. March 21, 2017, as such date may be extended as provided in
§2.12, or such earlier date on which the Loans shall become due and payable
pursuant to the terms hereof.

 

Medical Property. Single or multi-tenant facilities consisting of MOBs, ILFs,
ALFs, ASCs, SNF, LTACs and Rehabs.

 

Medicaid. The medical assistance program established by Title XIX of the Social
Security Act, 42 U.S.C. Sections 1396 et seq., and any statutes succeeding
thereto.

 

Medicare. The health insurance program established by Title XVIII of the Social
Security Act, 42 U.S.C. Sections 1395 et seq., and any statutes succeeding
thereto.

 

26

 

 

Metropolitan Statistical Area or MSA. Any Metropolitan Statistical Area as
defined from time to time by the Executive Office of the President of the United
States of America, Office of Management and Budget, or if such office no longer
publishes such definition, such other definition Agent may reasonably determine.

 

MOB. Medical office building or life science facility.

 

Modified FFO. With respect to any Person for any period, an amount equal to (a)
the Funds from Operations of such Person for such period, plus (b) to the extent
such amounts have reduced the calculation of Funds from Operations, costs and
expenses incurred in connection with acquisitions, whether or not consummated,
during the applicable period, minus (c) an amount equal to the increase or
decrease in income for such period as a result of the impact of straight line
leveling adjustments of rents and market rent FAS 141 adjustments in accordance
with GAAP.

 

Moody’s. Moody’s Investor Service, Inc.

 

Mortgage Note Receivables. A mortgage loan on a Medical Property, and which
Mortgage Note Receivable includes, without limitation, the indebtedness secured
by a related first priority security instrument.

 

Multiemployer Plan. Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by REIT or any ERISA Affiliate.

 

Net Income (or Loss). With respect to any Person (or any asset of any Person)
with respect to any period, the net income (or loss) of such Person (or
attributable to such asset), determined in accordance with GAAP.

 

Net Offering Proceeds. The gross cash proceeds received by REIT or any of its
Subsidiaries as a result of an Equity Offering less the costs, expenses and
discounts paid by REIT or such Subsidiary in connection therewith up to an
amount equal to fifteen percent (15%) of the gross cash proceeds received by
REIT or any of its Subsidiaries as a result of such Equity Offering. Net
Offering Proceeds shall not include cash proceeds received by a Subsidiary as a
result of an investment by a joint venture partner or any Dividend Reinvestment
Proceeds.

 

Net Operating Income. For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, and service and
other income for such Real Estate for such period received in the ordinary
course of business from tenants paying rent (excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent and any non-recurring fees, charges or amounts)
minus (b) all expenses paid or accrued and related to the ownership, operation
or maintenance of such Real Estate for such period, including, but not limited
to, taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Real Estate, but specifically excluding general overhead expenses of
REIT and its Subsidiaries, any property management fees, in each case, in
connection with such Real Estate), minus (c) the greater of (i) actual property
management expenses of such Real Estate, and (ii) an amount equal

 

27

 

 

to (A) with respect to ILFs, ALFs, and SNFs, five percent (5%) of the gross
revenues from such Real Estate and (B) with respect to all other Real Estate,
four percent (4%) of the gross revenues from such Real Estate, minus (d) all
rents, common area reimbursements and other income for such Real Estate received
from tenants in default of payment or other material obligations under their
lease, or with respect to leases as to which the tenant or any guarantor
thereunder is subject to any Insolvency Event; provided, however, that straight
line leveling adjustments required under GAAP and amortization of intangibles
pursuant to FAS 141R shall be excluded from the calculation of Net Operating
Income. Such Person’s Equity Percentage in the Real Estate referred to above of
its Unconsolidated Affiliates shall be included in the determination of Net
Operating Income.

 

Net Rentable Area. With respect to any Real Estate, the floor area of any
buildings, structures or other improvements available for leasing to tenants
determined in accordance with the most recent Rent Roll received by the Agent
for such Real Estate, the manner of such determination to be reasonably
consistent for all Real Estate of the same type unless otherwise approved by the
Agent.

 

Non-Consenting Lender. See §18.8.

 

Non-Defaulting Lender. At any time, any Lender that is not a Defaulting Lender
at such time.

 

Non-Investment Grade Operator. A tenant or operator of a Borrowing Base Asset
whose senior unsecured non-credit enhanced debt is not rated BBB- or higher by
S&P or Baa3 or higher by Moody’s.

 

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (a) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (b) result from
intentional mismanagement of or waste at the real property securing such
Non-Recourse Indebtedness, (c) relate to environmental matters, including those
that arise from the presence of Hazardous Substances, in each case, at the real
property securing such Non-Recourse Indebtedness, (d) are the result of any
unpaid real estate taxes and assessments (whether contained in a loan agreement,
promissory note, indemnity agreement or other document) or (e) result from the
borrowing Subsidiary and/or its assets becoming the subject of a voluntary or
involuntary bankruptcy, insolvency or similar proceeding.

 

Non-Recourse Indebtedness. With respect to a Person, (a) Indebtedness in respect
of which recourse for payment (except for Non-Recourse Exclusions until a
written claim is made with respect thereto, and then such Indebtedness shall not
constitute Non-Recourse Indebtedness only to the extent of the anticipated
liability under such claim determined in accordance with GAAP (or prior to any
determination by REIT’s independent auditors of such amount, only to the extent
of the anticipated liability reasonably determined by Borrower of such amount,
such amount to be reasonably acceptable to Agent)) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness
or (b) if such Person is a Single Asset Entity, any Indebtedness of such Person.
A loan secured by multiple properties

 

28

 

 

owned by Single Asset Entities shall be considered Non-Recourse Indebtedness of
such Single Asset Entities even if such Indebtedness is cross defaulted and
cross collateralized with the loans to such other Single Asset Entities.

 

Notes. Collectively, the Revolving Credit Notes and the Swing Loan Note.

 

Notice. See §19.

 

Obligations. All indebtedness, obligations and liabilities of the Borrower or
any Guarantor to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes or the Letters of Credit, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

 

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

 

Off-Balance Sheet Obligations. Liabilities and obligations of REIT or any of its
Subsidiaries or any other Person in respect of “off-balance sheet arrangements”
(as defined in the SEC Off-Balance Sheet Rules) which REIT would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of REIT’s report on Form 10-Q or Form 10-K (or
their equivalents) which REIT is required to file with the SEC or would be
required to file if it were subject to the jurisdiction of the SEC (or any
Governmental Authority substituted therefor). As used in this definition, the
term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements, Securities Act
Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 C.F.R.
pts. 228, 229 and 249).

 

Operator(s). The Property Manager, any other manager of a Borrowing Base Asset,
the tenant under a Lease, the property sublessee and/or the operator under any
Operators’ Agreement, in each case, approved by the Agent as required by this
Agreement and any successor to such Operator approved by the Agent. If, with
respect to any Borrowing Base Asset, there exists a property manager, a tenant
under a Lease and a property sublessee, or any combination thereof, then
“Operator” shall refer to all such entities, collectively and individually as
applicable and as the context may require.

 

Operators’ Agreements. Collectively, each property management agreement, a Lease
and/or other similar agreement regarding the management and operation of the
Borrowing Base Asset between the Borrower or a Subsidiary Guarantor, on the one
hand, and an Operator, on the other hand.

 

Other Connection Taxes. With respect to the Agent or any Lender, taxes imposed
as a result of a present or former connection between the Agent or such Lender
and the jurisdiction imposing such tax (other than the connections arising from
the Agent or such Lender having executed, delivered, become a party to,
performed its obligations under, received

 

29

 

 

payments under, received or perfected a security interest under, engaged in any
other transaction pursuant to any Loan Document, or sold or assigned an interest
in any Loan or Loan Document).

 

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination. With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit.

 

Participant Register. See §18.4.

 

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

 

PBGC. The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.

 

Permits. With respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other contractual obligations with, any Governmental
Authority, in each case whether or not having the force of law and applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

 

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.

 

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

 

Potential Collateral. Any Real Estate of Wholly-Owned Subsidiary of Borrower
which is not at the time included in the Collateral and which consists of
(a) Eligible Real Estate, or (b) Real Estate which is capable of becoming
Eligible Real Estate subject to the completion and delivery of Eligible Real
Estate Qualification Documents as required hereunder.

 

Preferred Distributions. With respect to any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by REIT or any of its
Subsidiaries. Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
REIT or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

 

Preferred Securities. With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

30

 

 

Primary Licenses. With respect to any Borrowing Base Asset or Person operating
all or a portion of such Borrowing Base Asset, as the case may be, the CON,
permit or license to operate as a MOB, ASC, LTAC, Rehab, ILF, ALF, or SNF, as
the case may be, and each Medicaid/Medicare/TRICARE provider agreement, if
applicable.

 

Property Cost. With respect to any Borrowing Base Asset, the cost of such
Borrowing Base Asset.

 

Property Manager. The manager of a Borrowing Base Asset. Such property manager
shall be (a) American Realty Capital Healthcare II Properties, LLC, a Delaware
limited liability company, or (b) a Qualified Manager (provided that if such
Borrowing Base Asset is an MOB, such Qualified Manager shall also be approved by
the Agent, such approval to not be unreasonably withheld, conditioned or
delayed), or (c) another qualified management company approved by Agent, such
approval to not be unreasonably withheld, conditioned or delayed.

 

Qualified Manager. A property manager of any of the Borrowing Base Assets which
(i) is a reputable management company having at least three (3) years’
experience in the management of properties with similar uses as the applicable
Borrowing Base Asset, (ii) has, for at least three (3) years prior to its
engagement as property manager, managed at least five (5) properties of the same
property type as the applicable Borrowing Base Asset, (iii) is managing at least
300,000 rentable square feet at the time of its engagement as property manager
(if the applicable Borrowing Base Asset is an MOB), is managing at least 100,000
rentable square feet at the time of its engagement as property manager (if the
applicable Borrowing Base Asset is an LTAC, Rehab, or ASC), has managed at least
500 individual units in the three (3) years preceding its engagement as Property
Manager (if the applicable Borrowing Base Asset is an ILF or ALF), or has
managed at least 500 individual beds in the three (3) years preceding its
engagement as Property Manager (if the applicable Borrowing Base Asset is a
SNF), and (iv) is not and has not been for the preceding five (5) years the
subject of a bankruptcy or similar insolvency proceedings or a material
violation or investigation with respect to compliance with Healthcare Laws or
Third Party Payor Programs.

 

Real Estate. All real property, including, without limitation, the Borrowing
Base Assets, at the time of determination then owned or leased (as lessee or
sublessee) in whole or in part or operated by REIT or any of its Subsidiaries,
or an Unconsolidated Affiliate of the Borrower and which is located in the
United States of America.

 

Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

 

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to REIT or any of its
Subsidiaries. Recourse Indebtedness shall not include Non-Recourse Indebtedness,
but shall include any Non-Recourse Exclusions at such time a written claim is
made with respect thereto to the extent of the anticipated liability under such
claim determined in accordance with GAAP (or prior to any determination by
REIT’s independent auditors of such amount, only to the extent of the

 

31

 

 

anticipated liability reasonably determined by Borrower of such amount, such
amount to be reasonably acceptable to Agent).

 

Register. See §18.2.

 

Rehab. Rehabilitation hospital.

 

REIT. American Realty Capital Healthcare Trust II, Inc., a Maryland corporation.

 

REIT Status. With respect to a Person, its status as a real estate investment
trust as defined in Section 856(a) of the Code.

 

Related Fund. With respect to any Lender which is a fund that invests in loans,
any Affiliate of such Lender or any other fund that invests in loans that is
managed by the same investment advisor as such Lender or by an Affiliate of such
Lender or such investment advisor.

 

Release. Any releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping (other than the storing
of materials in reasonable quantities to the extent necessary for the operation
of property in the ordinary course of business, and in any event in compliance
with all Environmental Laws) of Hazardous Substances.

 

Rent Roll. A report prepared by the Borrower showing for all Real Estate,
including, without limitation, each Borrowing Base Asset, owned or leased by the
Borrower or its Subsidiaries, its occupancy, lease expiration dates, lease rent
and other information, including, without limitation, identification of vacant
units, market rents and residents subsidized by Medicare and Medicaid, in
substantially the form presented to the Agent prior to the date hereof or in
such other form as may be reasonably acceptable to the Agent.

 

Representative. See §14.15.

 

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 7/10 percent
(66.7%) of the Total Commitment; provided that in determining said percentage at
any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders.

 

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
Governmental Authority with jurisdiction over the Agent or any Lender for
determining the maximum reserve requirement (including, but not limited to, any
marginal reserve requirement) for the Agent or any Lender with respect to
liabilities constituting of or including (among other liabilities) Eurocurrency
liabilities in an amount equal to that portion of the Loan affected by such
Interest Period and with a maturity equal to such Interest Period.

 

32

 

 

Revolving Credit Loan or Loans. An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of the Total Commitment to be made by the Lenders hereunder as more
particularly described in §2. Without limiting the foregoing, Revolving Credit
Loans shall also include Revolving Credit Loans made pursuant to §2.10(f).

 

Revolving Credit Notes. See §2.1(b).

 

S&P. Standard & Poor’s Ratings Group.

 

SEC. The federal Securities and Exchange Commission.

 

Security Documents. Collectively, the Joinder Agreements, the Assignments of
Interests, the Acknowledgments, the Indemnity Agreement, the Guaranty, the UCC-1
financing statements and any further collateral assignments to the Agent for the
benefit of the Lenders.

 

Secured Indebtedness. Any Indebtedness of a Person that is secured by a Lien on
any Real Estate or on any ownership interests in any other Person or on any
other assets, provided that the portion of such Indebtedness included in Secured
Indebtedness shall not exceed the sum of the aggregate value of the assets
securing such Indebtedness at the time such Indebtedness was incurred, plus the
aggregate value of any improvements to such assets, plus the value of any
additional assets provided to secure such Indebtedness. Notwithstanding the
foregoing, Secured Indebtedness shall exclude Indebtedness that is secured
solely by ownership interests in another Person that owns Real Estate which is
encumbered by a mortgage securing Indebtedness.

 

Single Asset Entity. A bankruptcy remote, single purpose entity which is a
Subsidiary of the Borrower and which is not a Subsidiary Guarantor which owns
real property and related assets which are security for Indebtedness of such
entity, and which Indebtedness does not constitute Indebtedness of any other
Person except as provided in the definition of Non-Recourse Indebtedness (except
for Non-Recourse Exclusions).

 

SNF. Skilled nursing facility.

 

Stabilized Property. A completed project on which all improvements related to
the development of such Real Estate have been substantially completed (excluding
tenant/licensee improvements) for twelve (12) months, or which is at least
eighty percent (80%) leased (based on Net Rentable Area, or for ALFs and ILFs,
the number of units, or for SNFs, the number of beds). Additionally, the
Borrower may elect to designate a project as a Stabilized Property as provided
for in the definition of Development Property. Once a project becomes a
Stabilized Property under this Agreement, it shall remain a Stabilized Property.

 

State. A state of the United States of America and the District of Columbia.

 

State Regulator. See §7.15(a).

 

Subordination of Advisory Agreement. The Subordination of Advisory Fees dated as
of the date hereof and entered into among the Agent, REIT, the Borrower and the

 

33

 

 

Advisor evidencing the subordination of the advisory fees payable by the
Borrower to the Advisor to the Obligations, as the same may be amended,
restated, supplemented or otherwise modified in accordance with the terms
hereof.

 

Subordination of Management Agreement. An agreement pursuant to which a manager
of a Borrowing Base Asset subordinates its rights under a Management Agreement
to the Loan Documents, such Agreement to be substantially in the form of
Exhibit N hereto, with such changes thereto as the Agent may approve, which
approval shall not be unreasonably withheld, conditioned or delayed.

 

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP. Notwithstanding any ownership interest in the
Borrower, the Borrower shall at all times be considered a Subsidiary of REIT.

 

Subsidiary Guarantor. Each Subsidiary of the Borrower which is a limited
liability company and becomes a Guarantor pursuant to §5.5.

 

Survey. An instrument survey of each parcel of Real Estate prepared by a
registered land surveyor which shall show the location of all buildings,
structures, easements and utility lines on such property, shall be sufficient to
remove the standard survey exception from the relevant Title Policy, shall show
no material encroachments of buildings and structures extending outside of the
lot lines of such Real Estate or encroachments by neighboring owners onto such
Real Estate (or to the extent any encroachments are shown, any such
encroachments shall be acceptable to the Agent in its reasonable discretion),
shall show rights of way, adjoining sites, establish building lines and street
lines, the distance to and names of the nearest intersecting streets and such
other details as the Agent may reasonably require; and shall show whether or not
such Real Estate is located in a flood hazard district as established by the
Federal Emergency Management Agency or any successor agency or is located in any
flood plain, flood hazard or wetland protection district established under
federal, state or local law and shall otherwise be in form and substance
reasonably satisfactory to the Agent.

 

Surveyor Certification. With respect to each parcel of Real Estate, a
certificate executed by the surveyor who prepared the Survey with respect
thereto, dated as of a recent date prior to inclusion of such Real Estate in the
Borrowing Base Availability and containing such information relating to such
parcel as the Agent or, as applicable, the Title Insurance Company may
reasonably require, such certificate to be reasonably satisfactory to the Agent
in form and substance.

 

Swing Loan. See §2.5(a).

 

34

 

 

Swing Loan Commitment. An amount equal to Five Million and No/100 Dollars
($5,000,000.00), as the same may be changed from time to time in accordance with
the terms of this Agreement.

 

Swing Loan Lender. KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.

 

Swing Loan Note. See §2.5(b).

 

Taking. The taking or appropriation (including by deed in lieu of condemnation)
of any Borrowing Base Asset, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any damage or injury or diminution in value through
condemnation, inverse condemnation or other exercise of the power of eminent
domain.

 

Third-Party Payor Programs. Any participation or provider agreements with any
third party payor, including Medicare, Medicaid, TRICARE and any Insurer, and
any other private commercial insurance managed care and employee assistance
program, to which the Borrower, any Subsidiary Guarantor or any Operator may be
subject with respect to any Borrowing Base Asset.

 

Threshold Amount. As of any date of determination, the amount set forth below
based on the Capitalized Value of the Borrowing Base Assets:

 

Capitalized Value of the 
Borrowing Base Assets:  Threshold
Amount        Equal to or less than $500,000,000.00  $1,000,000.00        
Greater than $500,000,000.00
but less than or equal to $1,000,000,000.00  $2,000,000.00         Greater than
$1,000,000,000.00  $5,000,000.00 

 

Titled Agents. The Arranger or any syndication or documentation agent.

 

Title Insurance Company. Any title insurance company or companies approved by
the Agent and the Borrower.

 

Title Policy. With respect to each parcel of Borrowing Base Asset, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent, legally promulgated form of owner’s title insurance policy
reasonably acceptable to the Agent) issued by a Title Insurance Company (with
such reinsurance as the Agent may reasonably require, any such reinsurance to be
with direct access endorsements to the extent available under applicable law) in
an amount not less than the gross purchase price for such Borrowing Base Asset
(or if

 

35

 

 

such Borrowing Base Asset was developed by Borrower or a Subsidiary, in an
amount as the Agent may reasonably require based upon the fair market value of
such Borrowing Base Asset) insuring that a Subsidiary Guarantor holds marketable
or indefeasible fee simple title or a valid and subsisting leasehold interest to
such parcel, subject only to the encumbrances acceptable to the Agent in its
reasonable discretion and which shall not contain standard exceptions for
mechanics liens, persons in occupancy (other than tenants as tenants only under
Leases) or matters which would be shown by a Survey, shall not insure over any
matter except to the extent that any such affirmative insurance is acceptable to
the Agent in its reasonable discretion, and shall contain such endorsements and
affirmative insurance as the Agent may reasonably require and is available in
the State in which such Borrowing Base Asset is located.

 

Total Commitment. The sum of the Commitments of the Lenders, as in effect from
time to time. As of the date of this Agreement, the Total Commitment is Fifty
Million and No/100 Dollars ($50,000,000.00). The Total Commitment may increase
in accordance with §2.11.

 

TRS. Any direct or indirect Subsidiary of the Borrower that is classified as a
“taxable REIT subsidiary” under Section 856(l) of the Code.

 

TRICARE. The health care program maintained by the United States of America for
its uniformed service members, retirees and their families.

 

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

 

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Equity Interest, which Equity Interest is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.

 

Unrestricted Cash and Cash Equivalents. As of any date of determination, the sum
of (a) the aggregate amount of Unrestricted cash and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at fair market value). As used in this
definition, “Unrestricted” means the specified asset is readily available for
the satisfaction of any and all obligations of such Person. For the avoidance of
doubt, Unrestricted Cash and Cash Equivalents shall not include any tenant
security deposits or other restricted deposits.

 

Wholly-Owned Subsidiary. As to a Person, any Subsidiary of such first Person
that is directly or indirectly owned one hundred percent (100%) by such first
Person.

 

§1.2         Rules of Interpretation.

 

(a)          A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

 

(b)          The singular includes the plural and the plural includes the
singular.

 

36

 

 

 

(c)          A reference to any law includes any amendment or modification of
such law.

 

(d)          A reference to any Person includes its permitted successors and
permitted assigns.

 

(e)          Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.

 

(f)           The words “include”, “includes” and “including” are not limiting.

 

(g)          The words “approval” and “approved”, as the context requires, means
an approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

 

(h)          All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein.

 

(i)           Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

 

(j)           The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

(k)          In the event of any change in GAAP after the date hereof or any
other change in accounting procedures pursuant to §7.3 which would affect the
computation of any financial covenant, ratio or other requirement set forth in
any Loan Document, then upon the request of the Borrower or the Agent, the
Borrower, the Guarantors, the Agent and the Lenders shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
the Borrower and the Guarantors as in effect prior to such accounting change, as
determined by the Majority Lenders in their good faith judgment. Until such time
as such amendment shall have been executed and delivered by the Borrower, the
Guarantors, the Agent and the Majority Lenders, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

 

(l)           Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value”, as
defined therein, (ii)

 

37

 

 

without giving effect to any treatment of Indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

 

(m)          To the extent that any of the representations and warranties
contained in this Agreement or any other Loan Document is qualified by “Material
Adverse Effect” or any other materiality qualifier, then the qualifier “in all
material respects” contained in §§2.12(a)(iv), 2.13(c)(iii), 7.20(a)(ii),
5.3(e), 10.8 and 11.2 shall not apply with respect to any such representations
and warranties.

 

§2.          THE CREDIT FACILITY.

 

§2.1           Revolving Credit Loans.

 

(a)          Subject to the terms and conditions set forth in this Agreement,
each of the Lenders severally agrees to lend to the Borrower, and the Borrower
may borrow (and repay and reborrow) from time to time between the Closing Date
and the Maturity Date upon notice by the Borrower to the Agent given in
accordance with §2.7, such sums as are requested by the Borrower for the
purposes set forth in §2.9 up to a maximum aggregate principal amount
outstanding (after giving effect to all amounts requested) at any one time equal
to the lesser of (i) such Lender’s Commitment and (ii) such Lender’s Commitment
Percentage of the sum of (A) the Borrowing Base Availability minus (B) the sum
of (1) the amount of all outstanding Revolving Credit Loans and Swing Loans, and
(2) the aggregate amount of Letter of Credit Liabilities; provided, that, in all
events no Default or Event of Default shall have occurred and be continuing; and
provided, further, that the outstanding principal amount of the Revolving Credit
Loans (after giving effect to all amounts requested), Swing Loans and Letter of
Credit Liabilities shall not at any time (i) exceed the lesser of (A) Borrowing
Base Availability and (B) the Total Commitment or (ii) cause a violation of the
covenant set forth in §9.1. The Revolving Credit Loans shall be made pro rata in
accordance with each Lender’s Commitment Percentage. Each request for a
Revolving Credit Loan hereunder shall constitute a representation and warranty
by the Borrower that all of the conditions required of the Borrower set forth in
§10 and §11 have been satisfied on the date of such request. The Agent may
assume that the conditions in §10 and §11 have been satisfied unless it receives
prior written notice from a Lender that such conditions have not been satisfied.
No Lender shall have any obligation to make Revolving Credit Loans to the
Borrower or participate in Letter of Credit Liabilities in the maximum aggregate
principal outstanding balance of more than the lesser of the amount equal to its
Commitment Percentage of the Commitments and the principal face amount of its
Revolving Credit Note.

 

(b)          The Revolving Credit Loans shall be evidenced by separate
promissory notes of the Borrower in substantially the form of Exhibit C hereto
(collectively, the “Revolving Credit Notes”), dated of even date with this
Agreement (except as otherwise provided in §18.3) and completed with appropriate
insertions. One Revolving Credit Note shall be payable to the order of each
Lender in the principal amount equal to such Lender’s Commitment or, if less,
the outstanding amount of all Revolving Credit Loans made by such Lender, plus
interest accrued thereon, as set forth below. The Borrower irrevocably
authorizes the Agent to make or cause to

 

38

 

 

be made, at or about the time of the Drawdown Date of any Revolving Credit Loan
or the time of receipt of any payment of principal thereof, an appropriate
notation on the Agent’s Record reflecting the making of such Revolving Credit
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of the Revolving Credit Loans set forth on the Agent’s Record shall be prima
facie evidence of the principal amount thereof owing and unpaid to each Lender,
but the failure to record, or any error in so recording, any such amount on the
Agent’s Record shall not limit or otherwise affect the obligations of the
Borrower hereunder or under any Revolving Credit Note to make payments of
principal of or interest on any Revolving Credit Note when due.

 

§2.2        [Intentionally Omitted.]

 

§2.3        Facility Unused Fee. The Borrower agrees to pay to the Agent for the
account of the Lenders (other than a Defaulting Lender for such period of time
as such Lender is a Defaulting Lender) in accordance with their respective
Commitment Percentages a facility unused fee calculated at the rate per annum as
set forth below on the average daily amount by which the Total Commitment
exceeds the outstanding principal amount of Revolving Credit Loans, Letter of
Credit Liabilities and Swing Loans, during each calendar quarter or portion
thereof commencing on the date hereof and ending on the Maturity Date. The
facility unused fee shall be calculated for each day based on the ratio
(expressed as a percentage) of (a) the average daily amount of the outstanding
principal amount of the Revolving Credit Loans (other than Revolving Credit
Loans made by a Defaulting Lender), Letter of Credit Liabilities and Swing Loans
during such quarter to (b) the Total Commitment (other than Commitments made by
a Defaulting Lender), and if such ratio is less than fifty percent (50%), the
facility unused fee shall be payable at the rate of 0.25%, and if such ratio is
equal to or greater than fifty percent (50%), the facility unused fee shall be
payable at the rate of 0.20%. The facility unused fee shall be payable quarterly
in arrears on the first day of each calendar quarter for the immediately
preceding calendar quarter or portion thereof, and on any earlier date on which
the Commitments shall be reduced or shall terminate as provided in §2.4, with a
final payment on the Maturity Date.

 

§2.4        Reduction and Termination of the Commitments. The Borrower shall
have the right at any time and from time to time upon five (5) Business Days’
prior written notice to the Agent to (a) reduce by $5,000,000.00 or an integral
multiple of $1,000,000.00 in excess thereof (provided that in no event shall the
Total Commitment be reduced in such manner to an amount less than an amount
equal to fifty percent (50%) of the highest Total Commitment at any time
existing under this Agreement) or (b) terminate entirely the Commitments,
whereupon the Commitments of the Lenders shall be reduced pro rata in accordance
with their respective Commitment Percentages of the amount specified in such
notice or, as the case may be, terminated, any such termination or reduction to
be without penalty except as otherwise set forth in §4.7; provided, however,
that no such termination or reduction shall be permitted if, after giving effect
thereto, the sum of Outstanding Revolving Credit Loans, the Outstanding Swing
Loans and the Letter of Credit Liabilities would exceed the Commitments of the
Lenders as so terminated or reduced. Promptly after receiving any notice from
the Borrower delivered pursuant to this §2.4, the Agent will notify the Lenders
of the substance thereof. Any reduction of the Commitments shall also result in
a proportionate reduction (rounded to the next lowest integral multiple of
$100,000.00) in the maximum amount of Letters of Credit and the Swing

 

39

 

 

Loan Commitment shall automatically decrease by an amount equal to ten percent
(10%) of the applicable reduction of the Total Commitment. Upon the effective
date of any such reduction or termination, the Borrower shall pay to the Agent
for the respective accounts of the Lenders the full amount of any facility fee
under §2.3 then accrued on the amount of the reduction. No reduction or
termination of the Commitments may be reinstated.

 

§2.5         Swing Loan Commitment.

 

(a)          Subject to the terms and conditions set forth in this Agreement,
the Swing Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and
the Borrower may borrow (and repay and reborrow) from time to time between the
Closing Date and the date which is five (5) Business Days prior to the Maturity
Date upon notice by the Borrower to the Swing Loan Lender given in accordance
with this §2.5, such sums as are requested by the Borrower for the purposes set
forth in §2.9 in an aggregate principal amount at any one time outstanding not
exceeding the Swing Loan Commitment; provided that in all events (i) no Default
or Event of Default shall have occurred and be continuing; and (ii) the
outstanding principal amount of the Revolving Credit Loans and Swing Loans
(after giving effect to all amounts requested) plus Letter of Credit Liabilities
shall not at any time exceed the lesser of (A) the Total Commitment and (B) the
Borrowing Base Availability, or cause a violation of the covenant set forth in
§9.1. Notwithstanding anything to the contrary contained in this §2.5, the Swing
Loan Lender shall not be obligated to make any Swing Loan at a time when any
other Lender is a Defaulting Lender, unless the Swing Loan Lender is satisfied
that the participation therein will otherwise be fully allocated to the Lenders
that are Non-Defaulting Lenders consistent with §2.13(c) and the Defaulting
Lender shall not participate therein, except to the extent the Swing Loan Lender
has entered into arrangements with the Borrower or such Defaulting Lender that
are satisfactory to the Swing Loan Lender in its good faith determination to
eliminate the Swing Loan Lender’s Fronting Exposure with respect to any such
Defaulting Lender, including the delivery of cash collateral. Swing Loans shall
constitute “Revolving Credit Loans” for all purposes hereunder. The funding of a
Swing Loan hereunder shall constitute a representation and warranty by the
Borrower that all of the conditions set forth in §§10 and 11 have been satisfied
on the date of such funding. The Swing Loan Lender may assume that the
conditions in §§10 and 11 have been satisfied unless the Swing Loan Lender has
received written notice from a Lender that such conditions have not been
satisfied. Each Swing Loan shall be due and payable within five (5) Business
Days of the date such Swing Loan was provided and the Borrower hereby agrees (to
the extent not repaid as contemplated by §2.5(d)) to repay each Swing Loan on or
before the date that is five (5) Business Days from the date such Swing Loan was
provided. A Swing Loan may not be refinanced with another Swing Loan.

 

(b)          The Swing Loans shall be evidenced by a separate promissory note of
the Borrower in substantially the form of Exhibit D hereto (the “Swing Loan
Note”), dated the date of this Agreement and completed with appropriate
insertions. The Swing Loan Note shall be payable to the order of the Swing Loan
Lender in the principal face amount equal to the Swing Loan Commitment and shall
be payable as set forth below. The Borrower irrevocably authorizes the Swing
Loan Lender to make or cause to be made, at or about the time of the Drawdown
Date of any Swing Loan or at the time of receipt of any payment of principal
thereof, an appropriate notation on the Swing Loan Lender’s Record reflecting
the making of such Swing Loan or (as the case may be) the receipt of such
payment. The outstanding amount of the Swing Loans set

 

40

 

 

forth on the Swing Loan Lender’s Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to the Swing Loan Lender, but the
failure to record, or any error in so recording, any such amount on the Swing
Loan Lender’s Record shall not limit or otherwise affect the obligations of the
Borrower hereunder or under the Swing Loan Note to make payments of principal of
or interest on any Swing Loan Note when due.

 

(c)          The Borrower shall request a Swing Loan by delivering to the Swing
Loan Lender a Loan Request executed by an Authorized Officer no later than 11:00
a.m. (Cleveland time) on the requested Drawdown Date specifying the amount of
the requested Swing Loan (which shall be in the minimum amount of $1,000,000.00)
and providing the wire instructions for the delivery of the Swing Loan proceeds.
The Loan Request shall also contain the statements and certifications required
by §2.7(a). Each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept such Swing Loan on the
Drawdown Date. Notwithstanding anything herein to the contrary, a Swing Loan
shall be a Base Rate Loan and shall bear interest at the Base Rate plus the
Applicable Margin. The proceeds of the Swing Loan will be disbursed by wire by
the Swing Loan Lender to the Borrower no later than 1:00 p.m. (Cleveland time).

 

(d)          The Swing Loan Lender shall, within five (5) Business Days after
the Drawdown Date with respect to such Swing Loan, request each Lender to make a
Revolving Credit Loan pursuant to §2.1 in an amount equal to such Lender’s
Commitment Percentage of the amount of the Swing Loan outstanding on the date
such notice is given. In the event that the Borrower does not notify the Agent
in writing otherwise on or before noon (Cleveland Time) on the Business Day of
the Drawdown Date with respect to such Swing Loan, the Agent shall notify the
Lenders that such Loan shall be a LIBOR Rate Loan with an Interest Period of one
(1) month, provided that the making of such LIBOR Rate Loan will not be in
contravention of any other provision of this Agreement, or if the making of a
LIBOR Rate Loan would be in contravention of this Agreement, then such notice
shall indicate that such loan shall be a Base Rate Loan. The Borrower hereby
irrevocably authorizes and directs the Swing Loan Lender to so act on its
behalf, and agrees that any amount advanced to the Agent for the benefit of the
Swing Loan Lender pursuant to this §2.5(d) shall be considered a Revolving
Credit Loan pursuant to §2.1. Unless any of the events described in §12.1(g),
12.1(h) or 12.1(i) shall have occurred (in which event the procedures of §2.5(e)
shall apply), each Lender shall make the proceeds of its Revolving Credit Loan
available to the Swing Loan Lender for the account of the Swing Loan Lender at
the Agent’s Head Office prior to 12:00 noon (Cleveland time) in funds
immediately available no later than one (1) Business Day after the date such
request was made by the Swing Loan Lender just as if the Lenders were funding
directly to the Borrower, so that thereafter such Obligations shall be evidenced
by the Revolving Credit Notes. The proceeds of such Revolving Credit Loan shall
be immediately applied to repay the Swing Loans.

 

(e)          If for any reason a Swing Loan cannot be refinanced by a Revolving
Credit Loan pursuant to §2.5(d), each Lender will, on the date such Revolving
Credit Loan pursuant to §2.5(d) was to have been made, purchase an undivided
participation interest in the Swing Loan in an amount equal to its Commitment
Percentage of such Swing Loan. Each Lender will immediately transfer to the
Swing Loan Lender in immediately available funds the amount of its participation
and upon receipt thereof the Swing Loan Lender will deliver to such

 

41

 

 

Lender a Swing Loan participation certificate dated the date of receipt of such
funds and in such amount.

 

(f)           Whenever at any time after the Swing Loan Lender has received from
any Lender such Lender’s participation interest in a Swing Loan, the Swing Loan
Lender receives any payment on account thereof, the Swing Loan Lender will
distribute to such Lender its participation interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded); provided, however, that in the event that such payment received by the
Swing Loan Lender is required to be returned, such Lender will return to the
Swing Loan Lender any portion thereof previously distributed by the Swing Loan
Lender to it.

 

(g)          Each Lender’s obligation to fund a Loan as provided in §2.5(d) or
to purchase participation interests pursuant to §2.5(e) shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (a) any setoff, counterclaim, recoupment, defense or other right
which such Lender or the Borrower may have against the Swing Loan Lender, the
Borrower or anyone else for any reason whatsoever; (b) the occurrence or
continuance of a Default or an Event of Default; (c) any adverse change in the
condition (financial or otherwise) of REIT or any of its Subsidiaries; (d) any
breach of this Agreement or any of the other Loan Documents by the Borrower or
any Guarantor or any Lender; or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing. Any portions of a
Swing Loan not so purchased or converted may be treated by the Agent and the
Swing Loan Lender as against such Lender as a Revolving Credit Loan which was
not funded by the non-purchasing Lender, thereby making such Lender a Defaulting
Lender. Each Swing Loan, once so sold or converted, shall cease to be a Swing
Loan for the purposes of this Agreement, but shall be a Revolving Credit Loan
made by each Lender under its Commitment.

 

§2.6         Interest on Loans.

 

(a)          Each Base Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the date on which such Base Rate
Loan is repaid or converted to a LIBOR Rate Loan at the rate per annum equal to
the sum of the Base Rate plus the Applicable Margin.

 

(b)          Each LIBOR Rate Loan shall bear interest for the period commencing
with the Drawdown Date thereof and ending on the last day of each Interest
Period with respect thereto at the rate per annum equal to the sum of LIBOR
determined for such Interest Period plus the Applicable Margin.

 

(c)          The Borrower promises to pay interest on each Loan in arrears on
each Interest Payment Date with respect thereto.

 

(d)          Base Rate Loans and LIBOR Rate Loans may be converted to Loans of
the other Type as provided in §4.1.

 

§2.7           Requests for Revolving Credit Loans. Except with respect to the
initial Revolving Credit Loan on the Closing Date, the Borrower shall give to
the Agent written notice

 

42

 

 

executed by an Authorized Officer in the form of Exhibit E hereto (or telephonic
notice confirmed in writing in the form of Exhibit E hereto) of each Revolving
Credit Loan requested hereunder (a “Loan Request”) by 11:00 a.m. (Cleveland
time) one (1) Business Day prior to the proposed Drawdown Date with respect to
Base Rate Loans and two (2) Business Days prior to the proposed Drawdown Date
with respect to LIBOR Rate Loans. Each such notice shall specify with respect to
the requested Revolving Credit Loan the proposed principal amount of such
Revolving Credit Loan, the Type of Revolving Credit Loan, the initial Interest
Period (if applicable) for such Revolving Credit Loan and the Drawdown Date.
Each such notice shall also contain (a) a general statement as to the purpose
for which such advance shall be used (which purpose shall be in accordance with
the terms of §2.9) and (b) a certification by the chief executive officer,
president or chief financial officer of the Borrower that the Borrower and
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of such Revolving Credit Loan.
Promptly upon receipt of any such notice, the Agent shall notify each of the
Lenders thereof. Each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Revolving Credit Loan
requested from the Lenders on the proposed Drawdown Date. Nothing herein shall
prevent the Borrower from seeking recourse against any Lender that fails to
advance its proportionate share of a requested Revolving Credit Loan as required
by this Agreement. Each Loan Request shall be (x) for a Base Rate Loan in a
minimum aggregate amount of $1,000,000.00 or an integral multiple of $100,000.00
in excess thereof; or (y) for a LIBOR Rate Loan in a minimum aggregate amount of
$1,000,000.00 or an integral multiple of $1,000,000.00 in excess thereof;
provided, however, that there shall be no more than six (6) LIBOR Rate Loans
outstanding at any one time.

 

§2.8         Funds for Loans.

 

(a)          Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown
Date of any Revolving Credit Loans, each of the Lenders, will make available to
the Agent, at the Agent’s Head Office, in immediately available funds, the
amount of such Lender’s Commitment Percentage of the amount of the requested
Loans which may be disbursed pursuant to §2.1. Upon receipt from each such
Lender of such amount, and upon receipt of the documents required by §10 and §11
and the satisfaction of the other conditions set forth therein, to the extent
applicable, the Agent will make available to the Borrower the aggregate amount
of such Revolving Credit Loans made available to the Agent by the Lenders, as
applicable, by crediting such amount to the account of the Borrower maintained
at the Agent’s Head Office. The failure or refusal of any Lender to make
available to the Agent at the aforesaid time and place on any Drawdown Date the
amount of its Commitment Percentage of the requested Loans shall not relieve any
other Lender from its several obligation hereunder to make available to the
Agent the amount of such other Lender’s Commitment Percentage of any requested
Loans, including any additional Revolving Credit Loans that may be requested
subject to the terms and conditions hereof to provide funds to replace those not
advanced by the Lender so failing or refusing.

 

(b)          Unless the Agent shall have been notified by any Lender prior to
the applicable Drawdown Date that such Lender will not make available to the
Agent such Lender’s Commitment Percentage of a proposed Loan, the Agent may in
its discretion assume that such Lender has made such Loan available to the Agent
in accordance with the provisions of this Agreement and the Agent may, if it
chooses, in reliance upon such assumption make such Loan

 

43

 

 

available to the Borrower, and such Lender shall be liable to the Agent for the
amount of such advance. If such Lender does not pay such corresponding amount
upon the Agent’s demand therefor, the Agent will promptly notify the Borrower,
and the Borrower shall promptly pay such corresponding amount to the Agent. The
Agent shall also be entitled to recover from the Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Agent to the
Borrower to the date such corresponding amount is recovered by the Agent at a
per annum rate equal to (i) from the Borrower at the applicable rate for such
Loan or (ii) from a Lender at the Federal Funds Effective Rate.

 

§2.9         Use of Proceeds. The Borrower will use the proceeds of the Loans
solely for (a) payment of closing costs in connection with this Agreement, (b)
repayment of Indebtedness, (c) acquisitions of fee simple ownership of Real
Estate or Real Estate subject to a Ground Lease, and (d) general corporate and
working capital purposes.

 

§2.10       Letters of Credit.

 

(a)          Subject to the terms and conditions set forth in this Agreement, at
any time and from time to time from the Closing Date through the day that is
ninety (90) days prior to the Maturity Date, the Issuing Lender shall issue such
Letters of Credit as the Borrower may request upon the delivery of a written
request in the form of Exhibit F hereto (a “Letter of Credit Request”) to the
Issuing Lender, provided that (i) no Default or Event of Default shall have
occurred and be continuing, (ii) upon issuance of such Letter of Credit, the
Letter of Credit Liabilities shall not exceed the Letter of Credit Sublimit,
(iii) in no event shall the sum of the outstanding principal amount of the
Revolving Credit Loans, Swing Loans and Letter of Credit Liabilities (after
giving effect to any requested Letters of Credit) exceed the lesser of the Total
Commitment and the Borrowing Base Availability or cause a violation of the
covenant set forth in §9.1, (iv) the conditions set forth in §§10 and 11 shall
have been satisfied, and (v) in no event shall any amount drawn under a Letter
of Credit be available for reinstatement or a subsequent drawing under such
Letter of Credit. Notwithstanding anything to the contrary contained in this
§2.10, the Issuing Lender shall not be obligated to issue, amend, extend, renew
or increase any Letter of Credit at a time when any other Lender is a Defaulting
Lender, unless the Issuing Lender is satisfied that the participation therein
will otherwise be fully allocated to the Lenders that are Non-Defaulting Lenders
consistent with §2.13(c) and the Defaulting Lender shall have no participation
therein, except to the extent the Issuing Lender has entered into arrangements
with the Borrower or such Defaulting Lender which are satisfactory to the
Issuing Lender in its good faith determination to eliminate the Issuing Lender’s
Fronting Exposure with respect to any such Defaulting Lender, including the
delivery of cash collateral. The Issuing Lender may assume that the conditions
in §§10 and 11 have been satisfied unless it receives written notice from a
Lender that such conditions have not been satisfied. Each Letter of Credit
Request shall be executed by an Authorized Officer of the Borrower. The Issuing
Lender shall be entitled to conclusively rely on such Person’s authority to
request a Letter of Credit on behalf of the Borrower. The Issuing Lender shall
have no duty to verify the authenticity of any signature appearing on a Letter
of Credit Request. The Borrower assumes all risks with respect to the use of the
Letters of Credit. Unless the Issuing Lender and the Majority Lenders otherwise
consent, the term of any Letter of Credit shall not exceed a period of time
commencing on the issuance of the Letter of Credit and ending one year after the
date of issuance thereof, subject to extension

 

44

 

 

pursuant to an “evergreen” clause acceptable to the Agent and the Issuing Lender
(but in any event the term shall not extend beyond five (5) Business Days prior
to the Maturity Date). The amount available to be drawn under any Letter of
Credit shall reduce on a dollar-for-dollar basis the amount available to be
drawn under the Total Commitment as a Revolving Credit Loan.

 

(b)          Each Letter of Credit Request shall be submitted to the Issuing
Lender at least five (5) Business Days (or such shorter period as the Issuing
Lender may approve) prior to the date upon which the requested Letter of Credit
is to be issued. Each such Letter of Credit Request shall contain (i) a
statement as to the purpose for which such Letter of Credit shall be used (which
purpose shall be in accordance with the terms of this Agreement), and (ii) a
certification by the chief financial officer of the Borrower that the Borrower
and Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of such Letter of Credit. The
Borrower shall further deliver to the Issuing Lender such additional
applications (which application as of the date hereof is in the form of
Exhibit G attached hereto) and documents as the Issuing Lender may require, in
conformity with the then standard practices of its letter of credit department,
in connection with the issuance of such Letter of Credit; provided that in the
event of any conflict, the terms of this Agreement shall control.

 

(c)          The Issuing Lender shall, subject to the conditions set forth in
this Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

 

(d)          Upon the issuance of a Letter of Credit, each Lender shall be
deemed to have purchased a participation therein from the Issuing Lender in an
amount equal to its respective Commitment Percentage of the amount of such
Letter of Credit. No Lender’s obligation to participate in a Letter of Credit
shall be affected by any other Lender’s failure to perform as required herein
with respect to such Letter of Credit or any other Letter of Credit.

 

(e)          Upon the issuance of each Letter of Credit, the Borrower shall pay
to the Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate equal to one-eighth of one percent (0.125%) of the face
amount of such Letter of Credit (which fee shall not be less than $1,500 in any
event) and an administrative charge of $250, and (ii) for the accounts of the
Lenders that are Non-Defaulting Lenders (including the Issuing Lender) in
accordance with their respective percentage shares of participation in such
Letter of Credit, a Letter of Credit fee calculated at the rate per annum equal
to the Applicable Margin then applicable to LIBOR Rate Loans on the face amount
of such Letter of Credit. Such fees shall be payable in quarterly installments
in arrears with respect to each Letter of Credit on the first day of each
calendar quarter following the date of issuance and continuing on each quarter
or portion thereof thereafter, as applicable, or on any earlier date on which
the Commitments shall terminate and on the expiration or return of any Letter of
Credit. In addition, the Borrower shall pay to the Issuing Lender for its own
account within five (5) days of demand of the Issuing Lender the standard
issuance, documentation and service charges for Letters of Credit issued from
time to time by the Issuing Lender.

 

(f)          In the event that any amount is drawn under a Letter of Credit by
the beneficiary thereof, the Borrower shall reimburse the Issuing Lender by
having such amount

 

45

 

 

drawn treated as an outstanding Base Rate Loan under this Agreement (the
Borrower being deemed to have requested a Base Rate Loan on such date in an
amount equal to the amount of such drawing and such amount drawn shall be
treated as an outstanding Base Rate Loan under this Agreement) and the Agent
shall promptly notify each Lender by telex, telecopy, telegram, telephone
(confirmed in writing) or other similar means of transmission, and each Lender
shall promptly and unconditionally pay to the Agent, for the Issuing Lender’s
own account, an amount equal to such Lender’s Commitment Percentage of such
Letter of Credit (to the extent of the amount drawn). If and to the extent any
Lender shall not make such amount available on the Business Day on which such
draw is funded, such Lender agrees to pay such amount to the Agent forthwith on
demand, together with interest thereon, for each day from the date on which such
draw was funded until the date on which such amount is paid to the Agent, at the
Federal Funds Effective Rate until three (3) days after the date on which the
Agent gives notice of such draw and at the Federal Funds Effective Rate plus one
percent (1%) for each day thereafter. Further, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its
Revolving Credit Loans, amounts due with respect to its participations in
Letters of Credit and any other amounts due to it hereunder to the Agent to fund
the amount of any drawn Letter of Credit which such Lender was required to fund
pursuant to this §2.10(f) until such amount has been funded (as a result of such
assignment or otherwise). In the event of any such failure or refusal, the
Lenders not so failing or refusing shall be entitled to a priority secured
position for such amounts as provided in §12.5. The failure of any Lender to
make funds available to the Agent in such amount shall not relieve any other
Lender of its obligation hereunder to make funds available to the Agent pursuant
to this §2.10(f).

 

(g)          If after the issuance of a Letter of Credit pursuant to §2.10(c) by
the Issuing Lender, but prior to the funding of any portion thereof by a Lender,
for any reason a drawing under a Letter of Credit cannot be refinanced as a
Revolving Credit Loan, each Lender will, on the date such Revolving Credit Loan
pursuant to §2.10(f) was to have been made, purchase an undivided participation
interest in the Letter of Credit in an amount equal to its Commitment Percentage
of the amount of such Letter of Credit. Each Lender will immediately transfer to
the Issuing Lender in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Lender will deliver to such
Lender a Letter of Credit participation certificate dated the date of receipt of
such funds and in such amount.

 

(h)          Whenever at any time after the Issuing Lender has received from any
Lender any such Lender’s payment of funds under a Letter of Credit and
thereafter the Issuing Lender receives any payment on account thereof, then the
Issuing Lender will distribute to such Lender its participation interest in such
amount (appropriately adjusted in the case of interest payments to reflect the
period of time during which such Lender’s participation interest was outstanding
and funded); provided, however, that in the event that such payment received by
the Issuing Lender is required to be returned, such Lender will return to the
Issuing Lender any portion thereof previously distributed by the Issuing Lender
to it.

 

(i)          The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

 

46

 

 

 

(j)           The Borrower assumes all risks of the acts, omissions, or misuse
of any Letter of Credit by the beneficiary thereof. Neither the Agent, the
Issuing Lender nor any Lender will be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Letter of Credit or
any document submitted by any party in connection with the issuance of any
Letter of Credit, even if such document should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) any consequences arising from
causes beyond the control of the Agent or any Lender. None of the foregoing will
affect, impair or prevent the vesting of any of the rights or powers granted to
the Agent, the Issuing Lender or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by the Agent, the Issuing Lender or the other
Lenders in good faith will be binding on the Borrower and will not put the
Agent, the Issuing Lender or the other Lenders under any resulting liability to
the Borrower; provided nothing contained herein shall relieve the Issuing Lender
for liability to the Borrower arising as a result of the gross negligence or
willful misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction.

 

§2.11       Increase in Total Commitment.

 

(a)          Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11, the
Borrower shall have the option at any time and from time to time before the
Maturity Date to request one or more increases in the Total Commitment to an
aggregate amount of not more than $450,000,000.00 by giving written notice to
the Agent (each, an “Increase Notice”; and the amount of such requested increase
is a “Commitment Increase”); provided that any such individual increase must be
in a minimum amount of $25,000,000.00 and increments of $10,000,000.00 in excess
thereof unless otherwise approved by the Agent in its sole discretion. Upon
receipt of any Increase Notice, the Agent shall consult with the Arranger and
shall notify the Borrower of the amount of the facility fees to be paid to any
Lenders who increase their respective Commitment in connection with such
increase in the Total Commitment (which shall be in addition to the fees to be
paid to the Arranger pursuant to the Agreement Regarding Fees). If the Borrower
agrees to pay the facility fees so determined, the Agent shall send a notice to
all Lenders (each, an “Additional Commitment Request Notice”) informing them of
the Borrower’s request to increase the Total Commitment and of the facility fees
to be paid with respect thereto. Each Lender who desires to increase its
Commitment upon such terms shall provide the Agent with a written commitment
letter specifying the amount of such increase which it is willing to provide
prior to such deadline as may be specified in the Additional Commitment Request
Notice. If the requested increase is oversubscribed then the Agent and the
Arranger shall allocate the Commitment Increase among

 

47

 

 

the Lenders who provide such commitment letters on such basis as the Agent and
the Arranger shall determine in their sole discretion. In addition, the Agent,
Arranger or the Borrower may, but shall not be obligated to, invite one or more
banks or lending institutions (which banks or lending institutions shall be
reasonably acceptable to the Agent, the Arranger and the Borrower) to become a
Lender and provide an additional Commitment. The Agent shall provide all Lenders
with a notice setting forth the amount, if any, of the additional Commitment to
be provided by each Lender and the revised Commitment Percentages which shall be
applicable after the effective date of the Commitment Increase specified therein
(each, a “Commitment Increase Date”). In no event shall any Lender be obligated
to increase its Commitment.

 

(b)          On any Commitment Increase Date the outstanding principal balance
of the Revolving Credit Loans shall be reallocated among the Lenders such that
after the applicable Commitment Increase Date the outstanding principal amount
of Revolving Credit Loans owed to each Lender shall be equal to such Lender’s
Commitment Percentage (as in effect after the applicable Commitment Increase
Date) of the outstanding principal amount of all Revolving Credit Loans. The
participation interests of the Lenders in Swing Loans and Letters of Credit
shall be similarly adjusted. On any Commitment Increase Date, each of those
Lenders whose Commitment Percentage is increasing shall advance the funds to the
Agent and the funds so advanced shall be distributed among the Lenders whose
Commitment Percentage is decreasing as necessary to accomplish the required
reallocation of the outstanding Revolving Credit Loans. The funds so advanced
shall be Base Rate Loans until converted to LIBOR Rate Loans which are allocated
among all Lenders based on their Commitment Percentages.

 

(c)          Upon the effective date of each increase in the Total Commitment
pursuant to this §2.11, (i) the Agent may unilaterally revise Schedule 1.1 to
reflect the name and address, Commitment and Commitment Percentage of each
Lender following such increase and the Borrower shall execute and deliver to the
Agent a new Revolving Credit Note for each Lender whose Commitment has changed
so that the principal amount of such Lender’s Revolving Credit Note shall equal
its Commitment, (ii) the Swing Loan Commitment shall automatically increase to
the lesser of (A) an amount equal to ten percent (10%) of the new Total
Commitment and (B) the Commitment of the Swing Loan Lender, and the Borrower
shall execute and deliver to the Agent a new Swing Loan Note for the Swing Loan
Lender so that the principal amount of the Swing Loan Note shall equal the Swing
Loan Commitment, and (iii) the Letter of Credit Sublimit shall automatically
increase to the lesser of (A) an amount equal to ten percent (10%) of the new
Total Commitment up to a maximum of $25,000,000.00 and (B) the Commitment of the
Issuing Lender. The Agent shall deliver such replacement Revolving Credit Note
and Swing Loan Note to the respective Lenders in exchange for the Revolving
Credit Notes and Swing Loan Note replaced thereby which shall be surrendered by
such Lenders. Such new Revolving Credit Notes and Swing Loan Note shall provide
that they are replacements for the surrendered Revolving Credit Notes and Swing
Loan Note, and that they do not constitute a novation, shall be dated as of the
applicable Commitment Increase Date and shall otherwise be in substantially the
form of the replaced Revolving Credit Notes and Swing Loan Note, as applicable.
In connection with the issuance of any new Revolving Credit Notes or a new Swing
Loan Note pursuant to this §2.11(c), the Borrower shall deliver an opinion of
counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Revolving Credit Notes and
Swing Loan Note and the enforceability thereof, in form and substance
substantially similar to the opinion delivered in connection with the first
disbursement

 

48

 

 

under this Agreement. The surrendered Revolving Credit Notes and Swing Loan Note
shall be canceled and returned to the Borrower.

 

(d)          Notwithstanding anything to the contrary contained herein, the
obligation of the Agent and the Lenders to increase the Total Commitment
pursuant to this §2.11 shall be conditioned upon satisfaction of the following
conditions precedent which must be satisfied prior to the effectiveness of any
increase of the Total Commitment:

 

(i)           Payment of Activation Fee. The Borrower shall pay (A) to the Agent
and the Arranger those fees described in and contemplated by the Agreement
Regarding Fees with respect to the applicable Commitment Increase, and (B) to
the Arranger such facility fees as the Lenders who are providing an additional
Commitment, or increasing their respective Commitment, may require to increase
the aggregate Commitment, which fees shall, when paid, be fully earned and
non-refundable under any circumstances. The Arranger shall pay to the Lenders
acquiring the increased Commitment certain fees pursuant to their separate
agreement; and

 

(ii)          No Default. On the date any such increase becomes effective, both
immediately before and after the Total Commitment is increased, there shall
exist no Default or Event of Default; and

 

(iii)         Representations True. The representations and warranties made by
the Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower or the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Commitment is increased, both
immediately before and after the Total Commitment is increased; and

 

(iv)         Additional Documents and Expenses. The Borrower and the Guarantors
shall execute and deliver to the Agent and the Lenders such additional documents
(including, without limitation, amendments to the Security Documents (if
applicable)), instruments, certifications and opinions as the Agent may
reasonably require in its sole and absolute discretion (including, without
limitation, in the case of the Borrower, a Compliance Certificate, demonstrating
compliance with all covenants, representations and warranties set forth in the
Loan Documents after giving effect to the increase) and the Borrower shall pay
the cost of any updated UCC searches, all recording and filing costs and fees,
and any and all intangible taxes or other documentary taxes, assessments or
charges or any similar fees, taxes or expenses which are incurred by the Agent,
the Arranger or the Lenders in connection with such increase.

 

§2.12       Extension of Maturity Date.

 

(a)          The Borrower shall have the right and option to extend the Maturity
Date in respect of the Total Commitment or portion thereof in accordance with
§2.4 (as determined by the Borrower in its sole discretion) a total of two (2)
times for a period of one (1) year each time upon satisfaction of the following
conditions precedent, which must be satisfied prior to the effectiveness of any
extension of the Maturity Date:

 

49

 

 

 

(i)           Extension Request. The Borrower shall deliver written notice of
such request (the “Extension Request”) to the Agent not earlier than the date
which is one hundred fifty (150) days and not later than the date which is
ninety (90) days prior to the Maturity Date (as determined without regard to
such extension) and which notice shall specify the aggregate amount of the
Commitments the Borrower elects to so extend (provided that any reduction of the
Commitments shall be in accordance with §2.4).

 

(ii)          Payment of Extension Fee. The Borrower shall pay to the Agent for
the pro rata accounts of the Lenders in accordance with their respective
Commitments an extension fee in an amount equal to twenty-five (25) basis points
on the Total Commitment in effect on the Maturity Date (as determined without
regard to such extension) or on the portion thereof to be extended pursuant to
the Extension Request, which fee shall, when paid, be fully earned and
non-refundable under any circumstances.

 

(iii)         No Default. On the date of such extension, there shall exist no
Default or Event of Default.

 

(iv)         Representations and Warranties. The representations and warranties
made by the Borrower and the Guarantors in the Loan Documents or otherwise made
by or on behalf of the Borrower and the Guarantors in connection therewith or
after the date thereof shall have been true and correct in all material respects
when made and shall also be true and correct in all material respects on the
date of such extension.

 

For purposes of clarity, if the Borrower exercises its first right and option as
provided above to extend the Maturity Date pursuant to this §2.12 (the “First
Extension Option”), the Revolving Credit Maturity Date shall be extended to
March 21, 2018, and if the Borrower subsequently exercises its second right and
option as provided above to extend the Revolving Credit Maturity Date pursuant
to this §2.12 (the “Second Extension Option”), then the Revolving Credit
Maturity Date shall be extended to March 21, 2019. Borrower may only exercise
the Second Extension Option if it has exercised the First Extension Option in
accordance with this §2.12. Any extension option granted pursuant to this §2.12
shall become effective on the day that all the conditions in this §2.12 with
respect to such extension are satisfied, provided that such conditions must be
satisfied within the time period provided in each such condition, and, in any
event, prior to the Maturity Date (as determined without regard to such
extension).

 

§2.13       Defaulting Lenders.

 

(a)          If for any reason any Lender shall be a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or applicable law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Majority Lenders, Required Lenders or all
of the Lenders, shall be suspended during the pendency of such failure or
refusal. If a Lender is a Defaulting Lender because it has failed to make timely
payment to the Agent of any amount required to be paid to the Agent hereunder
(without giving effect to any notice or cure periods), in addition to other
rights and remedies which the Agent or the Borrower may have under the

 

50

 

 

immediately preceding provisions or otherwise, the Agent shall be entitled (i)
to collect interest from such Defaulting Lender on such delinquent payment for
the period from the date on which the payment was due until the date on which
the payment is made at the Federal Funds Effective Rate, (ii) to withhold or
setoff and to apply in satisfaction of the defaulted payment and any related
interest, any amounts otherwise payable to such Defaulting Lender under this
Agreement or any other Loan Document and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest. Any amounts received by the Agent
in respect of a Defaulting Lender’s Loans shall be applied as set forth in
§2.13(d).

 

(b)          Any Non-Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire all or a portion of a Defaulting Lender’s
Commitments. Any Lender desiring to exercise such right shall give written
notice thereof to the Agent and the Borrower no sooner than two (2) Business
Days and not later than five (5) Business Days after such Defaulting Lender
became a Defaulting Lender. If more than one Lender exercises such right, each
such Lender shall have the right to acquire an amount of such Defaulting
Lender’s Commitments in proportion to the Commitments of the other Lenders
exercising such right. If after such fifth Business Day, the Lenders have not
elected to purchase all of the Commitments of such Defaulting Lender, then the
Borrower (so long as no Default or Event of Default exists) or the Majority
Lenders may, by giving written notice thereof to the Agent, such Defaulting
Lender and the other Lenders, demand that such Defaulting Lender assign its
Commitments to an eligible assignee subject to and in accordance with the
provisions of §18.1 for the purchase price provided for below. No party hereto
shall have any obligation whatsoever to initiate any such replacement or to
assist in finding an eligible assignee. Upon any such purchase or assignment,
and any such demand with respect to which the conditions specified in §18.1 have
been satisfied, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement. The purchase price
for the Commitments of a Defaulting Lender shall be equal to the amount of the
principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender plus any accrued but unpaid interest thereon (but not on
accrued and unpaid fees). Prior to payment of such purchase price to a
Defaulting Lender, the Agent shall apply against such purchase price any amounts
retained by the Agent pursuant to §2.13(d).

 

(c)          During any period in which there is a Defaulting Lender, all or any
part of such Defaulting Lender’s obligation to acquire, refinance or fund
participations in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant
to §2.5(e) shall be reallocated among the Lenders that are Non-Defaulting
Lenders in accordance with their respective Commitment Percentages (computed
without giving effect to the Commitment of such Defaulting Lender); provided
that (i) each such reallocation shall be given effect only if, at the time of
such reallocation, the conditions set forth in §§10 and 11 are satisfied or
waived in writing (and, unless the Borrower shall have notified the Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at the time), and (ii) the aggregate obligation of
each Lender that is a Non-Defaulting Lender to acquire, refinance or

 

51

 

 

fund participations in Letters of Credit and Swing Loans shall not exceed the
positive difference, if any, of (A) the Commitment of that Non-Defaulting Lender
minus (B) the sum of (1) the aggregate outstanding principal amount of the
Revolving Credit Loans of that Lender plus (2) such Lender’s pro rata portion in
accordance with its Commitment Percentage of outstanding Letter of Credit
Liabilities and Swing Loans. No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(d)          Any payment of principal, interest, fees or other amounts received
by the Agent for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, or otherwise, and including any amounts made available
to the Agent for the account of such Defaulting Lender pursuant to §13), shall
be applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent (other than with respect to Letter of Credit Liabilities) hereunder;
second, to the payment of any amounts owing by such Defaulting Lender to the
Issuing Lender (with respect to Letter of Credit Liabilities) and/or the Swing
Loan Lender hereunder; third, if so determined by the Agent or requested by the
Issuing Lender or the Swing Loan Lender, to be held as cash collateral for
future funding obligations of such Defaulting Lender of any participation in any
Letter of Credit or Swing Loan; fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Agent; fifth, if so determined by the
Agent and the Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to (x) satisfy obligations of such Defaulting Lender
to fund Loans or participations under this Agreement and (y) be held as cash
collateral for future funding obligations of such Defaulting Lender of any
participation in any Letter of Credit or Swing Loan; sixth, to the payment of
any amounts owing to the Agent or the Lenders (including the Issuing Lender and
the Swing Loan Lender) as a result of any judgment of a court of competent
jurisdiction obtained by the Agent or any Lender (including the Issuing Lender
and the Swing Loan Lender) against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (i) such payment is a payment of the
principal amount of any Revolving Credit Loans or funded participations in
Letters of Credit or Swing Loans in respect of which such Defaulting Lender has
not fully funded its appropriate share and (ii) such Revolving Credit Loans or
funded participations in Letters of Credit or Swing Loans were made at a time
when the conditions set forth in §§10 and 11, to the extent required by this
Agreement, were satisfied or waived, such payment shall be applied solely to pay
the Revolving Credit Loans of, and funded participations in Letters of Credit or
Swing Loans owed to, all Non-Defaulting Lenders on a pro rata basis until such
time as all Revolving Credit Loans and funded and unfunded participations in
Letters of Credit and Swing Loans are held by the Lenders pro rata in accordance
with their Commitment Percentages without regard to §2.13(c), prior to being
applied to the payment of any Revolving Credit Loans of, or funded
participations in Letters of Credit or Swing Loans owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a

 

52

 

 

Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this §2.13(d) shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto, and to the extent allocated to the repayment of principal of
the Loan, shall not be considered outstanding principal under this Agreement.

 

(e)          Within five (5) Business Days of demand by the Issuing Lender or
the Swing Loan Lender from time to time, the Borrower shall deliver to the Agent
for the benefit of the Issuing Lender and the Swing Loan Lender cash collateral
in an amount sufficient to cover all Fronting Exposure with respect to the
Issuing Lender and the Swing Loan Lender (after giving effect to §§2.5(a),
2.10(a) and 2.13(c)) on terms satisfactory to the Issuing Lender and/or the
Swing Loan Lender in its good faith determination (and such cash collateral
shall be in Dollars). Any such cash collateral shall be deposited in the
Collateral Account as collateral (solely for the benefit of the Issuing Lender
and/or the Swing Loan Lender) for the payment and performance of each Defaulting
Lender’s pro rata portion in accordance with their respective Commitment
Percentages of outstanding Letter of Credit Liabilities and Swing Loans. Moneys
in the Collateral Account deposited pursuant to this §2.13(e) shall be applied
by the Agent to reimburse the Issuing Lender and/or the Swing Loan Lender
immediately for each Defaulting Lender’s pro rata portion in accordance with
their respective Commitment Percentages of any funding obligation with respect
to a Letter of Credit or Swing Loan which has not otherwise been reimbursed by
the Borrower or such Defaulting Lender.

 

(f)            (i)          Each Lender that is a Defaulting Lender shall not be
entitled to receive any facility unused fee pursuant to §2.3 for any period
during which that Lender is a Defaulting Lender.

 

(ii)         Each Lender that is a Defaulting Lender shall not be entitled to
receive Letter of Credit fees pursuant to §2.10(e) for any period during which
that Lender is a Defaulting Lender.

 

(iii)        With respect to any facility unused fee or Letter of Credit fees
not required to be paid to any Defaulting Lender pursuant to clause (i) or (ii)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such Defaulting Lender’s participation in Letter of Credit
Liabilities or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to §2.13(c), (y) pay to the Issuing Lender and the Swing Loan
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the Issuing Lender’s or the Swing Loan Lender’s Fronting
Exposure to such Defaulting Lender and (z) not be required to pay any remaining
amount of any such fee.

 

(g)          If the Borrower (so long as no Default or Event of Default exists)
and the Agent agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Agent will so notify
the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Loans and
funded and unfunded

 

53

 

 

participations in Letters of Credit and Swing Loans to be held on a pro rata
basis by the Lenders in accordance with their Commitments (without giving effect
to §2.13(c)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

§3.           REPAYMENT OF THE LOANS.

 

§3.1         Stated Maturity. The Borrower promises to pay on the Maturity Date
and there shall become absolutely due and payable on the Maturity Date all of
the Revolving Credit Loans, Swing Loans and other Letter of Credit Liabilities
Outstanding on such date, together with any and all accrued and unpaid interest
thereon.

 

§3.2         Mandatory Prepayments. If at any time the sum of the aggregate
outstanding principal amount of the Revolving Credit Loans, the Swing Loans and
the Letter of Credit Liabilities exceeds the lesser of (a) the Total Commitment
and (b) the Borrowing Base Availability, then the Borrower shall, within five
(5) Business Days of such occurrence, pay the amount of such excess to the Agent
for the respective accounts of the Lenders for application to the Revolving
Credit Loans as provided in §3.4, together with any additional amounts payable
pursuant to §4.7, and deposit in the Collateral Account and pledge to Agent cash
in any additional amount necessary to secure the Outstanding Letter of Credit
Liabilities, except that the amount of any Swing Loans shall be paid solely to
the Swing Loan Lender.

 

§3.3         Optional Prepayments.

 

(a)          The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Revolving Credit Loans and Swing Loans, as a whole or
in part, at any time without penalty or premium; provided, that if any
prepayment of the outstanding amount of any LIBOR Rate Loans pursuant to this
§3.3 is made on a date that is not the last day of the Interest Period relating
thereto, such prepayment shall be accompanied by the payment of any amounts due
pursuant to §4.7.

 

(b)          The Borrower shall give the Agent, no later than 10:00 a.m.
(Cleveland time) at least three (3) days prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of prepayment
of the Loans and the principal amount to be prepaid (provided that any such
notice may be revoked or modified upon one (1) day’s prior notice to the Agent).
Notwithstanding the foregoing, no prior notice shall be required for the
prepayment of any Swing Loan.

 

§3.4         Partial Prepayments. Each partial prepayment of the Loans under
§3.3 shall be in a minimum amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof, shall be accompanied by the payment of accrued
interest on the principal prepaid to the date of payment. Each partial payment
under §3.2 and §3.3 shall be applied first to the principal of any Outstanding
Swing Loans and then to the principal of Revolving Credit Loans (and with
respect

 

54

 

 

to each category of Loans, first to the principal of Base Rate Loans, and then
to the principal of LIBOR Rate Loans).

 

§3.5         Effect of Prepayments. Amounts of the Revolving Credit Loans
prepaid under §§3.2 and 3.3 prior to the Maturity Date may be reborrowed as
provided in §2.

 

§4.           CERTAIN GENERAL PROVISIONS.

 

§4.1         Conversion Options.

 

(a)          The Borrower may elect from time to time to convert any of its
outstanding Revolving Credit Loans to a Revolving Credit Loan of another Type
and such Revolving Credit Loans shall thereafter bear interest as a Base Rate
Loan or a LIBOR Rate Loan, as applicable; provided that (i) with respect to any
such conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall
give the Agent at least one (1) Business Day’s prior written notice of such
election, and such conversion shall only be made on the last day of the Interest
Period with respect to such LIBOR Rate Loan; (ii) with respect to any such
conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower shall give the
Agent at least three (3) LIBOR Business Days’ prior written notice of such
election and the Interest Period requested for such Loan, the principal amount
of the Loan so converted shall be in a minimum aggregate amount of $1,000,000.00
or an integral multiple of $1,000,000.00 in excess thereof and, after giving
effect to the making of such Loan, there shall be no more than six (6) LIBOR
Rate Loans outstanding at any one time; and (iii) no Loan may be converted into
a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing. All or any part of the outstanding Revolving Credit Loans of any
Type may be converted as provided herein, provided that no partial conversion
shall result in a Base Rate Loan in a principal amount of less than
$1,000,000.00 or an integral multiple of $100,000.00 or a LIBOR Rate Loan in a
principal amount of less than $1,000,000.00 or an integral multiple of
$1,000,000.00. On the date on which such conversion is being made, each Lender
shall take such action as is necessary to transfer its Commitment Percentage of
such Loans to its Domestic Lending Office or its LIBOR Lending Office, as the
case may be. Each Conversion/Continuation Request relating to the conversion of
a Base Rate Loan to a LIBOR Rate Loan shall be irrevocable by the Borrower.

 

(b)          Any LIBOR Rate Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the terms of §4.1; provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Default or Event of Default.

 

(c)          In the event that the Borrower does not notify the Agent of its
election hereunder with respect to any LIBOR Rate Loan, such Loan shall be
automatically continued at the end of the applicable Interest Period as a LIBOR
Rate Loan with an Interest Period of one month, provided that no circumstance
exists which would preclude Borrower from obtaining a LIBOR Rate Loan, or if
Borrower would be precluded from obtaining a LIBOR Rate Loan, it shall be
converted to a Base Rate Loan at the end of the applicable Interest Period.

 

55

 

 

 

§4.2         Fees. The Borrower agrees to pay to KeyBank, the Agent and the
Arranger for their own account certain fees for services rendered or to be
rendered in connection with the Loans as provided pursuant to that certain fee
letter dated November 21, 2013 among the Borrower, KeyBank and the Arranger (the
“Agreement Regarding Fees”). All such fees shall be fully earned when paid and
nonrefundable under any circumstances.

 

§4.3         Funds for Payments.

 

(a)          All payments of principal, interest, facility fees, Letter of
Credit fees, closing fees and any other amounts due hereunder or under any of
the other Loan Documents shall be made to the Agent, for the respective accounts
of the Lenders and the Agent, as the case may be, at the Agent’s Head Office,
not later than 2:00 p.m. (Cleveland time) on the day when due, in each case in
lawful money of the United States in immediately available funds. The Agent is
hereby authorized to charge the accounts of the Borrower with KeyBank set forth
on Schedule 4.3, on the dates when the amount thereof shall become due and
payable, with the amounts of the principal of and interest on the Loans and all
fees, charges, expenses and other amounts owing to the Agent and/or the Lenders
(including the Swing Loan Lender) under the Loan Documents. Subject to the
foregoing, all payments made to the Agent on behalf of the Lenders, and actually
received by the Agent, shall be deemed received by the Lenders on the date
actually received by the Agent.

 

(b)          All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim and free and clear
of and without deduction for any taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, compulsory loans, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding. If any such obligation
is imposed upon the Borrower to deduct or withhold with respect to any amount
payable by it hereunder or under any of the other Loan Documents (other than any
deduction or withholding with respect to Excluded Taxes), the Borrower will pay
to the Agent, for the account of the Lenders (including the Swing Loan Lender)
or (as the case may be) the Agent, on the date on which such amount is due and
payable hereunder or under such other Loan Document, such additional amount in
Dollars as shall be necessary to enable the Lenders or the Agent to receive the
same net amount which the Lenders or the Agent would have received on such due
date had no such obligation been imposed upon the Borrower. If any such Lender,
to the extent it may lawfully do so, fails to deliver the forms required
pursuant to §4.3(c) or other documentation, then the Agent may withhold from any
payments to be made to such Lender under any of the Loan Documents such amounts
as are required by the Code. If any Governmental Authority asserts that the
Agent or the Borrower (as to the Borrower, with respect to Excluded FATCA Taxes
only) did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender due to
such Lender’s failure to deliver such forms or documentation, such Lender shall
indemnify the Agent and/or the Borrower (as to the Borrower, with respect to
Excluded FATCA Taxes only) therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Agent or by the
Borrower (as to the Borrower, with respect to Excluded FATCA Taxes only) under
this §4.3, and costs and expenses (including all reasonable fees and
disbursements of any law firm or other external counsel and the allocated cost
of internal legal services and all

 

56

 

 

disbursements of internal counsel) of the Agent and the Borrower (as to the
Borrower, with respect to Excluded FATCA Taxes only). The obligation of the
Lenders under this §4.3(b) shall survive the termination of the Commitments,
repayment of all Obligations and all the resignation or replacement of the
Agent. Without limitation of this §4.3(b), if a payment made to a Lender under
any Loan Document would be subject to United States federal withholding tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting and document provision requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent, at the time or times prescribed by
law and at such time or times reasonably requested by either, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower and/or the Agent as may be necessary for the Borrower
and the Agent to comply with their obligations under FATCA, to determine that
such Lender has or has not complied with such Lender obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. The Borrower will deliver promptly to the Agent certificates or other
valid vouchers for all taxes or other charges deducted from or paid with respect
to payments made by the Borrower hereunder or under any other Loan Document.

 

(c)          Each Lender that is not a United States Person as defined in
Section 7701(a)(30) of the Code (but only so long as such Lender remains
lawfully able to do so), shall provide the Borrower and Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or Agent) with
such duly executed form(s) or statement(s) which may, from time to time, be
prescribed by law and, which, pursuant to applicable provisions of (i) an income
tax treaty between the United States and the country of residence of such
Lender, (ii) the Code, or (iii) any applicable rules or regulations in effect
under (i) or (ii) above, indicates the withholding status of such Lender and
allows the Borrower and Agent to determine the withholding or deduction required
to be made. Each Lender that is a United States Person as defined under Section
7701(a)(30) of the Code shall provide the Borrower and Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower and Agent), duly
executed originals of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax. Each Lender agrees
that if any form or certification it previously delivered pursuant to this
§4.3(c) expires or becomes obsolete or inaccurate in any respect, it shall
promptly update such form or certification or promptly notify the Borrower and
Agent in writing of its legal inability to do so. In the event that the Borrower
shall have delivered the certificates or vouchers described above for any
payments made by the Borrower and such Lender receives a refund of any taxes
paid by the Borrower pursuant to §4.3(b) or §15, such Lender will pay to the
Borrower the amount of such refund promptly upon receipt thereof; provided that
if at any time thereafter such Lender is required to return such refund, the
Borrower shall promptly repay to such Lender the amount of such refund.

 

(d)          The obligations of the Borrower to the Lenders under this Agreement
with respect to Letters of Credit (and of the Lenders to make payments to the
Issuing Lender with respect to Letters of Credit and to the Swing Loan Lender
with respect to Swing Loans) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including, without

 

57

 

 

limitation, the following circumstances: (i) any lack of validity or
enforceability of this Agreement, any Letter of Credit or any of the other Loan
Documents; (ii) any improper use which may be made of any Letter of Credit or
any improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith; (iii) the existence of any claim, set-off,
defense or any right which the Borrower or any of its Subsidiaries or Affiliates
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or persons or entities for whom any such beneficiary or any such
transferee may be acting) or the Lenders (other than the defense of payment to
the Lenders in accordance with the terms of this Agreement) or any other person,
whether in connection with any Letter of Credit, this Agreement, any other Loan
Document, or any unrelated transaction; (iv) any draft, demand, certificate,
statement or any other documents presented under any Letter of Credit proving to
be insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (v) any breach of
any agreement between the Borrower, any Guarantor or any of their Subsidiaries
or Affiliates and any beneficiary or transferee of any Letter of Credit;
(vi) any irregularity in the transaction with respect to which any Letter of
Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit; (vii) payment by the Issuing Lender under any Letter of
Credit against presentation of a sight draft, demand, certificate or other
document which does not comply with the terms of such Letter of Credit, provided
that such payment shall not have constituted gross negligence or willful
misconduct on the part of the Issuing Lender as determined by a final
non-appealable judgment of court of competent jurisdiction; (viii) any
non-application or misapplication by the beneficiary of a Letter of Credit of
the proceeds of such Letter of Credit; (ix) the legality, validity, form,
regularity or enforceability of the Letter of Credit; (x) the failure of any
payment by the Issuing Lender to conform to the terms of a Letter of Credit (if,
in the Issuing Lender’s good faith judgment, such payment is determined to be
appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, provided that such circumstance or happening under this clause (xiii)
shall not have occurred as a result of gross negligence or willful misconduct on
the part of the Issuing Lender as determined by a final non-appealable judgment
of a court of competent jurisdiction.

 

§4.4         Computations. All computations of interest on the Base Rate Loans
to the extent applicable shall be based on a three hundred sixty-five (365) or
three hundred sixty-six (366)-day year, as applicable, and paid for the actual
number of days elapsed. All other computations of interest on the Loans and of
other fees to the extent applicable shall be based on a 360-day year and paid
for the actual number of days elapsed. Except as otherwise provided in the
definition of the term “Interest Period” with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension. The Outstanding Loans and Letter of Credit Liabilities as
reflected on the records of the Agent from time to time shall be considered
prima facie evidence of such amount absent manifest error.

 

§4.5         Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the

 

58

 

 

Agent shall reasonably determine that LIBOR will not accurately and fairly
reflect the cost of the Lenders making or maintaining LIBOR Rate Loans for such
Interest Period, the Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrower and the Lenders absent
manifest error) to the Borrower and the Lenders. In such event (a) any Loan
Request with respect to a LIBOR Rate Loan shall be automatically withdrawn and
shall be deemed a request for a Base Rate Loan and (b) each LIBOR Rate Loan will
automatically, on the last day of the then current Interest Period applicable
thereto, become a Base Rate Loan, and the obligations of the Lenders to make
LIBOR Rate Loans shall be suspended until the Agent determines that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent shall so notify the Borrower and the Lenders.

 

§4.6         Illegality. Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall make it unlawful, or any central bank or other
Governmental Authority having jurisdiction over a Lender or its LIBOR Lending
Office shall assert that it is unlawful, for any Lender to make or maintain
LIBOR Rate Loans, such Lender shall forthwith give notice of such circumstances
to the Agent and the Borrower and thereupon (a) the commitment of the Lenders to
make LIBOR Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans
then outstanding shall be converted automatically to Base Rate Loans on the last
day of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law. Notwithstanding the foregoing, before
giving such notice, the applicable Lender shall designate a different lending
office if such designation will void the need for giving such notice and will
not, in the judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by the Borrower hereunder.

 

§4.7         Additional Interest. If any LIBOR Rate Loan or any portion thereof
is repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
the Borrower fails to draw down on the first day of the applicable Interest
Period any amount as to which the Borrower has elected a LIBOR Rate Loan, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages (or to the
Swing Loan Lender with respect to a Swing Loan), in addition to any amounts of
interest otherwise payable hereunder, the Breakage Costs. The Borrower
understands, agrees and acknowledges the following: (a) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan;
(b) LIBOR is used merely as a reference in determining such rate; and (c) the
Borrower has accepted LIBOR as a reasonable and fair basis for calculating such
rate and any Breakage Costs. The Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

 

§4.8         Additional Costs, Etc. Notwithstanding anything herein to the
contrary, if any present or future applicable law, which expression, as used
herein, includes statutes, rules and regulations thereunder and interpretations
thereof by any competent court or by any governmental or other regulatory body
or official charged with the administration or the interpretation thereof and
requests, directives, instructions and notices at any time (or from time

 

59

 

 

to time) hereafter made upon or otherwise issued to any Lender or the Agent by
any central bank or other fiscal, monetary or other authority (whether or not
having the force of law), shall:

 

(a)          subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, a Letter of
Credit or the Loans (except for taxes covered by §4.3 and any Excluded Taxes
payable by such Lender or the Agent), or

 

(b)          materially change the basis of taxation (except for taxes covered
by §4.3 and any Excluded Taxes payable by such Lender or the Agent) of payments
to any Lender of the principal of or the interest on any Loans or any other
amounts payable to any Lender under this Agreement or the other Loan Documents,
or

 

(c)          impose or increase or render applicable any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law and which are not already reflected in
any amounts payable by the Borrower hereunder) against assets held by, or
deposits in or for the account of, or loans by, or commitments of an office of
any Lender, or

 

(d)          impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Lender’s Commitment, a Letter of Credit or any class of loans or
commitments of which any of the Loans or such Lender’s Commitment forms a part;
and the result of any of the foregoing is:

 

(i)           to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans, the Letters of Credit or
such Lender’s Commitment, or

 

(ii)          to reduce the amount of principal, interest or other amount
payable to any Lender or the Agent hereunder on account of such Lender’s
Commitment or any of the Loans or the Letters of Credit, or

 

(iii)         to require any Lender or the Agent to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by such Lender or the Agent from the
Borrower hereunder,

 

then, and in each such case, the Borrower will, within fifteen (15) days of
demand made by such Lender or (as the case may be) the Agent at any time and
from time to time and as often as the occasion therefor may arise, pay to such
Lender or the Agent such additional amounts as such Lender or the Agent shall
determine in good faith to be sufficient to compensate such Lender or the Agent
for such additional cost, reduction, payment or foregone interest or other sum.
Each Lender and the Agent in determining such amounts may use any reasonable
averaging and attribution methods generally applied by such Lender or the Agent.

 

§4.9           Capital Adequacy. If after the date hereof any Lender determines
that (a) the adoption of or change in any law, rule, regulation or guideline
regarding capital or liquidity requirements for banks or bank holding companies
or any change in the interpretation or

 

60

 

 

application thereof by any Governmental Authority charged with the
administration thereof, or (b) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy or liquidity (whether or not having the force of
law), has the effect of reducing the return on such Lender’s or such holding
company’s capital as a consequence of such Lender’s commitment to make Loans or
participate in Letters of Credit hereunder to a level below that which such
Lender or holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify the Borrower thereof. The Borrower agrees
to pay to such Lender the amount of such reduction in the return on capital as
and when such reduction is determined, upon presentation by such Lender of a
statement of the amount setting forth the Lender’s calculation thereof. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods generally applied by such Lender. For purposes of §4.8 and
this §4.9, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, publications, orders, guidelines and directives thereunder or
issued in connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to have been adopted and gone into effect after the date hereof
regardless of when adopted, enacted or issued.

 

§4.10       Breakage Costs. The Borrower shall pay all Breakage Costs required
to be paid by it pursuant to this Agreement and incurred from time to time by
any Lender upon demand within fifteen (15) days from receipt of written notice
from the Agent, or such earlier date as may be required by this Agreement.

 

§4.11       Default Interest. Following the occurrence and during the
continuance of any Event of Default, and regardless of whether or not the Agent
or the Lenders shall have accelerated the maturity of the Loans, all Loans shall
bear interest payable on demand at a rate per annum equal to two percent (2.0%)
above an amount equal to the sum of the Base Rate plus the Applicable Margin in
effect from time to time (the “Default Rate”), until such amount shall be paid
in full (after as well as before judgment), and the fee payable with respect to
Letters of Credit shall be increased to a rate equal to two percent (2%) above
the Letter of Credit fee that would otherwise be applicable to such time, or if
any of such amounts shall exceed the maximum rate permitted by law, then at the
maximum rate permitted by law.

 

§4.12       Certificate. A certificate setting forth any amounts payable
pursuant to §4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed
explanation of such amounts which are due, submitted by any Lender or the Agent
to the Borrower, shall be conclusive in the absence of manifest error, and shall
be promptly provided to the Agent and the Borrower upon their written request.

 

§4.13       Limitation on Interest. Notwithstanding anything in this Agreement
or the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Guarantors, the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of

 

61

 

 

the maturity of any of the Obligations or otherwise, shall the interest
contracted for, charged or received by the Lenders exceed the maximum amount
permissible under applicable law. If, from any circumstance whatsoever, interest
would otherwise be payable to the Lenders in excess of the maximum lawful
amount, the interest payable to the Lenders shall be reduced to the maximum
amount permitted under applicable law; and if from any circumstance the Lenders
shall ever receive anything of value deemed interest by applicable law in excess
of the maximum lawful amount, an amount equal to any excessive interest shall be
applied to the reduction of the principal balance of the Obligations and to the
payment of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations, such excess shall be refunded to the Borrower. All
interest paid or agreed to be paid to the Lenders shall, to the extent permitted
by applicable law, be amortized, prorated, allocated and spread throughout the
full period until payment in full of the principal of the Obligations (including
the period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This §4.13 shall control all agreements between or among the Borrower, the
Guarantors, the Lenders and the Agent.

 

§4.14         Certain Provisions Relating to Increased Costs and Non-Funding
Lenders. If a Lender gives notice of the existence of the circumstances set
forth in §4.8 or any Lender requests compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §§4.3(b) (as a
result of the imposition of U.S. withholding taxes on amounts paid to such
Lender under this Agreement), 4.8, 4.9 or 15(b), then, upon request of the
Borrower, such Lender, as applicable, shall use reasonable efforts to designate
another of such Lender’s offices, branches or affiliates for funding or booking
its Loans hereunder or assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the reasonable judgment of such
Lender, such designation or assignment (i) would eliminate or reduce such
amounts payable or (ii) would not subject Lender to any unreimbursed costs or
expenses and would not otherwise be disadvantageous to Lender; the Borrower
agreeing to pay all reasonably incurred costs and expenses incurred by such
Lender in connection with any such action. Notwithstanding anything to the
contrary contained herein, if no Default or Event of Default shall have occurred
and be continuing, and if any Lender (a) has given notice of the existence of
the circumstances set forth in §4.8 or has requested payment or compensation for
any losses or costs to be reimbursed pursuant to any one or more of the
provisions of §§4.3(b) (as a result of the imposition of U.S. withholding taxes
on amounts paid to such Lender under this Agreement), 4.8, 4.9 or 15(b) and
following the request of the Borrower has been unable to take the steps
described above to mitigate such amounts (each, an “Affected Lender”), or (b)
has failed to make available to Agent its pro rata share of any Loan or
participation in a Letter of Credit or Swing Loan and such failure has not been
cured (a “Non-Funding Lender”), then, within thirty (30) days after such notice
or request for payment or compensation or failure to fund, as applicable, the
Borrower shall have the one-time right as to such Affected Lender or Non-Funding
Lender, as applicable, to be exercised by delivery of written notice delivered
to the Agent and the Affected Lender or Non-Funding Lender, as applicable,
within thirty (30) days of receipt of such notice or failure to fund, as
applicable, to elect to cause the Affected Lender or Non-Funding Lender, as
applicable, to transfer its Commitment and assign its Loans. The Agent shall
promptly notify the remaining Lenders that each of such Lenders shall have the
right, but not the obligation, to acquire a portion of the Commitment and Loans,
pro rata based upon their relevant Commitment Percentages, of the Affected
Lender or Non-Funding Lender, as applicable (or if any of such Lenders does not
elect to purchase its pro rata share, then to such remaining

 

62

 

 

Lenders in such proportion as approved by the Agent). In the event that the
Lenders do not elect to acquire all of the Affected Lender’s or Non-Funding
Lender’s Commitment and Loans, then the Agent shall endeavor to obtain a new
Lender to acquire such remaining Commitment. Upon any such purchase of the
Commitment of the Affected Lender or Non-Funding Lender, as applicable, the
Affected Lender’s or Non-Funding Lender’s interest in the Obligations and its
rights hereunder and under the Loan Documents shall terminate at the date of
purchase, and the Affected Lender or Non-Funding Lender, as applicable, shall
promptly execute all documents reasonably requested to surrender and transfer
such interest. The purchase price for the Affected Lender’s or Non-Funding
Lender’s Commitment and Loan shall equal any and all amounts outstanding and
owed by the Borrower to the Affected Lender or Non-Funding Lender, as
applicable, including principal, prepayment premium or fee, and all accrued and
unpaid interest or fees.

 

§4.15       Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to the foregoing §§4.3, 4.8 and
4.9 shall not constitute a waiver of such Lender’s or the Issuing Lender’s right
to demand such compensation, provided that Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to the foregoing provisions
of this Section for any increased costs incurred or reductions suffered more
than nine (9) months prior to the date that such Lender or the Issuing Lender,
as the case may be, notifies Borrower of the eligible circumstances giving rise
to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor (except that, if the change in
law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

§5.           COLLATERAL SECURITY; GUARANTORS.

 

§5.1         Collateral. The Obligations shall be secured by a perfected first
priority lien (subject to non-consensual Liens expressly permitted under §8.2)
and security interest to be held by the Agent for the benefit of the Lenders on
the Collateral, pursuant to the terms of the Security Documents.

 

§5.2         Appraisals.

 

(a)          In the event that the Borrower elects to extend the Maturity Date
as provided in §2.12, then the Agent may on behalf of the Lenders (either in
connection with any such extension or at any time thereafter), in its reasonable
discretion, obtain updates to existing Appraisals of each of the Borrowing Base
Assets. Said updated Appraisals will be ordered by the Agent and reviewed and
approved by the appraisal department of the Agent, and the Borrower shall pay to
such appraiser, promptly upon delivery to the Borrower by the Agent of an
invoice from such appraiser, all costs of such Appraisals and any expenses
relating thereto.

 

(b)          Notwithstanding the provisions of §5.2(a), the Agent may obtain new
Appraisals or an update to existing Appraisals with respect to the Real Estate,
or any of them, as the Agent shall determine (i) at any time that the regulatory
requirements of any Lender generally applicable to real estate loans of the
category made under this Agreement as reasonably interpreted by such Lender
shall require more frequent Appraisals, (ii) at any time following a

 

63

 

 

Default or Event of Default, (iii) if an Appraisal is more than twenty-four (24)
months old or (iv) if the Agent reasonably believes that there has been a
material adverse change or deterioration with respect to any Borrowing Base
Asset, including, without limitation, a material change in the market in which
any Borrowing Base Asset is located. The expense of such Appraisals and/or
updates performed pursuant to this §5.2(b) shall be borne by the Borrower and
payable to the Agent within fifteen (15) days of demand; provided the Borrower
shall not be obligated to pay for an Appraisal of a Borrowing Base Assets
obtained pursuant to this §5.2(b) more often than once in any period of twelve
(12) months if no Event of Default exists.

 

(c)          The Borrower acknowledges that the Agent has the right to approve
any Appraisal performed pursuant to this Agreement. The Borrower further agrees
that the Lenders and the Agent do not make any representations or warranties
with respect to any such Appraisal and shall have no liability as a result of or
in connection with any such Appraisal for statements contained in such
Appraisal, including without limitation, the accuracy and completeness of
information, estimates, conclusions and opinions contained in such Appraisal, or
variance of such Appraisal from the fair value of such property that is the
subject of such Appraisal given by the local tax assessor’s office, or the
Borrower’s idea of the value of such property.

 

§5.3         Addition of Borrowing Base Assets.

 

Provided no Default or Event of Default exists, the Borrower shall have the
right, subject to the satisfaction by the Borrower of the conditions set forth
in this §5.3, to add Potential Collateral to the Borrowing Base Availability. In
the event the Borrower desires to add additional Potential Collateral to the
Borrowing Base Availability as aforesaid, the Borrower shall provide written
notice to the Agent of such request (which the Agent shall promptly furnish to
the Lenders), together with all documentation and other information required to
permit the Agent to determine whether such Real Estate is Eligible Real Estate.
Thereafter, the Agent, and if required pursuant to §5.3(f) below, the Required
Lenders, shall have ten (10) Business Days from the date of the receipt of such
documentation and other information to advise the Borrower whether the Agent,
and if required pursuant to §5.3(f) below, the Required Lenders, consent to the
acceptance of such Potential Collateral as a Borrowing Base Asset.
Notwithstanding the foregoing, no Potential Collateral shall be included in the
Borrowing Base Availability unless and until the following conditions precedent
shall have been satisfied:

 

(a)          such Potential Collateral shall be Eligible Real Estate;

 

(b)          each Wholly-Owned Subsidiary of Borrower which directly or
indirectly owns and/or leases such Potential Collateral shall have executed a
Joinder Agreement and satisfied the conditions of §5.5;

 

(c)          prior to or contemporaneously with such addition, the Borrower
shall have submitted to the Agent a Compliance Certificate prepared using the
financial statements of the Borrower most recently provided or required to be
provided to the Agent under §6.4 or 7.4 and a Borrowing Base Certificate, both
prepared on a pro forma basis and adjusted to give effect to such addition, and
shall certify that after giving effect to such addition, no Default or Event of
Default shall exist;

 

64

 

 

 

(d)          the Borrower or the Wholly-Owned Subsidiary which directly or
indirectly owns or leases the Potential Collateral shall have executed and
delivered to the Agent all Eligible Real Estate Qualification Documents, all of
which instruments, documents or agreements shall be in form and substance
reasonably satisfactory to the Agent;

 

(e)          after giving effect to the inclusion of such Potential Collateral,
each of the representations and warranties made by or on behalf of the Borrower
or the Guarantors or any of their respective Subsidiaries contained in this
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with this Agreement shall be true in all material
respects both as of the date as of which it was made and shall also be true as
of the time of the addition of a Borrowing Base Asset in the Borrowing Base
Capitalized Value Limit, with the same effect as if made at and as of that time,
except to the extent of changes resulting from transactions permitted by the
Loan Documents and except as previously disclosed in writing by the Borrower to
the Agent and approved by the Agent in writing (which disclosures shall be
deemed to amend the schedules and other disclosures delivered as contemplated in
this Agreement (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date), and no Default or Event of
Default shall have occurred and be continuing (including, without limitation,
any Default under §9.1), and the Agent shall have received a certificate of the
Borrower to such effect; and

 

(f)           the Required Lenders shall have consented to the acceptance of
such Potential Collateral as a Borrowing Base Asset, which consent may be
granted in the Required Lenders’ sole and absolute discretion, provided that the
consent of the Required Lenders pursuant to this §5.3(f) shall not be required
in the event that there are at least ten (10) Borrowing Base Assets included in
the calculation of the Borrowing Base Capitalized Value Limit and such Borrowing
Base Assets are contributing not less than Two Hundred Million and No/100
Dollars ($200,000,000.00) in Capitalized Value in the aggregate to the Borrowing
Base Capitalized Value Limit.

 

Borrower shall not be responsible for the payment of any costs or expenses of
the Lenders in connection with the addition of Borrowing Base Assets; provided
that Borrower shall be responsible for the reasonable costs and expenses of
Agent and Agent’s counsel.

 

§5.4           Release of Borrowing Base Assets. Provided no Default or Event of
Default shall have occurred hereunder and be continuing (or would exist
immediately after giving effect to the transactions contemplated by this §5.4),
the Agent shall release a Borrowing Base Asset (and, if such Borrowing Base
Asset is owned by a Subsidiary Guarantor and the only Eligible Real Estate of
such Subsidiary Guarantor is such Borrowing Base Asset, the guaranty of such
Subsidiary Guarantor) from the lien or security title of the Security Documents
encumbering the same upon the request of the Borrower subject to and upon the
following terms and conditions:

 

(a)          the Borrower shall deliver to the Agent written notice of its
desire to obtain such release no later than five (5) Business Days prior to the
date on which such release is to be effected;

 

65

 

 

 

(b)          the Borrower shall submit to the Agent with such request a
Compliance Certificate prepared using the financial statements of the Borrower
most recently provided or required to be provided to the Agent under §6.4 or 7.4
adjusted in the best good faith estimate of the Borrower to give effect to the
proposed release and demonstrating that no Default or Event of Default with
respect to the covenants referred to therein shall exist after giving effect to
such release;

 

(c)          all release documents to be executed by the Agent shall be in form
and substance reasonably satisfactory to the Agent;

 

(d)          the Borrower shall pay all reasonable costs and expenses of the
Agent in connection with such release, including without limitation, reasonable
attorney’s fees;

 

(e)          the Borrower shall pay to the Agent for the account of the Lenders
a release price, which payment shall be applied to reduce the outstanding
principal balance of the Loans as provided in §3.4, in an amount equal to the
amount necessary to reduce the outstanding principal balance of the Loans so
that no violation of the covenants set forth in §3.2, 7.20 or 9.1 shall occur;
and

 

(f)           without limiting or affecting any other provision hereof, any
release of a Borrowing Base Asset (or a guaranty) as provided in this §5.4 will
not cause the Borrower to be in violation of the restrictions set forth in the
definition of Borrowing Base Availability or the covenants set forth in this
Agreement.

 

§5.5         Additional Guarantors. In the event that the Borrower shall request
that certain Real Estate of a Wholly-Owned Subsidiary of the Borrower be
included as a Borrowing Base Asset as contemplated by §5.3 and such Real Estate
is included as a Borrowing Base Asset in accordance with the terms thereof, the
Borrower shall, as a condition to such Real Estate being included as a Borrowing
Base Asset, in addition to the requirements of §7.20, cause each such
Wholly-Owned Subsidiary (and any Wholly-Owned Subsidiary of the Borrower that is
a direct or indirect parent of such Wholly-Owned Subsidiary) to execute and
deliver to Agent a Joinder Agreement, and such Subsidiary shall become a
Guarantor hereunder and thereunder. Each such Subsidiary shall be specifically
authorized, in accordance with its respective organizational documents, to be a
Guarantor hereunder and thereunder and to execute the Contribution Agreement and
such Security Documents as the Agent may require. The Borrower shall further
cause all representations, covenants and agreements in the Loan Documents with
respect to the Guarantors to be true and correct with respect to each such
Subsidiary. In connection with the delivery of such Joinder Agreement, the
Borrower shall deliver to the Agent such organizational agreements, resolutions,
consents, opinions and other documents and instruments as the Agent may
reasonably require.

 

66

 

 

 

§6.           REPRESENTATIONS AND WARRANTIES.

 

The Borrower represents and warrants to the Agent and the Lenders as follows.

 

§6.1         Corporate Authority, Etc.

 

(a)          Incorporation; Good Standing. REIT is a Maryland corporation duly
organized pursuant to articles of incorporation filed with the Maryland
Secretary of State, and is validly existing and in good standing under the laws
of Maryland. REIT conducts its business in a manner which enables it to qualify
as a real estate investment trust under, and to be entitled to the benefits of,
Section 856 of the Code, and has elected to be treated as and is entitled to the
benefits of a real estate investment trust thereunder. The Borrower is a
Delaware limited partnership duly organized pursuant to its certificate of
limited partnership filed with the Delaware Secretary of State, and is validly
existing and in good standing under the laws of Delaware. The Borrower (i) has
all requisite power to own its property and conduct its business as now
conducted and as presently contemplated, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect, and
(ii) is in good standing and is duly authorized to do business in the
jurisdiction of its organization and in each other jurisdiction where a failure
to be so qualified in such other jurisdiction could have a Material Adverse
Effect.

 

(b)          Subsidiaries. Each of the Guarantors and each of the Subsidiaries
of the Borrower and the Guarantors (i) is a corporation, limited partnership,
general partnership, limited liability company or trust duly organized under the
laws of its State of organization and is validly existing and in good standing
under the laws thereof, (ii) has all requisite power to own its property and
conduct its business as now conducted and as presently contemplated, except to
the extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (iii) is in good standing and is duly authorized to
do business (A) in each jurisdiction where it is organized and each jurisdiction
where a Borrowing Base Asset owned or leased by it is located (to the extent
required by applicable law), and (B) in each other jurisdiction where a failure
to be so qualified could reasonably be expected to have a Material Adverse
Effect.

 

(c)          Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any of the Borrower or any
Guarantor is a party and the transactions contemplated hereby and thereby
(i) are within the authority of such Person, (ii) have been duly authorized by
all necessary proceedings on the part of such Person, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Person is subject or any judgment,
order, writ, injunction, license or permit applicable to such Person, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of, or
any agreement or other instrument binding upon, such Person or any of its
properties, (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Person other than the liens and encumbrances in favor of the Agent contemplated
by this Agreement and the other Loan Documents, and (vi) do not require the
approval or consent of any Person other than those already obtained and
delivered to the Agent.

 

67

 

 

 

(d)          Enforceability. This Agreement and the other Loan Documents to
which any of the Borrower or any Guarantor is a party are valid and legally
binding obligations of such Person enforceable in accordance with the respective
terms and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and general principles
of equity.

 

§6.2         Governmental Approvals. The execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower or any
Guarantor is a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing or registration with, or the
giving of any notice to, any Governmental Authority other than (i) those already
obtained, (ii) the filing of the Security Documents in the appropriate records
office with respect thereto, (iii) filings after the date hereof of disclosures
with the SEC, and (iv) as may be required hereafter with respect to tenant
improvements, repairs or other work with respect to any Real Estate.

 

§6.3         Title to Properties. Except as indicated on Schedule 6.3 hereto,
REIT and its Subsidiaries own or lease all of the assets reflected in the
consolidated balance sheet of the Borrower as of the Balance Sheet Date or
acquired or leased since that date (except property and assets sold or otherwise
disposed of in the ordinary course of business since that date) subject, in the
case of the fee owned properties (and, with respect to the leased properties,
its leasehold interest in such properties), only to Permitted Liens and, as to
Subsidiaries of the Borrower that are not Subsidiary Guarantors, except for such
defects as individually or in the aggregate have not had and could not
reasonably be expected to have a Material Adverse Effect.

 

§6.4         Financial Statements. The Borrower has furnished to the Agent:
(a) the consolidated balance sheet of REIT and its Subsidiaries as of the
Balance Sheet Date and the related consolidated statement of income and cash
flow for the calendar year then ended certified by the chief financial officer
of REIT, (b) an unaudited statement of Net Operating Income for each of the
Borrowing Base Assets for the period ending December 31, 2013, certified by the
chief financial officer of REIT as fairly presenting the Net Operating Income
for such periods, and (c) certain other financial information relating to the
Borrower, the Guarantors and the Collateral, including, without limitation, the
Borrowing Base Assets. The balance sheet and statements referred to in clauses
(a) and (b) above have been prepared in accordance with generally accepted
accounting principles, except as otherwise expressly noted therein, and fairly
present the consolidated financial condition of REIT and its Subsidiaries as of
such dates and the consolidated results of the operations of REIT and its
Subsidiaries for such periods. There are no liabilities, contingent or
otherwise, of REIT or any of its Subsidiaries involving material amounts not
disclosed in said financial statements and the related notes thereto.

 

§6.5         No Material Changes. Since the Balance Sheet Date or the date of
the most recent financial statements delivered pursuant to §7.4, as applicable,
there has occurred no materially adverse change in the financial condition,
operations or business of REIT and its Subsidiaries taken as a whole as shown on
or reflected in the consolidated balance sheet of REIT as of the Balance Sheet
Date, or its consolidated statement of income or cash flows for the calendar
year then ended, other than changes in the ordinary course of business that have
not and could not reasonably be expected to have a Material Adverse Effect. As
of the date hereof, except as set

 

68

 

 

forth on Schedule 6.5 hereto, there has occurred no materially adverse change in
the financial condition, operations or business activities of REIT, its
Subsidiaries or any of the Borrowing Base Assets from the condition shown on the
statements of income delivered to the Agent pursuant to §6.4 other than changes
in the ordinary course of business that have not had any materially adverse
effect either individually or in the aggregate on the business, operations or
financial condition of REIT and its Subsidiaries, considered as a whole, or of
any of the Borrowing Base Assets.

 

§6.6         Franchises, Patents, Copyrights, Etc. The Borrower, the Guarantors
and their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others,
except, in each case, where the failure to do so could not reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule 6.6
hereto, none of the Borrowing Base Assets is owned or operated by the Borrower
or its Subsidiaries under or by reference to any trademark, trade name, service
mark or logo, and none of the trademarks, tradenames, service marks or logos are
registered or subject to any license or provision of law limiting their
assignability or use except as specifically set forth on Schedule 6.6.

 

§6.7         Litigation. Except as stated on Schedule 6.7, there are no actions,
suits, proceedings or investigations of any kind pending or to the knowledge of
the Borrower threatened in writing against the Borrower, any Guarantor or any of
their respective Subsidiaries before any court, tribunal, arbitrator, mediator
or administrative agency or board which question the validity of this Agreement
or any of the other Loan Documents, any action taken or to be taken pursuant
hereto or thereto, the Collateral or any lien, security title or security
interest created or intended to be created pursuant hereto or thereto, or which,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 6.7, as of the date hereof, there are no
judgments, final orders or awards outstanding against or affecting the Borrower,
any Guarantor, any of their respective Subsidiaries or any Collateral. No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement or any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. As of the Closing Date, none
of the Borrower, any Guarantor or any of their respective Subsidiaries or to the
Borrower or any Guarantor’s knowledge, any operator of any Medical Property on
the Real Estate, is the subject of an audit by a Governmental Authority or, to
the Borrower’s or any Guarantor’s knowledge, is the subject of any investigation
or review by a Governmental Authority concerning the violation or possible
violation of any law, including any Healthcare Law.

 

§6.8         No Material Adverse Contracts, Etc. None of the Borrower, any
Guarantor or any of their respective Subsidiaries is subject to any charter,
corporate or other legal restriction, or any judgment, decree, order, rule or
regulation that has or could reasonably be expected to have a Material Adverse
Effect. None of the Borrower, any Guarantor or any of their respective
Subsidiaries is a party to any contract or agreement that has or could
reasonably be expected to have a Material Adverse Effect.

 

69

 

 

 

§6.9         Compliance with Other Instruments, Laws, Etc. None of the Borrower,
any Guarantor or any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, except in such instances in which (a) such provision or decree,
order, judgment, statute, license, rule or regulation is being contested in good
faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

§6.10       Tax Status. Each of the Borrower, the Guarantors and their
respective Subsidiaries (a) has made or filed all material federal and state
income and other tax returns, reports and declarations required by any
jurisdiction to which it is subject or has obtained an extension for filing, (b)
has paid prior to delinquency all material taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, (c) has paid prior to delinquency all material real estate and
other taxes due or purported to be due with respect to the Borrowing Base Assets
and (d) has set aside on its books provisions reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply or such taxes are due, except, in
each case, those which are being contested in good faith by appropriate
procedures diligently conducted as permitted by §7.8. Except as set forth on
Schedule 6.10, there are no unpaid taxes in any material amount claimed to be
due by the taxing authority of any jurisdiction, and to the knowledge of the
Borrower, there is no basis for any such claim. Except as set forth on Schedule
6.10, as of the date hereof, there are no material audits pending or to the
knowledge of the Borrower threatened with respect to any tax returns filed by
the Borrower, any Guarantor or their respective Subsidiaries. The taxpayer
identification numbers for the Borrower and the Guarantors as of the date hereof
are set forth on Schedule 6.10.

 

§6.11       No Event of Default. No Default or Event of Default has occurred and
is continuing.

 

§6.12       Investment Company Act. None of the Borrower, the Guarantors nor any
of their respective Subsidiaries is an “investment company”, or an “affiliated
company” or a “principal underwriter” of an “investment company”, as such terms
are defined in the Investment Company Act of 1940.

 

§6.13       Setoff, Etc. The Collateral and the rights of the Agent and the
Lenders with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Borrower or any of their Subsidiaries or
Affiliates or, to the best knowledge of the Borrower, any other Person.

 

§6.14       Certain Transactions. Except as disclosed on Schedule 6.14 hereto,
none of the partners, officers, trustees, managers, members, directors, or
employees of the Borrower, any Guarantor or any of their respective Subsidiaries
is, nor shall any such Person become, a party to any transaction with the
Borrower, any Guarantor or any of their respective Subsidiaries or Affiliates
(other than for services as partners, managers, members, employees, officers and
directors), including any agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring

 

70

 

 

payments to or from any partner, officer, trustee, director or such employee or,
to the knowledge of the Borrower, any corporation, partnership, trust or other
entity in which any partner, officer, trustee, director, or any such employee
has a substantial interest or is an officer, director, trustee or partner, which
are on terms less favorable to the Borrower, a Guarantor or any of their
respective Subsidiaries than those that would be obtained in a comparable
arms-length transaction.

 

§6.15       Employee Benefit Plans. The Borrower, each Guarantor and each ERISA
Affiliate have made all contributions, if any, required under the minimum
funding standards of Section 302 of ERISA or Section 412 of the Code with
respect to each Employee Benefit Plan or Guaranteed Pension Plan. Each Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan is in compliance in
all material respects with the presently applicable provisions of ERISA and the
Code. Neither the Borrower, any Guarantor nor any ERISA Affiliate has (a) sought
a waiver of the minimum funding standard under Section 412 of the Code in
respect of any Employee Benefit Plan or Guaranteed Pension Plan, (b) failed to
make or provide for any contribution or payment required by any Employee Benefit
Plan, Multiemployer Plan or Guaranteed Pension Plan, or made any amendment to
any Employee Benefit Plan or Guaranteed Pension Plan, which has resulted or
could reasonably be expected to result in the imposition of a Lien or the
posting of a bond or other security under ERISA or the Code, or (c) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA. None of the assets of REIT or any of its
Subsidiaries, including, without limitation, any Borrowing Base Asset,
constitutes a “plan asset” (within the meaning of 29 C.F.A. Section 2510.3-101,
as modified by Section 3(42) of ERISA) of any Employee Plan, Multiemployer Plan
or Guaranteed Pension Plan. The execution, delivery and performance of this
Agreement and the other Loan Documents, and the borrowing and repayment of
amounts hereunder, do not and will not constitute non-exempt “prohibited
transactions” (as such term is defined in Section 4975 of the Code or Section
406 of ERISA) that could subject the Borrower, any Guarantor or any of their
respective Subsidiaries to any tax or penalty on prohibited transactions imposed
under Section 4975 of the Code or Section 502(i) of ERISA.

 

§6.16       Disclosure. All of the representations and warranties made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects, and neither the
Borrower nor any Guarantor has failed to disclose such information as is
necessary to make such representations and warranties not misleading. All
information contained in this Agreement, the other Loan Documents or otherwise
furnished to or made available to the Agent or the Lenders by or on behalf of
the Borrower, any Subsidiary or any Guarantor, as supplemented to date, is and,
when delivered, will be true and correct in all material respects and, as
supplemented to date, does not, and when delivered will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading. The written information,
reports and other papers and data with respect to the Borrower, any Subsidiary,
any Guarantor or the Collateral, including, without limitation, the Borrowing
Base Assets (other than projections and estimates) furnished to the Agent or the
Lenders in connection with this Agreement or the obtaining of the Commitments of
the Lenders hereunder was, at the time so furnished, complete and correct in all
material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the

 

71

 

 

extent necessary to give in all material respects a true and accurate knowledge
of the subject matter in all material respects; provided that such
representation shall not apply to (a) the accuracy of any appraisal, title
commitment, survey, or engineering and environmental reports prepared by third
parties or legal conclusions or analysis provided by the Borrower’s or the
Guarantors’ counsel (although the Borrower and the Guarantors have no reason to
believe that the Agent and the Lenders may not rely on the accuracy thereof) or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Borrower (except to the extent the related
assumptions were when made manifestly unreasonable).

 

§6.17       Trade Name; Place of Business. Neither the Borrower nor any
Guarantor uses any trade name and conducts business under any name other than
its actual name set forth in the Loan Documents. As of the date hereof, the
principal place of business of the Borrower is 405 Park Avenue, Fifteenth Floor,
New York, NY 10022.

 

§6.18       Regulations T, U and X. No portion of any Loan or Letter of Credit
is to be used for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.
Neither the Borrower nor any Guarantor is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224.

 

§6.19       Environmental Compliance. The Borrower has obtained and provided to
the Agent, or in the case of Borrowing Base Assets acquired after the date
hereof will obtain and provide to the Agent, written environmental site
assessment reports prepared by an Environmental Engineer (collectively, the
“Environmental Reports”). Except as set forth in the Environmental Reports with
respect to Borrowing Base Assets, the Borrower makes the following
representations and warranties:

 

(a)          None of the Borrower, the Guarantors or their respective
Subsidiaries nor, to the best knowledge of the Borrower, any operator of the
Real Estate, nor, to the best knowledge of the Borrower, any tenant or
operations thereon, is in violation, or alleged violation, of any Environmental
Law, which violation (i) involves Real Estate (other than the Borrowing Base
Assets) and has had or could reasonably be expected to have a Material Adverse
Effect or (ii) involves a Borrowing Base Asset included in the calculation of
Borrowing Base Capitalized Asset Value and has had or could reasonably be
expected, when taken together with other matters covered by this §6.19, to
result in liability, clean-up, remediation, containment, correction or other
costs to the Borrower or any Guarantor individually or in the aggregate with
other Borrowing Base Assets in excess of the Threshold Amount or could
reasonably be expected to materially adversely affect the operation of or
ability to use such property or the health and safety of the tenants or other
occupants of such property.

 

(b)          None of the Borrower, any Guarantor nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any Governmental Authority, (i) that it has been identified by the
United States Environmental Protection Agency (“EPA”) as a potentially
responsible party under CERCLA with respect to a

 

72

 

 

site listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B
(1986); (ii) that any Hazardous Substance(s) which it has generated, transported
or disposed of have been found at any site at which a federal, state or local
agency or other third party has conducted or has ordered that the Borrower, any
Guarantor or any of their respective Subsidiaries conduct a remedial
investigation, removal or other response action pursuant to any Environmental
Law; or (iii) that it is or shall be a named party to any claim, action, cause
of action, complaint, or legal or administrative proceeding (in each case,
contingent or otherwise) arising out of any third party’s incurrence of costs,
expenses, losses or damages of any kind whatsoever in connection with the
release of Hazardous Substances, which in any case of clause (i) through (iii)
above (x) involves Real Estate (other than the Borrowing Base Assets) and has
had or could reasonably be expected to have a Material Adverse Effect or (y)
involves a Borrowing Base Asset.

 

(c)          (i) since the date of acquisition of title to the Real Estate by
the Borrower, the Guarantors or their respective Subsidiaries, and, to the best
knowledge of the Borrower, prior to such date of acquisition of title, no
portion of such Real Estate has been used for the handling, processing, storage
or disposal of Hazardous Substances except in accordance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of such Real
Estate except those which are being operated and maintained in compliance with
Environmental Laws; (ii) in the course of any activities conducted by the
Borrower, the Guarantors, their respective Subsidiaries or, to the best
knowledge of the Borrower, the tenants and operators of their properties, no
Hazardous Substances have been generated or are being used on the Real Estate
except in the ordinary course of the Borrower’s, the Guarantors’ and their
respective Subsidiaries’, or the tenants’ or operators’ of the Real Estate,
respective businesses and in accordance with applicable Environmental Laws;
(iii) since the date of acquisition of title to the Real Estate by the Borrower,
the Guarantors or their respective Subsidiaries, and, to the best knowledge of
the Borrower, prior to such date of acquisition of title, there has been no
Release or threatened Release of Hazardous Substances on, upon, into or from
such Real Estate; (iv) to the best knowledge of the Borrower without any
independent investigation other than the Environmental Reports, there have been
no Releases on, upon, from or into any real property in the vicinity of any of
the Real Estate which, through soil or groundwater contamination, may have come
to be located on, and which could be reasonably anticipated to have a material
adverse effect on the value of, the Real Estate; and (v) since the date of
acquisition of title to the Real Estate by the Borrower, the Guarantors or their
respective Subsidiaries, and, to the best knowledge of the Borrower, prior to
such date of acquisition of title, any Hazardous Substances that have been
generated on any of such Real Estate have been transported off-site in
accordance with all applicable Environmental Laws (except with respect to the
foregoing in this §6.19(c) as to (A) any Real Estate (other than the Borrowing
Base Assets included in the calculation of the Borrowing Base Capitalized Value
Limit) where the foregoing has not had or could not reasonably be expected to
have a Material Adverse Effect and (B) any Borrowing Base Asset included in the
calculation of Borrowing Base Capitalized Asset Value where the foregoing has
had or could reasonably be expected, when taken together with other matters
covered by this §6.19, to result in liability, clean up, remediation,
containment, correction or other costs to the Borrower or any Guarantor
individually or in the aggregate with other Borrowing Base Assets in excess of
the Threshold Amount or could reasonably be expected to materially adversely
affect the operation of or ability to use such property or the health and safety
of the tenants or other occupants of such property.

 

73

 

 

 

(d)          There are no existing or closed sanitary landfills, solid waste
disposal sites, or hazardous waste treatment, storage or disposal facilities (i)
on the Real Estate (other than the Borrowing Base Assets) except where such
existence has not had or could not be reasonably be expected to have a Material
Adverse Effect, or (ii) on a Borrowing Base Asset.

 

(e)          There has been no written claim against the Borrower, the
Guarantors or their respective Subsidiaries or to the knowledge of the Borrower,
against any other Person, by any party that any use, operation, or condition of
the Real Estate has caused any nuisance or any other liability under
Environmental Law or common law on any other property that remains outstanding
or unresolved, (except with respect to the foregoing in this §6.19(d) as to (i)
any Real Estate (other than the Borrowing Base Assets included in the
calculation of Borrowing Base Capitalized Asset Value) where the foregoing has
not had or could not reasonably be expected to have a Material Adverse Effect
and (ii) any Borrowing Base Asset included in the calculation of Borrowing Base
Capitalized Asset Value where the foregoing has had or could reasonably be
expected, when taken together with other matters covered by this §6.19, to
result in liability, clean up, remediation, containment, correction or other
costs to the Borrower or any Guarantor individually or in the aggregate with
other Borrowing Base Assets in excess of the Threshold Amount or could
reasonably be expected to materially adversely affect the operation of or
ability to use such property or the health and safety of the tenants or other
occupants of such property).

 

§6.20       Subsidiaries; Organizational Structure. Schedule 6.20(a) sets forth,
as of the date hereof, all of the Subsidiaries of REIT, the form and
jurisdiction of organization of each of the Subsidiaries, and REIT’s direct and
indirect ownership interests therein. Schedule 6.20(b) sets forth, as of the
date hereof, all of the Unconsolidated Affiliates of the Borrower and its
Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Affiliates, REIT’s or its Subsidiary’s ownership interest therein
and the other owners of the applicable Unconsolidated Affiliate. As of the date
hereof, no Person owns any legal, equitable or beneficial interest in any of the
Persons set forth on Schedules 6.20(a) and 6.20(b) except as set forth on such
Schedules.

 

§6.21       Leases.

 

(a)          The Borrower has delivered to the Agent true copies of the Leases
and any amendments thereto relating to each Borrowing Base Asset required to be
delivered as a part of the Eligible Real Estate Qualification Documents. An
accurate and complete Rent Roll as of the date of inclusion of each Borrowing
Base Asset in Borrowing Base Availability with respect to all Leases of any
portion of the Borrowing Base Asset has been provided to the Agent. The Leases
reflected on such Rent Roll constitute as of the date thereof the sole leases or
licenses or other agreements pertaining to the occupancy or use of space at such
Borrowing Base Asset and in the Building relating thereto. Except as reflected
on such Rent Roll or on Schedule 6.21, no tenant under any Lease (i) is entitled
to any free rent, partial rent, rebate of rent payments, credit, offset or
deduction in rent, including, without limitation, lease support payments, lease
buy-outs or abatements or credits, and (ii) has made any prepayments of rent or
other payments due under such Lease for more than one (1) month in advance of
the due date of such payment. Except as set forth in Schedule 6.21, the Leases
reflected therein are, as of the date of inclusion of the applicable Borrowing
Base Asset in Borrowing Base Availability, in full force and effect in
accordance with their respective terms, without basic rental payments or other
payments to the

 

74

 

 

landlord thereunder being in default beyond any applicable cure period or, to
the best of Borrower’s knowledge, any other material default thereunder, nor are
there any defenses, counterclaims, offsets, concessions, rebates, or, except as
expressly set forth in the applicable Leases or amendments thereto relating
delivered to Agent as required by this Agreement, tenant improvement allowances,
contributions or landlord construction obligations available to any tenant
thereunder, and, except as reflected in Schedule 6.21, neither the Borrower nor
any Guarantor has given or made, any notice of any payment or other material
default, or any claim, which remains uncured or unsatisfied, with respect to any
of the Leases, and to the best of the knowledge and belief of the Borrower,
there is no basis for any such claim or notice of default by any tenant. Except
as reflected in Schedule 6.21, no property, other than the Borrowing Base Asset
which is the subject of the applicable Lease, is necessary to comply with the
requirements (including, without limitation, parking requirements) contained in
such Lease.

 

(b)          The Borrower has delivered a true and correct copy of each Ground
Lease and any amendments thereto with respect to a Borrowing Base Asset to the
Agent and such Ground Leases have not been modified, amended or assigned (other
than as set forth in such amendments delivered to Agent as hereinabove
contemplated). There are no rights to terminate a Ground Lease with respect to a
Borrowing Base Asset other than the applicable ground lessor’s right to
terminate by reason of default, casualty, condemnation or other reasons, in each
case as expressly set forth in the applicable Ground Lease. Each Ground Lease
with respect to a Borrowing Base Asset is in full force and effect and no breach
or default or event that with the giving of notice or passage of time would
constitute a breach or default under the applicable Ground Lease with respect to
a Borrowing Base Asset (a “Ground Lease Default”) exists or has occurred on the
part of the Borrower or any Guarantor or on the part of the ground lessor under
any such Ground Lease. The Borrower and the Guarantors have not received any
written notice that a Ground Lease Default has occurred or exists, or that any
ground lessor or any third party alleges the same to have occurred or exist.
Borrower or a Subsidiary Guarantor is the exclusive holder of the lessee’s
interest under and pursuant to each Ground Lease with respect to a Borrowing
Base Asset and has not assigned, transferred or encumbered its interest in, to,
or under such Ground Lease, except for an encumbrance resulting from Liens which
are expressly contemplated in §§8.2(i) and 8.2(iv).

 

§6.22       Property. Except as set forth on Schedule 6.22 and the property
condition reports for the initial Borrowing Base Assets delivered to the Agent
on or before the Closing Date, if any, (i) all of the Borrowing Base Assets, and
all major building systems located thereon, are structurally sound, in good
condition and working order and free from material defects, subject to ordinary
wear and tear, and (ii) all of the improvement components of the other Real
Estate of the Borrower, the Guarantors and their respective Subsidiaries are
structurally sound, in good condition and working order, subject to ordinary
wear and tear, except where such defects have not had and could not reasonably
be expected to have a Material Adverse Effect. Each of the Borrowing Base
Assets, and the use and operation thereof, is in material compliance with all
applicable federal and state law and governmental regulations and any local
ordinances, orders or regulations, including without limitation, laws,
regulations and ordinances relating to zoning, building codes, subdivision, fire
protection, health, safety, handicapped access, historic preservation and
protection, wetlands and tidelands (but excluding for purposes of this §6.22,
Environmental Laws). Each of the Borrowing Base Assets has access to (a) all
utilities which are necessary for the use and operation of such Borrowing Base
Asset, and (b) to dedicated and

 

75

 

 

accepted public roads, in each case, directly through dedicated public rights of
way or through perpetual private easements or rights of way permitting such
access (together with any permits, zoning or other entitlements required for
such access under applicable law). There are no unpaid or outstanding real
estate or other taxes or assessments on or against any of the Borrowing Base
Assets which are payable by the Borrower or any Guarantor (except only real
estate or other taxes or assessments that are not yet delinquent or are being
protested as permitted by this Agreement), and each Borrowing Base Asset is
separately assessed for purposes of real estate tax assessment and payment. As
of the date of inclusion of each Borrowing Base Asset in the Borrowing Base
Availability, there are no pending, or to the knowledge of the Borrower,
threatened in writing, eminent domain proceedings against such Borrowing Base
Asset, such Borrowing Base Asset is not damaged as a result of any fire,
explosion, accident, flood or other casualty, and none of the Borrower, the
Guarantors or any of their respective Subsidiaries has received any outstanding
notice from any insurer or its agent requiring performance of any work with
respect to such Borrowing Base Asset or canceling or threatening to cancel any
policy of insurance with respect to such Borrowing Base Asset. Except as set
forth on Schedule 6.22, no person or entity has any right or option to acquire
any Borrowing Base Asset or any Building thereon, or any portion thereof or
interest therein. Neither the Borrower nor any Guarantor is a party to any
Management Agreements for any of the Borrowing Base Assets except as have been
delivered to the Agent and approved in accordance with this Agreement, and there
are no material agreements not otherwise terminable upon thirty (30) days’
notice pertaining to any Borrowing Base Asset, any Building thereon or the
operation or maintenance of either thereof other than as listed in the Schedules
to this Agreement or the Title Policies.

 

§6.23       Brokers. None of REIT nor any of its Subsidiaries has engaged or
otherwise dealt with any broker, finder or similar entity in connection with
this Agreement or the Loans contemplated hereunder.

 

§6.24       Other Debt. As of the date of this Agreement, (a) none of the
Borrower, any Guarantor nor any of their respective Subsidiaries is in default
of (i) the payment of any Indebtedness, the performance of any related
agreement, mortgage, deed of trust, security agreement, financing agreement,
indenture or lease to which any of them is a party, and (b) no Indebtedness of
the Borrower, any Guarantor or any of their respective Subsidiaries has been
accelerated. Neither the Borrower nor any Guarantor is a party to or bound by
any agreement, instrument or indenture that may require the subordination in
right or time or payment of any of the Obligations to any other indebtedness or
obligation of the Borrower or any Guarantor. Schedule 6.24 hereto sets forth as
of the date of this Agreement all agreements, mortgages, deeds of trust,
financing agreements or other material agreements binding upon the Borrower and
each Guarantor or their respective properties and entered into by the Borrower
and/or such Guarantor as of the date of this Agreement with respect to any
Indebtedness of the Borrower or any Guarantor in an amount greater than
$1,000,000.00, and the Borrower has notified the Agent of such documents and
provided the Agent with such true, correct and complete copies thereof if such
documents have not been filed with the SEC.

 

§6.25       Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor any
Guarantor is insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, the

 

76

 

 

Borrower and each Guarantor is able to pay its debts as they become due, and the
Borrower and each Guarantor has sufficient capital to carry on its business.

 

§6.26       No Bankruptcy Filing. Neither the Borrower nor any Guarantor is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or for the liquidation of its assets or property,
and the Borrower has no knowledge of any Person contemplating the filing of any
such petition against it or any Guarantor.

 

§6.27       No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower, any
Guarantor or any of their respective Subsidiaries with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.

 

§6.28       Transaction in Best Interests of the Borrower and Guarantors;
Consideration. The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower, each Guarantor and their
respective Subsidiaries. The Borrower and the Guarantors are engaged in common
business enterprises related to those of the Borrower and each Guarantor will
derive substantial direct and indirect benefit from the effectiveness and
existence of this Agreement. The direct and indirect benefits to inure to the
Borrower, each Guarantor and their respective Subsidiaries pursuant to this
Agreement and the other Loan Documents constitute substantially more than
“reasonably equivalent value” (as such term is used in Section 548 of the
Bankruptcy Code) and “valuable consideration,” “fair value,” and “fair
consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrower,
the Guarantors and their respective Subsidiaries pursuant to this Agreement and
the other Loan Documents, and but for the willingness of each Guarantor to
guaranty the Loan, the Borrower would be unable to obtain the financing
contemplated hereunder which financing will enable the Borrower, each Guarantor
and their respective Subsidiaries to have available financing to conduct and
expand their business.

 

§6.29       Contribution Agreement. The Borrower and the Guarantors have
executed and delivered the Contribution Agreement, and the Contribution
Agreement constitutes the valid and legally binding obligations of such parties
enforceable against them in accordance with the terms and provisions thereof,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

 

§6.30       Representations and Warranties of Guarantors. The Borrower has no
knowledge that any of the representations or warranties of any Guarantor
contained in any Loan Document to which such Guarantor is a party are untrue or
inaccurate in any material respect.

 

§6.31       OFAC. None of the Borrower or the Guarantors (i) is (or will be) a
person with whom any Lender is restricted from doing business under OFAC
(including, those Persons named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001 Executive Order Blocking Property and

 

77

 

 

Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action or (ii) is engaged (or will engage) in
any dealings or transactions or otherwise be associated with such persons. In
addition, the Borrower hereby agrees to provide to the Lenders any additional
information that a Lender reasonably deems necessary from time to time in order
to ensure compliance with all applicable laws concerning money laundering and
similar activities.

 

§6.32       Healthcare Representations.

 

(a)          Each Healthcare Representation Borrowing Base Asset (i) is in
material conformance with all insurance, reimbursement and cost reporting
requirements, (ii) for those Healthcare Representation Borrowing Base Assets
where Operator is required by applicable laws to maintain a provider agreement
pursuant to Medicare and/or Medicaid, said provider agreement is in full force
and effect under Medicare and Medicaid, and (iii) is in material compliance with
all other applicable laws including, without limitation, (A) Healthcare Laws,
(B) licensure requirements, (C) staffing requirements, (D) health and fire
safety codes, including quality and safety standards, (E) those relating to the
prevention of fraud and abuse, (F) Third Party Payor program requirements and
disclosure of ownership and related information requirements, (G) requirements
of applicable Governmental Authorities, including those relating to the
Healthcare Representation Borrowing Base Assets’ physical structure,
environmental requirements (including, without limitation, sanitary
requirements) of Governmental Authorities for healthcare facilities, quality and
adequacy of medical care and licensing, and (H) those related to reimbursement
for the type of care or services provided by Operators with respect to the
Healthcare Representation Borrowing Base Assets. There is no existing, pending
or, to the Borrower’s knowledge, threatened in writing, revocation, suspension,
termination, probation, restriction, limitation, or nonrenewal proceeding by any
third-party payor under a Third-Party Payor Program, other than those which have
been disclosed to the Agent, if any.

 

(b)          All Primary Licenses and material Permits necessary for using and
operating the Healthcare Representation Borrowing Base Assets are held by the
Borrower, the applicable Subsidiary Guarantor, or the applicable Operator, as
required under applicable law, and are in full force and effect.

 

(c)          Except as set forth on Schedule 6.32 hereof, with respect to any of
the Healthcare Representation Borrowing Base Assets, Borrower has received no
notice of any Healthcare Investigations in each case by or with respect to (i)
any Governmental Authority, (ii) any Third Party Payor Program, or (iii) any
other third party (including, but not limited to, whistleblower suits, or suits
brought pursuant to federal or state “false claims acts” and Medicaid, Medicare
or state fraud and/or abuse laws).

 

(d)          With respect to any Healthcare Representation Borrowing Base Asset,
except as set forth on Schedule 6.32, (i) there are no presently existing
circumstances that would result or likely would result in a material violation
of any Healthcare Law, (ii) no Healthcare Representation Borrowing Base Asset
has received a notice of violation at a level that under applicable law requires
the filing of a plan of correction, and no statement of charges or deficiencies
has been made or penalty enforcement action has been undertaken against any
Healthcare Representation Borrowing Base Asset, (iii) no Operator currently has
any violation

 

78

 

 

imposed, and no statement of charges or deficiencies has been made or penalty
enforcement action has been undertaken, in each case, that remains outstanding
against any Healthcare Representation Borrowing Base Asset, any Operator or
against any officer, director, partner, member or stockholder of any Operator,
by any Governmental Authority or Third Party Payor Program, and (iv) there have
been no violations threatened in writing against any Healthcare Representation
Borrowing Base Asset’s, or any Operator’s, certification for participation in
Medicare, Medicaid or any other Third-Party Payor Program that remain open or
unanswered that are, in each case of clauses (i) through (iv), reasonably likely
to result in a Material Adverse Effect.

 

(e)          With respect to any Healthcare Representation Borrowing Base Asset,
Borrower has received no notice of any current, pending or outstanding
Governmental Authority or Third-Party Payor Program reimbursement audits,
appeals, reviews, suspensions or recoupment efforts actually pending at any
Healthcare Representation Borrowing Base Asset that would result in a Material
Adverse Effect, and there are no years that are subject to an open audit in
respect of any Third-Party Payor Program that would, in each case, have a
Material Adverse Effect on the Borrower, any Guarantor or Operator, other than
customary audit rights pursuant to Medicare/Medicaid/TRICARE programs or other
Third Party Payor Programs.

 

The representations and warranties set forth in this §6.32 are, with respect to
Operators that are not affiliated with the Borrower, to the best of the
Borrower’s knowledge.

 

§6.33       Borrowing Base Assets. Schedule 1.2 is a correct and complete list
of all Borrowing Base Assets as of the date of this Agreement, if any. Each of
the Borrowing Base Assets included by the Borrower in calculation of the
compliance of the covenants set forth in §9 satisfies all of the requirements
contained in this Agreement for the same to be included therein.

 

§7.           AFFIRMATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

 

§7.1         Punctual Payment. The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans and all interest and
fees provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.

 

§7.2         Maintenance of Office. The Borrower and each Guarantor will
maintain their respective chief executive office at 405 Park Avenue, Fifteenth
Floor, New York, NY 10022, or at such other place in the United States of
America as the Borrower or any Guarantor shall designate upon five (5) days
prior written notice to the Agent and the Lenders, where notices, presentations
and demands to or upon the Borrower or such Guarantor in respect of the Loan
Documents may be given or made.

 

§7.3         Records and Accounts. The Borrower and each Guarantor will
(a) keep, and cause each of their respective Subsidiaries to keep true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with GAAP and

 

79

 

 



(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation and amortization of its properties and the properties of
their respective Subsidiaries, contingencies and other reserves. Neither the
Borrower, any Guarantor nor any of their respective Subsidiaries shall, without
the prior written consent of the Agent, (x) make any material change to the
accounting policies/principles used by such Person, except with respect to
changes in GAAP as set forth in §1.2(k), in preparing the financial statements
and other information described in §6.4 or 7.4, or (y) change its fiscal year.
The Agent and the Lenders acknowledge that REIT’s fiscal year is a calendar
year.

 

§7.4        Financial Statements, Certificates and Information. The Borrower
will deliver or cause to be delivered to the Agent:

 

(a)          within ten (10) days of the filing of REIT’s Form 10-K with the
SEC, but in any event not later than ninety (90) days after the end of each
calendar year, the audited consolidated balance sheet of REIT and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, shareholders’ equity, changes in capital and cash flows
for such year, setting forth in comparative form the figures for the previous
fiscal year and all such statements to be in reasonable detail, prepared in
accordance with GAAP, together with a certification by the chief financial
officer of the Borrower or chief financial officer of REIT, on the Borrower’s
behalf, that the information contained in such financial statements fairly
presents the financial position of REIT and its Subsidiaries, and accompanied by
an auditor’s report prepared without qualification as to the scope of the audit
by a nationally recognized accounting firm; provided, however, the Borrower may
satisfy its obligations to deliver the financial statements described in this
§7.4(a) by furnishing to the Agent a copy of its annual report on Form 10-K in
respect of such fiscal year together with the financial statements required to
be attached thereto, provided the Borrower is required to file such annual
report on Form 10-K with the Securities and Exchange Commission and such filing
is actually made;

 

(b)          within ten (10) days of the filing of REIT’s Form 10-Q with the
SEC, if applicable, but in any event not later than forty-five (45) days after
the end of each of the first three (3) calendar quarters of each year, copies of
the unaudited consolidated balance sheet of REIT and its Subsidiaries, at the
end of such quarter, and the related unaudited consolidated statements of
income, unaudited consolidated balance sheet and cash flows for the portion of
REIT’s fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP, together with a certification by the chief financial
officer of REIT or the chief financial officer of REIT, on the Borrower’s
behalf, that the information contained in such financial statements fairly
presents the financial position of REIT and its Subsidiaries on the date thereof
(subject to year-end adjustments and absence of footnotes); provided, however,
the Borrower may satisfy its obligations to deliver the financial statements
described in this §7.4(b) by furnishing to the Agent a copy of its annual report
on Form 10-Q in respect of such fiscal year together with the financial
statements required to be attached thereto, provided the Borrower is required to
file such annual report on Form 10-Q with the Securities and Exchange Commission
and such filing is actually made;

 

(c)          simultaneously with the delivery of the financial statements
referred to in §§7.4(a) and 7.4(b), (i) a statement (a “Compliance Certificate”)
certified by the chief financial officer or treasurer of the Borrower or the
chief financial officer or treasurer of REIT, on the

 

80

 

 

Borrower’s behalf, in the form of Exhibit I hereto (or in such other form as the
Agent may approve from time to time) setting forth in reasonable detail
computations evidencing compliance or non-compliance (as the case may be) with
the covenants contained in §9 and the other covenants described in such
certificate and (if applicable) setting forth reconciliations to reflect changes
in GAAP since the Balance Sheet Date and (ii) a statement of Funds From
Operations and Modified FFO for the relevant period. The Borrower shall submit
with the Compliance Certificate a Borrowing Base Certificate in the form of
Exhibit H attached hereto (a “Borrowing Base Certificate”) pursuant to which the
Borrower shall calculate the amount of the Borrowing Base Capitalized Value
Limit and the Borrowing Base Availability as of the end of the immediately
preceding calendar quarter. All income, expense and value associated with Real
Estate or other Investments acquired or disposed of during any quarter will be
adjusted, where applicable. Such Borrowing Base Certificate shall specify
whether there are any defaults under leases at a Borrowing Base Asset;

 

(d)          simultaneously with the delivery of the financial statements
referred to in §§7.4(a) and 7.4(b), (i) a Rent Roll for each of the Borrowing
Base Assets and a summary thereof in form reasonably satisfactory to the Agent
as of the end of each calendar quarter (including the fourth calendar quarter in
each year), together with a listing of each tenant that has taken occupancy of
each such Borrowing Base Asset during each calendar quarter (including the
fourth calendar quarter in each year), (ii) if such Borrowing Base Asset has
been part of the Borrowing Base Availability for twelve (12) months or more, an
operating statement for each of the Borrowing Base Assets for each such calendar
quarter and year to date and a consolidated operating statement for the
Borrowing Base Assets for each such calendar quarter and year to date (such
statements and reports to be in form reasonably satisfactory to the Agent),
(iii) a copy of each Lease or amendment to any Lease entered into with respect
to a Borrowing Base Asset during such calendar quarter (including the fourth
calendar quarter in each year), (iv) financial information from each tenant of a
Borrowing Base Asset reasonably required by the Agent to determine compliance
with the covenants contained in §7.20, and (v) other evidence reasonably
required by the Agent to determine compliance with the covenants contained in §9
and the other covenants covered by the Compliance Certificate;

 

(e)          simultaneously with the delivery of the financial statements
referred to in §§7.4(a) and 7.4(b) above, a statement in form and substance
reasonably satisfactory to Agent (i) listing the Real Estate owned or leased by
REIT and its Subsidiaries (or in which REIT or any of its Subsidiaries owns an
interest) and stating the location thereof, the date acquired, the aggregate
acquisition cost for all such Real Estate and the most recent Appraised Value
for each parcel of such Real Estate, (ii) listing the Indebtedness of REIT and
its Subsidiaries (excluding Indebtedness of the type described in §§8.1(a)
through 8.1(d) and 8.1(f)), which statement shall include, without limitation, a
statement of the original principal amount of such Indebtedness and the current
amount outstanding, the holder thereof, the maturity date and any extension
options, the interest rate, the collateral provided for such Indebtedness and
whether such Indebtedness is Recourse Indebtedness or Non-Recourse Indebtedness,
and (iii) listing the Real Estate owned or leased by Borrower, the Guarantors
and their Subsidiaries (or in which Borrower, any Guarantor, or any of their
Subsidiaries owns an interest) which are Land Assets or Development Properties,
and for each Development Property providing a brief summary of the status of
such development;

 

81

 

 

(f)          promptly following the Agent’s request, after they are filed with
the Internal Revenue Service, copies of all annual federal income tax returns
and amendments thereto of the Borrower and REIT;

 

(g)          notice of any material audits pending or threatened in writing with
respect to any tax returns filed by REIT or any of its Subsidiaries promptly
following notice of such audit;

 

(h)          upon the Agent’s or any Lender’s written request, evidence
reasonably satisfactory to the Agent of the timely payment of all real estate
taxes for the Borrowing Base Assets;

 

(i)          upon the Agent’s or any Lender’s written request, with respect to
any Real Estate that is not a Borrowing Base Asset, the most recent Appraisal of
such Real Estate;

 

(j)          within five (5) Business Days of receipt, copies of any written
claim made with respect to any Non-Recourse Exclusion;

 

(k)          promptly upon the request of Agent, copies of any registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and any annual, quarterly or monthly reports and
other statements of REIT which are not publicly available; and

 

(l)          from time to time, such other financial data and information in the
possession of REIT or its Subsidiaries (including without limitation auditors’
management letters, status of litigation or investigations against REIT or any
of its Subsidiaries and any settlement discussions relating thereto, property
inspection and environmental reports for the Borrowing Base Assets and
information as to zoning and other legal and regulatory changes affecting REIT
or any of its Subsidiaries) as the Agent may reasonably request.

 

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to the Agent and the Lenders, provided that such
material is in a format reasonably acceptable to the Agent, and such material
shall be deemed to have been delivered to the Agent and the Lenders upon the
Agent’s receipt thereof. Upon the request of the Agent, the Borrower shall
deliver paper copies thereof to the Agent and the Lenders. The Borrower
authorizes the Agent and the Arranger to disseminate any such materials through
the use of Intralinks, SyndTrak or any other electronic information
dissemination system, and the Borrower releases the Agent and the Lenders from
any liability in connection therewith.

 

§7.5        Notices.

 

(a)          Defaults. The Borrower will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”.

 

(b)          Environmental Events. The Borrower will give notice to the Agent
within twenty (20) Business Days of becoming aware of (i) any potential or known
Release, or threat of

 

82

 

 

Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that the
Borrower, any Guarantor or any of their respective Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any federal, state or local
environmental agency or (iii) any inquiry, proceeding, investigation, or other
action, including a notice from any Governmental Authority of potential
environmental liability, of any federal, state or local environmental
Governmental Authority, that in any case involves (A) a Borrowing Base Asset,
(B) any other Real Estate and could reasonably be expected to have a Material
Adverse Effect or (C) the Agent’s liens or security title on the Collateral
pursuant to the Security Documents.

 

(c)          Notice of Material Adverse Events. The Borrower will give notice to
the Agent within five (5) Business Days of becoming aware of any matter,
including (i) breach or non-performance of, or any default under, any provision
of any security issued by REIT, Borrower or any of their respective Subsidiaries
or of any agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound; (ii) any dispute,
litigation, investigation, proceeding or suspension between REIT, Borrower or
any of their respective Subsidiaries and any governmental authority; or (iii)
the commencement of, or any material development in, any litigation or
proceeding affecting REIT, Borrower or any of their respective Subsidiaries, in
each case that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(d)          Notification of Claims Against Collateral. The Borrower will give
notice to the Agent in writing within ten (10) Business Days of becoming aware
of any material setoff, claims (including, with respect to any Borrowing Base
Asset, environmental claims individually or in the aggregate in excess of
$500,000.00), withholdings or other defenses to which any of the Collateral, or
the rights of the Agent or the Lenders with respect to the Collateral, are
subject.

 

(e)          Notice of Litigation and Judgments. The Borrower will give notice
to the Agent in writing within ten (10) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any Guarantor or any of their respective
Subsidiaries or to which the Borrower, any Guarantor or any of their respective
Subsidiaries is or is to become a party involving an uninsured claim against the
Borrower, any Guarantor or any of their respective Subsidiaries that could
either reasonably be expected to cause a Default or could reasonably be expected
to have a Material Adverse Effect and stating the nature and status of such
litigation or proceedings. The Borrower will give notice to the Agent, in
writing, in form and detail reasonably satisfactory to the Agent and each of the
Lenders, within ten (10) days of any judgment not covered by insurance, whether
final or otherwise, against the Borrower, Guarantors or any of their respective
Subsidiaries in an amount in excess of $5,000,000.00.

 

(f)          Ground Lease. The Borrower will promptly notify the Agent in
writing of any default by a Fee Owner in the performance or observance of any of
the terms, covenants and conditions on the part of a Fee Owner to be performed
or observed under a Ground Lease related to a Borrowing Base Asset. The Borrower
will promptly deliver to the Agent copies of all material notices, certificates,
requests, demands and other instruments received from or given by

 

83

 

 

a Fee Owner to the Borrower or a Subsidiary Guarantor under a Ground Lease
related to a Borrowing Base Asset.

 

(g)          ERISA. The Borrower will give notice to the Agent within ten (10)
Business Days after REIT or any ERISA Affiliate (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043(c) of
ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan or
Employee Benefit Plan, other than any event for which the thirty (30) day notice
period has been waived, or knows that the plan administrator of any such plan
has given or is required to give notice of any such reportable event; (ii) gives
a copy of any notice of complete or partial withdrawal liability under Title IV
of ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA of
an intent to terminate or appoint a trustee to administer any such plan.

 

(h)          Notices of Default Under Leases. The Borrower will give notice to
the Agent in writing within ten (10) Business Days after the Borrower or any
Guarantor (i) receives written notice from a tenant under a Lease of a Borrowing
Base Asset of a material default by the landlord under such Lease, or (ii)
delivers a written notice to any tenant under a Lease of a Borrowing Base Asset
of a payment or other material default by such tenant under its Lease.

 

(i)          Governmental Authority Notices. The Borrower will give notice to
the Agent within ten (10) Business Days of receiving any documents,
correspondence or notice from any Governmental Authority that regulates the
operation of any Borrowing Base Asset where such document, correspondence or
notice relates to threatened or actual change or development that would be
materially adverse to any Borrowing Base Asset, its Operator or the Subsidiary
Guarantor that owns or leases such Borrowing Base Asset, or could reasonably be
expected to have a Material Adverse Effect on the Borrower or any other
Guarantor.

 

(j)          Notification of Lenders. Within five (5) Business Days after
receiving any notice under this §7.5, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.

 

§7.6        Existence; Maintenance of Properties.

 

(a)          Except as permitted under §§8.4 and 8.8, the Borrower and each
Guarantor will (i) preserve and keep in full force and effect their legal
existence in the jurisdiction of its incorporation or formation and (ii) will
cause each of their respective Subsidiaries that are not Guarantors to preserve
and keep in full force and effect their legal existence in the jurisdiction of
its incorporation or formation except where such failure has not had and could
not reasonably be expected to have a Material Adverse Effect. The Borrower and
each Guarantor will preserve and keep in full force all of their rights and
franchises and those of their respective Subsidiaries, the preservation of which
is necessary to the conduct of their business (except with respect to
Subsidiaries of the Borrower that are not Guarantors, where such failure has not
had and could not reasonably be expected to have a Material Adverse Effect).
REIT shall at all times comply with all requirements and applicable laws and
regulations necessary to maintain REIT Status and shall continue to receive REIT
Status. The REIT may elect to list the common stock of REIT for trading on
NASDAQ, the New York Stock Exchange or another nationally recognized exchange,
and the common stock of REIT shall at all times after

 

84

 

 

the date of such election be listed for trading and be traded on such nationally
recognized exchange unless otherwise consented to by the Majority Lenders. The
Borrower shall continue to own directly or indirectly one hundred percent (100%)
of the Subsidiary Guarantors.

 

(b)          The Borrower and each Guarantor (i) will cause all of its
properties and those of its Subsidiaries used or useful in the conduct of its
business or the business of its Subsidiaries to be maintained and kept in good
condition, repair and working order in all material respects (ordinary wear and
tear excepted) and supplied with all necessary equipment, and (ii) will cause to
be made all necessary repairs, renewals, replacements, betterments and
improvements thereof, except with respect to Real Estate (other than the
Borrowing Base Assets) to the extent that noncompliance with such covenants
could not reasonably be expected to have a Material Adverse Effect.

 

§7.7        Insurance. The Borrower, the Guarantors and their respective
Subsidiaries (as applicable) will procure and maintain or cause to be procured
and maintained insurance covering the Borrower, the Guarantors and their
respective Subsidiaries (as applicable) and the Real Estate in such amounts and
against such risks and casualties as are customary for properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy; it being understood
and agreed that the foregoing shall not modify any obligation of a tenant under
a Lease with regard to the placement and maintenance of insurance. The Borrower
shall pay all premiums on insurance policies. All commercial general liability
insurance policies and umbrella liability insurance policies with respect to a
Borrowing Base Asset shall name the Agent and each Lender as an additional
insured and shall contain a cross liability/severability endorsement.

 

§7.8        Taxes; Liens. The Borrower and the Guarantors will, and will cause
their respective Subsidiaries to, duly pay and discharge, or cause to be paid
and discharged, before the same shall become delinquent, all material taxes,
assessments and other governmental charges imposed upon them or upon the
Borrowing Base Assets or the other Real Estate, sales and activities, or any
part thereof, or upon the income or profits therefrom as well as all claims for
labor, materials or supplies that if unpaid might by law become a lien or charge
upon any of its property, the Collateral or other property of the Borrower, the
Guarantors or their respective Subsidiaries and all non-governmental
assessments, levies, maintenance and other charges, whether resulting from
covenants, conditions and restrictions or otherwise, water and sewer rents and
charges assessments on any water stock, utility charges and assessments and
owner association dues, fees and levies, provided that any such tax, assessment,
charge or levy or claim need not be paid if the validity or amount thereof shall
currently be contested in good faith by appropriate proceedings which shall
suspend the collection thereof with respect to such property and the Borrower or
applicable Guarantor shall not be subject to any fine, suspension or loss of
privileges or rights by reason of such proceeding, neither such property nor any
portion thereof or interest therein would be in any danger of sale, forfeiture,
loss or suspension of operation by reason of such proceeding and the Borrower,
such Guarantor or any such Subsidiary shall have set aside on its books adequate
reserves in accordance with GAAP; and provided, further, that forthwith upon the
commencement of proceedings to foreclose any lien that may have attached as
security therefor, the Borrower, such Guarantor or any such Subsidiary either
(i) will provide a bond issued by a surety reasonably acceptable to the Agent
and sufficient to stay all such

 

85

 

 

proceedings or (ii) if no such bond is provided, will pay each such tax,
assessment, charge or levy.

 

§7.9        Inspection of Properties and Books. The Borrower and the Guarantors
will, and will cause their respective Subsidiaries to, permit the Agent and the
Lenders, at the Borrower’s expense, upon reasonable prior notice, to visit and
inspect any of the properties of the Borrower, each Guarantor or any of their
respective Subsidiaries (subject to the rights of tenants under their Leases and
provided that, except after an Event of Default, such visits and inspections
shall not include any intrusive or invasive environmental sampling, testing or
investigation), to examine the books of account of the Borrower, any Guarantor
and their respective Subsidiaries (and to make copies thereof and extracts
therefrom) and to discuss the affairs, finances and accounts of the Borrower,
any Guarantor and their respective Subsidiaries with, and to be advised as to
the same by, their respective officers, partners or members, all at such
reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall then have
occurred and be continuing, the Borrower shall not be required to pay for such
visits and inspections. In the event that the Agent or a Lender shall visit and
inspect a property of a Subsidiary of the Borrower which is not a Guarantor,
such visit and inspection shall be made with a representative of the Borrower
(and the Borrower agrees to use reasonable efforts to make such representative
available). The Lenders shall use good faith efforts to coordinate such visits
and inspections so as to minimize the interference with and disruption to the
normal business operations of such Persons.

 

§7.10      Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Guarantors will, and will cause each of their respective Subsidiaries
to, and, to the extent permitted by the terms of the applicable Leases, will
cause the Operators of the Borrowing Base Assets to, comply in all material
respects (provided that the foregoing qualification shall not limit other
provisions of this Agreement) with (a) all applicable laws and regulations now
or hereafter in effect wherever its business is conducted (excluding all
Environmental Laws which are exclusively addressed in §8.6 below), (b) the
provisions of its corporate charter, partnership agreement, limited liability
company agreement or declaration of trust, as the case may be, and other charter
documents and bylaws, (c) all agreements and instruments to which it is a party
or by which it or any of its properties may be bound, (d) all applicable
decrees, orders, and judgments, and (e) all licenses and permits required by
applicable laws and regulations (excluding all Environmental Laws which are
exclusively addressed in §8.6 below) for the conduct of its business or the
ownership, use or operation of its properties, except where failure to so comply
with either clause (a) or (e) would not result in the material non-compliance
with the items described in such clauses. If any authorization, consent,
approval, permit or license from any officer, agency or instrumentality of any
government shall become necessary or required in order that the Borrower, any
Guarantor or their respective Subsidiaries may fulfill any of its obligations
hereunder, the Borrower, such Guarantor or such Subsidiary will promptly take or
cause to be taken all reasonable steps necessary to obtain such authorization,
consent, approval, permit or license and furnish the Agent and the Lenders with
evidence thereof. The Borrower shall develop and implement such programs,
policies and procedures as are necessary to comply with the Patriot Act (in all
material respects) and shall promptly advise the Agent in writing in the event
that the Borrower shall determine that any investors in the Borrower are in
violation of such act.

 

86

 

 

§7.11      Further Assurances. The Borrower and each Guarantor will and will
cause each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

 

§7.12      Limiting Agreements

 

(a)          Neither Borrower, the Guarantors nor any of their respective
Subsidiaries shall enter into, any agreement, instrument or transaction which
has or may have the effect of prohibiting or limiting Borrower’s, the
Guarantors’ or any of their respective Subsidiaries’ ability to pledge to Agent
any Borrowing Base Assets as security for the Obligations. Borrower will not
take, and will not permit the Guarantors or any of their respective Subsidiaries
to take, any action that would impair the right and ability of Borrower, the
Guarantors and their respective Subsidiaries to pledge such assets as security
for the Obligations without any such pledge after the date hereof causing or
permitting the acceleration (after the giving of notice or the passage of time,
or otherwise) of any other Indebtedness of Borrower, the Guarantors or any of
their respective Subsidiaries.

 

(b)          Borrower shall, upon demand, provide to the Agent such evidence as
the Agent may reasonably require to evidence compliance with this §7.12, which
evidence shall include, without limitation, copies of any agreements or
instruments which would in any way restrict or limit the Borrower’s, any
Guarantor’s or any Subsidiary’s ability to pledge Borrowing Base Assets as
security for Indebtedness, or which provide for the occurrence of a default
(after the giving of notice or the passage of time, or otherwise) if Borrowing
Base Assets are pledged in the future as security for Indebtedness of the
Borrower or any Guarantor.

 

§7.13      Leases of the Property. The Borrower and each Subsidiary Guarantor
will give notice to the Agent of any proposed new Lease at any Borrowing Base
Asset for the lease of space therein equal to or in excess of an amount equal to
fifty percent (50%) or more of the rentable space of such Borrowing Base Asset
and shall provide to the Agent a copy of the proposed Lease and any and all
agreements or documents related thereto, current financial information for the
proposed tenant and any guarantor of the proposed Lease and such other
information as the Agent may reasonably request. Neither the Borrower nor any
Subsidiary Guarantor will, without the prior written consent of the Agent, which
consent shall not be unreasonably withheld, delayed or conditioned, (a) (i)
lease all or any portion of a Borrowing Base Asset pursuant to which the tenant
thereunder leases space equal to or in excess of an amount equal to fifty
percent (50%) or more of the rentable space of such Borrowing Base Asset or (ii)
or amend, supplement or otherwise modify in a manner materially adverse to the
interests of the Lenders (it being understood that, without limitation, any
shortening of a lease term, reduction of rents or other payment obligations,
granting of abatements, increasing allowances, contributions or otherwise
providing economic concessions to the tenant thereunder, creating economic
obligations of the landlord thereunder, increasing the landlord’s obligations or
decreasing the landlord’s rights, altering the “triple net” nature of any lease,
decreasing the tenant’s obligations, creating additional remedies, rights of
self-help, offset, termination, co-tenancy or other similar provisions for the
benefit of the tenant thereunder, or creating rights of first offer or first
refusal, shall be deemed to be materially adverse to the Lenders) or grant any

 

87

 

 

concessions to or waive the performance of any obligations of any tenant, lessee
or licensee under, any now existing or future Lease at any Borrowing Base Asset
pursuant to which the tenant thereunder leases space equal to or in excess of an
amount equal to fifty percent (50%) or more of the rentable space of such
Borrowing Base Asset, or (b) terminate or cancel, or accept the surrender of, or
consent to the assignment or subletting of any new existing or future Lease at
any Borrowing Base Asset. The Borrower will not, and will not permit any
Subsidiary Guarantor to, collect or accept payment of any rents, incomes,
profits or revenues more than one (1) month prior to the due dates of such
revenues. If Agent’s consent or approval is required hereunder, the failure of
Agent to respond to any request from the Borrower within ten (10) Business Days
after Agent receives such request as evidenced by a certified mail return
receipt or confirmation by a reputable overnight delivery service (e.g., Federal
Express) that the same has been delivered shall constitute Agent’s deemed
consent or approval provided that Borrower has delivered to Agent the applicable
documents, with the notation “IMMEDIATE RESPONSE REQUIRED, FAILURE TO RESPOND TO
THIS APPROVAL REQUEST WITHIN TEN (10) BUSINESS DAYS FROM RECEIPT SHALL BE DEEMED
TO BE LENDER’S APPROVAL” prominently displayed in bold, all caps and fourteen
(14) point or larger font in the transmittal letter requesting such consent or
approval. Notwithstanding anything to the contrary, the Borrower shall not be
required to comply with this §7.13 in the event that there are at least ten (10)
Borrowing Base Assets included in the calculation of the Borrowing Base
Capitalized Value Limit and such Borrowing Base Assets are contributing not less
than Two Hundred Million and No/100 Dollars ($200,000,000.00) in Capitalized
Value in the aggregate to the Borrowing Base Capitalized Value Limit.

 

§7.14      Business Operations. REIT and its Subsidiaries shall operate their
respective businesses in substantially the same manner and in substantially the
same fields and lines of business as such business is now conducted and such
other lines of business that are reasonably related or incidental or ancillary
thereto (including, for the avoidance of doubt, tenancy of properties in the
case of TRSs) and in compliance with the terms and conditions of this Agreement
and the Loan Documents. Neither REIT nor the Borrower will, or permit any of
their respective Subsidiaries to, directly or indirectly, engage in any line of
business other than the ownership, operation and development of Medical
Properties and such other lines of business that are reasonably related or
incidental or ancillary thereto (including, for the avoidance of doubt, tenancy
of properties in the case of TRSs) and in compliance with the terms and
conditions of this Agreement and the other Loan Documents.

 

§7.15      Healthcare Laws and Covenants.

 

(a)          Without limiting the generality of any other provision of this
Agreement, the Borrower and each Subsidiary Guarantor, and their employees and
contractors (other than contracted agencies) in the exercise of their duties on
behalf of the Borrower or the Subsidiary Guarantors (with respect to its
operation of the Borrowing Base Assets), shall be in compliance in all material
respects with all applicable Healthcare Laws and accreditation and registration
standards and requirements of the applicable state department of health or other
applicable state regulatory agency (each, a “State Regulator”), in each case, as
are now in effect and which may be imposed upon the Borrower, a Subsidiary
Guarantor or an Operator or the maintenance, use or operation of the Borrowing
Base Assets or the provision of services to the occupants of the Borrowing Base
Assets. The Borrower and each Subsidiary Guarantor have maintained and

 

88

 

 

shall continue to maintain in all material respects all records required to be
maintained by any Governmental Authority or Third Party Payor Program or
otherwise under the Healthcare Laws and there are no presently existing
circumstances which would result or likely would result in material violations
of the Healthcare Laws. The Borrower and the Subsidiary Guarantors have and will
maintain all Primary Licenses and material Permits necessary under applicable
laws to own and/or operate the Borrowing Base Assets, as applicable (including
such Primary Licenses and material Permits as are required under such Healthcare
Laws).

 

(b)          The Borrower represents that none of the Borrower or any Subsidiary
Guarantor is (i) a “covered entity” or a “business associate” within the meaning
of HIPAA or submits claims or reimbursement requests to Third-Party Payor
Programs “electronically” (within the meaning of HIPAA) or (ii) is subject to
the “Administrative Simplification” provisions of HIPAA. If the Borrower or any
Subsidiary Guarantor at any time becomes a “covered entity” or a “business
associate” or subject to the “Administrative Simplification” provisions of
HIPAA, then such Persons (x) will promptly undertake all necessary surveys,
audits, inventories, reviews, analyses and/or assessments (including any
necessary risk assessments) of all areas of its business and operations required
by HIPAA and/or that could be adversely affected by the failure of such
Person(s) to be HIPAA Compliant (as defined below); (y) will promptly develop a
detailed plan and time line for becoming HIPAA Compliant (a “HIPAA Compliance
Plan”); and (z) will implement those provisions of such HIPAA Compliance Plan in
all material respects necessary to ensure that such Person(s) are or become
HIPAA Compliant. For purposes hereof, “HIPAA Compliant” shall mean that the
Borrower and each Subsidiary Guarantor, as applicable (A) are or will be in
material compliance with each of the applicable requirements of the so-called
“Administrative Simplification” provisions of HIPAA on and as of each date that
any party thereof, or any final rule or regulation thereunder, becomes effective
in accordance with its or their terms, as the case may be (each such date, a
“HIPAA Compliance Date”), if and to the extent the Borrower or any Subsidiary
Guarantor are subjected to such provisions, rules or regulations, and (B) are
not and could not reasonably be expected to become, as of any date following any
such HIPAA Compliance Date, the subject of any civil or criminal penalty,
process, claim, action or proceeding, or any administrative or other regulatory
review, survey, process or proceeding (other than routine surveys or reviews
conducted by any government health plan or other accreditation entity) that
could result in any of the foregoing or that could reasonably be expected to
materially adversely affect the Borrower’s or any Subsidiary Guarantor’s
business, operations, assets, properties or condition (financial or otherwise),
in connection with any actual or potential violation by the Borrower or any
Subsidiary Guarantor of the then effective provisions of HIPAA.

 

(c)          The Borrower shall not, nor shall the Borrower permit any
Subsidiary Guarantor to, do (or suffer to be done) any of the following with
respect to any Borrowing Base Asset:

 

(i)          Transfer any Primary Licenses relating to such Borrowing Base Asset
to any location other than to another Borrowing Base Asset;

 

(ii)         Amend the Primary Licenses in such a manner that results in a
material adverse effect on the rates charged, or otherwise diminish or impair
the nature, tenor or scope of the Primary Licenses without the Agent’s consent;

 

89

 

 

(iii)        Transfer all or any part of any Borrowing Base Asset’s units or
beds to another site or location other than to another Borrowing Base Asset; or

 

(iv)        Voluntarily transfer or encourage the transfer of any resident of
any Borrowing Base Asset to any other facility (other than to another Borrowing
Base Asset), unless such transfer is (A) at the request of the resident, (B) for
reasons relating to the health, required level of medical care or safety of the
resident to be transferred or the residents remaining at the such Borrowing Base
Asset or (C) as a result of the disruptive behavior of the transferred resident
that is detrimental to the Borrowing Base Asset.

 

(d)          If and when the Borrower or a Subsidiary Guarantor participates in
any Medicare or Medicaid or other Third-Party Payor Programs with respect to the
Borrowing Base Assets, the Borrowing Base Assets will remain in compliance with
all requirements necessary for participation in Medicare, Medicaid, and such
other Third-Party Payor Programs. If and when an Operator participates in any
Medicare, Medicaid or other Third-Party Payor Programs with respect to the
Borrowing Base Assets, where expressly empowered by the applicable Lease, the
Borrower or such Subsidiary Guarantor, as applicable, shall enforce the express
obligation of such Operator (if any) to cause its Borrowing Base Asset to remain
in compliance with all requirements necessary for participation in Medicare,
Medicaid and such other Third-Party Payor Programs. Where expressly empowered by
the applicable Lease, the Borrower or such Subsidiary Guarantor, as applicable,
shall enforce the obligations of the Operator thereunder (if any) to cause its
Borrowing Base Asset to remain in conformance in all material respects with
Healthcare Laws, as well as all insurance, reimbursement and cost reporting
requirements, and, if applicable, to have such Operator maintain its current
provider agreement(s) in full force and effect with Medicare, Medicaid and any
other Third Party Payor Programs in which it participates.

 

(e)          If the Borrower or any Subsidiary Guarantor receives written notice
of any Healthcare Investigation after the Closing Date, the Borrower will
promptly obtain and provide to the Agent the following information with respect
thereto, to the extent the Borrower or any Subsidiary Guarantor has such
information or can obtain it pursuant to the applicable Lease or by law: (i)
number of records requested, (ii) dates of service, (iii) dollars at risk, (iv)
date records submitted, (v) determinations, findings, results and denials
(including number, percentage and dollar amount of claims denied, (vi)
additional remedies proposed or imposed, (vii) status update, including appeals,
and (viii) any other pertinent information related thereto.

 

§7.16      Registered Servicemark. Without prior written notice to the Agent,
except with respect to the trademarks, tradenames, servicemarks or logos listed
on Schedule 6.6 hereto, none of the Borrowing Base Assets shall be owned or
operated by the Borrower or any Guarantor under any trademark, tradename,
servicemark or logo. In the event any of the Borrowing Base Assets shall be
owned or operated under any tradename, trademark, servicemark or logo, not
listed on Schedule 6.6 hereto, the Borrower or the applicable Guarantor shall
enter into such agreements with the Agent in form and substance reasonably
satisfactory to the Agent, as the Agent may reasonably require to grant the
Agent a perfected first priority security interest therein and to grant to the
Agent or any successful bidder at a foreclosure sale of such Borrowing Base
Asset the right and/or license to continue operating such Borrowing Base Asset
under such tradename, trademark, servicemark or logo as determined by the Agent.

 

90

 

 

§7.17      Ownership of Real Estate. Without the prior written consent of the
Agent, all Real Estate and all interests (whether direct or indirect) of REIT or
the Borrower in any Real Estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by the Borrower or a
Wholly-Owned Subsidiary of the Borrower; provided, however that the Borrower
shall be permitted to own or lease interests in Real Estate through
non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates of the Borrower as
permitted by §8.3(l).

 

§7.18      Distributions of Income to the Borrower. The Borrower shall cause all
of its Subsidiaries (subject to the terms of any loan documents under which such
Subsidiary is the borrower, including, without limitation, any restrictions on
distributions of such Subsidiary set forth in instruments evidencing
property-level Secured Indebtedness of such Subsidiary) to promptly distribute
to the Borrower (but not less frequently than once each calendar quarter, unless
otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from its Subsidiaries’ use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each Subsidiary of its debt service, operating expenses, any U.S.
federal, state and local taxes payable by such Subsidiary, capital improvements
and leasing commissions for such quarter, (b) the establishment of reasonable
reserves for the payment of (i) operating expenses not paid on at least a
quarterly basis, (ii) capital improvements and tenant improvements to be made to
such Subsidiary’s assets and properties approved by such Subsidiary in the
course of its business consistent with its past practices and (iii) any U.S.
federal, state or local taxes payable by such Subsidiary, and (c) with respect
to any Subsidiary which is a TRS, retention of such funds as REIT may reasonably
determine to the extent that such distribution could reasonably be expected to
affect the REIT’s ability to satisfy the income tests in Section 856(c) of the
Code. Neither the Borrower, the Guarantors or any of their Subsidiaries shall
enter into any agreement that limits the ability of any Subsidiary to make a
Dividend or distribution payment to the Borrower or any Guarantor or to
otherwise transfer any property to the Borrower or any Guarantor, provided,
however, that this sentence shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under §8.1(h) and
§8.1(i) solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness.

 

§7.19      Plan Assets. The Borrower, the Guarantors and each of their
respective Subsidiaries will do, or cause to be done, all things necessary to
ensure that none of its Real Estate will be deemed to be Plan Assets at any
time.

 

§7.20      Borrowing Base Assets.

 

(a)          The Eligible Real Estate included in the calculation of the
Borrowing Base Availability shall at all times satisfy all of the following
conditions (unless otherwise permitted pursuant to §7.20(b)):

 

(i)          the Eligible Real Estate shall be owned one hundred percent (100%)
in fee simple, or leased under a Ground Lease as to which no Ground Lease
Default has occurred, by the Borrower or a Subsidiary Guarantor, in each case
free and clear of all Liens other than the Liens permitted in §8.2(i), (iv),
(ix) and (x), and such Eligible Real Estate shall not

 

91

 

 

have applicable to it any restriction on the sale, pledge, transfer, mortgage or
assignment of such property (including any restrictions contained in any
applicable organizational documents);

 

(ii)         none of the Eligible Real Estate shall have any material title,
survey, environmental, structural or other defects that would give rise to a
materially adverse effect as to the value, use of or ability to sell or
refinance such property, and all representations and warranties with respect to
such Eligible Real Estate shall be true and correct in all material respects
without giving effect to any knowledge qualifier with respect to any such
representation or warranty;

 

(iii)        the only assets of the Subsidiary Guarantor which owns any Eligible
Real Estate shall be the Eligible Real Estate included in the calculation of the
Borrowing Base Availability and inclusion as a Borrowing Base Asset and any
furniture, fixtures, equipment and cash related to, or used in the ordinary
operation of, such Eligible Real Estate;

 

(iv)        such Eligible Real Estate is self-managed by the Borrower or the
Subsidiary Guarantor, is managed by a Property Manager pursuant to a Management
Agreement or, if such Eligible Real Estate is one hundred percent (100%) leased
under an absolute triple net lease, is managed by an Operator;

 

(v)         each tenant under a Lease at such Eligible Real Estate must not be
past due with respect to any payment obligation more than ninety (90) days and
be in material compliance with all other obligations under its lease, and not be
subject to any Insolvency Event; provided, however, that if such Eligible Real
Estate is a multi-tenant facility and a tenant thereof is subject to an
Insolvency Proceeding, such Eligible Real Estate may be included in the
calculation of the Borrowing Base Availability if such tenant does not lease
more than forty percent (40%) of the Net Rentable Area of such Eligible Real
Estate;

 

(vi)        on and after the date which is eighteen (18) months after the date
of this Agreement, no Eligible Real Estate which is subject to a lease or leases
to any single tenant or any Affiliate thereof shall in the aggregate account for
more than twenty-five percent (25%) of the Borrowing Base Capitalized Value
Limit, and any excess shall be excluded from the Borrowing Base Capitalized
Value Limit (for the purposes hereof, such tenants shall not be considered
Affiliates of each other solely by virtue of having common ownership by an
equity fund provided that their financial results are not consolidated with a
common parent entity);

 

(vii)       on and after the first anniversary of the date of this Agreement,
the aggregate Borrowing Base Capitalized Value Limit of the Borrowing Base
Assets constituting (A) LTACs, Rehabs or free-standing ASCs shall not exceed
thirty percent (30%) of the Borrowing Base Capitalized Value Limit, and (B) SNFs
shall not exceed twenty percent (20%) of the Borrowing Base Capitalized Value
Limit, and, in each case, any excess shall be excluded from the Borrowing Base
Capitalized Value Limit;

 

(viii)      the Primary License of such Eligible Real Estate shall not have been
revoked and shall not be the subject of any revocation proceeding and, with
respect to an SNF, the Operator thereof shall be entitled to reimbursement under
Medicare or Medicaid;

 

92

 

 

(ix)         on and after the first anniversary of the date of this Agreement,
no more than twenty-five percent (25%) of the Borrowing Base Availability shall
be attributable to any single MSA (and any excess shall be excluded from the
Borrowing Base Capitalized Value Limit);

 

(x)          such Eligible Real Estate shall have had a minimum average
occupancy of at least eighty percent (80%) for the three (3) month period prior
to the time of inclusion of such Eligible Real Estate as Borrowing Base Assets;

 

(xi)         with respect to any Borrowing Base Asset that is leased to or
operated by a single Non-Investment Grade Operator, such Borrowing Base Asset
shall have a ratio of (a) EBITDAR for such tenant or operator to (b) all base
rent and additional rent due and payable by a tenant under any Lease, in each
case, during the previous twelve (12) calendar months, of not less than (x) 1.40
to 1.00 for any such Borrowing Base Asset that is a Rehab, LTAC or ASC, (y) 1.25
to 1.00 for any such Borrowing Base Asset that is a SNF, and (z) 1.10 to 1.00
for any such Borrowing Base Asset that is an ILF or ALF (provided that, for the
purposes of this §7.20(a)(xi), a Non-Investment Grade Operator shall not include
a TRS of REIT that leases such Borrowing Base Asset from Borrower or a
Subsidiary Guarantor), it being understood that compliance with the foregoing
covenant shall be determined on the basis of financial information provided by
such Non-Investment Grade Operator regarding which no Borrower or Guarantor
makes any representation or warranty; and provided that Borrower may exclude
from compliance with the foregoing covenant Borrowing Base Assets subject to
this §7.20(a)(xi) whose Borrowing Base Capitalized Value Limit does not in the
aggregate exceed ten percent (10%) of total Borrowing Base Capitalized Value
Limit to the extent that the applicable Operators’ Agreement existing at the
time of acquisition of such Borrowing Base Asset by Borrower or its Subsidiaries
does not require the delivery of financial information sufficient to permit
calculation of the foregoing covenant, or with respect to any Operators’
Agreement under which the Operator fails to deliver financial information to
permit calculation of the foregoing covenant;

 

(xii)        the Eligible Real Estate leased to a single tenant or operator
shall at all times have on a collective basis a weighted average remaining lease
term (calculated by weighting the remaining lease term of such Eligible Real
Estate (without regard to any extension options at the tenant’s discretion) by
the Borrowing Base Capitalized Value Limit attributable to such Eligible Real
Estate) of not less than five (5) years; and

 

(xiii)       such Eligible Real Estate shall not have been excluded from the
calculation of the Borrowing Base Availability pursuant to §7.20(c) or §7.20(d).

 

(b)          Notwithstanding the foregoing, in the event any Real Estate does
not qualify as Eligible Real Estate or satisfy the requirements of §7.20(a),
such Real Estate shall be included as a Borrowing Base Asset and in the
calculation of the Borrowing Base Availability so long as the Agent shall have
received the prior written consent of each of the Required Lenders to the
inclusion of such Real Estate as a Borrowing Base Asset and in the calculation
of the Borrowing Base Availability.

 

93

 

 

(c)          In the event that all or any material portion of any Eligible Real
Estate included in the calculation of the Borrowing Base Availability shall be
damaged in any material respect or taken by condemnation, then such property
shall no longer be included in the calculation of the Borrowing Base
Availability unless and until (i) any damage to such real estate is repaired or
restored, such real estate becomes fully operational and the Agent shall receive
evidence satisfactory to the Agent of the value of such real estate following
such repair or restoration (both at such time and prospectively) or (ii) the
Agent shall receive evidence reasonably satisfactory to the Agent that the value
of such real estate (both at such time and prospectively) shall not be
materially adversely affected by such damage or condemnation. In the event that
such damage or condemnation only partially affects such Eligible Real Estate
included in the calculation of the Borrowing Base Availability, then the
Required Lenders may in good faith reduce the Borrowing Base Availability
attributable thereto based on such damage until such time as the Required
Lenders receive evidence satisfactory to the Required Lenders that the value of
such real estate (both at such time and prospectively) shall no longer be
materially adversely affected by such damage or condemnation.

 

(d)          Upon any asset ceasing to qualify to be included in the calculation
of the Borrowing Base Availability, such asset shall no longer be included in
the calculation of the Borrowing Base Availability unless and until such asset
would so qualify. Within five (5) Business Days after becoming aware of any such
disqualification, the Borrower shall deliver to the Agent a certificate
reflecting such disqualification, together with the identity of the disqualified
asset, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of the Borrowing Base
Availability attributable to such asset. Simultaneously with the delivery of the
items required pursuant above, the Borrower shall deliver to the Agent an
updated Borrowing Base Certificate demonstrating, after giving effect to such
removal or disqualification, compliance with the conditions and covenants
contained in §§7.20 and 9.1.

 

§7.21      Management. The Borrower shall not and shall not permit any
Subsidiary Guarantor to enter into any Management Agreement with a manager after
the date hereof for any Borrowing Base Asset without the prior written consent
of the Agent (which shall not be unreasonably withheld, conditioned or delayed)
and after such approval, no such Management Agreement shall be modified to
increase any fee payable to the manager thereunder or in a manner materially
adverse to the interests of the Lenders or terminated (unless substantially
concurrently with the termination thereof such Management Agreement is replaced
with another Management Agreement with a Property Manager on terms that are not
materially more onerous on the relevant Subsidiary Guarantor (taken as a whole)
relative to the Management Agreement being terminated and a Subordination of
Management Agreement with respect thereto is executed and delivered to Agent);
without the Agent’s prior written approval, such approval not to be unreasonably
withheld, conditioned or delayed. The Agent may, however, condition any approval
of a new manager engaged by the Borrower or a Subsidiary Guarantor with respect
to a Borrowing Base Asset upon the execution and delivery to the Agent of a
Subordination of Management Agreement. Notwithstanding the foregoing, no such
approval shall be required if Borrower or a Subsidiary of Borrower is to be the
manager; provided, however that such manager shall nonetheless be required to
execute and deliver to Agent a Subordination of Management Agreement. The
Borrower shall not and shall not permit any Subsidiary Guarantor or any other
Subsidiary to increase any management fee payable under a Management

 

94

 

 

Agreement after the date the applicable Real Estate becomes a Borrowing Base
Asset without the prior written consent of the Agent.

 

§8.          NEGATIVE COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any of the Lenders has any obligation to make any Loans
or issue any Letter of Credit:

 

§8.1        Restrictions on Indebtedness. The Borrower will not, and will not
permit any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness other than:

 

(a)          Indebtedness to the Lenders arising under any of the Loan
Documents;

 

(b)          Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;

 

(c)          current liabilities of the Borrower, the Guarantors or their
respective Subsidiaries incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

 

(d)          Indebtedness in respect of taxes, assessments, governmental charges
or levies and claims for labor, materials and supplies to the extent that
payment therefor shall not at the time be required to be made in accordance with
the provisions of §7.8;

 

(e)          Indebtedness in respect of judgments only to the extent, for the
period and for an amount not resulting in a Default;

 

(f)          endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;

 

(g)          subject to the provisions of §9, Indebtedness of the Borrower in
respect of Derivatives Contracts that are entered into in the ordinary course of
business and not for speculative purposes; and

 

(h)          subject to the provisions of §9, Non-Recourse Indebtedness that is
secured by Real Estate (other than the Borrowing Base Assets or interest
therein) and related assets; and

 

(i)          subject to the provisions of §9, Recourse Indebtedness (provided
that no such Recourse Indebtedness shall be secured by any Borrowing Base Asset
or interest therein).

 

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(h) and §8.1(i) above shall have any of the
Borrowing Base Assets or any interest therein or any direct or indirect
ownership interest in the Borrower or any Subsidiary Guarantor as collateral, a
borrowing base, asset pool or any similar form of credit support for

 

95

 

 

such Indebtedness, (ii) none of the Subsidiary Guarantors which directly or
indirectly own or lease a Borrowing Base Asset shall create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness (including, without limitation, pursuant to any conditional or
limited guaranty or indemnity agreement creating liability with respect to usual
and customary exclusions from the non recourse limitations governing the
Non-Recourse Indebtedness of any Person, or otherwise) other than Indebtedness
described in §§8.1(a), 8.1(b), 8.1(c), 8.1(d), 8.1(e) and 8.1(f), (iii) in no
event shall the aggregate amount of variable rate Indebtedness (excluding the
Obligations) of REIT and its Subsidiaries that is not subject to a Derivatives
Contract for the purpose of hedging the exposure of REIT and its Subsidiaries to
fluctuations in interest rates exceed an amount equal to twenty percent (20%) of
the Consolidated Total Indebtedness and (iv) in no event shall REIT and its
Subsidiaries incur any Indebtedness consisting of completion or other guarantees
(other than guarantees of the Obligations), whether incurred directly,
indirectly, or otherwise; provided, however, that if Consolidated Tangible Net
Worth is equal to or greater than $300,000,000.00, then REIT and its
Subsidiaries shall be permitted to incur, directly, indirectly, or otherwise,
Indebtedness consisting of completion or other guarantees in an amount not to
exceed ten percent (10%) of the Consolidated Total Assets (not including
guarantees of the Obligations).

 

§8.2        Restrictions on Liens, Etc. The Borrower will not, and will not
permit any Guarantor or their respective Subsidiaries to create or incur or
suffer to be created or incurred or to exist any Lien upon any of their
respective property or assets of any character whether now owned or hereafter
acquired, or upon the income or profits therefrom; provided that notwithstanding
anything to the contrary contained herein, the Borrower, any Guarantor or any
such Subsidiary may create or incur or suffer to be created or incurred or to
exist:

 

(i)          Liens on properties to secure taxes, assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or claims for labor,
material or supplies incurred in the ordinary course of business in respect of
obligations not then delinquent or which are being contested as permitted under
this Agreement;

 

(ii)         Liens on assets other than (A) the Collateral, (B) Eligible Real
Estate, or (C) any direct or indirect interest of the Borrower, any Guarantor or
any Subsidiary of the Borrower in any Guarantor in respect of judgments
permitted by §8.1(e); provided that the foregoing shall not prohibit, in the
case of any asset referenced in subclauses (A), (B) or (C) above of this
§8.2(ii), a Lien resulting from a judgment otherwise permitted by §8.1(e) so
long as such Lien is removed or bonded over in a manner reasonably acceptable to
the Agent within thirty (30) days of the imposition thereof;

 

(iii)        deposits or pledges made in connection with, or to secure payment
of, workers’ compensation, unemployment insurance, old age pensions or other
social security obligations;

 

(iv)        Liens and encumbrances reflected in the owner’s title policies
issued to the Borrower or the Subsidiary Guarantors upon acquisition of the
Borrowing Base Assets and other encumbrances on properties consisting of
easements, rights of way, zoning restrictions, leases and other occupancy
agreements, restrictions on the use of real property and

 

96

 

 

defects and irregularities in the title thereto, landlord’s or lessor’s liens
under leases to which the Borrower, a Subsidiary Guarantor or a Subsidiary of
such Person is a party, and other minor non-monetary liens or encumbrances none
of which interferes materially with the use of the property affected in the
ordinary conduct of the business of the Borrower, the Subsidiary Guarantors or
their Subsidiaries, which defects do not individually or in the aggregate have a
materially adverse effect on the business of the Borrower or any Subsidiary
Guarantor individually or on the Borrowing Base Assets;

 

(v)         Liens on properties or interests therein (but excluding (A) the
Collateral or any interest therein, (B) Eligible Real Estate, or (C) any direct
or indirect interest of the Borrower, any Subsidiary Guarantor or any Subsidiary
of the Borrower or any Subsidiary Guarantor) to secure Non-Recourse Indebtedness
of Subsidiaries of the Borrower that are not Subsidiary Guarantors permitted by
§8.1(h);

 

(vi)        rights of setoff or bankers’ liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;

 

(vii)       Liens of Capitalized Leases;

 

(viii)      Liens securing obligations in the nature of the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety bonds (other than bonds related to judgments or litigation), performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 

(ix)         such other title and survey exceptions as Agent has approved in
writing in Agent’s reasonable discretion; and

 

(x)          Liens in favor of the Agent and the Lenders under the Loan
Documents to secure the Obligations and the Hedge Obligations.

 

Notwithstanding anything in this Agreement to the contrary, (A) no Guarantor
shall create or incur or suffer to be created or incurred or to exist any Lien
other than Liens contemplated in (i) with respect to any Subsidiary Guarantor,
§§8.2(i), (iv), (vi), (ix) and (x), and (ii) with respect to REIT, §§8.2(i),
(ii), (iii), (vi), (ix) and (x); and (B) the Borrower shall not create or incur
or suffer to be created or incurred or to exist any Lien on any legal, equitable
or beneficial interest of the Borrower in any of the Subsidiary Guarantors,
including, without limitation, any Distributions or rights to Distributions on
account thereof, except those in favor of Agent pursuant to the Loan Documents,
Liens permitted under §8.2(ii) and Liens to secure taxes, assessments or other
governmental charges expressly permitted under §8.2(i).

 

§8.3        Restrictions on Investments. Neither the Borrower will, nor will it
permit any Guarantor or any of its Subsidiaries to, make or permit to exist or
to remain outstanding any Investment except Investments:

 

(a)          in marketable direct or guaranteed obligations of the United States
of America that mature within one (1) year from the date of purchase by the
Borrower or its Subsidiary;

 

97

 

 

(b)          in marketable direct obligations of any of the following: Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

 

(c)          in demand deposits, certificates of deposit, bankers acceptances
and time deposits of United States banks having total assets in excess of
$100,000,000.00;

 

(d)          in commercial paper assigned the highest rating by two (2) or more
national credit rating agencies and maturing not more than ninety (90) days from
the date of creation thereof;

 

(e)          in bonds or other obligations having a short term unsecured debt
rating of not less than A-1+ by S&P and P-1+ by Moody’s and having a long term
debt rating of not less than A by S&P and A1 by Moody’s issued by or by
authority of any state of the United States, any territory or possession of the
United States, including the Commonwealth of Puerto Rico and agencies thereof,
or any political subdivision of any of the foregoing;

 

(f)          in repurchase agreements having a term not greater than ninety (90)
days and fully secured by securities described in the foregoing §8.3(a), 8.3(b)
or 8.3(c) with banks described in the foregoing §8.3(c) or with financial
institutions or other corporations having total assets in excess of
$500,000,000.00; and

 

(g)          in shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing §§8.3(a) through
8.3(f) and have total assets in excess of $50,000,000.00.

 

(h)          consisting of the acquisition of fee or leasehold interests by the
Borrower or its Subsidiaries in (i) Real Estate which is utilized for Medical
Properties located in the continental United States or the District of Columbia
and businesses and investments incidental thereto, and (ii) subject to the
restrictions set forth in this §8.3, the acquisition of Land Assets to be
developed for the foregoing purpose;

 

(i)          by the Borrower and its Wholly-Owned Subsidiaries in Subsidiaries
that are directly or indirectly one hundred percent (100%) owned by such Person
or jointly with the Borrower or its Wholly-Owned Subsidiaries;

 

(j)          in Land Assets, provided that the aggregate Investment therein
shall not exceed five percent (5%) of Consolidated Total Asset Value;

 

(k)          in (i) Mortgage Note Receivables secured by properties of the type
described in §8.3(h)(i) and (ii) mezzanine notes and other promissory notes
secured by properties of the type described in §8.3(h)(i) or Equity Interests of
Persons holding such properties, provided that the aggregate Investment under
this clause (k) shall not exceed fifteen percent (15%) of Consolidated Total
Asset Value;

 

98

 

 

(l)          in non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates to
purchase ILFs, ALFs and SNFs, provided that the aggregate Investment therein
shall not exceed (i) for calendar year 2014, thirty-five percent (35%) and (ii)
for each calendar year thereafter, twenty percent (20%), in each case, of
Consolidated Total Asset Value; provided, further, that the foregoing proviso
shall not apply in the event the Borrower owns ninety percent (90%) or more of
the Equity Interests of such Person and is the controlling member thereof; and

 

(m)          in Development Properties for properties of the type described in
§8.3(h)(i), provided that the aggregate construction and development budget for
Development Properties (including land) shall not exceed ten percent (10%) of
Consolidated Total Asset Value;

 

(n)          consisting of advances to officers, directors and employees of
Borrower and Subsidiaries for travel, entertainment, relocation and analogous
ordinary business purposes;

 

(o)          in connection with a merger, consolidation or stock acquisition
pursuant to §8.4, (i) made in the ordinary course of business and subject to the
other investment limits contained in this §8.3, constituting all of the Equity
Interests of any Person the assets of which (other than immaterial assets)
constitute real property assets and which Investments do not constitute or
include the assumption of Indebtedness of such Person or a guarantee of
Indebtedness of such Person (in each case other than Non-Recourse Indebtedness)
or (ii) all of the Equity Interests in any other Person so long as (A) unless
the assets of such Person (other than immaterial assets) constitute real
property assets, Borrower shall have given the Agent and the Lenders at least 30
days’ prior written notice of such Investment; (B) immediately prior thereto,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default has occurred or would result therefrom and (C) prior to consummating
such Investment, Borrower shall have delivered to the Agent for distribution to
each of the Lenders a Compliance Certificate, calculated on a pro forma basis
based on information then available to the Borrower, evidencing the continued
compliance by the Borrower and Guarantors with the terms and conditions of this
Agreement and the other Loan Documents, including, without limitation, the
financial covenants contained in §9, after giving effect to such Investment;

 

(p)          in readily marketable common shares, preferred shares or senior
notes issued by publicly traded companies, provided that the aggregate
Investment therein shall not exceed two and one-half percent (2.5%) of
Consolidated Total Asset Value; and

 

(q)          other short term liquid Investments approved in writing by the
Agent.

 

Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any Guarantor and their Subsidiaries in the
Investments described in §8.3(j), (k) and (m) exceed twenty percent (20%) of
Consolidated Total Asset Value at any time.

 

For the purposes of this §8.3, the Investment of REIT or any of its Subsidiaries
in any non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person’s pro rata share of Development
Property of their non-Wholly-Owned Subsidiaries and Unconsolidated Affiliates,
plus (ii) such Person’s pro rata share of their non-Wholly-Owned Subsidiaries
and Unconsolidated Affiliates’ Investment in Land Assets; plus (iii)

 

99

 

 

such Person’s pro rata share of any other Investments valued at the lower of
GAAP book value or market value.

 

§8.4        Merger, Consolidation. Other than with respect to or in connection
with any disposition permitted under §8.8, the Borrower will not nor will it
permit the Guarantors or any of their respective Subsidiaries to dissolve,
liquidate, dispose of all or substantially all of its assets or business, merge,
reorganize, consolidate or enter into any other business combination to effect
any asset acquisition, stock acquisition or other acquisition individually or in
a series of transactions which may have a similar effect as any of the
foregoing, in each case without the prior written consent of the Agent and the
Majority Lenders. Notwithstanding the foregoing, so long as no Default or Event
of Default has occurred and is continuing immediately before and after giving
effect thereto, the following shall be permitted without the consent of the
Agent or any Lender: (i) the merger or consolidation of one or more of the
Subsidiaries of the Borrower (other than any Subsidiary that is a Guarantor)
with and into the Borrower (it being understood and agreed that in any such
event the Borrower, as applicable, will be the surviving Person), (ii) the
merger or consolidation of two or more Subsidiaries of the Borrower; provided
that no such merger or consolidation shall involve any Subsidiary that is a
Guarantor unless such Guarantor will be the surviving Person, (iii) the
liquidation or dissolution of any Subsidiary of the Borrower that does not own
any assets so long as such Subsidiary is not a Guarantor (or if such Subsidiary
is a Guarantor, so long as the Borrower and such Subsidiary comply with the
provisions of §5.5), (iv) the merger or consolidation of a Subsidiary Guarantor
into (A) REIT or Borrower, provided that REIT or Borrower, as applicable, shall
be the continuing or surviving Person, (B) another Subsidiary Guarantor, or (C)
any other Person, directly or indirectly or as contemplated in §8.3(o), subject
to compliance with the terms of this Agreement and provided that, if it owns a
Borrowing Base Asset and is not the surviving entity, then Borrower has complied
with §5.4 to remove such Borrowing Base Asset from being included in the
calculation of the Borrowing Base Availability; and (v) the merger or
consolidation, directly or indirectly or as contemplated in §8.3(o), of REIT or
Borrower with any other Person so long as (X) REIT or Borrower, as applicable,
shall be the continuing and surviving Person; (Y) Borrower shall have given the
Agent and the Lenders at least 30 days’ prior written notice of such
consolidation or merger; and (Z) Borrower shall have delivered to the Agent for
distribution to each of the Lenders a Compliance Certificate, calculated on a
pro forma basis based on information then available to the Borrower, evidencing
the continued compliance by the Borrower and Guarantors with the terms and
conditions of this Agreement and the other Loan Documents, including, without
limitation, the financial covenants contained in §9, after giving effect to such
consolidation or merger, together with any documentation and information
reasonably requested by the Lenders in connection with “know your customer” laws
or policies. Nothing in this §8.4 shall prohibit the dissolution of a Subsidiary
which has disposed of its assets in accordance with this Agreement. A Subsidiary
of the Borrower may sell all of its assets (and may effectuate such sale by
merger or consolidation with another Person, with such other Person being the
surviving entity) subject to compliance with the terms of this Agreement
(including, without limitation, §§5.4 and 8.8), and after any such permitted
sale, may dissolve.

 

§8.5        Sale and Leaseback. The Borrower and the Guarantors will not, and
will not permit their respective Subsidiaries, to enter into any arrangement,
directly or indirectly, whereby the Borrower, any Guarantor or any such
Subsidiary shall sell or transfer any Real Estate owned by it in order that then
or thereafter the Borrower or any such Subsidiary shall

 

100

 

 

lease back such Real Estate without the prior written consent of Agent, such
consent not to be unreasonably withheld.

 

§8.6        Compliance with Environmental Laws. The Borrower and the Guarantors
will, and will cause each of their respective Subsidiaries to, and, to the
extent permitted by the terms of the applicable Leases, will cause the Operators
of the Borrowing Base Assets to, comply in all material respects (provided that
the foregoing qualification shall not limit other provisions of this Agreement)
with (a) all Environmental Laws, and (b) all licenses and permits required by
applicable Environmental Laws for the conduct of its business or the ownership,
use or operation of its properties. None of the Borrower nor any Guarantor will,
nor will any of them permit any of their respective Subsidiaries or any other
Person to, do any of the following: (a) use any of the Real Estate or any
portion thereof as a facility for the generation, handling, processing, storage
or disposal of Hazardous Substances, except for quantities of Hazardous
Substances used in the ordinary course of operating Medical Properties as
permitted under this Agreement and in material compliance with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Substances except in compliance with applicable Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate except in compliance with
applicable Environmental Laws, (d) conduct any activity at any Real Estate or
use any Real Estate in any manner that could reasonably be contemplated to cause
a Release of Hazardous Substances on, upon or into the Real Estate or any
surrounding properties or any threatened Release of Hazardous Substances which
could reasonably be expected to give rise to liability under CERCLA or any other
Environmental Law, or (e) directly or indirectly transport or arrange for the
transport of any Hazardous Substances (except in compliance with all applicable
Environmental Laws), except, in each case under this §8.6, with respect to any
Real Estate that is not a Borrowing Base Asset, where any such use, generation,
conduct or other activity has not had and could not reasonably be expected to
have a Material Adverse Effect.

 

The Borrower and the Guarantors shall, and shall cause their respective
Subsidiaries to:

 

(i)          in the event of any change in applicable Environmental Laws
governing the assessment, release or removal of Hazardous Substances, take
reasonable action (including, without limitation, the conducting of engineering
tests at the sole expense of the Borrower) to confirm that no Hazardous
Substances which are the subject of such change in applicable Environmental Laws
were Released or disposed of on the Borrowing Base Assets in violation of
applicable Environmental Laws, except with respect to any issues which have been
previously remediated in compliance with applicable Environmental Laws; and

 

(ii)         if any Release or disposal of Hazardous Substances which any Person
may be legally obligated to contain, correct or otherwise remediate or which may
be reasonably likely otherwise to expose it to liability shall occur or shall
have occurred on the Borrowing Base Assets (including, without limitation, any
such Release or disposal occurring prior to the acquisition or leasing of such
Borrowing Base Asset by the Borrower or any Guarantor), the Borrower shall,
after obtaining knowledge thereof, cause the prompt containment and removal of
such Hazardous Substances and remediation of the Borrowing Base Assets as
required and in full compliance with all applicable Environmental Laws;
provided, that each of the Borrower and a Guarantor shall be deemed to be in
compliance with Environmental Laws for

 

101

 

 

the purpose of this clause (ii) so long as it or a responsible third party with
sufficient financial resources is taking reasonable action to remediate or
manage any event of noncompliance to the extent required under applicable
Environmental Laws to the reasonable satisfaction of the Agent and no action
shall have been commenced or filed by any enforcement agency. The Agent may
engage its own Environmental Engineer to review the environmental assessments
and the compliance with the covenants contained herein.

 

(iii)        At any time after an Event of Default shall have occurred
hereunder, the Agent may at its election (and will at the request of the
Majority Lenders) obtain such environmental assessments of any or all of the
Borrowing Base Assets prepared by an Environmental Engineer as may be necessary
or advisable for the purpose of evaluating or confirming (A) whether any
Hazardous Substances are present in the soil or water at or migrating to or from
any such Borrowing Base Asset in violation of applicable Environmental Laws and
(B) whether the use and operation of any such Borrowing Base Asset complies with
all applicable Environmental Laws to the extent required by the Loan Documents.
Additionally, at any time that the Agent or the Majority Lenders shall have
reasonable grounds to believe that a Release or threatened Release of Hazardous
Substances which any Person may be legally obligated to contain, correct or
otherwise remediate or which otherwise may be reasonably likely to expose such
Person to liability may have occurred, relating to any Borrowing Base Asset, or
that any of the Borrowing Base Assets is not in compliance with applicable
Environmental Laws to the extent required by the Loan Documents, the Borrower
shall promptly upon the request of the Agent obtain and deliver to the Agent
such environmental assessments of such Borrowing Base Asset prepared by an
Environmental Engineer as may be necessary or advisable for the purpose of
evaluating or confirming (A) whether any Hazardous Substances are present in the
soil or water at or migrating to or from such Borrowing Base Asset in violation
of applicable Environmental Laws and (B) whether the use and operation of such
Borrowing Base Asset comply with all applicable Environmental Laws to the extent
required by the Loan Documents. Environmental assessments may include detailed
visual inspections of such Borrowing Base Asset including, without limitation,
any and all storage areas, storage tanks, drains, dry wells and leaching areas,
and the taking of soil samples, as well as such other investigations or analyses
as are reasonably necessary or appropriate for a determination of the compliance
of such Borrowing Base Asset and the use and operation thereof with all
applicable Environmental Laws. All environmental assessments contemplated by
this §8.6 shall be at the sole cost and expense of the Borrower.

 

§8.7        Distributions.

 

(a)          The Borrower shall not pay any Distribution to the partners,
members or other owners of the Borrower, and REIT shall not pay any Distribution
to its partners, members or other owners of REIT, to the extent that the
aggregate amount of such Distributions paid in any fiscal quarter, when added to
the aggregate amount of all other Distributions paid in the same fiscal quarter
and the preceding three (3) fiscal quarters, exceeds ninety-five percent (95%)
of such Person’s Modified FFO for such period; provided that the limitations
contained in this §8.7(a) shall not preclude the Borrower or REIT from making
Distributions in an amount equal to the minimum distributions required under the
Code to maintain the REIT Status of REIT, as evidenced by a certification of the
principal financial officer or accounting officer of REIT containing
calculations in detail reasonably satisfactory in form and substance to the
Agent.

 

102

 

 

Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing or would result therefrom, including an Event of Default related
to any financial covenant set forth in this Agreement, (i) Borrower and REIT may
request the Majority Lenders’ consent to a Distribution that is not a
Distribution permitted by the immediately preceding sentence, which consent
shall be granted or withheld in the sole, but good faith, business judgment of
the Majority Lenders, (ii) Borrower and REIT may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue (occurring in under thirty (30) days) of new
Equity Interests, (iii) Borrower, REIT and each Subsidiary may make payments in
lieu of the issuance of fractional shares representing insignificant interests
in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of REIT, Borrower or any
Subsidiary, (iv) Borrower, REIT and each Subsidiary may make non-cash
Distributions in connection with the implementation of or pursuant to any
retirement, health, stock option and other benefit plans, bonus plans,
performance-based incentive plans, and other similar forms of compensation for
the benefit of the directors, officers and employees of REIT, Borrower and the
Subsidiaries, (v) if Consolidated Tangible Net Worth is equal to or greater than
$1,000,000,000.00, then REIT may, and Borrower may make Distributions to allow
REIT to, make payments for share repurchase programs in connection with the
listing of REIT on an exchange, provided that such payments shall be made within
ninety (90) days of such listing and shall not exceed $300,000,000.00 in the
aggregate, and (vi) if Consolidated Tangible Net Worth is equal to or greater
than $1,000,000,000.00, then Borrower or any Guarantor may make any Distribution
of non-core assets (or the Equity Interest of any Subsidiary of which the sole
assets are non-core assets) acquired as permitted under §§8.3(o) or 8.4 provided
that (A) such Distribution shall be made within one year of such acquisition,
(B) immediately prior thereto, and immediately thereafter and after giving
effect thereto, no Default or Event of Default has occurred or would result
therefrom and (C) Borrower, REIT and their respective Subsidiaries, as
applicable, will remain in pro forma compliance with the covenants set forth in
§9 after giving effect to such Distribution. For purposes of this §8.7(a),
Distributions shall not include any Dividend Reinvestment Proceeds.

 

(b)          If a Default or Event of Default shall have occurred and be
continuing, the Borrower shall make no Distributions to its partners, members or
other owners, other than Distributions in an amount equal to the minimum
distributions required under the Code to maintain the REIT Status of the
Borrower, as evidenced by a certification of the principal financial or
accounting officer of the Borrower containing calculations in detail reasonably
satisfactory in form and substance to the Agent.

 

(c)          Notwithstanding the foregoing, at any time when an Event of Default
under §§12.1(a) or 12.1(b) shall have occurred, an Event of Default as to the
Borrower or REIT under §§12.1(g), 12.1(h) or 12.1(i) shall have occurred, or the
maturity of the Obligations has been accelerated, neither the Borrower nor REIT
shall make any Distributions whatsoever, directly or indirectly.

 

§8.8        Asset Sales. The Borrower will not, and will not permit the
Guarantors or their respective Subsidiaries to, sell, transfer or otherwise
dispose of any material asset other than (a) pursuant to a bona fide arm’s
length transaction, (b) sales, transfers or other dispositions of obsolete or
worn out property, whether now owned or hereafter acquired, (c) as permitted by

 

103

 

 

§8.4, (d) sales, transfers or other dispositions otherwise permitted by the Loan
Documents, and (e) sales to the Borrower or any Guarantor. In addition, neither
the Borrower, the Guarantors nor any Subsidiary thereof shall sell, transfer, or
otherwise dispose of any assets in a single or a series of related transactions
with an aggregate value greater than twenty percent (20%) of the Consolidated
Total Asset Value without the prior written approval of the Majority Lenders,
provided that Borrower, Guarantors or any of their Subsidiaries may sell,
transfer or otherwise dispose of such assets in an arm’s length transaction, so
long as (i) if such asset is a Borrowing Base Asset, then Borrower shall have
complied with §5.4 and (ii) Borrower and REIT will remain in pro forma
compliance with the covenants set forth in §8 and §9 after giving effect to such
transaction.

 

§8.9        Restriction on Prepayment of Indebtedness. The Borrower and the
Guarantors will not, and will not permit their respective Subsidiaries to,
(a) during the existence of any Default arising from Borrower’s failure to pay
any amounts due under the Loan Documents or any Event of Default, prepay,
redeem, defease, purchase or otherwise retire the principal amount, in whole or
in part, of any Indebtedness other than the Obligations; provided, that the
foregoing shall not prohibit (x) the prepayment of Indebtedness which is
financed solely from the incurrence of Indebtedness which would otherwise be
permitted by the terms of §8.1; and (y) the prepayment, redemption, defeasance
or other retirement of the principal of Indebtedness secured by Real Estate
which is satisfied solely from the proceeds of a sale of the Real Estate
securing such Indebtedness; or (b) modify any document evidencing any
Indebtedness (other than the Obligations) to accelerate the maturity date or
required payments of principal of such Indebtedness during the existence of an
Event of Default.

 

§8.10      Zoning and Contract Changes and Compliance. Neither the Borrower nor
any Guarantor shall (a) initiate or consent to any zoning reclassification of
any of its Borrowing Base Asset or seek any variance under any existing zoning
ordinance or use or permit the use of any Borrowing Base Asset in any manner
that could result in such use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation or (b)
initiate any change in any laws, requirements of governmental authorities or
obligations created by private contracts and Leases which now or hereafter may
materially adversely affect the ownership, occupancy, use or operation of any
Borrowing Base Asset.

 

§8.11      Derivatives Contracts. Neither the Borrower, the Guarantors nor any
of their respective Subsidiaries shall contract, create, incur, assume or suffer
to exist any Derivatives Contracts except for Hedge Obligations and interest
rate swap, collar, cap or similar agreements providing interest rate protection
and currency swaps and currency options made in the ordinary course of business
and permitted pursuant to §8.1.

 

§8.12      Transactions with Affiliates. The Borrower shall not, and shall not
permit any Guarantor or Subsidiary of any of them to, permit to exist or enter
into, any transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (but not including
the Borrower or any Guarantor), except (i) transactions in connection with
Management Agreements or other property management agreements relating to Real
Estate other than the Borrowing Base Assets, (ii) transactions set forth on
Schedule 6.14 attached hereto, (iii) transactions in the ordinary course of
business pursuant to the reasonable requirements of the business of such Person
(including, for the avoidance of doubt, operating

 

104

 

 

leases entered into between or among the Borrower, any Guarantor and any
Wholly-Owned Subsidiary of the Borrower or such Guarantor) and upon fair and
reasonable terms which are no less favorable to such Person than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate, (iv) reasonable and customary fees paid to, and indemnification
arrangements with, members of the board of directors (or similar governing body)
of any of REIT, Borrower and their respective Subsidiaries or the issuance of
directors’ or nominees’ qualifying shares, (v) compensation and indemnification
arrangements for directors (or equivalent), officers and employees of REIT,
Borrower and their respective Subsidiaries, including retirement, health, option
and other benefit plans, bonuses, performance-based incentive plans, and other
similar forms of compensation, the granting of Equity Interests to directors (or
equivalent), officers and employees of REIT, Borrower and their respective
Subsidiaries in connection with the implementation of any such arrangement, and
the funding of any such arrangement and (vi) transactions among Borrower and a
Wholly-Owned Subsidiary of the Borrower permitted under §§8.3 and 8.4, and
transactions permitted under §8.7.

 

§8.13      [Reserved].

 

§8.14      Management and Advisory Fees. The Borrower shall not pay, and shall
not permit any Guarantor to pay, any management fees or other payments under any
Management Agreement for any Borrowing Base Asset to the Borrower or to any
other manager that is an Affiliate of the Borrower, or any advisory fees or
other payments to the Advisor, in the event that a Default or an Event of
Default shall have occurred and be continuing; provided, that for the avoidance
of doubt, in each case, any such fees or other payments shall continue to
accrue.

 

§9.          FINANCIAL COVENANTS.

 

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit is outstanding or any Lender has any obligation to make any Loans or
issue any Letter of Credit:

 

§9.1        Borrowing Base Availability. The Borrower shall not at any time
permit the outstanding principal balance of the Revolving Credit Loans, Swing
Loans and the Letter of Credit Liabilities to be greater than the Borrowing Base
Availability; provided, however, that upon a violation of this §9.1 by the
Borrower, no Event of Default shall exist hereunder in the event the Borrower
cures such Default within five (5) Business Days of the occurrence of such
event.

 

§9.2        Consolidated Total Indebtedness to Consolidated Total Asset Value.
The Borrower will not at any time permit the ratio of Consolidated Total
Indebtedness to Consolidated Total Asset Value (expressed as a percentage) to
exceed sixty percent (60%).

 

§9.3        Adjusted Consolidated EBITDA to Consolidated Fixed Charges. The
Borrower will not at any time permit the ratio of Adjusted Consolidated EBITDA
to Consolidated Fixed Charges for the most recently ended four (4) fiscal
quarters to be less than 1.60 to 1.00 (provided until the financial statements,
reports and Compliance Certificate for the fiscal quarter ending September 30,
2014 have been delivered to Agent pursuant to §7.4, Adjusted Consolidated EBITDA
and Consolidated Fixed Charges (each, an “Annualized Amount”) shall be, for
purposes of this Section, annualized such that (i) during any period prior to
which the financial

 

105

 

 

statements, reports and Compliance Certificate for the fiscal quarter ending
March 31, 2014 have been delivered to Agent pursuant to §7.4, each Annualized
Amount will be determined by multiplying such Annualized Amount for the calendar
quarter ended on December 31, 2013 by four (4), (ii) during any period prior to
which the financial statements, reports and Compliance Certificate for the
fiscal quarter ending June 30, 2014 have been delivered to Agent but after such
financial statements, reports and Compliance Certificate for the fiscal quarter
ending March 31, 2014 have been delivered to Agent, in each case pursuant to
§7.4, each Annualized Amount will be determined by multiplying such Annualized
Amount for the two consecutive fiscal quarter period ended March 31, 2014 by two
(2) and (iii) during any period prior to which the financial statements,
reports, and Compliance Certificate for the fiscal quarter ending September 30,
2014 have been delivered to Agent but after such financial statements, reports
and Compliance Certificate for the fiscal quarter ending June 30, 2014 have been
delivered to Agent, in each case pursuant to §7.4, each Annualized Amount will
be determined by multiplying such Annualized Amount for the three consecutive
fiscal quarter period ended June 30, 2014 by four-thirds (4/3)).

 

§9.4        Minimum Consolidated Tangible Net Worth. The Borrower will not at
any time permit Consolidated Tangible Net Worth to be less than the sum of
(i) $400,000,000.00, plus (ii) eighty percent (80%) of the sum of any additional
Net Offering Proceeds after the date of this Agreement.

 

§9.5        Equity Raise. Beginning with the first full calendar quarter ending
immediately following the date of this Agreement, and continuing each calendar
quarter thereafter, the Borrower shall raise not less than $25,000,000.00 (or
such lesser amount that would cause Consolidated Tangible Net Worth to be
$200,000,000.00) of Net Offering Proceeds from sales of Equity Interests in REIT
by the end of such calendar quarter during any period prior to the period in
which the Consolidated Tangible Net Worth exceeds $200,000,000.00.

 

§9.6        Recourse Indebtedness. The Borrower shall not, and shall not permit
any Guarantor or their respective Subsidiaries to, create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Recourse Indebtedness (excluding the Obligations); provided, however, that if
Consolidated Tangible Net Worth is equal to or greater than $300,000,000.00,
then, subject to the terms of §8.1, Borrower may, and may permit any Guarantor
or their respective Subsidiaries to, create, incur, assume or be or remain
liable, contingently or otherwise, with respect to any Recourse Indebtedness so
long as the aggregate amount of such Recourse Indebtedness (excluding the
Obligations) does not exceed twenty percent (20%) of Consolidated Total Asset
Value.

 

§10.         CLOSING CONDITIONS.

 

The obligation of the Lenders to make the Loans or issue the Letter(s) of Credit
shall be subject to the satisfaction of the following conditions precedent:

 

§10.1      Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document, except that each Lender shall have received the
fully-executed original of its Note.

 

106

 

 

§10.2      Certified Copies of Organizational Documents. The Agent shall have
received from the Borrower and each Guarantor a copy, certified as of a recent
date by the appropriate officer of each State in which such Person is organized
and (with respect to any Guarantor that owns a Borrowing Base Asset) in which
such Borrowing Base Asset is located and a duly authorized officer, partner or
member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of the Borrower and each such Guarantor, as
applicable, and its qualification to do business, as applicable, as in effect on
such date of certification.

 

§10.3      Resolutions. All action on the part of the Borrower and each
Guarantor, as applicable, necessary for the valid execution, delivery and
performance by such Person of this Agreement and the other Loan Documents to
which such Person is or is to become a party shall have been duly and
effectively taken, and evidence thereof reasonably satisfactory to the Agent
shall have been provided to the Agent.

 

§10.4      Incumbency Certificate; Authorized Signers. The Agent shall have
received from the Borrower and each Guarantor an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Person and
giving the name and bearing a specimen signature of each individual who shall be
authorized to sign, in the name and on behalf of such Person, each of the Loan
Documents to which such Person is or is to become a party. The Agent shall have
also received from the Borrower a certificate, dated as of the Closing Date,
signed by a duly authorized representative of the Borrower and giving the name
and specimen signature of each Authorized Officer who shall be authorized to
make Loan Requests, Letter of Credit Requests and Conversion/Continuation
Requests and to give notices and to take other action on behalf of the Borrower
under the Loan Documents.

 

§10.5      Opinion of Counsel. The Agent shall have received an opinion
addressed to the Lenders and the Agent and dated as of the Closing Date from
counsel to the Borrower and each Guarantor in form and substance reasonably
satisfactory to the Agent.

 

§10.6      Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

 

§10.7      Performance; No Default. The Borrower and each Guarantor shall have
performed and complied with all terms and conditions herein required to be
performed or complied with by it on or prior to the Closing Date, and on the
Closing Date there shall exist no Default or Event of Default.

 

§10.8      Representations and Warranties. The representations and warranties
made by the Borrower and each Guarantor in the Loan Documents or otherwise made
by or on behalf of the Borrower, the Guarantors and their respective
Subsidiaries in connection therewith or after the date thereof shall have been
true and correct in all material respects when made and shall also be true and
correct in all material respects on the Closing Date.

 

§10.9      Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received

 

107

 

 

all information and such counterpart originals or certified copies of such
documents and such other certificates, opinions, assurances, consents, approvals
or documents as the Agent and the Agent’s counsel may reasonably require.

 

§10.10         Eligible Real Estate Qualification Documents. The Eligible Real
Estate Qualification Documents for each Eligible Real Estate that is a Borrowing
Base Asset (if any) as of the Closing Date shall have been delivered to the
Agent at the Borrower’s expense and shall be in form and substance reasonably
satisfactory to the Agent.

 

§10.11         Compliance Certificate. The Agent shall have received a
Compliance Certificate and a Borrowing Base Certificate, if applicable, dated as
of the date of the Closing Date demonstrating compliance with each of the
covenants calculated therein as of the most recent calendar quarter for which
the Borrower has provided financial statements under §6.4.

 

§10.12         Appraisals. The Agent shall have received Appraisals of the Real
Estate of the Borrower and its Subsidiaries in form and substance reasonably
satisfactory to the Agent, and the Agent shall have determined an Appraised
Value for such Borrowing Base Assets.

 

§10.13         Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.

 

§10.14         Contribution Agreement. The Agent shall have received an executed
counterpart of the Contribution Agreement.

 

§10.15         Subordination of Management Agreement. The Agent shall have
received an executed counterpart of a Subordination of Management Agreement with
respect to each Management Agreement for a Borrowing Base Asset.

 

§10.16         Subordination of Advisory Agreement. The Agent shall have
received an executed counterpart of a Subordination of Advisory Agreement with
respect to the Advisory Agreement.

 

§10.17         Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

 

§11.         CONDITIONS TO ALL BORROWINGS.

 

The obligations of the Lenders to make any Loan or issue any Letter of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

 

§11.1         Prior Conditions Satisfied. On the Closing Date, all conditions
set forth in §10 have been satisfied or waived in writing.

 

108

 

 

§11.2      Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true and correct in all material respects as of the time of
the making of such Loan or the issuance of such Letter of Credit, with the same
effect as if made at and as of that time, except to the extent of changes
resulting from transactions permitted by the Loan Documents (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct only as of such
specified date), and no Default or Event of Default shall have occurred and be
continuing.

 

§11.3      Borrowing Documents. The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information as required
by §2.7, or a fully completed Letter of Credit Request required by §2.10, as
applicable.

 

§12.         EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1      Events of Default and Acceleration. If any of the following events
(subject to §12.2, “Events of Default” or, if the giving of notice or the lapse
of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:

 

(a)          the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether by mandatory prepayment, at the
stated date of maturity or any accelerated date of maturity or at any other date
fixed for payment;

 

(b)          the Borrower shall fail to pay any interest on the Loans, any
reimbursement obligations with respect to the Letters of Credit or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether by mandatory prepayment, at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment;

 

(c)          the Borrower shall fail to perform any term, covenant or agreement
contained in §9;

 

(d)          any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subsections or clauses of
this §12 or in the other Loan Documents);

 

(e)          any representation or warranty made by or on behalf of the
Borrower, the Guarantors or any of their respective Subsidiaries in this
Agreement or any other Loan Document, or any report, certificate, financial
statement, request for a Loan, Letter of Credit Request, or in any other
document or instrument delivered pursuant to or in connection with this
Agreement, any advance of a Loan, the issuance of any Letter of Credit or any of
the other Loan Documents shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;

 

109

 

 

(f)          the Borrower, any Guarantor or any of their Subsidiaries shall fail
to pay when due (including, without limitation, at maturity), or within any
applicable period of grace, any obligation for borrowed money or credit received
or other Indebtedness (including under any Derivatives Contract), or shall fail
to observe or perform any term, covenant or agreement contained in any agreement
by which it is bound, evidencing or securing any obligation for borrowed money
or credit received or other Indebtedness (including under any Derivatives
Contract) for such period of time as would permit (assuming the giving of
appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof or require the
prepayment, redemption, purchase, termination or other settlement thereof;
provided, however, that the events described in this §12.1(f) shall not
constitute an Event of Default unless such failure to perform, together with
other failures to perform as described in §12.1(g), involves (i) any Recourse
Indebtedness, or (ii) obligations for Non-Recourse Indebtedness singly or in the
aggregate totaling in excess of $10,000,000.00 (or, if the Consolidated Tangible
Net Worth equals or exceeds $750,000,000.00, involves any Recourse Indebtedness
or Non-Recourse Indebtedness singly or in the aggregate totaling in excess of
$20,000,000.00);

 

(g)          any of the Borrower, the Guarantors, or any of their respective
Subsidiaries, (i) shall make an assignment for the benefit of creditors, or
admit in writing its general inability to pay or generally fail to pay its debts
as they mature or become due, or shall petition or apply for the appointment of
a trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing; provided that the events described in this
§12.1(g) as to any Subsidiary of the Borrower that is not a Guarantor shall not
constitute an Event of Default unless the value of the assets of any such
Subsidiary or Subsidiaries that is not a Guarantor (calculated, to the extent
applicable, consistent with the calculation of Consolidated Total Asset Value)
subject to an event or events described in §12.1(g), 12.1(h) or 12.1(i)
individually exceeds $5,000,000.00 (or, if the Consolidated Tangible Net Worth
equals or exceeds $750,000,000.00, $15,000,000.00) or in the aggregate exceeds
$10,000,000.00 (or, if the Consolidated Tangible Net Worth equals or exceeds
$750,000,000.00, $30,000,000.00);

 

(h)          a petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Borrower, the
Guarantors, or any of their respective Subsidiaries or any substantial part of
the assets of any thereof, or a case or other proceeding shall be commenced
against any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, and any such Person shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty (60)
days following the filing or commencement thereof; provided that the events
described in this §12.1(h) as to any Subsidiary of the Borrower that is not a
Guarantor shall not constitute an Event of Default unless the value of the
assets of any such Subsidiary or Subsidiaries that is not a Guarantor
(calculated, to the extent applicable, consistent with the calculation of
Consolidated Total Asset Value) subject to an event or events described in
§12.1(g), 12.1(h) or 12.1(i) individually exceeds $5,000,000.00 (or if the
Consolidated

 

110

 

 

Tangible Net Worth equals or exceeds $750,000,000.00, $15,000,000.00) or in the
aggregate exceeds $10,000,000.00 (or, if the Consolidated Tangible Net Worth
equals or exceeds $750,000,000.00, $30,000,000.00);

 

(i)          a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any of the Borrower, the Guarantors, or any of their
respective Subsidiaries or adjudicating any such Person, bankrupt or insolvent,
or approving a petition in any such case or other proceeding, or a decree or
order for relief is entered in respect of any such Person in an involuntary case
under federal bankruptcy laws as now or hereafter constituted; provided that the
events described in this §12.1(i) as to any Subsidiary of the Borrower that is
not a Guarantor shall not constitute an Event of Default unless the value of the
assets of any such Subsidiary or Subsidiaries that is not a Guarantor
(calculated, to the extent applicable, consistent with the calculation of
Consolidated Total Asset Value) subject to an event or events described in
§12.1(g), 12.1(h) or 12.1(i) individually exceeds $5,000,000.00 (or, if the
Consolidated Tangible Net Worth equals or exceeds $750,000,000.00,
$15,000,000.00) or in the aggregate exceeds $10,000,000.00 (or, if the
Consolidated Tangible Net Worth equals or exceeds $750,000,000.00,
$30,000,000.00);

 

(j)          there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, one (1) or
more uninsured or unbonded final judgments against the Borrower, any Guarantor
or any of their respective Subsidiaries that, either individually or in the
aggregate, exceed $10,000,000.00 (or if the Consolidated Tangible Net Worth
equals or exceeds $750,000,000.00, $20,000,000.00) per occurrence or during any
twelve (12) month period;

 

(k)          any of the Loan Documents or the Contribution Agreement shall be
disavowed, canceled, terminated, revoked or rescinded otherwise than in
accordance with the terms thereof or the express prior written agreement,
consent or approval of the Lenders, or any action at law, suit in equity or
other legal proceeding to disavow, cancel, revoke or rescind any of the Loan
Documents or the Contribution Agreement, or to contest or challenge the validity
or enforceability of any of the Loan Documents or the Contribution Agreement
shall be commenced by or on behalf of the Borrower or any of the Guarantors, or
any court or any other governmental or regulatory authority or agency of
competent jurisdiction shall make a determination, or issue a judgment, order,
decree or ruling, to the effect that any one or more of the Loan Documents or
the Contribution Agreement is illegal, invalid or unenforceable in accordance
with the terms thereof;

 

(l)          [reserved];

 

(m)          with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Majority Lenders shall have determined in
their reasonable discretion that such event reasonably could be expected to
result in liability of the Borrower, the Guarantors or any of their respective
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $5,000,000.00 and (x) such event in the circumstances occurring
reasonably could constitute grounds for the termination of such Guaranteed
Pension Plan by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Guaranteed Pension Plan; or (y) a
trustee shall have been appointed by

 

111

 

 

the United States District Court to administer such Plan; or (z) the PBGC shall
have instituted proceedings to terminate such Guaranteed Pension Plan;

 

(n)          [reserved];

 

(o)          any Guarantor denies that it has any liability or obligation under
the Guaranty or any other Loan Document, or shall notify the Agent or any of the
Lenders of such Guarantor’s intention to attempt to cancel or terminate the
Guaranty or any other Loan Document, or shall fail to observe or comply with any
term, covenant, condition or agreement under any Guaranty or any other Loan
Document;

 

(p)          [reserved];

 

(q)          [reserved];

 

(r)          REIT shall fail to comply at any time with all requirements and
applicable laws and regulations necessary to maintain REIT Status and shall
continue to receive REIT Status;

 

(s)          REIT shall fail to comply, in any material respect, with any SEC
reporting requirements;

 

(t)          any Change of Control shall occur; or

 

(u)          an Event of Default under any of the other Loan Documents shall
occur;

 

then, and in any such event, the Agent may, and, upon the request of the
Majority Lenders, shall by notice in writing to the Borrower declare all amounts
owing with respect to this Agreement, the Notes, the Letters of Credit and the
other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event any Event of Default specified in §§12.1(g), 12.1(h) or
12.1(i) shall occur with respect to the Borrower, REIT or any Subsidiary
Guarantor, all such amounts shall become immediately due and payable
automatically and without any requirement of presentment, demand, protest or
other notice of any kind from any of the Lenders or the Agent, the Borrower
hereby expressly waiving any right to notice of intent to accelerate and notice
of acceleration. Upon demand by the Agent or the Majority Lenders in their
absolute and sole discretion after the occurrence and during the continuance of
an Event of Default, and regardless of whether the conditions precedent in this
Agreement for a Revolving Credit Loan have been satisfied, the Lenders will
cause a Revolving Credit Loan to be made in the undrawn amount of all Letters of
Credit. The proceeds of any such Revolving Credit Loan will be pledged to and
held by the Agent as security for any amounts that become payable under the
Letters of Credit and all other Obligations and Hedge Obligations. In the
alternative, if demanded by the Agent in its absolute and sole discretion after
the occurrence and during the continuance of an Event of Default, the Borrower
will deposit into the Collateral Account and pledge to the Agent cash in an
amount equal to the amount of all undrawn Letters of Credit. Such amounts will
be pledged to and held by the Agent for the benefit of the Lenders as security
for any amounts that become payable under the Letters of Credit and all other
Obligations and Hedge Obligations. Upon any draws under Letters of

 

112

 

 

Credit, at the Agent’s sole discretion, the Agent may apply any such amounts to
the repayment of amounts drawn thereunder and upon the expiration of the Letters
of Credit any remaining amounts will be applied to the payment of all other
Obligations and Hedge Obligations or if there are no outstanding Obligations and
Hedge Obligations and the Lenders have no further obligation to make Revolving
Credit Loans or issue Letters of Credit or if such excess no longer exists, such
proceeds deposited by the Borrower will be released to the Borrower.

 

§12.2      Certain Cure Periods; Limitation of Cure Periods.

 

(a)          Notwithstanding anything contained in §12.1 to the contrary, (i) no
Event of Default shall exist hereunder upon the occurrence of any failure
described in §12.1(b) in the event that the Borrower cures such Default within
five (5) Business Days after the date such payment is due (or, with respect to
any payments other than interest on the Loans, any reimbursement obligations
with respect to the Letters of Credit or any fees due under the Loan Documents,
within five (5) Business Days after written notice thereof shall have been given
to the Borrower by the Agent), provided, however, that the Borrower shall not be
entitled to receive more than two (2) grace or cure periods in the aggregate
pursuant to this clause (i) in any period of 365 days ending on the date of any
such occurrence of Default, and provided further, that no such cure period shall
apply to any payments due upon the maturity of the Notes, (ii) no Event of
Default shall exist hereunder upon the occurrence of any failure described in
§12.1(d) in the event that the Borrower cures (or causes to be cured) such
Default within thirty (30) days following receipt of written notice of such
default, provided that the provisions of this clause (ii) shall not pertain to
defaults consisting of a failure to comply with §§7.4(c), 7.12, 7.15, 7.18,
7.19, 7.20, 8.1, 8.2, 8.4, 8.7, or 8.8 or to any Default excluded from any
provision of cure of defaults contained in any other of the Loan Documents, and
(iii) no Event of Default shall exist hereunder upon the occurrence of any
failure described in §12.1(s) in the event that the Borrower cures (or causes to
be cured) such failure within thirty (30) days of becoming aware of such
failure. In the event that any Borrowing Base Asset shall fail to satisfy the
requirements set forth in §§7.20(a)(i)-(v), (viii), (xi) and (xii), and such
Real Estate asset has not otherwise been included in the calculation of the
Borrowing Base Availability pursuant to §7.20(b) notwithstanding such particular
non-compliance, such failure shall not constitute a Default or Event of Default
if such Borrowing Base Asset is removed from the calculation of the Borrowing
Base Availability pursuant to §7.20(d).

 

(b)          In the event that there shall occur any Default that affects only
certain Borrowing Base Assets or the owner(s) thereof, then the Borrower may
elect to cure such Default (so long as no other Default or Event of Default
would arise as a result) by electing to have the Agent remove such Borrowing
Base Assets from the calculation of the Borrowing Base Availability and by
reducing the outstanding Loans and Letters of Credit so that no Default exists
under this Agreement, in which event such removal and reduction shall be
completed within ten (10) Business Days after receipt of notice of such Default
from the Agent or the Majority Lenders; provided, however, that in the event
such Default occurs as a result of a representation or warranty under §6.32
being false (without regard to any knowledge qualifier) in any material respect
with respect to an Operator not affiliated with the Borrower, such removal and
reduction shall be completed within thirty (30) days after receipt of notice of
such Default from the Agent or the Majority Lenders.

 

113

 

 

§12.3      Termination of Commitments. If any one or more Events of Default
specified in §12.1(g), 12.1(h), or 12.1(i) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans or issue Letters of Credit to the Borrower. If any
other Event of Default shall have occurred, the Agent may, and upon the election
of the Majority Lenders, shall, by notice to the Borrower terminate the
obligation to make Revolving Credit Loans to and issue Letters of Credit for the
Borrower. No termination under this §12.3 shall relieve the Borrower or the
Guarantors of their obligations to the Lenders arising under this Agreement or
the other Loan Documents.

 

§12.4      Remedies. In case any one or more Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Agent, on behalf of
the Lenders may, and upon the direction of the Majority Lenders, shall proceed
to protect and enforce their rights and remedies under this Agreement, the Notes
and/or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If the Borrower or any Guarantor fails to perform
any agreement or covenant contained in this Agreement or any of the other Loan
Documents beyond any applicable period for notice and cure, the Agent may itself
perform, or cause to be performed, any agreement or covenant of such Person
contained in this Agreement or any of the other Loan Documents which such Person
shall fail to perform, and the out-of-pocket costs of such performance, together
with any reasonable expenses, including reasonable attorneys’ fees actually
incurred (including attorneys’ fees incurred in any appeal) by the Agent in
connection therewith, shall be payable by the Borrower upon demand and shall
constitute a part of the Obligations and shall if not paid within thirty (30)
days after demand bear interest at the Default Rate. In the event that all or
any portion of the Obligations is collected by or through an attorney-at-law,
the Borrower shall pay all costs of collection including, but not limited to,
reasonable attorney’s fees.

 

§12.5      Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of the Borrower or the Guarantors, such monies shall be distributed for
application as follows:

 

(a)          First, to the payment of, or (as the case may be) the reimbursement
of the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent to protect or preserve the Collateral or in connection with the
collection of such monies by the Agent, for the exercise,

 

114

 

 

protection or enforcement by the Agent of all or any of the rights, remedies,
powers and privileges of the Agent or the Lenders under this Agreement or any of
the other Loan Documents or in respect of the Collateral or in support of any
provision of adequate indemnity to the Agent against any taxes or liens which by
law shall have, or may have, priority over the rights of the Agent or the
Lenders to such monies;

 

(b)          Second, to all other Obligations and Hedge Obligations (including
any interest, expenses or other obligations incurred after the commencement of a
bankruptcy) in such order or preference as the Majority Lenders shall determine;
provided, that (i) Swing Loans shall be repaid first, (ii) distributions in
respect of such other Obligations shall include, on a pari passu basis, any
Agent’s fee payable pursuant to §4.2, (iii) in the event that any Lender is a
Defaulting Lender, payments to such Lender shall be governed by §2.13, and
(iv) except as otherwise provided in clause (iii), Obligations owing to the
Lenders with respect to each type of Obligation such as interest, principal,
fees and expenses and Hedge Obligations (but excluding the Swing Loans) shall be
made among the Lenders and Lender Hedge Providers, pro rata; and provided,
further that the Majority Lenders may in their discretion make proper allowance
to take into account any Obligations not then due and payable; and

 

(c)          Third, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.

 

§12.6      Collateral Account.

 

(a)          As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities, Swing Loans and the other Obligations and
Hedge Obligations, the Borrower hereby pledges and grants to the Agent, for the
ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
the investments and reinvestments therein provided for below). The balances from
time to time in the Collateral Account shall not constitute payment of any
Letter of Credit Liabilities or Swing Loans until applied by the Agent as
provided herein. Anything in this Agreement to the contrary notwithstanding,
funds held in the Collateral Account shall be subject to withdrawal only as
provided in this §12.6.

 

(b)          Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Agent accords other funds deposited with the Agent,
it being understood that the Agent shall not have any responsibility for taking
any necessary steps to preserve rights against any parties with respect to any
funds held in the Collateral Account.

 

(c)          If a drawing pursuant to any Letter of Credit occurs on or prior to
the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Agent to use the monies deposited in the Collateral Account to
make payment to the beneficiary with respect

 

115

 

 

to such drawing or the payee with respect to such presentment. If a Swing Loan
is not refinanced as a Base Rate Loan as provided in §2.5 above, then the Agent
is authorized to use monies deposited in the Collateral Account to make payment
to the Swing Loan Lender with respect to any participation not funded by a
Defaulting Lender.

 

(d)          If an Event of Default exists, the Majority Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations and Hedge Obligations in accordance with §12.5.

 

(e)          So long as no Default or Event of Default exists, and to the extent
amounts on deposit in the Collateral Account exceed the aggregate amount of the
Letter of Credit Liabilities then due and owing and the pro rata share of any
Letter of Credit Obligations and Swing Loans of any Defaulting Lender after
giving effect to §2.13(c), the Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower within 10 Business Days after the Agent’s
receipt of such request from the Borrower, against receipt but without any
recourse, warranty or representation whatsoever, such of the balances in the
Collateral Account as exceed the aggregate amount of the Letter of Credit
Liabilities and Swing Loans at such time.

 

(f)          The Borrower shall pay to the Agent from time to time such fees as
the Agent normally charges for similar services in connection with the Agent’s
administration of the Collateral Account and investments and reinvestments of
funds therein. The Borrower authorizes the Agent to file such financing
statements as the Agent may reasonably require in order to perfect the Agent’s
security interest in the Collateral Account, and the Borrower shall promptly
upon demand execute and deliver to the Agent such other documents as the Agent
may reasonably request to evidence its security interest in the Collateral
Account.

 

§13.         SETOFF.

 

Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default under §12.1(a) or §12.1(b), including in connection with any
acceleration of the Obligations, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch
where such deposits are held) or other sums credited by or due from any Lender
to the Borrower or the Guarantors and any securities or other property of the
Borrower or the Guarantors in the possession of such Lender may, without notice
to the Borrower or any Guarantor (any such notice being expressly waived by the
Borrower and each Guarantor) but with the prior written approval of the Agent,
be applied to or set off against the payment of Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of the Borrower or the Guarantors to
such Lender. Each of the Lenders agrees with each other Lender that if such
Lender shall receive from the Borrower or a Guarantor, whether by voluntary
payment, exercise of the right of setoff, or otherwise, and shall retain and
apply to the payment of the Note or Notes held by such Lender (but excluding the
Swing Loan Note) any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Notes held by all of the
Lenders, such Lender will make such disposition and arrangements with the other
Lenders with respect to such excess, either by way of distribution, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Notes held by it its

 

116

 

 

proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest. In the event that any Defaulting
Lender shall exercise any such right of setoff, (a) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of this Agreement and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) such Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

§14.         the Agent.

 

§14.1         Authorization. The Agent is authorized to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Agent, together with such powers as are reasonably incident thereto,
provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by the Agent. The obligations of
the Agent hereunder are primarily administrative in nature, and nothing
contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee for any Lender or to create an
agency or fiduciary relationship. The Agent shall act as the contractual
representative of the Lenders hereunder, and notwithstanding the use of the term
“Agent”, it is understood and agreed that the Agent shall not have any fiduciary
duties or responsibilities to any Lender by reason of this Agreement or any
other Loan Document and is acting as an independent contractor, the duties and
responsibilities of which are limited to those expressly set forth in this
Agreement and the other Loan Documents. The Borrower and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

 

§14.2         Employees and Agents. The Agent may exercise its powers and
execute its duties by or through employees or agents and shall be entitled to
take, and to rely on, advice of counsel concerning all matters pertaining to its
rights and duties under this Agreement and the other Loan Documents. The Agent
may utilize the services of such Persons as the Agent may reasonably determine,
and all reasonable fees and expenses of any such Persons shall be paid by the
Borrower.

 

§14.3         No Liability. Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable for (a) any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Agent or such other
Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as determined by a final non-appealable judgment
of a court of competent jurisdiction or (b) any action taken or not taken by the
Agent with the consent or at the request of the Majority Lenders or the Required
Lenders, as applicable. The Agent shall not be deemed to have knowledge or

 

117

 

 

notice of the occurrence of any Default or Event of Default, unless the Agent
has received notice from a Lender or the Borrower referring to the Loan
Documents and describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default”.

 

§14.4      No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower, the Guarantors or
any holder of any of the Notes shall have been duly authorized or is true,
accurate and complete. The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Lenders, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries, or the value of the Collateral or any other assets of the
Borrower, any Guarantor or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. The Agent’s Special Counsel has only represented the
Agent and KeyBank in connection with the Loan Documents and the only attorney
client relationship or duty of care is between the Agent’s Special Counsel and
the Agent or KeyBank. Each Lender has been independently represented by separate
counsel on all matters regarding the Loan Documents and the granting and
perfecting of liens in the Collateral.

 

§14.5      Payments.

 

(a)          A payment by the Borrower or any Guarantor to the Agent hereunder
or under any of the other Loan Documents for the account of any Lender shall
constitute a payment to such Lender. The Agent agrees to distribute to each
Lender not later than one (1) Business Day after the Agent’s receipt of good
funds, determined in accordance with the Agent’s customary practices, such
Lender’s pro rata share of payments received by the Agent for the account of the
Lenders except as otherwise expressly provided herein or in any of the other
Loan Documents. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, each payment by the Borrower
hereunder shall be applied in accordance with §2.13(d).

 

118

 

 

(b)          If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court. In the event that the Agent shall
refrain from making any distribution of any amount received by it as provided in
this §14.5(b), the Agent shall endeavor to hold such amounts in an interest
bearing account and at such time as such amounts may be distributed to the
Lenders, the Agent shall distribute to each Lender, based on their respective
Commitment Percentages, its pro rata share of the interest or other earnings
from such deposited amount.

 

§14.6      Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

 

§14.7      Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower and the
Guarantors as required by §15), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Agent’s actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by the Agent’s willful misconduct or gross
negligence as determined by a final non-appealable judgment of a court of
competent jurisdiction. The agreements in this §14.7 shall survive the payment
of all amounts payable under the Loan Documents.

 

§14.8      The Agent as Lender. In its individual capacity, KeyBank shall have
the same obligations and the same rights, powers and privileges in respect to
its Commitment and the Loans made by it, and as the holder of any of the Notes
as it would have were it not also the Agent.

 

§14.9      Resignation. The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and the Borrower. Any
such resignation may at the Agent’s option also constitute the Agent’s
resignation as the Issuing Lender and the Swing Loan Lender. Upon any such
resignation, the Majority Lenders, subject to the terms of §18.1, shall have the
right to appoint as a successor Agent and, if applicable, Issuing Lender and
Swing Loan Lender, any Lender or any bank whose senior debt obligations are
rated not less than “A” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.00.
Unless a Default or Event of Default shall have occurred and be continuing, such
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall
be reasonably acceptable to the Borrower. If no successor Agent shall have been
appointed and shall have accepted such appointment within ten (10) days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders,

 

119

 

 

appoint a successor Agent, which shall be any Lender or any bank whose senior
debt obligations are rated not less than “A2” or its equivalent by Moody’s or
not less than “A” or its equivalent by S&P and which has a net worth of not less
than $500,000,000.00. Upon the acceptance of any appointment as the Agent and,
if applicable, the Issuing Lender and the Swing Loan Lender, hereunder by a
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, such
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent and, if applicable, Issuing Lender and Swing
Loan Lender, and the retiring Agent and, if applicable, Issuing Lender and Swing
Loan Lender, shall be discharged from its duties and obligations hereunder as
the Agent and, if applicable, the Issuing Lender and the Swing Loan Lender.
After any retiring Agent’s resignation, the provisions of this Agreement and the
other Loan Documents shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the Agent, the
Issuing Lender and the Swing Loan Lender. If the resigning Agent shall also
resign as the Issuing Lender, such successor Agent shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or shall make other arrangements satisfactory to the current
Issuing Lender, in either case, to assume effectively the obligations of the
current Agent with respect to such Letters of Credit. Upon any change in the
Agent under this Agreement, the resigning Agent shall execute such assignments
of and amendments to the Loan Documents as may be necessary to substitute the
successor Agent for the resigning Agent.

 

§14.10     Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Majority Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders. Without limiting the generality of the foregoing, if
the Agent reasonably determines payment is in the best interest of all the
Lenders, the Agent may without the approval of the Lenders pay taxes and
insurance premiums and spend money for maintenance, repairs or other expenses
which may be necessary to be incurred, and the Agent shall promptly thereafter
notify the Lenders of such action. Each Lender shall, within thirty (30) days of
request therefor, pay to the Agent its Commitment Percentage of the reasonable
costs incurred by the Agent in taking any such actions hereunder to the extent
that such costs shall not be promptly reimbursed to the Agent by the Borrower or
the Guarantors or out of the Collateral within such period. The Majority Lenders
may direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless
in accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, provided that the Agent need not comply with any such direction to
the extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful in any applicable jurisdiction or commercially
unreasonable under the UCC as enacted in any applicable jurisdiction.

 

120

 

 

§14.11    Bankruptcy. In the event a bankruptcy or other insolvency proceeding
is commenced by or against the Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders. Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Majority Lenders, Required Lenders or all of the Lenders as
required by this Agreement. Each Lender irrevocably waives its right to file or
pursue a separate proof of claim in any such proceedings unless the Agent fails
to file such claim within thirty (30) days after receipt of written notice from
the Lenders requesting that the Agent file such proof of claim.

 

§14.12    Reliance by the Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by an Authorized Officer. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan or issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent (or Issuing Lender, as applicable) may
presume that such condition is satisfactory to such Lender unless the Agent (or
Issuing Lender, as applicable) shall have received notice to the contrary from
such Lender prior to the making of such Loan or issuance of such Letter of
Credit. The Agent may consult with legal counsel (who may be counsel for the
Borrower and/or the Guarantors), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

§14.13    Approvals. If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders,
the Majority Lenders or the Required Lenders is required or permitted under this
Agreement, each Lender agrees to give the Agent, within ten (10) Business Days
of receipt of the request for action from the Agent together with all reasonably
requested information related thereto (or such lesser period of time required by
the terms of the Loan Documents), notice in writing of approval or disapproval
(collectively, “Directions”) in respect of any action requested or proposed in
writing pursuant to the terms hereof. To the extent that any Lender does not
approve any recommendation of the Agent, such Lender shall in such notice to the
Agent describe the actions that would be acceptable to such Lender. If consent
is required for the requested action, any Lender’s failure to respond to a
request for Directions within the required time period shall be deemed to
constitute a Direction to take such requested action. In the event that any
recommendation is not approved by the requisite number of Lenders and a
subsequent approval on the same subject matter is requested by the Agent, then
for the purposes of this paragraph each Lender shall be required to respond to a
request for Directions within five (5) Business Days of receipt of such request.
The Agent and each Lender shall be entitled to assume that any officer of the
other Lenders delivering any notice, consent, certificate or other writing is
authorized to give such notice, consent, certificate or other writing unless the
Agent and such other Lenders have otherwise been notified in writing.

 

§14.14    The Borrower Not Beneficiary. Except for the provisions of §14.9
relating to the appointment of a successor Agent, the provisions of this §14 are
solely for the benefit of the

 

121

 

 

Agent and the Lenders, may not be enforced by the Borrower or any Guarantor, and
except for the provisions of §14.9, may be modified or waived without the
approval or consent of the Borrower.

 

§14.15    Reliance on Hedge Provider. For purposes of applying payments received
in accordance with §12.1, 12.5, 12.6 or any other provision of the Loan
Documents, the Agent shall be entitled to rely upon the trustee, paying agent or
other similar representative (each, a “Representative”) or, in the absence of
such a Representative, upon the holder of the Hedge Obligations for a
determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

 

§15.         EXPENSES.

 

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Lenders (other
than Excluded Taxes, except that the Agent and the Lenders shall be entitled to
indemnification for any and all amounts paid by them in respect of taxes based
on income or other taxes assessed by any State in which any Collateral is
located, such indemnification to be limited to taxes due solely on account of
the granting of Collateral under the Security Documents and to be net of any
credit allowed to the indemnified party from any other State on account of the
payment or incurrence of such tax by such indemnified party), including any
recording, mortgage, documentary or intangibles taxes in connection with the
Loan Documents, or other taxes payable on or with respect to the transactions
contemplated by this Agreement, including any such taxes payable by the Agent or
any of the Lenders after the Closing Date (the Borrower hereby agreeing to
indemnify the Agent and each Lender with respect thereto), (c) all engineer’s
fees, environmental reviews and reasonable fees, expenses and disbursements of a
single counsel to the Agent and the Arranger and a single local counsel per
jurisdiction to the Agent incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (d) the out-of-pocket fees, costs, expenses and
disbursements of the Agent and the Arranger incurred in connection with the
syndication and/or participation (by KeyBank) of the Loans, (e) all other
reasonable out of pocket fees, expenses and disbursements of the Agent incurred
by the Agent in connection with the preparation or interpretation of the Loan
Documents and other instruments mentioned herein, the addition or substitution
of additional Collateral, the review of Leases and related documents, the making
of each advance hereunder, the issuance of Letters of Credit, and the
syndication of the Commitments pursuant to §18 (without duplication of those
items addressed in clause (d) above), (f) all out-of-pocket expenses (including
reasonable attorneys’ fees and costs, and fees and costs of appraisers,
engineers, investment bankers or other experts retained by the Agent) incurred
by any Lender or the Agent in connection with (i) a failure of Borrower or any
“Company” (as defined in the Assignment of Interests) to perform or observe any
of the provisions of the Assignment of Interest, (ii) the enforcement of or
preservation of rights under any of the Loan Documents against the Borrower or
the Guarantors or the administration thereof

 

122

 

 

after the occurrence of a Default or Event of Default and (iii) any litigation,
proceeding or dispute arising under the Loan Documents, provided, that, in
connection with the attorney’s fees and costs payable by Borrower under this
clause (f), Borrower shall only be obligated to pay for the reasonable
attorney’s fees and costs of a counsel to the Agent (which at the Agent’s
discretion may include any local counsel or any other counsel to the Agent which
the Agent may retain) and a single law firm for the Lenders (provided that in
the event of a conflict of interest with respect to counsel for the Lenders,
Borrower shall also pay the reasonable fees and costs of an additional single
law firm for such Lenders), (g) all reasonable fees, expenses and disbursements
of the Agent incurred in connection with UCC searches, UCC filings, title
rundowns or title searches, (h) all reasonable out-of-pocket fees, expenses and
disbursements (including reasonable attorneys’ fees and costs) which may be
incurred by KeyBank in connection with the execution and delivery of this
Agreement and the other Loan Documents (without duplication of any of the items
listed above), and (i) all expenses relating to the use of Intralinks, SyndTrak
or any other similar system for the dissemination and sharing of documents and
information in connection with the Loans. The covenants of this §15 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder.

 

§16.         INDEMNIFICATION.

 

The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Arranger and each director, officer, employee, agent, Attorney and Affiliate
thereof and Person who controls the Agent, or any Lender or the Arranger against
any and all claims, actions and suits, whether groundless or otherwise, and from
and against any and all liabilities, losses, damages and expenses of every
nature and character arising out of, resulting from or relating to this
Agreement or any of the other Loan Documents or the transactions contemplated
hereby and thereby including, without limitation, (a) any and all claims for
brokerage, leasing, finders or similar fees which may be made relating to the
Borrowing Base Assets, any other Real Estate or the Loans, (b) any condition of
the Borrowing Base Assets or other Real Estate, (c) any actual or proposed use
by the Borrower of the proceeds of any of the Loans or Letters of Credit, (d)
any actual or alleged infringement of any patent, copyright, trademark, service
mark or similar right of the Borrower, any Guarantor or any of their respective
Subsidiaries, (e) the Borrower entering into or performing this Agreement or any
of the other Loan Documents, (f) any actual or alleged violation of any law,
ordinance, code, order, rule, regulation, approval, consent, permit or license
relating to the Borrowing Base Assets or any other Real Estate, (g) with respect
to the Borrower, the Guarantors and their respective Subsidiaries and their
respective properties and assets, the violation of any Environmental Law, the
Release or threatened Release of any Hazardous Substances or any action, suit,
proceeding or investigation brought or threatened with respect to any Hazardous
Substances (including, but not limited to, claims with respect to wrongful
death, personal injury, nuisance or damage to property), (h) any use of
Intralinks, SyndTrak or any other system for the dissemination and sharing of
documents and information, in each case including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding, and (i) any enforcement of
the Assignment of Interests or acts taken or omitted to be taken by the Agent or
the Lenders thereunder or in connection therewith; provided, however, that the
Borrower shall not be obligated under this §16 to indemnify any Person for
liabilities arising from such Person’s own gross negligence or willful
misconduct as determined in a final non-appealable judgment by a court of
competent jurisdiction. In litigation, or the preparation therefor, the Lenders
and the

 

123

 

 

Agent shall be entitled to select a single law firm as their own counsel and, in
addition to the foregoing indemnity, the Borrower agrees to pay promptly the
reasonable fees and expenses of such counsel. If, and to the extent that the
obligations of the Borrower under this §16 are unenforceable for any reason, the
Borrower hereby agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
provisions of this §16 shall survive the repayment of the Loans, the return of
the Letters of Credit and the termination of the obligations of the Lenders
hereunder.

 

§17.         SURVIVAL OF COVENANTS, ETC.

 

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans and issuance of any Letters of Credit, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents (other
than any indemnification obligations which survive the termination of this
Agreement and/or the full repayment of the Loans and any other amounts due under
this Agreement or the other Loan Documents) remains outstanding or any Letters
of Credit remain outstanding or any Lender has any obligation to make any Loans
or issue any Letters of Credit. The indemnification obligations of the Borrower
provided herein and in the other Loan Documents shall survive the full repayment
of amounts due and the termination of the obligations of the Lenders hereunder
and thereunder to the extent provided herein and therein. All statements
contained in any certificate delivered to any Lender or the Agent at any time by
or on behalf of the Borrower, any Guarantor or any of their respective
Subsidiaries pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Person hereunder.

 

§18.         ASSIGNMENT AND PARTICIPATION.

 

§18.1      Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more banks or other entities all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent, the Issuing Lender and, so long as no Default or Event of Default exists
hereunder, the Borrower shall have each given its prior written consent to such
assignment, which consent shall not be unreasonably withheld or delayed, and if
the Borrower does not respond to any such request for consent within ten (10)
Business Days, the Borrower shall be deemed to have consented (provided that
such consent shall not be required for any assignment to another Lender, to a
Related Fund, to a lender or an Affiliate of a Lender which controls, is
controlled by or is under common control with the assigning Lender or to a
wholly-owned Subsidiary of such Lender), (b) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Commitment in the event an
interest in the Revolving Credit Loans is assigned, (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined) an assignment and acceptance agreement in the form of

 

124

 

 

Exhibit J attached hereto (an “Assignment and Acceptance Agreement”), together
with any Notes subject to such assignment, (d) in no event shall any assignment
be to any natural person or any Person controlling, controlled by or under
common control with, or which is not otherwise free from influence or control by
the Borrower or any Guarantor or be to a Defaulting Lender or an Affiliate of a
Defaulting Lender, (e) such assignee of a portion of the Revolving Credit Loans
shall have a net worth or unfunded commitment as of the date of such assignment
of not less than $100,000,000.00 (unless otherwise approved by the Agent and, so
long as no Default or Event of Default exists hereunder, the Borrower), (f) such
assignee shall acquire an interest in the Loans of not less than $5,000,000.00
and integral multiples of $1,000,000.00 in excess thereof (or if less, the
remaining Loans of the assignor), unless waived by the Agent, and so long as no
Default or Event of Default exists hereunder, the Borrower and (g) if such
assignment is less than the assigning Lender’s entire Commitment, the assigning
Lender shall retain an interest in the Loans of not less than $5,000,000.00.
Upon execution, delivery, acceptance and recording of such Assignment and
Acceptance Agreement, (i) the assignee thereunder shall be a party hereto and
all other Loan Documents executed by the Lenders and, to the extent provided in
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder, (ii) the assigning Lender shall, upon payment to the Agent of
the registration fee referred to in §18.2, be released from its obligations
under this Agreement arising after the effective date of such assignment with
respect to the assigned portion of its interests, rights and obligations under
this Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to
reflect such assignment. In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, the Borrower and/or any
Guarantor and whether such assignee is a Defaulting Lender or an Affiliate of a
Defaulting Lender. In connection with any assignment of rights and obligations
of any Defaulting Lender, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or actions,
including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its Commitment Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs. Notwithstanding the foregoing, if a Default exists hereunder,
no assignment pursuant to this §18.1 shall be to another real estate investment
trust which owns and/or operates healthcare facilities and could reasonably be
considered a competitor of REIT or any Affiliate thereof (a “Competitor REIT”);
provided, however, that the foregoing restriction shall not apply if an Event of
Default has occurred and is continuing.

 

§18.2      Register. The Agent shall maintain on behalf of the Borrower a copy
of each assignment delivered to it and a register or similar list (the
“Register”) for the recordation of the

 

125

 

 

names and addresses of the Lenders and the Commitment Percentages of and
principal amount of the Loans owing to the Lenders from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Guarantors, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. Upon each such recordation, the assigning Lender agrees
to pay to the Agent a registration fee in the sum of $3,500.00.

 

§18.3      New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from the Agent, the Borrower, at the applicable assignee’s own
expense, shall execute and deliver to the Agent, in exchange for each
surrendered original Note (or an indemnity agreement, as provided in §31), a new
Note to the order of such assignee in an amount equal to the amount assigned to
such assignee pursuant to such Assignment and Acceptance Agreement and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered original Notes shall be canceled and returned to the Borrower (or
the Borrower shall receive an indemnity agreement, as provided in §31).

 

§18.4      Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§§4.3, 4.8, 4.9, 4.10 and 13, (c) such participation shall not entitle the
participant to the right to approve waivers, amendments or modifications,
(d) such participant shall have no direct rights against the Borrower, (e) such
sale is effected in accordance with all applicable laws, and (f) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by the
Borrower and/or any Guarantor and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender and, provided that no Event of Default has
occurred or is continuing, shall not be a Competitor REIT; provided, however,
such Lender may agree with the participant that it will not, without the consent
of the participant, agree to (i) increase, or extend the term or extend the time
or waive any requirement for the reduction or termination of, such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of or
interest on the Loans or portions thereof owing to such Lender (other than
pursuant to an extension of the Maturity Date pursuant to §2.12), (iii) reduce
the amount of any such payment of principal, (iv) reduce the rate at which
interest is payable thereon or (v) release any Guarantor or any material
Collateral (except as otherwise permitted under this Agreement). Any Lender
which sells a participation shall promptly notify the Agent of such sale and the
identity of the purchaser of such interest. Each Lender that sells a
participation shall, acting solely for this purpose as an

 

126

 

 

agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Loans, or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

§18.5      Pledge by Lender. Any Lender may at any time pledge all or any
portion of its interest and rights under this Agreement (including all or any
portion of its Note) to any of the twelve Federal Reserve Banks organized under
Section 4 of the Federal Reserve Act, 12 U.S.C. §341 or to such other Person as
the Agent may approve to secure obligations of such Lender. No such pledge or
the enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents.

 

§18.6      No Assignment by the Borrower. The Borrower shall not assign or
transfer any of its rights or obligations under this Agreement or the Loan
Documents without the prior written consent of each of the Lenders.

 

§18.7      Disclosure. The Borrower and the Guarantors each agree to promptly
cooperate with any Lender in connection with any proposed assignment or
participation of all or any portion of its Commitment. The Borrower and the
Guarantors each agree that any Lender may disclose information obtained by such
Lender pursuant to this Agreement to assignees or participants and potential
assignees or participants hereunder in accordance with standard banking
practices (provided such Persons are advised of the provisions of this §18.7).
Each Lender agrees for itself that it shall use reasonable efforts in accordance
with its customary procedures to hold confidential all non-public information
obtained from the Borrower or any Guarantor that has been identified in writing
as confidential by any of them, and shall use reasonable efforts in accordance
with its customary procedures to not disclose such information to any other
Person, it being understood and agreed that, notwithstanding the foregoing, a
Lender may make (a) disclosures to its participants (provided such Persons are
advised of the provisions of this §18.7), (b) disclosures to its directors,
officers, employees, Affiliates, accountants, appraisers, legal counsel and
other professional advisors of such Lender (provided that such Persons who are
not employees of such Lender are advised of the provision of this §18.7), (c)
disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7), (d)
disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof

 

127

 

 

or pursuant to legal process; provided that, unless specifically prohibited by
applicable law or court order, each Lender shall notify the Borrower of any
request by any Governmental Authority or representative thereof prior to
disclosure (other than any such request in connection with any examination or
oversight of such Lender by such Governmental Authority or other requests by
regulators that are not part of an examination) for disclosure of any such
non-public information prior to disclosure of such information. In addition,
each Lender may make disclosure of such information to any contractual
counterparty in swap agreements or such contractual counterparty’s professional
advisors (so long as such contractual counterparty or professional advisors
agree to be bound by the provisions of this §18.7). Notwithstanding the
foregoing, no Lender shall disclose such non-public information to a Competitor
REIT unless an Event of Default has occurred and is continuing or the Borrower
has consented to such disclosure (or is deemed to have consented pursuant to
§18.1). Non-public information shall not include any information which is or
subsequently becomes publicly available other than as a result of a disclosure
of such information by a Lender, or prior to the delivery to such Lender is
within the possession of such Lender if such information is not known by such
Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to the Borrower or the Guarantors, is or becomes
available to Agent, any Lender or any of their Affiliates on a non-confidential
basis, or is disclosed with the prior approval of the Borrower or the
Guarantors. Nothing herein shall prohibit the disclosure of non-public
information to the extent necessary to enforce the Loan Documents.

 

§18.8      Mandatory Assignment. In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request requires approval of all of the Lenders, the
Required Lenders or all of the Lenders directly affected thereby or another
group of requisite Lenders and is approved by the Majority Lenders, but is not
approved by one or more of the Lenders (any such non-consenting Lender shall
hereafter be referred to as the “Non-Consenting Lender”), then, within thirty
(30) Business Days after the Borrower’s receipt of notice of such disapproval by
such Non-Consenting Lender, the Borrower shall have the right as to such
Non-Consenting Lender, to be exercised by delivery of written notice delivered
to the Agent and the Non-Consenting Lender within thirty (30) Business Days of
receipt of such notice, to elect to cause the Non-Consenting Lender to transfer
its Commitment. The Agent shall promptly notify the remaining Lenders that each
of such Lenders shall have the right, but not the obligation, to acquire a
portion of the Commitment, pro rata based upon their relevant Commitment
Percentages, of the Non-Consenting Lender (or if any of such Lenders does not
elect to purchase its pro rata share, then to such remaining Lenders in such
proportion as approved by the Agent). In the event that the Lenders do not elect
to acquire all of the Non-Consenting Lender’s Commitment, then the Agent shall
endeavor to find a new Lender or Lenders to acquire such remaining Commitment.
Upon any such purchase of the Commitment of the Non-Consenting Lender, the
Non-Consenting Lender’s interests in the Obligations and its rights hereunder
and under the Loan Documents shall terminate at the date of purchase, and the
Non-Consenting Lender shall promptly execute and deliver any and all documents
reasonably requested by the Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Acceptance Agreement and such
Non-Consenting Lender’s original Note. The purchase price for the Non-Consenting
Lender’s Commitment shall equal any and all amounts outstanding and owed by the
Borrower to the Non-Consenting Lender, including principal and all accrued and
unpaid interest or fees, plus any applicable amounts payable pursuant to §4.7
which would be owed to such Non-Consenting

 

128

 

 

Lender if the Loans were to be repaid in full on the date of such purchase of
the Non-Consenting Lender’s Commitment (provided that the Borrower may pay to
such Non-Consenting Lender any interest, fees or other amounts (other than
principal) owing to such Non-Consenting Lender).

 

§18.9      Amendments to Loan Documents. Upon any such assignment, the Borrower
and the Guarantors shall, upon the request of the Agent, enter into such
documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment.

 

§18.10    Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.

 

§19.         NOTICES.

 

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:

 

If to the Agent or KeyBank:

KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attn: Amy L. MacLearie

Telecopy No.: (216) 357-6383

 

With a copy to:

 

KeyBank National Association

127 Public Square, 8th Floor

Cleveland, OH 44114

Attn: Wayne Horvath, SVP

Telecopy No.: (216) 689-5970

 

and

McKenna Long & Aldridge LLP
Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attn: William F. Timmons, Esq.
Telecopy No.: (404) 527-4198

 

129

 

 

If to the Borrower:

American Realty Capital Healthcare Trust II Operating Partnership, L.P.

405 Park Avenue

Fifteenth Floor

New York, NY 10022
Attn: General Counsel
Telecopy No.: (212) 421-5799

 

With a copy to:

American Realty Capital Healthcare Trust II Operating Partnership, L.P.

405 Park Avenue

Fifteenth Floor

New York, NY 10022
Attn: Chief Financial Officer
Telecopy No.: (212) 421-5799

 

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such Lender.
Each Notice shall be effective upon being personally delivered or upon being
sent by overnight courier or upon being deposited in the United States Mail as
aforesaid, or if transmitted by telegraph, telecopy, telefax or telex is
permitted, upon being sent and confirmation of receipt. The time period in which
a response to such Notice must be given or any action taken with respect thereto
(if any), however, shall commence to run from the date of receipt if personally
delivered or sent by overnight courier, or if so deposited in the United States
Mail, the earlier of three (3) Business Days following such deposit or the date
of receipt as disclosed on the return receipt. Rejection or other refusal to
accept or the inability to deliver because of changed address for which no
notice was given shall be deemed to be receipt of the Notice sent. By giving at
least fifteen (15) days prior Notice thereof, the Borrower, a Lender or the
Agent shall have the right from time to time and at any time during the term of
this Agreement to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America.

 

§20.         RELATIONSHIP.

 

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, any Guarantor or their respective Subsidiaries
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and the Agent, and the Borrower is solely that of a lender
and borrower, and nothing contained herein or in any of the other Loan Documents
shall in any manner be construed as making the parties hereto partners, joint
venturers or any other relationship other than lender and borrower.

 

130

 

 

§21.         GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

 

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5- 1401, BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY COURT OF COMPETENT
JURISDICTION IN THE STATE OF NEW YORK SITTING IN THE COUNTY OF NEW YORK
(INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWER FURTHER ACCEPTS,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND
ANY RELATED APPELLATE COURT AND IRREVOCABLY (a) AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF THE OTHER
LOAN DOCUMENTS AND (b) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS
AN INCONVENIENT FORUM. THE BORROWER FURTHER AGREES THAT SERVICE OF PROCESS IN
ANY SUCH SUIT MAY BE MADE UPON THE BORROWER IN THE MANNER PROVIDED FOR NOTICES
IN §19. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER, ANY GUARANTOR OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION. THE BORROWER CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH
COURTS AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER
IN THE MANNER PROVIDED FOR NOTICES IN §19.

 

§22.         HEADINGS.

 

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

 

§23.         COUNTERPARTS.

 

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

 

§24.         ENTIRE AGREEMENT, ETC.

 

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents. All prior or contemporaneous promises, agreements and
understandings, whether

 

131

 

 

oral or written, are deemed to be superseded by this Agreement and the Loan
Documents, and no party is relying on any promise, agreement or understanding
not set forth in this Agreement and the Loan Documents. Neither this Agreement
nor any term hereof may be changed, waived, discharged or terminated, except as
provided in §27.

 

§25.         WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

 

EACH OF THE BORROWER, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. THE BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §25. THE BORROWER ACKNOWLEDGES THAT
IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL COUNSEL AND THAT THE
BORROWER AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

§26.         DEALINGS WITH THE BORROWER AND THE GUARANTORS.

 

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder. The Lenders acknowledge that, pursuant to such activities, KeyBank or
its Affiliates may receive information regarding such Persons (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

 

§27.         CONSENTS, AMENDMENTS, WAIVERS, ETC.

 

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either

 

132

 

 

generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Majority Lenders; provided,
however, that the Agreement Regarding Fees may be amended or otherwise modified,
or rights or privileges thereunder waived, in a writing executed by the parties
thereto only. Notwithstanding the foregoing, none of the following may occur
without the written consent of each Lender directly affected thereby: (a) a
reduction in the rate of interest on the Notes (other than a reduction or waiver
of default interest); (b) an increase in the amount of the Commitments of the
Lenders (except as provided in §2.11 and §18.1); (c) a forgiveness, reduction or
waiver of the principal of any unpaid Loan or any interest thereon (other than a
reduction or waiver of default interest) or fee payable under the Loan
Documents; (d) a change in the amount of any fee payable to a Lender hereunder;
(e) the postponement of any date fixed for any payment of principal of or
interest on the Loan; (f) an extension of the Maturity Date (except as provided
in §2.12); (g) a change in the manner of distribution of any payments to the
Lenders or the Agent; (h) the release of the Borrower, any Guarantor or any
material Collateral except as otherwise provided in this Agreement; (i) an
amendment of the definition of Majority Lenders, Required Lenders or of any
requirement for consent by all of the Lenders; (j) any modification to require a
Lender to fund a pro rata share of a request for an advance of the Revolving
Credit Loan made by the Borrower other than based on its Commitment Percentage;
(k) an amendment to this §27; or (l) an amendment of any provision of this
Agreement or the Loan Documents which requires the approval of all of the
Lenders, the Majority Lenders or the Required Lenders to require a lesser number
of Lenders to approve such action. The provisions of §7.20 may not be amended or
waived without the written consent of the Required Lenders. The provisions of
§14 may not be amended without the written consent of the Agent. There shall be
no amendment, modification or waiver of any provision in the Loan Documents with
respect to Swing Loans without the consent of the Swing Loan Lender, nor any
amendment, modification or waiver of any provision in the Loan Documents with
respect to Letters of Credit without the consent of the Issuing Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders, except that the Commitment of
any Defaulting Lender may not be increased without the consent of such Lender).
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Agent or any Lender in exercising any right shall operate as
a waiver thereof or otherwise be prejudicial thereto. No notice to or demand
upon any of the Borrower or the Guarantors shall entitle the Borrower or any
Guarantor to other or further notice or demand in similar or other
circumstances.

 

§28.         SEVERABILITY.

 

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

 

133

 

 

§29.         TIME OF THE ESSENCE.

 

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.

 

§30.         NO UNWRITTEN AGREEMENTS.

 

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES. ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET FORTH
BELOW.

 

§31.         REPLACEMENT NOTES.

 

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower and the Borrower’s counsel or, in the case of any
such mutilation, upon surrender and cancellation of the applicable Note, the
Borrower will execute and deliver, in lieu thereof, a replacement Note,
identical in form and substance to the applicable Note and dated as of the date
of the applicable Note and upon such execution and delivery all references in
the Loan Documents to such Note shall be deemed to refer to such replacement
Note. All reasonable costs and expenses incurred by the Borrower in connection
with the foregoing, including reasonable attorneys’ fees, shall be paid by the
Lender that requested the replacement Note.

 

§32.         NO THIRD PARTIES BENEFITED.

 

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Arranger and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. All conditions to the performance of the obligations
of the Agent and the Lenders under this Agreement, including the obligation to
make Loans and issue Letters of Credit, are imposed solely and exclusively for
the benefit of the Agent and the Lenders and no other Person shall have standing
to require satisfaction of such conditions in accordance with their terms or be
entitled to assume that the Agent and the Lenders will refuse to make Loans or
issue Letters of Credit in the absence of strict compliance with any or all
thereof and no other Person shall, under any circumstances, be deemed to be a
beneficiary of such conditions, any and all of which may be freely waived in
whole or in part by the Agent and the Lenders at any time if in their sole
discretion they deem it desirable to do so. In particular, the Agent and the
Lenders make no representations and assume no obligations as to third parties
concerning the quality of any the construction by the Borrower, the Guarantors
or any of their respective Subsidiaries of any development or the absence
therefrom of defects.

 

134

 

 

§33.         PATRIOT ACT.

 

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the Guarantors that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower and the Guarantors in accordance with the
Patriot Act.

 

[Remainder of page intentionally left blank.]

 

135

 

 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

  BORROWER:       AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership         By: AMERICAN REALTY
CAPITAL HEALTHCARE TRUST II, INC., a Maryland corporation, its general partner  
          By: /s/ Nick Radesca     Name: Nick Radesca     Title: Chief Financial
Officer

 

[Signatures continued on next page.]

 

 

 

 

  AGENT AND LENDERS:       KEYBANK NATIONAL ASSOCIATION, individually as a
Lender and as the Agent         By: /s/ Amy L. MacLearie   Name: Amy L.
MacLearie   Title: AVP-Senior Closing Officer

 

 

 

 

EXHIBIT A

 

FORM OF ACKNOWLEDGMENT
(NAME OF PLEDGED COMPANY)

 

FOR AND IN CONSIDERATION of the sum of Ten and No/100 Dollars ($10.00), and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned [NAME OF PLEDGED COMPANY] (“Pledged
Company”), being a “Company” as defined in that certain Collateral Assignment of
Interests dated as __________, 2014 (the “Assignment”) from AMERICAN REALTY
CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P. (“Assignor”) to KEYBANK
NATIONAL ASSOCIATION, as the Agent (the “Agent”), does hereby:

 

1.          consent to the execution and delivery of the Assignment by Assignor,
a copy of which has been delivered to Pledged Company;

 

2.          acknowledge and represent to the Agent and the Lenders that all
conditions and requirements, if any, set forth in the “Organizational
Agreements” governing Pledged Company and all other agreements, if any, with
respect to the assignment by Assignor to the Agent of the “Membership Interests”
and the “Distributions” (in each case as defined in the Assignment) and a
subsequent transfer to the Agent, the Lenders, or any nominee thereof or any
purchaser (a “Purchaser”) of the Membership Interests and the Distributions, in
the event that the Agent exercises its remedies under the Assignment, by
foreclosure, a conveyance in lieu thereof or otherwise, have been satisfied, and
acknowledge and agree that it has reflected such assignment to the Agent
pursuant to the Assignment in its books and records and shall take such actions,
without regard to any notice or demand by Assignor to Pledged Company, as the
Agent, the Lenders or any nominee thereof or any other Purchaser of the
Membership Interests and the Distributions may reasonably deem necessary to
reflect (i) the assignment of the Membership Interests and the Distributions to
the Agent or (ii) the transfer of the Membership Interests and Distributions to
the Agent, the Lenders, any nominee thereof or any Purchaser, in their
respective books and records. Pledged Company acknowledges that any Purchaser
that acquires the Membership Interests by foreclosure, conveyance in lieu
thereof or otherwise shall automatically and without further action be
recognized as a substitute Member of Pledged Company in the place of Assignor,
without the necessity of any other consent or approval of any member, manager or
partner of Pledged Company or other Person or the payment of any fees or
expenses;

 

3.          agree to cooperate with the Agent, the Lenders, any nominee thereof,
or any other Purchaser in executing and filing any amendments to the certificate
or agreement of Pledged Company and any other registrations or qualifications to
do business as the Agent, the Lenders, any nominee thereof or such Purchaser may
deem necessary upon a transfer of the Membership Interests and the Distributions
by foreclosure, conveyance in lieu thereof or otherwise;

 

4.          acknowledge and represent that no default or event which, with the
giving of notice or the passage of time, could become a default has occurred as
to Assignor under the Organizational Agreements of Pledged Company and all
capital contributions required of Assignor pursuant to the Organizational
Agreements of Pledged Company as of the date hereof have been made, and that
Assignor has no further obligation to contribute capital to Pledged Company;

 

 

 

 

5.          acknowledge that it has received proper notice from Assignor to pay
directly to the Agent, to the extent required by the Assignment, all
Distributions now or hereafter distributable or payable by Pledged Company to
Assignor pursuant to the Organizational Agreements of Pledged Company, and agree
it will pay such Distributions to the Agent at 4910 Tiedeman Road, 3rd Floor,
Brooklyn, Ohio 44144, Attention: Amy L. MacLearie, or to such other address as
the Agent may designate in writing, without any additional notification or
authorization from Assignor;

 

6.          represent to the Agent that (i) the books and records of Pledged
Company indicate that Assignor is the owner of the Membership Interests and the
Distributions, and (ii) it has not received any notice of, and is not otherwise
aware of, any assignment of, security interest in, or lien or encumbrance on, or
with respect to, such Membership Interests or Distributions other than the Lien
of the Agent;

 

7.          [Reserved];

 

8.          agree to send copies to the Agent at the address referenced in
subparagraph (e) above of any and all notices that are sent to Assignor pursuant
to the Organizational Agreements of Pledged Company;

 

9.          agree that if any amounts are due from Pledged Company to Assignor
and the obligation to repay such amount is to be evidenced by a separate
document, then as evidence of such indebtedness, Pledged Company shall issue to
Assignor a promissory note which contains the following legend: “THIS NOTE HAS
BEEN PLEDGED BY AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING
PARTNERSHIP, L.P. (“ASSIGNOR”) TO KEYBANK NATIONAL ASSOCIATION, AS THE AGENT
(THE “AGENT”) PURSUANT TO AN ASSIGNMENT OF INTERESTS DATED AS OF
________________, 2014 (THE “ASSIGNMENT”). ALL AMOUNTS PAYABLE TO ASSIGNOR
PURSUANT TO THIS NOTE SHALL BE PAID DIRECTLY TO THE AGENT AS REQUIRED BY THE
ASSIGNMENT,” and Pledged Company shall cause Assignor to deliver such promissory
note to the Agent as required by the terms of the Assignment. No other evidence
of such obligation shall be executed by Pledged Company to Assignor. As of the
date hereof, there are no amounts owed to Assignor by Pledged Company other than
Distributions to be made in accordance with the Organizational Agreements of
Pledged Company, and there are no notes, documents, instruments or other
agreements (other than the Organizational Agreements) evidencing, constituting,
guaranteeing or securing any Distributions;

 

10.         to distribute any Distributions in accordance with the provisions of
the Assignment and the Credit Agreement;

 

11.         covenant and agree to give the Agent written notice at the address
provided in paragraph (e) above properly specifying wherein Assignor under the
Organizational Agreements of Pledged Company has failed to perform any of the
covenants or obligations of Assignor thereunder, and agree that the Agent shall
have the right, but not the obligation, within thirty (30) days after receipt by
the Agent of such notice (or within such additional time as is reasonably
required to correct any such default) to correct or remedy, or cause to be
corrected or remedied, each such default before Pledged Company may take any
action under the Organizational Agreements of Pledged Company by reason of such
default;

 

A-2

 

 

12.         acknowledge and agree that the representations, warranties,
covenants and agreements contained in this Acknowledgment constitute a material
inducement to the Agent and the Lenders to enter into the Loan Documents and the
transactions contemplated hereby and thereby and that without the execution and
delivery of this Acknowledgment the Agent and the Lenders would not have entered
into the Loan Documents and the transactions contemplated hereby and thereby;

 

13.         acknowledge and agree that neither the Agent nor any Lender shall
have any obligation or liability under the Organizational Agreements of Pledged
Company or any other agreement between Assignor and Pledged Company by virtue of
the Assignment or any of the other Loan Documents, nor shall the Agent or any
Lender be obligated to perform any of the obligations or duties of Assignor
thereunder;

 

14.         agree that upon the occurrence and during the continuance of any
Event of Default, after notice by Agent to Assignor and the Pledged Company, all
rights of Assignor to exercise the Voting Rights in Pledged Company shall, upon
notice by the Agent to Assignor and Pledged Company, automatically terminate and
cease to exist and all such rights shall thereupon be automatically vested in
the Agent who shall thereupon have the sole and exclusive right to exercise such
Voting Rights;

 

15.         covenant and agree that it shall not take any action of any kind or
nature whatsoever, either directly or indirectly, to oppose, impede, obstruct,
hinder, frustrate, enjoin or otherwise interfere with the legal and rightful
exercise by the Agent of any of the Agent’s rights and remedies against or with
respect to the Loan, the Collateral, this Acknowledgment or any of the other
Loan Documents, and shall not, either directly or indirectly, cause any other
Person to take any of the foregoing actions; and

 

16.         covenant and agree to cooperate fully and completely with the legal
and rightful exercise by the Agent of any of the Agent’s rights and remedies
against or with respect to the Collateral, this Acknowledgment or any of the
Loan Documents.

 

Except as otherwise provided herein, capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Assignment.
This Acknowledgment shall be binding upon the parties hereto and their
successors, successors-in-title and assigns. This Acknowledgment shall pursuant
to Section 5-1401 of the New York General Obligations Law be governed and
construed under the laws of the State of New York.

 

This Acknowledgment may be executed in several counterparts, each of which when
so executed and delivered shall be an original, and all of which together shall
constitute one instrument.

 

[Remainder of page intentionally left blank.]

 

A-3

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set its hand this _____ day of
__________________, 20[___].

 

  PLEDGED COMPANY:         By:     Name:     Title:  

 

A-4

 

 

EXHIBIT B

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Joinder Agreement”) is executed as of
__________________, 20__, by _______________________________, a
__________________________ (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.5 of that certain Senior Secured Revolving
Credit Agreement dated as of _____________, 2014, as from time to time in effect
(the “Credit Agreement”), by and among American Realty Capital Healthcare Trust
II Operating Partnership, L.P. (the “Borrower”), KeyBank National Association,
for itself and as the Agent, and the Lenders from time to time party thereto.
Terms used but not defined in this Joinder Agreement shall have the meanings
defined for those terms in the Credit Agreement.

 

RECITALS

 

A.           Joining Party is required, pursuant to §5.5 of the Credit
Agreement, to become an additional Guarantor under the Guaranty, the Indemnity
Agreement and the Contribution Agreement.

 

B.           Joining Party expects to realize direct and indirect benefits as a
result of the availability to the Borrower of the credit facilities under the
Credit Agreement.

 

NOW, THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

1.          Joinder. By this Joinder Agreement, Joining Party hereby becomes a
“Subsidiary Guarantor” and a “Guarantor” under the Credit Agreement, the
Guaranty, the Indemnity Agreement, and the other Loan Documents with respect to
all the Obligations of the Borrower now or hereafter incurred under the Credit
Agreement and the other Loan Documents, and a “Guarantor” under the Contribution
Agreement. Joining Party agrees that Joining Party is and shall be bound by, and
hereby assumes, all representations, warranties, covenants, terms, conditions,
duties and waivers applicable to a “Subsidiary Guarantor” and a “Guarantor”
under the Credit Agreement, the Guaranty, the Indemnity Agreement, the other
Loan Documents and the Contribution Agreement.

 

2.          Representations and Warranties of Joining Party. Joining Party
represents and warrants to the Agent that, as of the Effective Date (as defined
below), except as disclosed in writing by Joining Party to the Agent on or prior
to the date hereof and approved by the Agent in writing (which disclosures shall
be deemed to amend the Schedules and other disclosures delivered as contemplated
in the Credit Agreement), the representations and warranties contained in the
Credit Agreement and the other Loan Documents applicable to a “Subsidiary
Guarantor” or “Guarantor” are true and correct in all material respects as
applied to Joining Party as a Subsidiary Guarantor and a Guarantor on and as of
the Effective Date as though made on that date. As of the Effective Date, all
covenants and agreements in the Loan Documents and the Contribution Agreement of
the Guarantors apply to Joining Party and no Default or Event of

 

B-1

 

 

Default shall exist or might exist upon the Effective Date in the event that
Joining Party becomes a Guarantor.

 

3.          Joint and Several. Joining Party hereby agrees that, as of the
Effective Date, the Guaranty, the Contribution Agreement and the Indemnity
Agreement heretofore delivered to the Agent and the Lenders shall be a joint and
several obligation of Joining Party to the same extent as if executed and
delivered by Joining Party, and upon request by the Agent, will promptly become
a party to the Guaranty, the Contribution Agreement and the Indemnity Agreement
to confirm such obligation.

 

4.          Further Assurances. Joining Party agrees to execute and deliver such
other instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

 

5.          GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

6.          Counterparts. This Joinder Agreement may be executed in any number
of counterparts which shall together constitute but one and the same agreement.

 

7.          The effective date (the “Effective Date”) of this Joinder Agreement
is _________________, 201__.

 

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement as of the
day and year first above written.

 

  “JOINING PARTY”       _________________________________________, a
________________________________         By:     Name:     Title:  

 

ACKNOWLEDGED:       KEYBANK NATIONAL ASSOCIATION, as the Agent       By:        
  Its:    

 

B-2

 

 

EXHIBIT c

 

FORM OF REVOLVING CREDIT NOTE

 

$______________ _____________, 20__

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain Senior Secured Revolving
Credit Agreement, dated as of _______________, 2014, as from time to time in
effect, by and among Maker, KeyBank National Association, for itself and as the
Agent, and such other Lenders as may be from time to time named therein (as the
same may be varied, extended, supplemented, consolidated, amended, replaced,
increased, renewed or modified or restated from time to time, the “Credit
Agreement”), to the extent not sooner paid, on or before the Maturity Date, the
principal sum of _________________ ($__________), or such amount as may be
advanced by Payee under the Credit Agreement as a Revolving Credit Loan with
daily interest from the date thereof, computed as provided in the Credit
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as Agent may designate from
time to time.

 

This Note is one of one or more Revolving Credit Notes evidencing borrowings
under and is entitled to the benefits and subject to the provisions of the
Credit Agreement. The principal of this Note may be due and payable in whole or
in part prior to the Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and

 

C-1

 

 

to the payment of interest or, if such excessive interest exceeds the unpaid
balance of principal of the Obligations of the undersigned Maker, such excess
shall be refunded to the undersigned Maker. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

  AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By: AMERICAN REALTY CAPITAL HEALTHCARE
TRUST II, INC., a Maryland corporation, its general partner             By:    
  Name:       Title:  

 

C-2

 

 

EXHIBIT D

 

FORM OF SWING LOAN NOTE

 

$__,000,000.00 _____________, 20__

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain Senior Secured Revolving
Credit Agreement, dated as of _______________, 2014, as from time to time in
effect, by and among Maker, KeyBank National Association, for itself and as the
Agent, and such other Lenders as may be from time to time named therein (as the
same may be varied, extended, supplemented, consolidated, amended, replaced,
increased, renewed or modified or restated from time to time, the “Credit
Agreement”), to the extent not sooner paid, on or before the Maturity Date, the
principal sum of _______ Million and No/100 Dollars ($__,000,000.00), or such
amount as may be advanced by Payee under the Credit Agreement as a Swing Loan
with daily interest from the date thereof, computed as provided in the Credit
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

 

Payments hereunder shall be made to the Agent for Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as Agent may designate from
time to time.

 

This Note is one of one or more Swing Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement. The principal of this Note may be due and payable in whole or in part
prior to the Maturity Date and is subject to mandatory prepayment in the amounts
and under the circumstances set forth in the Credit Agreement, and may be
prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

 

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and

 

D-1

 

 

to the payment of interest or, if such excessive interest exceeds the unpaid
balance of principal of the Obligations of the undersigned Maker, such excess
shall be refunded to the undersigned Maker. All interest paid or agreed to be
paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law. This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

 

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

 

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

  AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By: AMERICAN REALTY CAPITAL HEALTHCARE
TRUST II, INC., a Maryland corporation, its general partner             By:    
  Name:       Title:  

 

D-2

 

 

EXHIBIT E

 

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

 

KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144
Attn: Real Estate Capital Services

Ladies and Gentlemen:

 

Pursuant to the provisions of §2.7 of that certain Senior Secured Revolving
Credit Agreement dated as of _______________, 2014 (as the same may hereafter be
amended, the “Credit Agreement”), by and among American Realty Capital
Healthcare Trust II Operating Partnership, L.P. (the “Borrower”), KeyBank
National Association for itself and as Agent, and the other Lenders from time to
time party thereto, the Borrower hereby requests and certifies as follows:

 

1.          Revolving Credit Loan. The Borrower hereby requests a [Revolving
Credit Loan under §2.1] [Swing Loan under §2.5] of the Credit Agreement:

 

Principal Amount: $__________
Type (LIBOR Rate, Base Rate):
Drawdown Date:
Interest Period for LIBOR Rate Loans:

 

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

 

[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:_________________]

 

2.          Use of Proceeds. Such Loan shall be used for purposes permitted by
§2.9 of the Credit Agreement.

 

3.          No Default. The undersigned chief executive officer, president or
chief financial officer of the Borrower certifies that the Borrower and the
Guarantors are and will be in compliance with all covenants under the Loan
Documents after giving effect to the making of the Loan requested hereby and no
Default or Event of Default has occurred and is continuing. Attached hereto is a
Borrowing Base Certificate setting forth a calculation of the Borrowing Base
Availability after giving effect to the Loan requested hereby. No condemnation
proceedings are pending or, to the undersigned’s knowledge, threatened against
any Borrowing Base Asset.

 

4.          Representations True. The undersigned chief executive officer,
president or chief financial officer of the Borrower certifies, represents and
agrees that each of the representations and warranties made by or on behalf of
the Borrower, the Guarantors or their respective Subsidiaries, contained in the
Credit Agreement, in the other Loan Documents or in any

 

E-1

 

 

document or instrument delivered pursuant to or in connection with the Credit
Agreement was true in all material respects as of the date on which it was made
and, is true in all material respects as of the date hereof and shall also be
true at and as of the Drawdown Date for the Loan requested hereby, with the same
effect as if made at and as of such Drawdown Date, except to the extent of
changes resulting from transactions permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct only as of
such specified date).

 

5.          Other Conditions. The undersigned chief executive officer, president
or chief financial officer of the Borrower certifies, represents and agrees that
all other conditions to the making of the Loan requested hereby set forth in the
Credit Agreement have been satisfied or waived in writing.

 

6.          Definitions. Terms defined in the Credit Agreement are used herein
with the meanings so defined.

 

IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 201__.

 

  AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By: AMERICAN REALTY CAPITAL HEALTHCARE
TRUST II, INC., a Maryland corporation, its general partner             By:    
  Name:       Title:  

 

E-2

 

 

EXHIBIT F

 

FORM OF LETTER OF CREDIT REQUEST

 

[Date]

 

KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attn: Real Estate Capital Services

 

Re:Letter of Credit Request under Credit Agreement

 

Ladies and Gentlemen:

 

Pursuant to §2.10 of that certain Senior Secured Revolving Credit Agreement
dated as of _______________, 2014, by and among you, certain other Lenders and
American Realty Capital Healthcare Trust II Operating Partnership, L.P. (the
“Borrower”), as amended from time to time (the “Credit Agreement”), we hereby
request that you issue a Letter of Credit as follows:

 

(i)          Name and address of beneficiary:

 

(ii)         Face amount: $

 

(iii)        Proposed Issuance Date:

 

(iv)        Proposed Expiration Date:

 

(v)         Other terms and conditions as set forth in the proposed form of
Letter of Credit attached hereto.

 

(vi)        Purpose of Letter of Credit:

 

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

 

The undersigned chief executive officer, president or chief financial officer of
the Borrower certifies that the Borrower is and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of the
Letter of Credit requested hereby and no Default or Event of Default has
occurred and is continuing. Attached hereto is a Borrowing Base Certificate
setting forth a calculation of the Borrowing Base Availability after giving
effect to the Letter of Credit requested hereby. No condemnation proceedings are
pending or, to the undersigned’s knowledge, threatened against any Borrowing
Base Asset.

 

F-1

 

 

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e). All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

 

The undersigned chief executive officer, president or chief financial officer of
the Borrower certifies, represents and agrees that each of the representations
and warranties made by or on behalf of the Borrower, the Guarantors or their
respective Subsidiaries, contained in the Credit Agreement, in the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true in all material respects as of the
date on which it was made, is true as of the date hereof and shall also be true
at and as of the proposed issuance date of the Letter of Credit requested
hereby, with the same effect as if made at and as of the proposed issuance date,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date).

 

  Very truly yours,       AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership         By: AMERICAN REALTY
CAPITAL HEALTHCARE TRUST II, INC., a Maryland corporation, its general partner  
          By:       Name:       Title:  

 

F-2

 

 

EXHIBIT g

 

form of letter of credit application

 

[ex10-23pg153.jpg]

 



 

 

 

EXHIBIT H

 

FORM OF BORROWING BASE CERTIFICATE

 

KeyBank National Association, as Agent

4910 Tiedeman Road 3rd Floor

Brooklyn, Ohio 44144

Attention: Real Estate Capital Services

 

Ladies and Gentlemen:

 

Reference is made to that certain Senior Secured Revolving Credit Agreement
dated as of _______________, 2014 (as the same may hereafter be amended, the
“Credit Agreement”), by and among American Realty Capital Healthcare Trust II
Operating Partnership, L.P. (the “Borrower”), KeyBank National Association for
itself and as Agent, and the other Lenders from time to time party thereto.
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement.

 

Pursuant to the Credit Agreement, the Borrower is furnishing to you herewith the
Borrowing Base Certificate. This certificate is submitted in compliance with
requirements of the Credit Agreement.

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants of the Credit Agreement relating
hereto.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Borrowing Base
Certificate this _____ day of ___________, 20___.

 

  AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By: AMERICAN REALTY CAPITAL HEALTHCARE
TRUST II, INC., a Maryland corporation, its general partner             By:    
  Name:       Title:  

 

H-1

 

 

EXHIBIT i

 

FORM OF COMPLIANCE CERTIFICATE

 

KeyBank National Association, as Agent

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention: Real Estate Capital Services

 

Ladies and Gentlemen:

 

Reference is made to that certain Senior Secured Revolving Credit Agreement
dated as of _______________, 2014 (as the same may hereafter be amended, the
“Credit Agreement”) by and among American Realty Capital Healthcare Trust II
Operating Partnership, L.P. (the “Borrower”), KeyBank National Association for
itself and as Agent, and the other Lenders from time to time party thereto.
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement.

 

Pursuant to the Credit Agreement, the Borrower (or REIT, on the Borrower’s
behalf) is furnishing to you herewith (or has most recently furnished to you)
the consolidated financial statements of REIT for the fiscal period ended
_______________ (the “Balance Sheet Date”). Such financial statements have been
prepared in accordance with GAAP and present fairly the consolidated financial
position of REIT at the date thereof and the results of its operations for the
periods covered thereby.

 

This certificate is submitted in compliance with requirements of §2.11(d),
5.3(c), 5.4(b), 7.4(c) or 10.11 of the Credit Agreement, as applicable. If this
certificate is provided under a provision other than §7.4(c), the calculations
provided below are made using the consolidated financial statements of REIT as
of the Balance Sheet Date adjusted in the best good faith estimate of REIT to
give effect to the making of a Loan, issuance of a Letter of Credit, acquisition
or disposition of property or other event that occasions the preparation of this
certificate; and the nature of such event and the estimate of REIT of its
effects are set forth in reasonable detail in an attachment hereto. The
undersigned officer is the chief financial officer of the Borrower (or REIT, if
this certificate is delivered by REIT on the Borrower’s behalf).

 

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default. (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower with respect thereto.)

 

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.

 

I-1

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this Compliance
Certificate this _____ day of ___________, 201__.

 

  AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By: AMERICAN REALTY CAPITAL HEALTHCARE
TRUST II, INC., a Maryland corporation, its general partner             By:    
  Name:       Title:  

 

I-2

 

 

APPENDIX TO COMPLIANCE CERTIFICATE

 

I-3

 

 

WORKSHEET

 

Total ASSET VALUE*

 

I-4

 

 

EXHIBIT J

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor is a party to that certain Senior Secured Revolving Credit
Agreement, dated _______________, 2014, as, by and among AMERICAN REALTY CAPITAL
HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(the “Borrower”), the other lenders that are or may become a party thereto, and
KEYBANK NATIONAL ASSOCIATION, individually and as Agent (as amended from time to
time, the “Credit Agreement”); and

 

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights with respect to the Commitment
assigned and its Outstanding Loans with respect thereto;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1.          Definitions. Terms defined in the Credit Agreement and used herein
without definition shall have the respective meanings assigned to such terms in
the Credit Agreement.

 

2.          Assignment.

 

(a)          Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by Assignee to Assignor pursuant to
Paragraph 5 of this Agreement, effective as of the “Assignment Date” (as defined
in Paragraph 7 below), Assignor hereby irrevocably sells, transfers and assigns
to Assignee, without recourse, a portion of its Revolving Credit Note in the
amount of $_______________ representing a $_______________ Commitment, and a
_________________ percent (_____%) Commitment Percentage, and a corresponding
interest in and to all of the other rights and obligations under the Credit
Agreement and the other Loan Documents relating thereto (the assigned interests
being hereinafter referred to as the “Assigned Interests”), including Assignor’s
share of all outstanding Revolving Credit Loans with respect to the Assigned
Interests and the right to receive interest and principal on and all other fees
and amounts with respect to the Assigned Interests, all from and after the
Assignment Date, all as if Assignee were an original Lender under and signatory
to the Credit Agreement having a Commitment Percentage equal to the amount of
the respective Assigned Interests.

 

(b)          Assignee, subject to the terms and conditions hereof, hereby
assumes all obligations of Assignor with respect to the Assigned Interests from
and after the Assignment Date as if Assignee were an original Lender under and
signatory to the Credit Agreement, which

 

J-1

 

 

obligations shall include, but shall not be limited to, the obligation to make
Revolving Credit Loans to the Borrower with respect to the Assigned Interests
and to indemnify the Agent as provided therein (such obligations, together with
all other obligations set forth in the Credit Agreement and the other Loan
Documents are hereinafter collectively referred to as the “Assigned
Obligations”). Assignor shall have no further duties or obligations with respect
to, and shall have no further interest in, the Assigned Obligations or the
Assigned Interests.

 

3.          Representations and Requests of Assignor.

 

(a)          Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s Revolving Credit Note is $____________ and the
aggregate outstanding principal balance of the Revolving Credit Loans made by it
equals $_______, and (iii) that it has forwarded to the Agent the Revolving
Credit Note held by Assignor. Assignor makes no representation or warranty,
express or implied, and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Documents or the execution, legality, validity, enforceability, genuineness or
sufficiency of any Loan Document or any other instrument or document furnished
pursuant thereto or in connection with the Loan, the collectability of the
Loans, the continued solvency of the Borrower or the continued existence,
sufficiency or value of the Collateral or any assets of the Borrower which may
be realized upon for the repayment of the Loans, or the performance or
observance by the Borrower of any of its obligations under the Loan Documents to
which it is a party or any other instrument or document delivered or executed
pursuant thereto or in connection with the Loan; other than that it is the legal
and beneficial owner of, or has the right to assign, the interests being
assigned by it hereunder and that such interests are free and clear of any
adverse claim.

 

(b)          Assignor requests that the Agent obtain replacement notes for each
of Assignor and Assignee as provided in the Credit Agreement.

 

4.          Representations of Assignee. Assignee makes and confirms to the
Agent, Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement. Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has
received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents; (d) appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers as are reasonably incidental
thereto pursuant to the terms of the Loan Documents; (e) agrees that, by this
Assignment, Assignee has become a party to and will perform in accordance with
their terms all the obligations which by the terms of the Loan Documents are
required to be performed by it as a

 

J-2

 

 

 

Lender; (f) represents and warrants that Assignee does not control, is not
controlled by, is not under common control with and is otherwise free from
influence or control by, the Borrower or any Guarantor and is not a Defaulting
Lender or Affiliate of a Defaulting Lender, (g) represents and warrants that if
Assignee is not incorporated under the laws of the United States of America or
any State, it has on or prior to the date hereof delivered to the Borrower and
the Agent certification as to its exemption (or lack thereof) from deduction or
withholding of any United States federal income taxes, (h) if Assignee is an
assignee of any portion of the Revolving Credit Notes, Assignee has a net worth
or unfunded commitments as of the date hereof of not less than $100,000,000.00
unless waived in writing by the Borrower and the Agent as required by the Credit
Agreement, and (i) represents and warrants that Assignee [is][is not] a
Competitor REIT. Assignee agrees that the Borrower may rely on the
representation contained in Section 4(h).

 

5.            Payments to Assignor. In consideration of the assignment made
pursuant to Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on
the Assignment Date, an amount equal to $____________ representing the aggregate
principal amount outstanding of the Revolving Credit Loans owing to Assignor
under the Credit Agreement and the other Loan Documents with respect to the
Assigned Interests.

 

6.            Payments by Assignor. Assignor agrees to pay the Agent on the
Assignment Date the registration fee required by §18.2 of the Credit Agreement.

 

7.            Effectiveness.

 

(a)          The effective date for this Agreement shall be _______________ (the
“Assignment Date”). Following the execution of this Agreement, each party hereto
shall deliver its duly executed counterpart hereof to the Agent for acceptance
and recording in the Register by the Agent.

 

(b)          Upon such acceptance and recording and from and after the
Assignment Date, (i) Assignee shall be a party to the Credit Agreement and, to
the extent of the Assigned Interests, have the rights and obligations of a
Lender thereunder, and (ii) Assignor shall, with respect to the Assigned
Interests, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

(c)          Upon such acceptance and recording and from and after the
Assignment Date, the Agent shall make all payments in respect of the rights and
interests assigned hereby accruing after the Assignment Date (including payments
of principal, interest, fees and other amounts) to Assignee.

 

(d)          All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.

 

J-3

 

 

8.            Notices. Assignee specifies as its address for notices and its
Lending Office for all assigned Loans, the offices set forth below:

 

Notice Address:                                            Attn:        
Facsimile:    

 

Domestic Lending Office:      Same as above

 

Eurodollar Lending Office:    Same as above

 

9.            Payment Instructions. All payments to Assignee under the Credit
Agreement shall be made as provided in the Credit Agreement in accordance with
the separate instructions delivered to the Agent.

 

10.          GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401, BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

11.          Counterparts. This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

 

12.          Amendments. This Agreement may not be amended, modified or
terminated except by an agreement in writing signed by Assignor and Assignee,
and consented to by the Agent.

 

13.          Successors. This Agreement shall inure to the benefit of the
parties hereto and their respective successors and assigns as permitted by the
terms of Credit Agreement.

 

[signatures on following page]

 

J-4

 

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

  ASSIGNEE:         By:       Title:       ASSIGNOR:       By:       Title:

 

RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:

 

KEYBANK NATIONAL ASSOCIATION, as Agent     By:       Title:  

 

CONSENTED TO BY:1

 

AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership             By: AMERICAN REALTY CAPITAL HEALTHCARE
TRUST II, INC., a Maryland corporation, its general partner                 By:
        Name:         Title:      

 



 



1 Insert to extent required by Credit Agreement.

 

J-5

 

 

EXHIBIT K

 

FORM OF COLLATERAL ASSIGNMENT OF INTERESTS

 

THIS COLLATERAL ASSIGNMENT OF INTERESTS (this “Assignment”), dated as of March
[___], 2014, by AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“Assignor”), to KEYBANK
NATIONAL ASSOCIATION (“KeyBank”), as the Agent for itself and other Lenders from
time to time party to the Credit Agreement (as hereinafter defined) (KeyBank, in
its capacity as the Agent, is hereinafter referred to as the “Agent”).

 

WITNESSETH:

 

WHEREAS, Assignor is a member of each of the limited liability companies
described on Exhibit “A” attached hereto and made a part hereof (such limited
liability companies (other than any such limited liability company whose Equity
Interests have been released from the lien and security interest of this
Assignment in accordance with Section 5.4 of the Credit Agreement) are
hereinafter referred to collectively as the “Companies” and individually as a
“Company”); and

 

WHEREAS, the Companies are governed by the agreements and other organizational
documents, if any, described on Exhibit “A” attached hereto opposite the
respective Company (collectively, the “Organizational Agreements”); and

 

WHEREAS, Assignor, KeyBank, the other Lenders which are now or hereafter a party
thereto and the Agent have entered into that certain Senior Secured Revolving
Credit Agreement [dated as of even date herewith] (as the same may be varied,
extended, supplemented, consolidated, amended, replaced, increased, renewed or
modified or restated from time to time, the “Credit Agreement”), pursuant to
which the Lenders have agreed to provide to Assignor a revolving credit loan
facility in the amount of up to $50,000,000.00 pursuant to the Credit Agreement,
which facility may be increased to up to $450,000,000.00 pursuant to Section
2.11 of the Credit Agreement (the “Loan”), and which Loan is evidenced by, among
other things, those certain Revolving Credit Notes of even date herewith made by
Assignor to the order of the Lenders in the aggregate principal face amount of
$50,000,000.00 and that certain Swing Loan Note of even date herewith made by
Assignor to the order of KeyBank in the principal face amount of $5,000,000.00
(together with all amendments, modifications, replacements, consolidations,
increases, supplements and extensions thereof, collectively, the “Note”); and

 

WHEREAS, the Agent and the Lenders have required, as a condition to the making
of the Loan to Assignor, that Assignor execute this Assignment in order to
secure the prompt and complete payment, as and when due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all indebtedness, liabilities, duties, responsibilities and obligations, whether
such indebtedness, liabilities, duties, responsibilities and obligations are now
existing or are hereafter created or arising, under the Credit Agreement, the
Note and/or the other Loan Documents, including, without limitation, the
payment, observance and performance of, among other things, (a) the obligations
of Assignor arising from this Assignment and the other Loan Documents to which
it is a party, (b) all other Obligations

 

K-1

 

 

(including, in the case of each of clauses (a) and (b), any interest, fees and
other charges in respect of the Credit Agreement and the other Loan Documents
that would accrue but for the filing of a petition initiating any bankruptcy,
insolvency, receivership or other similar case or proceeding under federal or
state law, whether or not such interest, fees and other charges accrue or are
recoverable against Assignor after the filing of such petition for purposes of
the Bankruptcy Code or are an allowed claim in such proceeding), and (c) the
Hedge Obligations (as defined in the Credit Agreement) other than the Excluded
Hedge Obligations, plus reasonable attorneys’ fees and expenses if the
obligations represented under this Assignment, the Credit Agreement and the
other Loan Documents are collected by law, through an attorney-at-law, or under
advice therefrom (all such indebtedness, liabilities, duties, responsibilities
and obligations being hereinafter referred to as the “Secured Obligations”).

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby
covenant and agree as follows:

 

1.            Definitions. Capitalized terms used herein that are not otherwise
defined herein shall have the meaning set forth in the Credit Agreement.

 

2.            Grant of Security Interest. As security for the payment and
performance by Assignor of each and all of the Secured Obligations, Assignor
does hereby transfer, assign, pledge, convey, and grant to the Agent, and does
hereby grant a security interest to the Agent in, all of Assignor’s right, title
and interest in and to the following:

 

(a)          All right, title, interest and claims or rights of Assignor now or
hereafter acquired as a member of the Companies, specifically including, but
without limitation, Assignor’s economic rights, control rights and interest and
status as a member in the Companies, the Assignor’s right to participate in the
management of the business and affairs of the Companies, the interest of
Assignor in, to and under the Organizational Agreements of each of the
Companies, the capital of the Companies, and the property and assets of the
Companies and any rights pertaining thereto, as such membership interests are
described on Exhibit “A”, which membership interests are evidenced, as
applicable, by the certificates (the “Certificates”) as described on Exhibit “A”
representing the membership interests of Assignor as described on Exhibit “A” in
such Companies, together with any and all other securities, cash, certificates
or other property, option or right in respect of, in addition to or substitution
or exchange for the Certificates or any of the foregoing, or other property at
any time and from time to time receivable or otherwise distributed in respect of
or in exchange for all or any thereof; and

 

(b)          Any and all profits, proceeds, accounts, income, dividends,
distributions, payments upon dissolution or liquidation of any of the Companies,
or the sale, financing or refinancing of any of the property or assets of any of
the Companies, proceeds of a casualty or condemnation, proceeds upon a
redemption or conversion, return of capital, repayment of loans, and payments of
any kind or nature whatsoever, now or hereafter distributable or payable by any
of the Companies, or any member of any of the Companies (in such member’s
capacity as a member) to Assignor, by reason of Assignor’s interest in any of
the Companies, or otherwise, or now or hereafter distributable or payable to
Assignor from any other source by reason of Assignor being a member in any of
the Companies, or on account of any interest in or claims or

 

K-2

 

 

rights against any of the Companies held by Assignor, or by reason of services
performed by Assignor as a member for or on behalf of any of the Companies, or
with respect to the assets of any of the Companies, and any and all proceeds
from any transfer, assignment or pledge of any interest of Assignor in, or claim
or right against, any of the Companies (regardless of whether such transfer,
assignment or pledge is permitted under the terms hereof or the other Loan
Documents), and all claims, choses in action or things in action or rights as a
creditor now or hereafter arising against any of the Companies; and

 

(c)          All accounts, contract rights, chattel paper (whether tangible or
electronic), deposit accounts, security entitlements, securities accounts,
investment property, letters of credit, letter of credit rights, money,
supporting obligations, commercial tort claims and general intangibles
(including, without limitation, payment intangibles and software) now or
hereafter evidencing, arising from or relating to, any of the foregoing; and

 

(d)          All notes or other documents or instruments now or hereafter
evidencing or securing any of the foregoing; and

 

(e)          All right of Assignor to collect and enforce payments distributable
or payable by any of the Companies or any member or partner of any of the
Companies to Assignor pursuant to the terms of any of the Organizational
Agreements of any Company in which Assignor is a member or partner or otherwise;
and

 

(f)          All documents, writings, leases, books, files, records, computer
tapes, programs, ledger books and ledger pages arising from or used in
connection with any of the foregoing; and

 

(g)          All renewals, extensions, additions, substitutions or replacements
of any of the foregoing; and

 

(h)          All powers, options, rights, privileges and immunities pertaining
to any of the foregoing; and

 

(i)          All products and proceeds of any of the foregoing and all cash,
security or other property distributed on account of, or in exchange or
substitution of, any of the foregoing (including, without limitation, new
certificates and securities); and

 

(j)          All economic rights and interests, all voting and control rights,
and any and all rights to status as a member.

 

All of the foregoing described in this Section 2 are hereinafter referred to
collectively as the “Collateral”. The items described in clause (a) above are
sometimes hereinafter referred to as the “Membership Interests”, and the items
described in clauses (b) through (i) above are sometimes hereinafter referred to
collectively as the “Distributions”.

 

3.            Obligations Secured. The security interest created by this
Assignment secures the payment and performance of the Secured Obligations,
whether now existing or arising hereafter. Without limiting the generality of
the foregoing, this Assignment secures the payment of all amounts which
constitute part of the Secured Obligations and would be owed by Assignor to the

 

K-3

 

 

Agent, the Lenders, or any of them, but for the fact that they are unenforceable
or not allowable due to the existence of an Insolvency Event involving Assignor
or any Guarantor.

 

Notwithstanding anything to the contrary contained herein, under no
circumstances shall any of the “Secured Obligations” as defined herein include
any obligation that constitutes an Excluded Hedge Obligation of Assignor.

 

4.            Collection of Distributions.

 

(a)          It is acknowledged and agreed by the parties hereto that the Agent
shall have sole and exclusive possession of the Distributions and that this
Assignment constitutes a present, absolute and current assignment of all the
Distributions and is effective upon the execution and delivery hereof. Payments
under or with respect to the Distributions shall be made as follows:

 

1.          Assignor shall not have any right to receive payments made under or
with respect to the Distributions (including, without limitation, any
Distributions from or relating to any sale, transfer, assignment, conveyance,
option or other disposition of, or any pledge, mortgage, encumbrance, financing
or refinancing of, or casualty to or condemnation of, any of the Collateral or
any real or personal property of the Company or any Person in which the Company
may directly or indirectly own any interest (collectively the “Property”), or
upon any redemption or conversion of the Collateral, regardless of whether such
event is permitted under the terms of the Loan Documents), and all such payments
shall be delivered directly by the Companies, as applicable, to the Agent for
application by the Agent in satisfaction of the Secured Obligations in
accordance with the Credit Agreement.

 

2.          If Assignor shall receive any payments made under or with respect to
the Distributions (including, without limitation, any Distributions from or
relating to any sale, transfer, assignment, conveyance, option or other
disposition of, or any pledge, mortgage, encumbrance, financing or refinancing
of, or payment of, or casualty to or condemnation of, any of the Collateral or
the Property, or upon any redemption or conversion of the Collateral, regardless
of whether such event is permitted under the terms of the Loan Documents),
Assignor shall hold all such payments in trust for the Agent, will not commingle
such payments with other funds of Assignor, and will immediately pay and deliver
in kind, all such payments directly to the Agent (with such endorsements and
assignments as may be necessary to transfer title to the Agent) for application
by the Agent in satisfaction of the Secured Obligations in accordance with the
Credit Agreement.

 

3.          Assignor hereby agrees for the benefit of each of the Companies and
any member or partner thereof, that all payments actually received by the Agent
hereunder or pursuant hereto shall be deemed payments to Assignor by the
respective Company, as the case may be, the Agent shall apply any and all such
payments actually received by the Agent in satisfaction of the Secured
Obligations in accordance with the Credit Agreement.

 

4.          In furtherance of the foregoing, Assignor does hereby notify and
direct each of the Companies and their members and partners that all payments
under or with

 

K-4

 

 

respect to the Distributions shall be made directly to the Agent at the address
of the Agent set forth herein.

 

(b)          Assignor shall cause each of the Companies to promptly distribute
all net proceeds of the sale, transfer, assignment, conveyance, option or other
disposition of, or any mortgage, hypothecation, encumbrance, financing or
refinancing of, or payment of, or casualty to, or condemnation of, any of their
respective assets or properties, and the assets or properties of their
respective subsidiaries, and any and all other Distributions distributable or
payable by the Companies or any member or partner thereof, under the terms of
the Organizational Agreements of the Companies.

 

(c)          To the extent permitted by law, Assignor hereby irrevocably
designates and appoints the Agent its true and lawful attorney in fact, which
appointment is coupled with an interest and is irrevocable, either in the name
of the Agent, or in the name of Assignor, at Assignor’s sole cost and expense,
and regardless of whether or not the Agent becomes a member or partner in any of
the Companies, to take any or all of the following actions, provided, however,
that no such action shall be permitted or undertaken by Agent unless an Event of
Default shall have occurred and be continuing:

 

1.          to ask, demand, sue for, attach, levy, settle, compromise, collect,
compound, recover, receive and give receipt and acquittances for any and all
Collateral and to take any and all actions as the Agent may deem necessary or
desirable in order to realize upon the Collateral, or any portion thereof,
including, without limitation, making any statements and doing and taking any
actions on behalf of Assignor which are otherwise required of Assignor under the
terms of any agreement as conditions precedent to the payment of the
Distributions, and the right and power to receive, endorse, assign and deliver
in the name of Assignor, any checks, notes, drafts, instruments and other
evidences of payment received in payment of or on account of all or any portion
of the Collateral and Assignor hereby waives presentment, demand, protest, and
notice of demand, protest and non-payment of any instrument so endorsed; and

 

2.          to institute one or more actions against any of the Companies or any
member or partner thereof in connection with the collection of the Collateral,
to prosecute to judgment, settle or dismiss any such actions, and to make any
compromise or settlement deemed desirable, in the Agent’s sole and absolute
discretion, with respect to such Distributions, to extend the time of payment,
arrange for payment in installments or otherwise modify the terms of any of the
Organizational Agreements of any Company with respect to the Distributions or
release of any of the Companies or any member or partner thereof, respectively,
from their respective obligations to pay any Distribution, without incurring
responsibility to, or affecting any liability of, Assignor under any of such
Organizational Agreements;

 

it being specifically understood and agreed, however, that the Agent shall not
be obligated in any manner whatsoever to give any notices of default (except as
specifically required herein or in the other Loan Documents) or to exercise any
such power or authority or be in any way responsible for the preservation,
maintenance, collection of or realizing upon the Collateral, or any portion
thereof or any of Assignor’s rights therein. The foregoing appointment is
irrevocable and continuing and any such rights, powers and privileges shall be
exclusive in the Agent, its successors and assigns until this Assignment
terminates as provided in Section 14 hereof.

 

K-5

 

 

(d)          Notwithstanding anything in this Section 4 to the contrary, so long
as no Event of Default has occurred and is continuing, or would occur as a
result thereof, Assignor shall have a right (revocable upon the occurrence and
during the continuation of an Event of Default) to receive any Distributions as
permitted under the Credit Agreement. Notwithstanding anything contained herein
to the contrary, no such income to be distributed shall be attributable to
rents, accounts, accounts receivable, fees or other amounts paid more than one
(1) month in advance, and provided further that such amounts to be distributed
shall not include any proceeds of any sale, transfer, assignment, conveyance,
option or other disposition of, or any mortgage, hypothecation, encumbrance,
financing or refinancing of, or casualty or condemnation of, any of the
Properties, or any other Person in which it directly or indirectly holds an
interest, any principal payments of any notes receivable, any amounts otherwise
required by the terms of the Loan Documents to be paid to the Agent or any other
items of income which are extraordinary or of a non-recurring nature.

 

5.            Warranties and Covenants. Assignor does hereby warrant and
represent to, and covenant and agree with the Agent, as follows:

 

(a)          Assignor has, and shall maintain throughout the term of this
Assignment, all necessary power, authority and legal right to own and grant a
security interest in the Collateral, and to assign to the Agent the security
interest granted hereby.

 

(b)          Each of the Companies is a limited liability company duly formed
and validly existing under the laws of the State identified on Exhibit “A”
attached hereto.

 

(c)          All duties, obligations and responsibilities required to be
performed by Assignor or any other Company as of the date hereof under any of
the Organizational Agreements of any Company have been performed, and no default
or condition which with the passage of time or the giving of notice, or both,
would constitute a default exists under any of such Organizational Agreements.

 

(d)          None of the Membership Interests are evidenced by any certificate,
instrument, document or other writing other than the Certificates and
Organizational Agreements of the Companies, as the case may be. The Certificates
have been duly authorized and validly issued, and are fully paid and non
assessable.

 

(e)          This Assignment has been duly executed and delivered by Assignor
and constitutes the valid, legal and binding obligation of Assignor, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and general principles of equity. No Person has or shall have any right
to exercise any voting or management rights with respect to any Company except
for any officer of a Company, as to which a “Resignation Letter” (as defined
below) has been delivered to the Agent.

 

(f)          A certified copy of each of the Organizational Agreements of each
Company, together with all amendments thereto, has been delivered to the Agent
and such Organizational Agreements have been duly authorized, executed and
delivered by Assignor and have not been modified, amended or supplemented except
as indicated on Exhibit “A”. Each of

 

K-6

 

 

such Organizational Agreements are in full force and effect and are enforceable
in accordance with their respective terms, and, so long as this Assignment
remains in effect, Assignor shall not modify, amend, cancel, release, surrender,
terminate or permit the modification, amendment, cancellation, release,
surrender or termination of, any of such Organizational Agreements, or dissolve,
liquidate or permit the expiration of any of such Organizational Agreements or
the termination or cancellation thereof, without in each instance the prior
written consent of the Agent.

 

(g)          [Reserved].

 

(h)          Assignor is and shall remain the sole lawful, beneficial and record
owner of the Collateral, which Assignor has hereby granted a security interest
to the Agent free and clear of all liens, restrictions, Adverse Claims, pledges,
encumbrances, charges, rights of third parties and rights of set off or
recoupment whatsoever (other than those in favor of the Agent hereunder), and
Assignor has the full and complete right, power and authority to grant a
security interest in the Collateral in favor of the Agent, in accordance with
the terms and provisions of this Assignment. The term “Adverse Claims” shall
mean, with respect to any item of property, any and all claims, liens, security
interests, charges, options, rights, restrictions on transfer or pledge,
covenants and encumbrances of any kind affecting the item of property, including
(if applicable) “adverse claims” as such term is defined in Section 8-102 of the
Uniform Commercial Code, other than the liens and security interests created in
favor of the Agent pursuant to this Assignment. Each Company is and shall remain
the sole, lawful, beneficial and record owner of the ownership interest
described in Schedule 1 attached hereto and made a part hereof in each Person
identified on such Schedule 1 as being owned (in whole or in part) by such
Company, free and clear of all liens, restrictions, claims, pledges,
encumbrances, charges, rights of third parties and rights of setoff or
recoupment whatsoever. No Company owns or will own any assets other than the
applicable assets described in Schedule 1 attached hereto (except for any
furniture, fixtures, equipment and cash related to, or used in the ordinary
operation of, the Eligible Real Estate directly or indirectly owned or leased by
such Company). Assignor is not and will not become a party to or otherwise be
bound by or subject to any agreement, other than the Credit Agreement, which
restricts in any manner the rights of any present or future holder of such
Collateral with respect thereto. No Person has any option, right of first
refusal, right of first offer or other right to acquire all or any portion of
the Collateral.

 

(i)          Except with respect to any Membership Interests which have been
released in accordance with the Credit Agreement, Assignor is and shall remain
the sole lawful, beneficial and record owner of the Membership Interests, which
Assignor has hereby granted a security interest to the Agent and no other person
or entity owns or shall own any legal, equitable or beneficial interest in such
Companies or any other Person in which any of such Companies may directly or
indirectly own an interest or has or shall have any right to vote or exercise
control over such Companies or any other Person in which any of such Companies
may directly or indirectly own an interest or their management. Assignor has
fully funded all of its capital contributions required pursuant to the
applicable Organizational Agreements of each of the Companies, and Assignor has
no further obligation to contribute capital to such Companies.

 

(j)          This Assignment, together with the UCC financing statements, and
the Certificates and powers delivered to the Agent (such powers to be in the
form of Exhibit “D”

 

K-7

 

 

attached hereto), creates a valid and binding first priority security interest
in the Collateral securing the payment of the Secured Obligations and the
performance by Assignor of its obligations under the Loan Documents and this
Assignment, and all filings and other actions necessary to perfect such security
interests have been duly made and taken. Neither Assignor nor any other Person
has performed, nor will Assignor perform, or cause or permit any other Person to
perform, any acts which could reasonably be expected to prevent the Agent from
enforcing any of the terms and conditions of this Assignment or which would
limit the Agent in any such enforcement.

 

(k)          All original notes and other documents or instruments evidencing,
constituting, guaranteeing or securing any of the Distributions or any right to
receive the Distributions have been endorsed to and delivered to the Agent.

 

(l)          Assignor consents to the admission of the Agent or any other
purchaser of any of the Membership Interests upon a foreclosure sale as a
substitute member or partner of a Company, with all of the rights and privileges
of a member under the applicable Organizational Agreement in the event that the
Agent exercises its rights under this Assignment and the Agent or such other
purchaser succeeds to ownership of all or any portion of the Membership
Interests.

 

(m)          (i) Assignor’s correct legal name (including, without limitation,
punctuation and spacing) indicated on the public organic record of Assignor’s
jurisdiction, mailing address, identity or corporate structure, residence or
chief executive office, jurisdiction of organization, organizational
identification number, and federal tax identification number, are as set forth
on Exhibit “C” attached hereto and by this reference made a part hereof, (ii)
Assignor has been using or operating under said name, identity or corporate
structure without change for the time period set forth on Exhibit “C” attached
hereto, and (iii) in order to perfect the pledge and security interests granted
herein against Assignor, a U.C.C. Financing Statement must be filed with the
Secretary of State of Delaware. Assignor covenants and agrees that Assignor
shall not change any of the matters addressed by clauses (i) (with respect to
Assignor’s correct legal name as indicated on the public organic record of
Assignor’s jurisdiction) and (ii) of this Section 5(m) unless it has given the
Agent thirty (30) days prior written notice of any such change and caused to be
filed at the request of the Agent, or authorized the Agent or the Agent’s
counsel to file, such additional financing statements or other instruments to be
filed in such jurisdictions as the Agent may deem necessary or advisable in its
sole discretion to prevent any filed financing statement from becoming
misleading or losing its perfected status.

 

(n)          Assignor agrees to do such further acts and things, and to execute
and deliver such additional conveyances, assignments, agreements, documents,
endorsements, assurances and instruments as the Agent may reasonably at any time
request in connection with the administration or enforcement of this Assignment
or related to the Collateral or any part thereof or in order to better assure
and confirm unto the Agent its rights, powers and remedies hereunder, including,
without limitation, the protection and perfection of the Agent’s security
interest in the Collateral. Without limiting the generality of the foregoing, at
any time and from time to time, Assignor shall, at the request of the Agent,
make, execute, acknowledge, and deliver or authorize the execution and delivery
of and where appropriate, cause to be recorded and/or filed and from time to
time thereafter to be re-recorded and/or refiled at such time in such offices
and places as shall be deemed desirable by the Agent all such other and further

 

K-8

 

 

assignments, security agreements, financing statements, continuation statements,
endorsements, assurances, certificates and other documents as the Agent from
time to time may require for the better assuring, conveying, assigning and
confirming to the Agent the Collateral and the rights hereby conveyed or
assigned or intended now or hereafter to be conveyed or assigned, and for
carrying out the intention or facilitating the performance of the terms of this
Assignment. Upon any failure of Assignor to do so, the Agent may make, execute,
record, file, rerecord and/or refile, acknowledge and deliver any and all such
further assignments, security agreements, financing statements, continuation
statements, endorsements, assurances, instruments, certificates and documents
for and in the name of Assignor, and Assignor hereby irrevocably appoints the
Agent the agent and attorney-in-fact with full power of substitutions of
Assignor so to do. This power is coupled with an interest and is irrevocable.

 

(o)          Exhibit “C” correctly sets forth all names and tradenames that
Assignor has used within the last five years, and also correctly sets forth the
locations of all of the chief executive offices of Assignor over the last five
years.

 

(p)          Assignor shall, at any time and from time to time, take such steps
as the Agent may reasonably request for the Agent (1) to obtain an
acknowledgment, in form and substance reasonably satisfactory to the Agent, of
any bailee having possession of any of the Collateral, stating that the bailee
holds possession of such Collateral on behalf of the Agent to the extent it is
included in the Collateral (2) to obtain “control” of any investment property,
deposit accounts, letter-of-credit rights, or electronic chattel paper (as such
terms are defined by the Uniform Commercial Code as enacted in the State of New
York (the “UCC”) with corresponding provisions thereof defining what constitutes
“control” for such items of collateral) in each case which are included as
Collateral, with any agreements establishing control to be in form and substance
reasonably satisfactory to the Agent, and (3) otherwise to insure the continued
perfection and priority of the Agent’s security interest in any of the
Collateral and of the preservation of its rights therein. If Assignor shall at
any time, acquire a “commercial tort claim” (as such term is defined in the UCC
with respect to the Collateral or any portion thereof), Assignor shall promptly
notify the Agent thereof in writing, providing a reasonable description and
summary thereof, and shall execute a supplement to this Assignment in form and
substance acceptable to the Agent granting a security interest in such
commercial tort claim to the Agent.

 

(q)          Assignor hereby authorizes the Agent, its counsel or its
representative, at any time and from time to time, to file financing statements,
amendments and continuations that describe or relate to the Collateral or any
portion thereof in such jurisdictions as the Agent may deem necessary or
desirable in order to perfect the security interests granted by Assignor under
this Assignment or any other Loan Document, and such financing statements may
contain, among other items as the Agent may deem advisable to include therein,
the federal tax identification number and state organizational number of
Assignor.

 

(r)          The transactions contemplated by this Assignment do not violate and
do not require that any filing, registration or other act be taken with respect
to any and all laws pertaining to the registration or transfer of securities,
including without limitation the Securities Act of 1933, as amended, the
Securities and Exchange Act of 1934, as amended, and any and all rules and
regulations promulgated thereunder or any similar federal, state or local law,
rule, regulation or orders (collectively, the “Applicable Law”) hereafter
enacted or analogous in

 

K-9

 

 

effect, as the same are amended and in effect from time to time (hereinafter
referred to collectively as the “Securities Laws”). Assignor shall at all times
comply with the Securities Laws as the same pertain to all or any portion of the
Collateral or any of the transactions contemplated by this Assignment.

 

(s)          [Reserved].

 

(t)          [Reserved].

 

(u)          Each of the Organizational Agreements of any Company that has
issued Certificates provides that the Equity Interests governed thereby are
securities governed by Article 8 of the Uniform Commercial Code as in effect in
any relevant jurisdiction.

 

6.            General Covenants. Assignor covenants and agrees that, so long as
this Assignment is continuing:

 

(a)          Except as expressly provided in Section 5.4 of the Credit
Agreement. Liens permitted under §8.2(ii) of the Credit Agreement or Liens to
secure taxes, assessments or other governmental charges expressly permitted
under §8.2(i) of the Credit Agreement, Assignor shall not, without the prior
written consent of the Agent, which consent may be withheld by the Agent in its
sole and absolute discretion, directly or indirectly or by operation of law,
sell, transfer, assign, dispose of, pledge, convey, option, mortgage,
hypothecate or encumber any of the Collateral, nor shall there occur, directly,
indirectly or by operation of law, without the prior written consent of the
Agent in each instance, which consent may be withheld by the Agent in its sole
and absolute discretion, any sale, assignment, transfer, conveyance,
disposition, option, mortgage, hypothecation, pledge or other encumbrance of any
direct or indirect interests, rights or claims of any Company in and to any
Person in which such Company has any ownership interest.

 

(b)          Assignor shall at all times defend the Collateral against all
claims and demands of all persons at any time claiming any interest in the
Collateral adverse to the Agent’s interest in the Collateral as granted
hereunder.

 

(c)          So long as this Assignment remains in effect, Assignor shall not,
unless the Equity Interests of such Company have been released pursuant to
Section 5.4 of the Credit Agreement (i) modify, amend (other than modifications
or amendments of an administrative or ministerial nature, such as a change to
authorized signatories or replacing a springing member), cancel, release,
surrender, terminate or permit the modification, amendment, cancellation,
release, surrender or termination of, any of the Organizational Agreements of
any Company, or (ii) dissolve, liquidate or to the extent within Assignor’s
control under such Organizational Agreements, permit the dissolution,
liquidation or expiration of any of the Companies or any of such Organizational
Agreements, or (iii) seek the partition of any of the assets of any of the
Companies. Assignor shall not permit any change in any officer of a Company that
is a limited liability company.

 

(d)          Assignor shall perform in all material respects its duties,
responsibilities and obligations under each of the Organizational Agreements of
each Company and with respect to the Collateral, and shall diligently and in
good faith protect the value of the Collateral.

 

K-10

 

 

Assignor shall cause each other Company which owns an interest in any other
Company to perform in all material respects its duties, responsibilities and
obligations under each of the Organizational Agreements of the applicable
Company of which such Company is a member or partner.

 

(e)          [Reserved].

 

(f)          Upon the occurrence and during the continuance of an Event of
Default, Assignor, at the request of the Agent, shall promptly take such actions
as the Agent may reasonably require to enforce or cause to be enforced the terms
of any of the Organizational Agreements of any Company or any other contract,
agreement or instrument included in, giving rise to, creating, establishing,
evidencing or relating to the Collateral or to collect or enforce any claim for
payment or other right or privilege assigned to the Agent hereunder.

 

(g)          [Reserved].

 

(h)          If any amounts are due from any of the Companies to Assignor,
including, without limitation, any amounts in respect of Distributions payable
to Assignor in the future, and the obligations to pay or repay such amount is to
be evidenced by a separate document or instrument, then as evidence of such
obligations, Assignor shall cause such Company to issue Assignor, as the
evidence of any obligations of such Company to pay Distributions to Assignor in
the future, a promissory note bearing the legend attached hereto as Exhibit “B”,
which note shall provide that all payments due under such promissory note are to
be paid directly to the Agent to the extent required by and applied as provided
in this Assignment until the Secured Obligations are paid in full (other than
contingent indemnification obligations for which no claim has been asserted) and
the Lenders have no further obligation to make any advances under the Credit
Agreement or this Assignment is otherwise terminated as provided herein. No
other evidence of such obligations shall be executed by such Company to
Assignor.

 

(i)          Assignor shall promptly deliver to the Agent any note or other
document or instrument entered into after the date hereof which evidences,
constitutes, guarantees or secures any of the Distributions or any right to
receive a Distribution, which notes or other documents and instruments shall be
accompanied by such endorsements or assignments as the Agent may require to
transfer title to the Agent.

 

(j)          So long as this Assignment shall remain in effect, Assignor shall,
within three (3) days of receipt, forward to the Agent duplicate copies of any
and all notices of default under any of the Organizational Agreements of any
Company or of any failure by Assignor or any other Company to perform any
material obligation under any of such Organizational Agreements.

 

(k)          Assignor will provide to the Agent such documents and reports
respecting the Collateral in such form and detail as the Agent may reasonably
request from time to time.

 

(l)          Anything herein to the contrary notwithstanding, (i) Assignor shall
remain liable under each of the Organizational Agreements of each Company and
all other contracts, agreements and instruments included in, giving rise to,
creating, establishing, evidencing or relating to the Collateral to the extent
set forth therein to perform all of its duties and obligations

 

K-11

 

 

(including, without limitation, any obligation to make capital contributions or
provide other funds to such entities) to the same extent as if this Assignment
had not been executed, (ii) the exercise by the Agent of any of its rights
hereunder shall not release Assignor from any of its duties or obligations under
any of such Organizational Agreements or any such contracts, agreements and
instruments, and (iii) neither the Agent nor any of the Lenders shall have any
obligation or liability under any of such Organizational Agreements or any such
contract, agreement or instrument by reason of this Assignment, nor shall the
Agent or any of the Lenders be obligated to perform any of the obligations or
duties of Assignor thereunder or to take any action to collect or enforce any
claim for payment or other right or privilege assigned to the Agent hereunder.

 

(m)          Assignor shall not, without the prior written consent of the Agent,
which consent may be withheld by the Agent in its sole and absolute discretion,
take or permit to be taken any action which could result in the sale, reduction,
cancellation, dilution, diminution, conversion or withdrawal of any interest of
such Assignor in any of the Companies or in any Person in which any of the
Companies owns an interest, or omit to take any action necessary to prevent any
such sale, reduction, cancellation, dilution, diminution, conversion or
withdrawal, or otherwise take any action or omit to take any action that would,
in the exercise of the Agent’s judgment, jeopardize or diminish the security
interests or rights and benefits afforded to the Agent by the Collateral.
Without limiting the foregoing, such Assignor shall not consent to or permit to
occur the admission of any new member, partner or shareholder, or the creation
of any new class of interest in any of the Companies or in any Person in which
any of the Companies owns an interest or the issuance, directly or indirectly,
of any other equity or beneficial interest in any of the Companies or in any
Person in which any of the Companies owns an interest.

 

(n)          Assignor has delivered to the Agent a resignation letter in the
form of Exhibit “E” attached hereto (each, a “Resignation Letter”) from each
officer of each Company that provides that such Person has resigned its position
as an officer of the Company effective upon receipt of notice from the Agent of
the occurrence of an Event of Default. Without limiting the provisions of this
Assignment that provide that a change in any such officer is an Event of
Default, Assignor shall immediately notify the Agent of any change in any such
officer, or the addition of any other Person as an officer, and shall cause each
officer of the Company that may be appointed after the date hereof to deliver to
the Agent within ten (10) days of such appointment or election a Resignation
Letter satisfactory to the Agent.

 

7.            Substitution, Exchanges, Additional Interest.

 

If Assignor shall at any time be entitled to receive or shall receive any cash,
certificate or other property, option or right, upon, in respect of, as an
addition to, or in substitution or exchange for any of the Collateral, whether
for value paid by Assignor or otherwise, Assignor agrees that the same shall be
deemed to be Collateral and shall be delivered directly to the Agent in each
case, accompanied by proper instruments of assignment and powers duly executed
by Assignor in such a form as may be required by the Agent, to be held by the
Agent subject to the terms hereof, as further security for the Secured
Obligations (except as otherwise provided herein with respect to the application
of the foregoing to the Secured Obligations). If Assignor receives any of the
foregoing directly, Assignor agrees to hold such cash or other property in trust
for the benefit of the Agent, and to surrender such cash or other property to
the Agent immediately. In

 

K-12

 

 

the event that Assignor purchases or otherwise acquires or obtains any
additional interest in the Companies or any rights or options to acquire such
interest, all rights to receive profits, proceeds, accounts, income, dividends,
distributions or other payments as a result of such additional interest, rights
and options shall automatically be deemed to be a part of the Collateral. All
certificates, if any, representing such interests shall be promptly delivered to
the Agent, together with assignments related thereto, or other instruments
appropriate to transfer a certificate representing any such interest, duly
executed in blank. This Section 7 is subject to the terms of Section 4(e) of
this Assignment.

 

8.            Events of Default. An Event of Default shall exist hereunder upon
the occurrence of any of the following:

 

(a)          Assignor shall fail to duly and fully comply with any covenant,
condition or agreement in Section 5(a), 6(a), 6(c), 6(g), 6(h), 6(i), 6(m) or 7
of this Assignment;

 

(b)          Assignor shall fail to, or Assignor shall fail to cause any other
Person, to duly and fully comply with any covenant, condition or agreement of
this Assignment (other than those specified in subsection (b) above or any
default excluded from any provision of a grace period or cure of defaults
contained in any other of the Loan Documents) and such failure is not cured in
the applicable time period provided in the Credit Agreement;

 

(c)          The occurrence of an Event of Default under any of the other Loan
Documents;

 

(d)          Any amendment to or termination of a financing statement naming
Assignor as debtor and the Agent as secured party, or any correction statement
with respect thereto, is filed in any jurisdiction by, or caused by, or at the
instance of Assignor or by, or caused by, or at the instance of any principal,
member, partner, shareholder or officer of Assignor without the prior written
consent of the Agent; or

 

(e)          Any amendment to or termination of a financing statement naming
Assignor as debtor and the Agent as secured party, or any correction statement
with respect thereto, is filed in any jurisdiction by any party other than the
Agent or the Agent’s counsel without the prior written consent of the Agent and
the effect of such filing is not completely nullified to the reasonable
satisfaction of the Agent within ten (10) days after notice to Assignor thereof.

 

9.            Remedies.

 

(a)          Upon the occurrence of any Event of Default, the Agent may take any
action deemed by the Agent to be necessary or appropriate to the enforcement of
the rights and remedies of the Agent under this Assignment and the Loan
Documents, including, without limitation, the exercise of its rights and
remedies with respect to any or all of the Collateral. The remedies of the Agent
shall include, without limitation, all rights and remedies specified in the Loan
Documents and this Assignment, all remedies of the Agent under applicable
general or statutory law, and the remedies of a secured party under the UCC,
regardless of whether the UCC has been enacted or enacted in that form in any
other jurisdiction in which such right or remedy is asserted. In addition to
such other remedies as may exist from time to time, whether

 

K-13

 

 

by way of set off, banker’s lien, consensual security interest or otherwise,
upon the occurrence of an Event of Default, the Agent is authorized at any time
and from time to time, without notice to or demand upon Assignor (any such
notice or demand being expressly waived by Assignor) to charge any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by the Agent to or for the credit
of or the account of Assignor against any and all of the Secured Obligations,
irrespective of whether or not the Agent shall have made any demand for payment
and although such Secured Obligations may be unmatured. Any notice required by
law, including, but not limited to, notice of the intended disposition of all or
any portion of the Collateral, shall be reasonable and properly given if given
in the manner prescribed for the giving of notice herein, and, in the case of
any notice of disposition, if given at least ten (10) days prior to such
disposition. The Agent may require Assignor to assemble the Collateral and make
it available to the Agent at any place to be designated by the Agent which is
reasonably convenient to both parties. It is expressly understood and agreed
that the Agent shall be entitled to dispose of the Collateral at any public or
private sale or sales, without recourse to judicial proceedings and without
either demand, appraisement, advertisement or notice (except as such notice as
is otherwise required under this Assignment) of any kind, all of which are
expressly waived, and that the Agent shall be entitled to bid and purchase at
any such sale. In the event that the Agent is the successful bidder at any
public or private sale of any note or other document or instrument evidencing
Assignor’s right to receive a Distribution, the Agent shall be entitled to
credit the amount bid by the Agent against the obligations evidenced by such
note, document or instrument rather than the Secured Obligations. In the event
that the Agent is the successful bidder at any public or private sale of the
Collateral or any portion thereof, the amount bid by the Agent may be credited
against the Secured Obligations as provided in the Credit Agreement. To the
extent the Collateral consists of marketable securities, the Agent shall not be
obligated to sell such securities for the highest price obtainable, but shall
sell them at the market price available on the date of sale. The Agent shall not
be obligated to make any sale of the Collateral if it shall determine not to do
so regardless of the fact that notice of sale of the Collateral may have been
given. The Agent may, without notice or publication, adjourn any public sale
from time to time by announcement at the time and place fixed for sale, and such
sale may, without further notice, be made at the time and place to which the
same was so adjourned. Each such purchaser at any such sale shall hold the
Collateral sold absolutely free from claim or right on the part of Assignor. In
the event that any consent, approval or authorization of any governmental agency
or commission will be necessary to effectuate any such sale or sales, Assignor
shall execute all such applications or other instruments as the Agent may deem
reasonably necessary to obtain such consent, approval or authorization. The
Agent may notify any account debtor or obligor with respect to the Collateral to
make payment directly to the Agent, and may demand, collect, receipt for,
settle, compromise, adjust, sue for, foreclose or realize upon the Collateral as
the Agent may determine whether or not the Secured Obligations or the Collateral
are due, and for the purpose of realizing the Agent’s rights therein, the Agent
may receive, open and dispose of mail addressed to Assignor and endorse notes,
checks, drafts, money orders, documents of title or other evidences of payment,
shipment or storage of any form of Collateral on behalf and in the name of
Assignor, as its attorney in fact. In addition, Assignor hereby irrevocably
designates and appoints the Agent its true and lawful attorney-in-fact either in
the name of the Agent or Assignor to (i) sign Assignor’s name on any Collateral,
drafts against account debtors, assignments, any proof of claim in any
bankruptcy or other insolvency proceeding involving any account debtor, any
notice

 

K-14

 

 

of lien, claim of lien or assignment or satisfaction of lien, or on any
financing statement or continuation statement under the UCC; (ii) send
verifications of accounts receivable to any account debtor; and (iii) in
connection with a transfer of the Collateral as described above, sign in
Assignor’s name any documents necessary to transfer title to the Collateral to
the Agent or any third party. All acts of said attorney in fact are hereby
ratified and approved and the Agent shall not be liable for any mistake of law
or fact made in connection therewith. This power of attorney is coupled with an
interest and shall be irrevocable so long as any amounts remain unpaid on any of
the Secured Obligations. All remedies of the Agent shall be cumulative to the
full extent provided by law, all without liability except to account for
property actually received, but the Agent shall have no duty to exercise such
rights and shall not be responsible for any failure to do so or delay in so
doing. Pursuit by the Agent of certain judicial or other remedies shall not
abate nor bar other remedies with respect to the Secured Obligations or to other
portions of the Collateral. The Agent may exercise its rights to the Collateral
without resorting or regard to other collateral or sources of security or
reimbursement for the Secured Obligations. In the event that any transfer tax,
deed tax, conveyance tax or similar tax is payable in connection with the
foreclosure, conveyance in lieu of foreclosure or otherwise of the Membership
Interests, Partnership Interests or other Collateral, Assignor shall pay such
amount to the Agent upon demand and if Assignor fails to pay such amount on
demand, the Agent may advance such amount on behalf of Assignor and the amount
thereof shall become a part of the Secured Obligations and bear interest at the
Default Rate until paid.

 

(b)          If Assignor fails to perform any agreement or covenant contained in
this Assignment beyond any applicable period for notice and cure, the Agent may
itself perform, or cause to be performed, any agreement or covenant of Assignor
contained in this Assignment which Assignor shall fail to perform, and the cost
of such performance, together with any expenses, including reasonable attorneys’
fees actually incurred (including reasonable attorneys’ fees incurred in any
appeal) by the Agent in connection therewith, shall be payable by Assignor upon
demand and shall constitute a part of the Secured Obligations and shall bear
interest at the Default Rate.

 

(c)          Whether or not an Event of Default has occurred and whether or not
the Agent is the absolute owner of the Collateral, the Agent may take such
action as the Agent may deem necessary to protect the Collateral or its security
interest therein, the Agent being hereby authorized to pay, purchase, contest
and compromise any encumbrance, charge or lien which in the reasonable judgment
of the Agent appears to be prior or superior to its security interest, and in
exercising any such powers and authority to pay necessary expenses, employ
counsel and pay reasonable attorney’s fees. Any such advances made or expenses
incurred by the Agent shall be deemed advanced under the Loan Documents, shall
increase the indebtedness evidenced and secured thereby, shall be payable upon
demand and shall bear interest at the Default Rate.

 

(d)          Any certificates or securities held by the Agent as Collateral
hereunder may, at any time, and at the option of the Agent, be registered in the
name of the Agent or its nominee, endorsed or assigned in blank or in the name
of any nominee and the Agent may deliver any or all of the Collateral to the
issuer or issuers thereof for the purpose of making denominational exchanges or
registrations or transfer or for such other purposes in furtherance of this
Assignment as the Agent may deem desirable. Except as provided in the
immediately succeeding sentence, Assignor shall retain the right to vote any of
the Collateral, as applicable, or

 

K-15

 

 

exercise membership or partnership rights, as applicable, in a manner not
inconsistent with the terms of this Assignment and the other Loan Documents, and
the Agent hereby grants to Assignor its proxy to enable Assignor to so vote any
of the Collateral or exercise such membership or partnership rights, as
applicable (except that Assignor shall not have any right to exercise any such
power if the exercise thereof would violate or result in a violation of any of
the terms of this Assignment or any of the other Loan Documents). At any time
after the occurrence and during the continuance of any Event of Default, the
Agent or its nominee shall, upon notice to Assignor and the applicable Company,
automatically have the sole and exclusive right to give all consents, waivers
and ratifications in respect of the Collateral about which the Agent has
notified Assignor and such Company and exercise all voting and other membership,
partnership, management, approval or other rights at any meeting of the members
or partners of such Company (and the right to call such meetings) or otherwise
(and to give written consents in lieu of voting thereon) (collectively, the
“Voting Rights”), and exercise any and all rights of conversion, exchange,
subscription or any of the rights, privileges or options pertaining to such
Collateral and otherwise act with respect thereto and thereunder as if the Agent
or its nominee were the absolute owner thereof (all of such rights of Assignor
ceasing to exist and terminating upon the occurrence and during the continuance
of an Event of Default) including, without limitation, the right to exchange, at
its discretion, any and all of such Collateral upon the merger, consolidation,
reorganization, recapitalization or the readjustment of the issuer thereof, all
without liability except to account for property actually received and in such
manner as the Agent shall determine in its sole and absolute discretion, but the
Agent shall have no duty to exercise any of the aforesaid rights, privileges or
options and shall not be responsible for the failure to do so or delay in so
doing. The exercise by the Agent of any of its rights and remedies under this
Section 9(d) shall not be deemed a disposition of collateral under Article 9 of
the UCC nor an acceptance by the Agent of any of the Collateral in satisfaction
of the Secured Obligations.

 

(e)          Upon the written demand of the Agent following the occurrence of
and during the continuance of an Event of Default, Assignor shall deliver or
cause to be delivered to the Agent or the Agent’s designee all books, records,
contracts, Leases, other loan documents, files and other correspondence relating
to each Company, any other Person in which any Company has an ownership
interest, or any other property owned by any Company or such other Person.

 

(f)          Notwithstanding anything in this Assignment or any other Loan
Document to the contrary, any reference in this Assignment or any other Loan
Document to “the continuance of a default” or “the continuance of an Event of
Default” or any similar phrase shall not create or be deemed to create any right
of Assignor or any other party to cure any default following the expiration of
any applicable grace or notice and cure period.

 

10.          Duties of the Agent. The powers conferred on the Agent hereunder
are solely to protect its interest in the Collateral and shall not impose any
duty upon it to exercise any such powers. The Agent’s duty with reference to the
Collateral shall be solely to use slight care in the custody and preservation of
the Collateral, which shall not include any steps necessary to preserve rights
against prior parties. The Agent shall have no responsibility or liability for
the collection of any Collateral or by reason of any invalidity, lack of value
or uncollectability of any of the payments received by it.

 

K-16

 

 

11.          No Obligations. It is specifically understood and agreed that this
Assignment shall not operate to place any responsibility or obligation
whatsoever upon the Agent or any of the Lenders, or cause the Agent or any of
the Lenders to be, or to be deemed to be, a member or partner in any of the
Companies and that in accepting this Assignment, the Agent and the Lenders
neither assume nor agree to perform at any time whatsoever any obligation or
duty of Assignor relating to the Collateral or under any of the Organizational
Agreements of the Companies or any other mortgage, indenture, contract,
agreement or instrument to which the Companies are a party or to which they are
subject, all of which obligations and duties shall be and remain with and upon
Assignor.

 

12.          Security Interest Absolute. All rights of the Agent, and the
security interests hereunder, and all of the obligations secured hereby, shall
be absolute and unconditional, irrespective of:

 

(a)          Any lack of validity or enforceability of the Loan Documents or any
other agreement or instrument relating thereto;

 

(b)          Any change in the time (including any extension of the maturity
date of the Note), manner or place of payment of, or in any other term of, all
or any of the Secured Obligations or any other amendment or waiver of or any
consent to any departure from the Loan Documents;

 

(c)          Any exchange, release or nonperfection of any other collateral for
the Secured Obligations, or any release or amendment or waiver of or consent to
departure from any of the Loan Documents with respect to all or any part of the
Secured Obligations; or

 

(d)          Any other circumstance (other than payment of the Secured
Obligations in full) that might otherwise constitute a defense available to, or
a discharge of, Assignor, any Company or any third party for the Secured
Obligations or any part thereof.

 

13.          Amendments and Waivers. No amendment or waiver of any provision of
this Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by the Agent and
Assignor, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No delay or
omission of the Agent to exercise any right, power or remedy accruing upon any
Event of Default shall exhaust or impair any such right, power or remedy or
shall be construed to be a waiver of any such Event of Default, or acquiescence
therein; and every right, power and remedy given by this Assignment to the Agent
may be exercised from time to time and as often as may be deemed expedient by
the Agent. Failure on the part of the Agent to complain of any act or failure to
act which constitutes an Event of Default, irrespective of how long such failure
continues, shall not constitute a waiver by the Agent of the Agent’s rights
hereunder or impair any rights, powers or remedies consequent on any Event of
Default. Assignor hereby waives to the extent permitted by law all rights which
Assignor has or may have under and by virtue of the UCC and any federal, state,
county or municipal statute, regulation, ordinance, Constitution or charter, now
or hereafter existing, similar in effect thereto providing any right of Assignor
to notice and to a judicial hearing prior to seizure by the Agent of any of the
Collateral. Assignor hereby waives and renounces for itself, its heirs,
successors and assigns, presentment, demand,

 

K-17

 

 

protest, advertisement or notice of any kind (except for any notice required by
law or the Loan Documents) and all rights to the benefits of any statute of
limitations and any moratorium, reinstatement, marshaling, forbearance,
valuation, stay, extension, homestead, redemption and appraisement now provided
or which may hereafter be provided by the Constitution and laws of the United
States and of any state thereof, both as to itself and in and to all of its
property, real and personal, against the enforcement of this Assignment and the
collection of any of the Secured Obligations.

 

14.          Continuing Security Interest; Transfer of Note; Release of
Collateral. This Assignment shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the payment in
full in cash of the Secured Obligations (other than contingent indemnification
obligations for which no claim has been asserted) and the Lenders have no
further obligation to make any advances or issue Letters of Credit under the
Credit Agreement, (b) be binding upon Assignor and its permitted heirs,
successors and assigns, and (c) inure, together with the rights and remedies of
the Agent hereunder, to the benefit of the Agent and the Lenders and their
respective successors, transferees and assigns. Upon the payment in full in cash
of the Secured Obligations (other than contingent indemnification obligations
for which no claim has been asserted) and the termination or expiration of any
obligation of the Lenders to make further advances or issue Letters of Credit
under the Credit Agreement, the security interest granted hereby shall terminate
and all rights to the Collateral shall revert to Assignor. Upon any such
termination, the Agent will, at Assignor’s expense, execute and deliver to
Assignor such documents as Assignor shall reasonably request to evidence such
termination.

 

15.          Modifications, Etc. Assignor hereby consents and agrees that the
Agent may at any time and from time to time, without notice to or further
consent from Assignor, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever held by it or by any
person, firm or corporation on its behalf or for its account, securing the
Secured Obligations; substitute for any Collateral so held by it, other
collateral of like kind; agree to modification of the terms of the Loan
Documents; extend or renew the Loan Documents for any period; grant releases,
compromises and indulgences with respect to the Loan Documents for any period;
grant releases, compromises and indulgences with respect to the Loan Documents
to any persons or entities now or hereafter liable thereunder or hereunder;
release any guarantor, endorser or any other person or entity liable with
respect to the Secured Obligations; or take or fail to take any action of any
type whatsoever; and no such action which the Agent shall take or fail to take
in connection with the Loan Documents, or any of them, or any security for the
payment of the Secured Obligations or for the performance of any obligations or
undertakings of Assignor, nor any course of dealing with Assignor or any other
person, shall release Assignor’s obligations hereunder, affect this Assignment
in any way or afford Assignor any recourse against Lender.

 

16.          Securities Act. In view of the position of Assignor in relation to
the Collateral, or because of other current or future circumstances, a question
may arise under the Securities Laws or the Organizational Agreements of the
Companies with respect to any disposition of the Collateral permitted hereunder.
Assignor recognizes that the Organizational Agreements of the Companies strictly
limit transfers of the Membership Interests or Partnership Interests, as the
case may be, and the admission of substitute members or partners to the
Companies. Assignor understands that compliance with the Securities Laws and the
Organizational Agreements of the

 

K-18

 

 

Companies might very strictly limit the course of conduct of the Agent if the
Agent were to attempt to dispose of all or any part of the Collateral in
accordance with the terms hereof, and might also limit the extent to which or
the manner in which any subsequent transferee of any Collateral could dispose of
the same. Similarly, there may be other legal restrictions or limitations
affecting the Agent in any attempt to dispose of all or part of the Collateral
in accordance with the terms hereof under applicable Blue Sky or other state
securities laws or similar Applicable Law analogous in purpose or effect.
Assignor recognizes that in light of the foregoing restrictions and limitations
the Agent may, with respect to any sale of the Collateral, limit the purchasers
to those who will agree, among other things, to acquire such Collateral for
their own account, for investment, and not with a view to the distribution or
resale thereof and who are able to satisfy any conditions or requirements set
forth in the Organizational Agreements of the Companies and the Agent may sell
the Collateral in parcels and at such times and to such Persons as the Agent may
reasonably determine is necessary to comply with such conditions or
requirements. Assignor acknowledges and agrees that in light of the foregoing
restrictions and limitations, the Agent in its sole and absolute discretion may,
in accordance with Applicable Law and the Organizational Agreements of the
Companies, (a) proceed to make such a sale whether or not a registration
statement for the purpose of registering such Collateral or part thereof shall
have been filed under the Securities Laws (b) approach and negotiate with a
single potential purchaser to effect such sale and (c) sell the Collateral in
parcels and at such times and in such manner to such Persons as the Agent may
reasonably determine is necessary to comply with such conditions and
requirements. Assignor acknowledges and agrees that any such sale might result
in prices and other terms less favorable to the seller if such sale were a
public sale without such restrictions. In the event of any such sale, the Agent
shall incur no responsibility or liability for selling all or any part of the
Collateral in accordance with the terms hereof at a price that the Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached or if all the
Collateral were sold at a single sale. Assignor further agrees that any sale or
sales by the Agent of the Collateral made as provided in this Section 16 shall
be commercially reasonable. The provisions of this Section 16 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the Agent
sells. The Agent and the Lenders shall not be liable to Assignor for any loss in
value of the Collateral by reason of any delay in the sale of the Collateral.

 

17.         Governing Law; Terms. THIS ASSIGNMENT SHALL PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW BE GOVERNED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT OF
PROCEDURAL AND SUBSTANTIVE MATTERS RELATING ONLY TO THE CREATION, PERFECTION
(OTHER THAN PERFECTION OF A SECURITY INTEREST IN THE CERTIFICATE BY CONTROL
THEREOF, WHICH SHALL BE GOVERNED BY THE LAWS OF THE STATE WHERE THE CERTIFICATE
IS LOCATED) AND FORECLOSURE OF SECURITY INTERESTS AND LIENS, AND ENFORCEMENT OF
RIGHTS AND REMEDIES AGAINST THE COLLATERAL, WHICH MATTER SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

K-19

 

 

18.          Notices. Each notice, demand, election or request provided for or
permitted to be given pursuant to this Assignment (hereinafter in referred to as
a “Notice”) must be in writing and shall be deemed to have been properly given
or served if given in the manner prescribed in the Credit Agreement if given to
Assignor.

 

19.          Counterparts. This Assignment and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument. In proving this Assignment it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.

 

20.          No Unwritten Agreements. THE WRITTEN LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

21.          Miscellaneous. Time is of the essence of this Assignment. Title or
captions of sections or paragraphs hereof are for convenience only and neither
limit nor amplify the provisions hereof. If, for any circumstances whatsoever,
fulfillment of any provision of this Assignment shall involve transcending the
limit of validity presently prescribed by applicable law, the obligation to be
fulfilled shall be reduced to the limit of such validity; and if any clause or
provision herein operates or would prospectively operate to invalidate this
Assignment, in whole or in part, then such clause or provision only shall be
held for naught, as though not herein contained, and the remainder of this
Assignment shall remain operative and in full force and effect.

 

[Remainder of page intentionally left blank.]

 

K-20

 

 

IN WITNESS WHEREOF, Assignor and the Agent have executed this Assignment on the
date first above written.

 

  ASSIGNOR:       AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership         By: AMERICAN REALTY
CAPITAL HEALTHCARE TRUST II, INC., a Maryland corporation, its general partner  
          By:       Name:       Title:           AGENT:       KEYBANK NATIONAL
ASSOCIATION, as the Agent           By:       Name:       Title:    

  

K-21

 

 

EXHIBIT “A”

 

COMPANIES

 

NAME OF ENTITY   FORMATION
DOCUMENTS   STATE OF
FORMATION   TYPE OF
INTEREST   CERTIFICATE
NUMBER                                                      

 

Exhibit “A” – Page 1

 

 

EXHIBIT “B”

 

PROMISSORY NOTE LEGEND

 

“THIS NOTE HAS BEEN PLEDGED BY AMERICAN REALTY CAPITAL HEALTHCARE TRUST II
OPERATING PARTNERSHIP, L.P. (“ASSIGNOR”) TO KEYBANK NATIONAL ASSOCIATION, AS THE
AGENT (THE “AGENT”), PURSUANT TO AN ASSIGNMENT OF INTERESTS DATED ____________,
2014 (AS THE SAME MAY BE MODIFIED, AMENDED OR RESTATED FROM TIME TO TIME, THE
“ASSIGNMENT”). ALL AMOUNTS PAYABLE TO ASSIGNOR PURSUANT TO THIS NOTE SHALL BE
PAID DIRECTLY TO THE AGENT TO THE EXTENT REQUIRED BY THE ASSIGNMENT.”

 

Exhibit “B” – Page 1

 

 

EXHIBIT “C”

 

DESCRIPTION OF “DEBTOR” AND “SECURED PARTY”

 

(1)Debtor:

 

AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership. Debtor has been using or operating under said name
and identity or corporate structure without change since [DATE].

 

Names and Tradenames used within last five years:

 

Location of all chief executive offices over last five years: 405 Park Avenue,
Fifteenth Floor, New York, NY 10022

 

Organizational Number:

 

Federal Tax Identification Number:

 

(2)Secured Party:

 

KEYBANK NATIONAL ASSOCIATION, as the Agent.

 

Exhibit “C” – Page 1

 

 

EXHIBIT “d”

 

FORM OF POWER

 

IRREVOCABLE CERTIFICATE POWER

 

FOR VALUE RECEIVED, the undersigned (hereinafter referred to as “Assignor”) has
fully and irrevocably granted, assigned and transferred and hereby does fully
and irrevocably grant, assign and transfer to
_______________________________________ and the successors, transferees, assigns
and personal representatives thereof (hereinafter collectively referred to as
“Assignee”) the following property:

 

[______] shares of [units/limited liability company interests/partnership
interests] of [______________], a [________________], represented by certificate
number [_____].

 

Assignor hereby irrevocably appoints Assignee to be Assignor’s true and lawful
attorney-in-fact, with full power of substitution, and empowers Assignee, for
and in the name and stead of Assignor, to sell, transfer, hypothecate, liquidate
or otherwise dispose of all of or any portion of the above-described securities,
from time to time, and, for that purpose, to make, sign, execute and deliver any
documents or perform any other act necessary for such sale, transfer,
hypothecation, liquidation or other disposition. Assignor acknowledges that this
appointment is coupled with an interest and shall not be revocable by Assignor’s
dissolution or any other reason. Assignor hereby ratifies and approves all acts
that Assignee or any substitute therefor shall do by virtue hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this power as of this _____ day
of __________, _____.

 

  [____________________________]                   By:         Name:      
Title:  

 

 

Exhibit “D” – Page 1

 

 

EXHIBIT “E”

 

FORM OF RESIGNATION LETTER

 

[DATE]

 

KeyBank National Association, as Agent

4910 Tiedeman Road, 3rd Floor

Brooklyn, Ohio 44144

Attention: Real Estate Capital Services

 

Ladies and Gentlemen:

 

The undersigned hereby irrevocably tenders its resignation as an officer of
[NAME OF COMPANY], a Delaware limited liability company (the “Company”), which
resignation shall become effective at the time specified in any written notice
from you advising the Company that an Event of Default has occurred under that
certain Senior Secured Revolving Credit Agreement dated as of _______________,
2014, among Borrower, KeyBank National Association, as the Agent, and the other
parties thereto (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, renewed, modified or restated, the “Credit
Agreement”; capitalized terms used herein and not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement). The undersigned
acknowledges and agrees that the undersigned shall have no right or obligation
to inquire or verify whether any Event of Default has occurred, and
notwithstanding any claim of any other Person to the contrary, the foregoing
resignation shall be effective upon the Company’s receipt from you of the notice
described above. The undersigned further agrees that any such notice shall be
effective if delivered to the undersigned at the address set forth below (or at
such other address of which the undersigned shall have notified the Agent in
accordance with the notice provision set forth in the Credit Agreement).

 

              Name:           Title:  

 

Address:

 

c/o American Realty Capital Healthcare
Trust II Operating Partnership, L.P.
405 Park Avenue
Fifteenth Floor
New York, NY 10022
Attention: [PLEASE PROVIDE]

 

Exhibit “E” – Page 1

 

 

SCHEDULE 1

 

OWNERSHIP INTERESTS

 

SCHEDULE 1 - Page 1

 

 

EXHIBIT L

 

FORM OF INDEMNITY AGREEMENT
REGARDING HAZARDOUS MATERIALS

 

THIS INDEMNITY AGREEMENT REGARDING HAZARDOUS MATERIALS (this “Agreement”), is
made as of [DATE], by [NAME(S) OF ANY INITIAL SUBSIDIARY GUARANTOR], each a
Delaware [TYPE OF ENTITY] (the “Initial Subsidiary Guarantors”), AMERICAN REALTY
CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“Borrower”), each Additional Subsidiary Guarantor (as defined in
the hereinafter-defined Credit Agreement) that may hereafter become a party to
this Agreement and AMERICAN REALTY CAPITAL HEALTHCARE TRUST II, INC., a Maryland
corporation (“REIT”; [the Initial Subsidiary Guarantors], REIT and such
Additional Subsidiary Guarantors are sometimes hereinafter referred to
individually as a “Guarantor” and collectively as “Guarantors”), for the benefit
of KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), as
the Agent for itself and such other Lenders which may now or hereafter become
parties to the Credit Agreement (in such capacity, “Agent”), and the Lenders
party from time to time to the Credit Agreement.

 

WITNESSETH:

 

WHEREAS, [the Initial Subsidiary Guarantors] and the Additional Guarantors are
the owners or lessees with respect to the Borrowing Base Assets more
particularly described in the Credit Agreement (the Borrowing Base Assets,
together with all improvements now or hereafter located in, on or under the
Borrowing Base Assets, collectively, the “Property”);

 

WHEREAS, Borrower, Agent, and the Lenders from time to time a party thereto
entered into that certain Senior Secured Revolving Credit Agreement dated as of
even date herewith (as the same may be varied, extended, supplemented,
consolidated, replaced, increased, renewed, modified, amended or restated from
time to time, the “Credit Agreement”);

 

WHEREAS, the Lenders have agreed to provide to Borrower a revolving credit loan
facility in the amount of up to $50,000,000.00 pursuant to the Credit Agreement,
which facility may be increased to up to $450,000,000.00 pursuant to Section
2.11 of the Credit Agreement (the “Loan”), and which Loan is evidenced by, among
other things, those certain Revolving Credit Notes of even date herewith made by
Borrower to the order of the Lenders in the aggregate principal face amount of
$50,000,000.00 and that certain Swing Loan Note of even date herewith made by
Borrower to the order of KeyBank in the principal face amount of $5,000,000.00
(together with all amendments, modifications, replacements, consolidations,
increases, supplements and extensions thereof, collectively, the “Note”) and
secured by, among other things, pledges of the Equity Interests of the
Additional Guarantors held by Borrower (collectively, the “Pledges”);

 

L-1

 

 

WHEREAS, Guarantors (directly or by joinder) have executed and delivered to
Agent and the Lenders that certain Unconditional Guaranty of Payment and
Performance dated as of even date herewith;

 

WHEREAS, as a condition to execution of the Credit Agreement, the Lenders
require that Borrower and Guarantors provide certain indemnities concerning
Hazardous Substances (as hereinafter defined) presently upon, in or under the
Property, or hereafter placed or otherwise located thereon or therein;

 

WHEREAS, to induce the Lenders to make the Loan, Borrower and Guarantors agreed
to provide this Agreement for the Lenders’ and Agent’s benefit.

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 ($10.00)
Dollars and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Lenders and Agent, by their acceptance of
delivery hereof, and Borrower and Guarantors hereby agree as follows:

 

1.            Definitions. Capitalized terms that are used herein that are not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement. It is acknowledged and agreed that the Pledges shall include any
Pledge delivered after the date hereof and any amendment to any Pledge. The
following definitions shall apply for purposes of this Agreement:

 

(a)          “Indemnified Parties” shall mean each of the Lenders, Agent, their
respective parent, subsidiaries and affiliates, each of their respective
shareholders, directors, officers, employees and agents, and the successors and
assigns of any of them; and “Indemnified Party” shall mean any one of the
Indemnified Parties.

 

(b)          “Mold” shall mean surficial or airborne microbial constituents,
regardless of genus, species, or whether commonly referred to as mildew, mold,
mold spores, fungi, bacteria or similar description.

 

(c)          “Mold Condition” shall mean the growth or existence of Mold, in
such condition, location or quantity as would, individually or in the aggregate,
pursuant to applicable Environmental Law, have a material adverse effect on (i)
human health or the environment, or (ii) the value or condition of the Property.

 

(d)          “Threat of Release” shall mean a substantial likelihood of a
Release which requires, pursuant to applicable Environmental Law, action to
prevent or mitigate damage to the environment which may result from such
Release.

 

2.            Indemnity Agreement. Borrower and Guarantors, each jointly and
severally, covenant and agree, at their sole cost and expense, to indemnify,
defend (at trial and appellate levels and with attorneys, consultants and
experts reasonably acceptable to the Lenders) and hold each Indemnified Party
harmless against and from any and all damages, losses, liabilities, obligations,
settlement payments, penalties, assessments, citations, directives, claims,
litigation, demands, defenses, judgments, suits, proceedings, costs,
disbursements or expenses of any kind or of any nature whatsoever (including,
without limitation, reasonable attorneys’, consultants’ and experts’ fees and
disbursements incurred in investigating, defending against, settling or

 

L-2

 

 

prosecuting any claim, litigation or proceeding) which may at any time be
imposed upon, incurred by or asserted or awarded against such Indemnified Party
or the Property, and arising directly or indirectly from or out of: (a) the
Release or Threat of Release of any Hazardous Substances on, in, under or
affecting all or any portion of the Property or any Hazardous Substances
migrating to any surrounding areas from the Property, regardless of whether or
not caused by or within the control of Borrower or any Guarantor; (b) the
existence of any Mold Condition on, in, under or affecting all or any portion of
the Property, regardless of whether or not caused by or within the control of
Borrower or any Guarantor; (c) the violation of any Environmental Laws relating
to or affecting the Property, Borrower or any Guarantor, whether or not caused
by or within the control of Borrower or any Guarantor; (d) the failure of
Borrower or any Guarantor to comply fully with the terms and conditions of this
Agreement or Sections 7.5(b), 7.5(c), 7.6(b) and 8.6 of the Credit Agreement, as
if such sections were specifically set forth herein; (e) the violation of any
Environmental Laws in connection with other real property of Borrower or any
Guarantor which gives or may give rise to any rights whatsoever in any party
with respect to the Property by virtue of any Environmental Laws; or (f) the
enforcement of this Agreement, including, without limitation, (i) the costs of
assessment, containment and/or removal of any and all Hazardous Substances from
all or any portion of the Property or any Hazardous Substances migrating to any
surrounding areas from the Property, (ii) the costs of assessment, containment,
abatement, remediation and/or removal of any Mold Condition from all or any
portion of the Property pursuant to or in accordance with any Environmental Law,
(iii) the costs of any actions taken in response to a Release or Threat of
Release of any Hazardous Substances on, in, under or affecting all or any
portion of the Property or any Hazardous Substances migrating to any surrounding
areas from the Property to prevent or minimize such Release or Threat of Release
so that it does not migrate or otherwise cause or threaten danger to present or
future public health, safety, welfare or the environment, (iv) the costs of any
actions taken in response to any Mold Condition on, in, under or affecting all
or any portion of the Property to prevent or minimize such Mold Condition so
that it does not migrate or otherwise cause or threaten danger to present or
future public, health, safety, welfare or the environment, and (v) costs
incurred to comply with applicable Environmental Laws in connection with all or
any portion of the Property or any Hazardous Substances migrating to surrounding
areas from the Property; provided, however, nothing contained in this Section 2
shall require Borrower or any Guarantor to indemnify, defend or hold any
Indemnified Party harmless from any matter, cost or expense arising or resulting
solely from such Indemnified Party’s own gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction. Nothing herein shall require Borrower or any Guarantor to
indemnify, defend or hold any Indemnified Party harmless from any matter, cost
or expense relating to a Release or Threat of Release of Hazardous Substances or
violation of any Environmental Law or the existence of any Mold Condition first
occurring after Agent, the Lenders or their nominee or any purchaser acquires
title to the applicable Property by the exercise of its foreclosure remedies or
by deed or assignment in lieu of foreclosure. Nothing herein shall be construed
for purposes of any Environmental Law as devolving control of the Property or
imposing owner or operator status on Agent, any Lender, or any trustee acting on
their behalf.

 

3.            Survival. Except as expressly provided in Section 2 above, the
indemnity set forth in Section 2 above shall survive the repayment of the Loan
and any exercise of any remedies under any Pledge, including without limitation,
the power of sale, or any other remedy in the nature of foreclosure, and shall
not merge with any deed or transfer or assignments given

 

L-3

 

 

by Borrower or any Guarantor to Agent or the Lenders in lieu of foreclosure or
any deed or transfer or assignments under a power of sale.

 

4.            No Waiver. The liabilities of Borrower and Guarantors under this
Agreement shall remain in full force and effect and shall in no way be limited
or impaired by, and Borrower and each Guarantor hereby consent to and agree to
be bound by, any amendment or modification of the provisions of the Loan
Documents (but excluding amendments to this Agreement unless made in accordance
with Section 11 below) to or with the Lenders or Agent by Borrower or Guarantors
or any person who succeeds Borrower or any Guarantor as owner of the fee or
leasehold interest in a Property. In addition, notwithstanding any terms of any
of the Loan Documents to the contrary, the liability of Borrower and Guarantors
under this Agreement shall remain in full force and effect and shall in no way
be limited or impaired by: (a) any extensions of time for performance required
by any of the Loan Documents; (b) except as expressly provided in Section 2
above, any sale, assignment or foreclosure of the Note or any Pledge, or any
sale or transfer of all or part of the Property or any Equity Interest subject
to a Pledge; (c) any exculpatory provision in any of the Loan Documents limiting
the Lenders’ or Agent’s recourse to property encumbered by the Pledges or to any
other security, or limiting the Lenders’ or Agent’s rights to a deficiency
judgment against any Guarantor or Borrower; (d) the accuracy or inaccuracy of
the representations and warranties made by Borrower or any Guarantor under any
of the Loan Documents; (e) the release of Borrower or any Guarantor or any other
Person from performance or observance of any of the agreements, covenants, terms
or conditions contained in the Loan Documents by operation of law, the Lenders’
or Agent’s voluntary act, or otherwise; (f) the release or substitution, in
whole or in part, of any security for the Note; (g) the Lenders’ or Agent’s
failure to file any UCC-1 financing statements (or the Lenders’ or Agent’s
improper recording or filing of any thereof) or to otherwise perfect, protect,
secure or insure any security interest or lien given as security for the Note;
(h) any indemnification that might be provided by a tenant of the Property or
any other Person; and, in any such case, whether with or without notice to
Borrower or Guarantors and with or without consideration; (i) the Lenders’ or
Agent’s omission or delay to exercise any right described in this Agreement or
in connection with any notice (except for notices required of the Lenders or
Agent pursuant to this Agreement), demand, warning or claim regarding violations
of any Environmental Laws governing the Property; (j) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to any Guarantor or Borrower, or any affiliate of
any Guarantor or Borrower, or any action taken with respect to this Agreement by
any trustee or receiver or by any court in any such proceeding, whether or not
Borrower or such Guarantor shall have had notice or knowledge of any of the
foregoing; (k) any acceptance of partial performance of any of the obligations
of Borrower under the Loan Documents; or (l) any bid or purchase at any sale of
the collateral described in the Loan Documents or otherwise.

 

5.            Separate Obligations.

 

(a)          The certifications, representations, warranties, covenants and
agreements of Borrower and Guarantors set forth in this Agreement (including,
without limitation, the indemnity provided for in Section 2 above) are separate
and distinct obligations from Borrower’s and Guarantors’ obligations under the
Loan Documents; and, notwithstanding anything to the contrary contained in any
Loan Document, and even though the certifications, representations, warranties,
covenants or agreements of Borrower and Guarantors contained herein may be

 

L-4

 

 

identical or substantially similar to certifications, representations,
warranties, covenants or agreements of Borrower and Guarantors set forth in the
Loan Documents and secured thereby, the obligations of Borrower and Guarantors
under this Agreement are not secured by the lien of the Pledges or the security
interests or other collateral described in the Pledges or the other Loan
Documents, it being the intent of Borrower and Guarantors to create separate
obligations of Borrower and Guarantors hereunder which can be enforced against
such Persons without regard to the existence of the Pledges or other Loan
Documents or the liens or security interests created therein.

 

(b)          Except as otherwise expressly provided in Section 2 above, this
Agreement shall be deemed to be continuing in nature and shall not be discharged
or satisfied by repayment of the Obligations or by the exercise of any remedy by
Agent under the Loan Documents, including foreclosure of any Pledge or other
security documents, and shall, except as expressly provided in Section 2 above,
continue in effect after any transfer of the Property, including, without
limitation, transfers pursuant to foreclosure proceedings (or in lieu of
foreclosure) and subsequent transfers, even if, as a part of any such remedy,
the Obligations are paid or satisfied in full.

 

(c)          Each of Borrower and Guarantors hereby specifically agrees that the
fact that this Agreement is included in the definition of “Loan Documents”, and
that, accordingly, a misrepresentation or default hereunder shall constitute a
default under the Pledges and other Loan Documents, shall not be construed to
imply that any statement or agreement set forth above in this Section 5 is
inaccurate or untrue in any respect whatsoever.

 

(d)          Each of Borrower and Guarantors hereby specifically agrees never to
make any allegation contrary to the forgoing provisions of this Section 5 and
expressly waives and renounces any and all claims, defenses and other rights
which are dependent upon an allegation or proposition contrary to the foregoing
provisions of this Section 5; and each of Borrower and Guarantors hereby
expressly waives and renounces the benefit of any statute or rule of law or
equity now provided, or which may hereafter be provided, which would produce a
result contrary to or in conflict with the foregoing provisions of this Section
5 or in conflict with or in derogation of the indemnity set forth in Section 2
above.

 

6.            Waiver by Borrower and Guarantors. EACH OF BORROWER AND GUARANTORS
WAIVES ANY RIGHT OR CLAIM OF RIGHT TO CAUSE A MARSHALING OF BORROWER’S OR ANY
GUARANTOR’S ASSETS OR TO CAUSE THE LENDERS OR AGENT TO PROCEED AGAINST ANY OF
THE SECURITY FOR THE LOAN BEFORE PROCEEDING UNDER THIS AGREEMENT AGAINST
BORROWER OR ANY GUARANTOR OR TO PROCEED AGAINST BORROWER OR GUARANTORS, OR ANY
OF THEM, IN ANY PARTICULAR ORDER. EACH OF BORROWER AND GUARANTORS AGREES THAT
ANY PAYMENTS REQUIRED TO BE MADE HEREUNDER SHALL BECOME DUE ON DEMAND. EACH OF
BORROWER AND GUARANTORS EXPRESSLY WAIVES AND RELINQUISHES ALL RIGHTS AND
REMEDIES (INCLUDING ANY RIGHTS OF SUBROGATION FOR SO LONG AS THE OBLIGATIONS ARE
NOT PAID AND SATISFIED IN FULL IN CASH AND THE LENDERS’ OBLIGATIONS TO EXTEND
CREDIT UNDER THE CREDIT AGREEMENT HAVE NOT BEEN TERMINATED) ACCORDED BY
APPLICABLE LAW TO BORROWER

 

L-5

 

 

OR ANY GUARANTOR THAT IT MAY HAVE AGAINST THE LENDERS OR AGENT. EACH OF BORROWER
AND GUARANTORS COVENANTS AND AGREES THAT UPON THE COMMENCEMENT OF A VOLUNTARY OR
INVOLUNTARY BANKRUPTCY PROCEEDING BY OR AGAINST BORROWER OR ANY GUARANTOR,
NEITHER BORROWER NOR ANY GUARANTOR SHALL SEEK A SUPPLEMENTAL STAY OR OTHERWISE
PURSUANT TO 11 U.S.C. §105 OR ANY OTHER PROVISION OF THE BANKRUPTCY REFORM ACT
OF 1978, AS AMENDED, OR ANY OTHER DEBTOR RELIEF LAW (WHETHER STATUTORY, COMMON
LAW, CASE LAW, OR OTHERWISE) OF ANY JURISDICTION WHATSOEVER, NOW OR HEREAFTER IN
EFFECT, WHICH MAY BE OR BECOME APPLICABLE, TO STAY, INTERDICT, CONDITION, REDUCE
OR INHIBIT THE ABILITY OF ANY LENDER TO ENFORCE ANY RIGHTS OF LENDER OR AGENT
AGAINST BORROWER OR ANY GUARANTOR BY VIRTUE OF THIS AGREEMENT OR OTHERWISE.

 

7.            Delay. No delay on the Lenders’ or Agent’s part in exercising any
right, power or privilege under any of the Loan Documents shall operate as a
waiver of any privilege, power or right hereunder.

 

8.            Releases. Any one or more of Borrower or Guarantors or any other
party liable upon or in respect of this Agreement or the Loan may be released
without affecting the liability of any party not so released.

 

9.            Counterparts. This Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument. In proving this Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.

 

10.          Notices. Each notice, demand, election or request provided for or
permitted to be given pursuant to this Agreement shall be given in the manner
provided in the Credit Agreement if given to Borrower or Agent or as provided in
the Guaranty if given to any Guarantor.

 

11.          Amendments. No provision of this Agreement may be changed, waived,
discharged or terminated orally, by telephone or by any other means except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

 

12.          Effect. Except as herein provided, this Agreement shall be binding
upon and shall inure to the benefit of each of Borrower, Guarantors and their
respective successors, successors-in-title and assigns, and shall inure to the
benefit of the Lenders, Agent, the other Indemnified Parties, and their
respective successors and assigns. Notwithstanding the foregoing, none of
Borrower or Guarantors, without the prior written consent of Agent and the
Lenders in each instance, may assign, transfer or set over to another, in whole
or in part, all or any part of their benefits, rights, duties and obligations
hereunder, including, but not limited to, performance of and compliance with
conditions hereof.

 

L-6

 

 

13.          GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW IN ALL RESPECTS BE GOVERNED BY, AND
INTERPRETED AND DETERMINED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. EACH OF BORROWER AND GUARANTORS HEREBY IRREVOCABLY AND UNCONDITIONALLY
(A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF NEW YORK OVER ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND (B)
WAIVES ANY AND ALL PERSONAL RIGHTS UNDER THE LAWS OF ANY STATE (I)TO THE RIGHT,
IF ANY, TO TRIAL BY JURY, OR (II) TO OBJECT TO JURISDICTION WITHIN THE STATE OF
NEW YORK OR VENUE IN ANY PARTICULAR FORUM (INCLUDING FEDERAL) WITHIN THE STATE
OF NEW YORK. EACH OF BORROWER AND GUARANTORS AGREES THAT, IN ADDITION TO ANY
METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER AT THE ADDRESSES
SET FORTH IN THE CREDIT AGREEMENT OR TO SUCH GUARANTOR AT THE ADDRESS SET FORTH
IN THE GUARANTY, AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE
SAME SHALL BE SO MAILED. NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT THE
LENDERS OR AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY
RIGHTS AGAINST ANY SECURITY AND AGAINST BORROWER OR ANY GUARANTOR PERSONALLY,
AND AGAINST ANY PROPERTY OF BORROWER OR ANY GUARANTOR, WITHIN ANY OTHER STATE.
INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING SUCH ACTION IN ANY STATE
SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT CONTAINED HEREIN THAT THE
LAWS OF THE STATE OF NEW YORK SHALL GOVERN THE RIGHTS AND OBLIGATIONS OF
BORROWER, GUARANTORS, THE LENDERS AND AGENT HEREUNDER OR OF THE SUBMISSION
HEREIN MADE BY BORROWER AND GUARANTORS TO PERSONAL JURISDICTION WITHIN THE STATE
OF NEW YORK.

 

[Remainder of page intentionally left blank.]

 

L-7

 

 

IN WITNESS WHEREOF, Borrower and Guarantors have caused this Agreement to be
executed as of the day and year first written above.

 

  BORROWER:       AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership           By: AMERICAN REALTY
CAPITAL HEALTHCARE TRUST II, INC., a Maryland corporation, its general partner  
          By:       Name:       Title:             GUARANTOR:       AMERICAN
REALTY CAPITAL HEALTHCARE TRUST II, INC., a Maryland corporation           By:  
    Name:       Title:    

 

L-8

 

 

exhibit “M”

 

FORM OF CERTIFICATION OF RENT ROLL

 

The undersigned certifies that the attached rent roll is true, complete and
accurate as of the date hereof and the undersigned has no information that would
indicate that the foregoing rent roll is not true and correct.

 

Executed as of the ____ day of __________, 20__.

 

                    [INSERT SIGNATURE BLOCK OF
APPROPRIATE LANDLORD/PROPERTY OWNER]

 

M-1

 

 

exhibit “N”

 

FORM OF assignment and subordination of management agreement

 

The undersigned [AMERICAN REALTY CAPITAL HEALTHCARE II PROPERTIES, LLC], a
Delaware limited liability company (the “Manager”), which manages, among other
properties, the certain real properties described on Exhibit A attached hereto
(collectively, the “Property”) on behalf of AMERICAN REALTY CAPITAL HEALTHCARE
TRUST II, INC., a Maryland corporation (“REIT”), AMERICAN REALTY CAPITAL
HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
(the “Borrower”; together with REIT, collectively, the “Owner”), and certain of
the Subsidiary Guarantors, acknowledges that this Assignment and Subordination
of Management Agreement (this “Agreement”) is being executed and delivered to
satisfy a certain obligation of the Borrower set forth in that certain Senior
Secured Revolving Credit Agreement dated as of even date herewith (together with
all supplements, amendments and restatements thereto, herein referred to as the
“Credit Agreement”) among the Borrower, KEYBANK NATIONAL ASSOCIATION, a national
banking association (“KeyBank”), individually and as Agent (“Agent”) for itself
and the other lending institutions from time to time party to the Credit
Agreement (collectively, the “Lenders”). Any capitalized terms used herein but
not defined herein shall have the same meanings as are ascribed to them in the
Credit Agreement.

 

The Owner and the Manager hereby agree with Agent as follows:

 

1.            The Manager acknowledges and understands that this Agreement is
being executed and delivered to satisfy a certain obligation of Borrower
pursuant to the Credit Agreement.

 

2.            For purposes hereof, “Management Agreement” shall mean that
certain [Property Management and Leasing Agreement, dated as of February 14,
2013], by and among the Manager, REIT and the Borrower, together with all other
permitted amendments and supplements thereto.

 

3.            As additional collateral security for the Loan, the Owner hereby
conditionally transfers, sets over and assigns to Agent all of the Owner’s
rights, title and interest in and to the Management Agreement with respect to
the Property, said transfer and assignment to automatically become a present and
unconditional assignment, at Agent’s option, upon an Event of Default by
Borrower under the Credit Agreement or any of the other Loan Documents (the
“Assignment”).

 

4.            The Manager hereby consents to the Assignment by the Owner of the
Owner’s rights, title and interest in and to the Management Agreement with
respect to the Property and to each and all of the terms and conditions thereof
notwithstanding any terms to the contrary in the Management Agreement. The
Manager agrees that, in the event Agent delivers written notice to the Manager
that Agent is exercising its rights under the Assignment to become the “Owner”
under the Management Agreement with respect to the Property, or any portion
thereof, the

 

N-1

 

 

Manager will continue, at Agent’s direction, to perform services for Agent with
respect to the Property, or such portion thereof, pursuant to and in accordance
with the terms of the Management Agreement, provided that the fees of the
Manager which may be due or which thereafter become due for services rendered,
reimbursement of fees and expenses and indemnification payments with respect to
the Property, or such portion thereof, are paid, in each case, in accordance
with the terms of the Management Agreement, irrespective of any contrary
instruments, direction or requests from the Owner. However, it is expressly
understood that Agent neither assumes nor has any obligation to the Manager to
exercise its rights under the Assignment or to declare a default under any Loan
Document. In the event Agent exercises its rights under the Assignment, the
Manager agrees that Agent shall have no obligations or liabilities under the
Management Agreement or this Agreement for services performed by the Manager
prior to the time Agent exercises its rights under the Assignment, but after
Agent exercises its rights under the Assignment to succeed to the Owner’s
interests under the Management Agreement with respect to the Property, or any
portion thereof, Agent shall be obligated for all services subsequently
performed with respect to the Property, or such portion thereof, and shall be
bound by the terms and provisions contained therein.

 

5.            The Management Agreement, and any rights and claims of the Manager
against the Owner thereunder with respect to the Property, is and shall be
subject and subordinate in all respects to (a) the Loan Documents and the rights
and claims of Agent and the Lenders thereunder, and (b) any and all
modifications, amendments, renewals, restatements or substitutions of the Loan
Documents; provided, however, that, so long as no Default or Event of Default
has occurred and is continuing, the Manager shall be entitled to receive
reimbursement of expenses and, on a monthly basis, its management fees for
services rendered with respect to the Property in accordance with the Management
Agreement pursuant to the payment procedures outlined therein. This Section 5
shall be self-operative and no further instrument of subordination shall be
required. If requested, however, the Owner or the Manager shall execute and
deliver such further instruments as Agent may deem reasonably necessary to
effectuate this subordination.

 

6.            In the event that there shall have occurred and be continuing an
Event of Default under the Credit Agreement or any other Loan Document, the
Manager shall (a) unless and until terminated by Agent in accordance with
Section 7 or by the Manager in accordance with Section 9 below, as applicable,
continue performance under the Management Agreement in accordance with the terms
thereof, (b) not (i) demand or accept any payment under or in respect of the
Management Agreement with respect to the Property or (ii) take any action to
obtain any interest in any of the security described in and encumbered by the
Loan Documents because of any obligation under the Management Agreement and (c)
hold any compensation received by the Manager with respect to the Property as
trustee for Agent and pay over to Agent such compensation on account of the
Obligations. The Owner and the Manager understand, however, that nothing
contained herein or in any of the other Loan Documents shall be construed to
obligate Agent to perform or discharge any of the obligations, duties or
liabilities of the Owner under the Management Agreement.

 

7.            Upon the occurrence of any default by any Owner under the terms of
the Management Agreement with respect to the Property, or any portion thereof
(including, but not limited to, nonpayment of fees due the Manager but not paid
by reason of the subordination of

 

N-2

 

fees provided for herein) in respect of which the Manager has elected to
exercise any right or remedy, the Manager shall, concurrently with the Manager’s
delivery of notice thereof to Owner, provide Agent with notice in writing
thereof (which notice may consist of a copy of the notice provided by the
Manager to the Owner), and after receipt of said notice, Agent shall have the
same time period within which to cure said default as the Owner has under the
Management Agreement (plus an additional thirty (30) days) although the Owner
and the Manager understand that Agent shall not have any obligation to do so.
Furthermore, the Owner and the Manager agree that, notwithstanding anything to
the contrary contained in the Management Agreement, Agent may immediately
terminate, upon written notice to the Manager and without the payment of any
cancellation or termination fee or penalty or other liability, the Management
Agreement with respect to the Property, or any portion thereof, upon the
occurrence and during the continuance of an Event of Default under the Credit
Agreement or any other Loan Document. In the event that Agent elects to
terminate the Management Agreement with respect to the Property, or any portion
thereof, in accordance with this Section 7, the Owner and the Manager understand
and agree that the Manager shall look solely to the Owner for any and all fees,
charges or other sums payable to the Manager under the Management Agreement,
including any out-of-pocket costs properly incurred by the Manager; provided,
however, that if Agent has delivered to the Manager a written notice that Agent
has exercised its rights to become the “Owner” under the Management Agreement
with respect to the Property, or any portion thereof, pursuant to Section 4, and
subsequently elects to terminate the Management Agreement with respect to the
Property, or any portion thereof, pursuant to this Section 7, then the Manager
may look to Agent for payment of such fees and costs incurred with respect to
the Property, or such portion thereof, from the date Agent became the “Owner”
under the Management Agreement to the date of termination of the Management
Agreement to the extent provided in Section 4. If the Management Agreement shall
be terminated by Agent with respect to the Property, or any portion thereof, in
accordance with this Section 7, the Manager agrees to cooperate with Agent to
ensure a smooth transition to the new property manager to be selected by Agent.

 

8.            This Agreement shall inure to the benefit of Agent, the Lenders
and their successors and assigns. In the event of any inconsistency or conflict
with the provisions of this Agreement and the provisions of the Management
Agreement, the provisions of this Agreement shall control.

 

9.            The Manager agrees that it shall not change, amend, modify in any
material respect or terminate the Management Agreement as it relates to the
Property without Agent’s prior written approval in each instance, which approval
shall not be unreasonably withheld, conditioned or delayed. If the Manager does
so amend, modify or terminate the Management Agreement in violation of this
Section 9, such amendment, modification or termination shall be void ab initio
with respect to the Property. Notwithstanding the foregoing, the provisions of
this Section 9 shall not be deemed to limit or otherwise restrict the right of
the Manager to terminate the Management Agreement in accordance with the terms
of the Management Agreement by reason of default by the Owner thereunder after
compliance by the Manager with Section 7 hereof.

 

10.          This Agreement shall pursuant to Section 5-1401 of the New York
General Obligations Law be governed by, and construed in accordance with, the
internal laws of the State of New York.

 

N-3

 

 

11.          Without limiting the generality of any other provisions contained
herein or in the other Loan Documents, no failure on the part of Agent or the
Lenders to exercise, and no delay in exercising, any right hereunder or under
any of the other Loan Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right preclude any other or further exercise
thereof or the exercise of any other right. The rights and remedies of Agent and
the Lenders provided herein and in the other Loan Documents are cumulative and
are in addition to, and are not exclusive of, any rights or remedies provided by
law or in equity.

 

12.          The Manager represents and warrants to Agent that as of the date
hereof (a) the Management Agreement is in full force and effect and has not been
amended, modified, assigned, terminated or supplemented, (b) the Manager is not
in default under the provisions of the Management Agreement and there is no
condition which, with the giving of notice and/or the lapse of time, would
constitute such a default and (c) to the best of the Manager’s knowledge, the
Owner is not in default under the provisions of the Management Agreement and
there is no condition which, with the giving of notice and/or the lapse of time,
would constitute such a default.

 

13.          This Agreement may not be amended, modified, terminated or
supplemented without the written approval of the Manager, the Owner and Agent.

 

14.          This Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, and all of which together shall
constitute one instrument. In proving this Agreement it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.

 

[Remainder of page intentionally left blank.]

 

N-4

 

 

IN WITNESS WHEREOF, the Manager, Agent and the Owner have executed and delivered
this Agreement as of _______________, 20__.

 

  MANAGER:       [AMERICAN REALTY CAPITAL HEALTHCARE PROPERTIES, LLC], a
Delaware limited liability company       By: [American Realty Capital Healthcare
Special Limited Partnership, LLC], its member           By: [American Realty
Capital V, LLC], its managing member               By:         Name:        
Title:  

 

[Signatures continued on next page.]

 

Assignment and Subordination of Management Agreement

 



N-5

 

 

  AGREED AND CONSENTED TO:       OWNER:       AMERICAN REALTY CAPITAL HEALTHCARE
TRUST II, INC., a Maryland corporation         By:     Name:     Title:        
  AMERICAN REALTY CAPITAL HEALTHCARE TRUST II OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership         By: AMERICAN REALTY CAPITAL HEALTHCARE
TRUST II, INC., a Maryland corporation, its general partner           By:      
Name:       Title:  

 

[Signatures continued on next page.]

 

Assignment and Subordination of Management Agreement

 

N-6

 

 

  AGREED AND CONSENTED TO:       AGENT:       KEYBANK NATIONAL ASSOCIATION, as
Agent       By:     Name:     Title:  

 

Assignment and Subordination of Management Agreement

 

 

N-7

 

 

EXHIBIT A

 

PROPERTY

 

Name of Location   Name of Subsidiary Guarantor   City   State                  
                       

 

 

N-8

 

 

SCHEDULE 1.1

 

LENDERS AND COMMITMENTS

 

Name and Address  Commitment   Commitment Percentage            KeyBank National
Association
1200 Abernathy Road, N.E.
Suite 1550
Atlanta, Georgia  30328
Attention:  Eric Hafertepen
Telephone:  770-510-2138
Facsimile:  770-510-2195  $50,000,000    100% LIBOR Lending Office:
Same as Above                       TOTAL  $50,000,000.00    100%

 

Schedule 1.1 – Page 1

 

 

SCHEDULE 1.2

 

initial borrowing base assets

 

NONE.

 

Schedule 1.2 – Page 1

 

 

SCHEDULE 4.3

 

ACCOUNTS

 

NONE.

 

Schedule 4.3 – Page 1

 

 

SCHEDULE 5.3

 

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

 

With respect to any parcel of Real Estate of the Borrower or a Subsidiary
Guarantor proposed to be included as a Borrowing Base Asset, each of the
following:

 

(a)          Description of Property. A narrative description of the Real
Estate, the improvements thereon and the tenants, Leases, including, without
limitation, the type of Medical Property or Medical Properties located on such
Real Estate, a description of the unit mix, scheduled rents and ancillary fees,
building age, fire protection attributes (such as sprinkler systems) and
emergency call system of such Real Estate and a monthly occupancy history for
twelve (12) month period immediately preceding the date on which such Real
Estate is to be included as a Borrowing Base Asset (or, if such Real Estate has
not been in operation for twelve (12) months or more, such period of time such
Real Estate has been in operation).

 

(b)          Security Documents. Such Security Documents relating to Equity
Interests of the Borrower or such Subsidiary Guarantor, including any amendments
to or additional Security Documents, in order to grant to the Agent, for the
benefit of the Lenders, a first priority lien and security interest of such
Equity Interests, together with certificates evidencing such Equity Interests
together with such transfer powers or assignments as the Agent may reasonably
require, and the Agent shall have recorded such UCC financing statements or
amendments thereto reflecting such pledge as the Agent may reasonably require
(the Agent agreeing to promptly send for filing such amendments).

 

(c)          Authority Documents. If such Real Estate is held by a Subsidiary
Guarantor, such organizational and formation documents of such Subsidiary
Guarantor as the Agent shall require.

 

(d)          Enforceability Opinion. If required by the Agent, the favorable
legal opinion of counsel to the Borrower or such Subsidiary Guarantor, from
counsel reasonably acceptable to the Agent, addressed to the Lenders and the
Agent covering the enforceability of such Security Documents and such other
matters as the Agent shall reasonably request.

 

(e)          Perfection of Liens. Evidence reasonably satisfactory to the Agent
that the Security Documents are effective to create in favor of the Agent a
legal, valid and enforceable first lien or security title and security interest
in the Collateral subject thereto and that all filings, recordings, deliveries
of instruments and other actions necessary or desirable to protect and preserve
such liens or security title or security interests have been duly effected.

 

(f)          Survey and Taxes. The Survey of such Real Estate, together with the
Surveyor Certification and evidence of payment of all taxes, assessments and
municipal charges on such Real Estate, which on the date of determination are
required to have been paid under §7.8.

 

(g)          Title Insurance; Title Exception Documents. Any existing owner’s
Title Policies, if received, or a “marked” commitment/proforma policy for a
Title Policy covering such Real Estate, including all endorsements thereto.

 

Schedule 5.3 – Page 1

 

 

(h)          UCC Certification. A certification from the Title Insurance
Company, records search firm, or counsel satisfactory to the Agent that a search
of the appropriate public records disclosed no conditional sales contracts,
security agreements, chattel mortgages, leases of personalty, financing
statements or title retention agreements which affect any property, rights or
interests of the Subsidiary Guarantor owning or leasing such Real Estate (and,
prior to the inclusion of the first Borrowing Base Asset(s) in the Borrowing
Base Availability, of Borrower and REIT) except to the extent that the same are
discharged and removed prior to or simultaneously with the inclusion of the Real
Estate as a Borrowing Base Asset.

 

(i)          Bankruptcy and Litigation Searches. Bankruptcy and litigation
searches with respect to the Subsidiary Guarantor owning or leasing such Real
Estate (and, prior to the inclusion of the first Borrowing Base Asset(s) in the
Borrowing Base Availability, with respect to Borrower and REIT) performed by a
search firm reasonably acceptable to Agent in such jurisdictions as Agent may
reasonably require, which searches shall be satisfactory to Agent.

 

(j)          Property Manager. A description of the Operator or property manager
of such Real Estate, unless such Person is a nationally-recognized property
manager that manages assets in an aggregate amount in excess of 1,000,000 square
feet.

 

(k)         Management Agreement. A true copy of the Management Agreement, if
any, relating to such Real Estate, which shall be in form and substance
reasonably satisfactory to the Agent and a Subordination of Management
Agreement.

 

(l)          Leases. True copies of all Leases relating to such Real Estate
together with Lease Summaries for all such Leases if available, and a Rent Roll
for such Real Estate certified by the Borrower or such Subsidiary Guarantor in
the form of Exhibit M as accurate and complete as of a recent date and
indicating vacant units, market rents for such units and any residents that are
subsidized by any State or federal programs, each of which shall be in form and
substance reasonably satisfactory to the Agent.

 

(m)          [Reserved].

 

(n)          Estoppel Certificates. Estoppel certificates from tenants of such
Real Estate whose Lease covers more than ten percent (10%) of the net rentable
area of such Real Estate (but in no event for any Lease for less than 25,000
square feet), which estoppel certificates may be the same obtained in connection
with the acquisition of such Real Estate by the Borrower or its Subsidiaries,
each such estoppel certificate to be in form and substance reasonably
satisfactory to the Agent.

 

(o)          Certificates of Insurance. Each of (i) a current certificate of
insurance as to the insurance maintained by the Borrower or such Subsidiary
Guarantor on such Real Estate (including flood insurance if necessary) from the
insurer or an independent insurance broker dated as of the date of
determination, identifying insurers, types of insurance, insurance limits, and
policy terms; (ii) certified copies of all policies evidencing such insurance
(or certificates therefor signed by the insurer or an agent authorized to bind
the insurer); and (iii) such further information and certificates from the
Borrower or such Subsidiary Guarantor, its insurers and insurance brokers as the
Agent may reasonably request, all of which shall be in compliance with

Schedule 5.3 – Page 2

 

 

the requirements of this Agreement. All commercial general liability insurance
policies and umbrella liability insurance policies, as applicable, for such Real
Estate shall name the Agent and each Lender as an additional insured and shall
contain a cross liability/severability endorsement.

 

(p)          Property Condition Report. A property condition report from a firm
of professional engineers or architects selected by the Borrower and reasonably
acceptable to the Agent satisfactory in form and content to the Agent, dated not
more than one (1) year prior to the inclusion of such Real Estate in the
Collateral, addressing such matters as the Agent may reasonably require.

 

(q)          Hazardous Substance Assessments. A Phase I environmental site
assessment addressed to the Agent (or the subject of a reliance letter addressed
to, and in a form reasonably satisfactory to, the Agent) concerning Hazardous
Substances and asbestos on such Real Estate dated or updated not more than one
(1) year (unless otherwise approved by the Agent) prior to the inclusion of such
Real Estate in the Collateral, prepared by an Environmental Engineer, in form
and substance reasonably satisfactory to the Agent.

 

(r)          Zoning and Land Use Compliance. An industry standard zoning report
regarding zoning and land use compliance showing legal conforming or legal
non-conforming status and certifying that such Real Estate is not in violation
of any applicable zoning or land use laws at the time of such report, in form
and substance reasonably satisfactory to the Agent in its reasonable discretion.

 

(s)          Certificate of Occupancy. To the extent such Real Estate is located
in a jurisdiction which issues same, and requires the issuance thereof as a
condition to occupancy, a copy of the certificate(s) of occupancy or similar
certificate or permit issued to the Borrower or any Subsidiary Guarantor (or
other reasonable evidence of the issuance thereof if a copy is not available)
for such parcel of Real Estate permitting the use and occupancy of the Building
thereon (or a copy of the certificates of occupancy issued for such parcel of
Real Estate and evidence satisfactory to the Agent that any previously issued
certificate(s) of occupancy is not required to be reissued to the Borrower or
any Subsidiary Guarantor), or a certificate from the appropriate authority or
other evidence reasonably satisfactory to the Agent that certificates of
occupancy are not available for such Real Estate and are not necessary to the
use and occupancy thereof under applicable law.

 

(t)          License and Permits. A copy of any permits or any licenses needed
to operate any Borrowing Base Assets, including, without limitation, all Primary
Licenses, to the extent the Borrower or any Subsidiary Guarantor has such
information or can obtain it pursuant to the applicable Lease or by law.

 

(u)          Appraisal. An Appraisal of such Real Estate, in form and substance
satisfactory to the Agent as provided in §5.2 and dated not more than one (1)
year (unless otherwise approved by the Agent) prior to the inclusion of such
Real Estate in the Collateral.

 

(v)         Operating Statements. Operating statements for such Real Estate in
the form of such statements delivered to the Lenders under §7.4(d) covering each
of the eight fiscal quarters ending immediately prior to the addition of such
Real Estate to the Collateral, the year

 

Schedule 5.3 – Page 3

 

 

to date and the immediately preceding twelve (12) month period, in each case, to
the extent available.

 

(w)          Covenant Compliance. A Compliance Certificate demonstrating
compliance with all covenants, representations and warranties set forth in the
Loan Documents after giving effect to the inclusion of such parcel as a
Borrowing Base Asset.

 

(x)          Tenant Information. Financial information from each tenant of a
Borrowing Base Asset as required by the Agent, to the extent (i) the Borrower or
any Subsidiary Guarantor has such information or can obtain it pursuant to the
applicable Lease or by law and (ii) the Borrower or such Subsidiary Guarantor is
not prohibited from disclosing such information under the applicable Lease.

 

(y)          Guarantor Documents. With respect to Real Estate owned by a
Subsidiary, the Joinder Agreement and such other documents, instruments,
reports, assurances, or opinions as the Agent may reasonably require.

 

(z)          Taxes. The Required Lenders shall not have objected to any transfer
tax, deed tax, conveyance tax or similar tax which may be payable as a result of
the foreclosure by Agent on behalf of the Lenders of the Equity Interests
relating to such Real Estate.

 

(aa)         Additional Documents. Such other agreements, documents,
certificates, reports or assurances as the Agent may reasonably require.

 

Notwithstanding the terms of paragraphs (f), (g), (l), (n), (o), (p), (q), (r),
(s) and (t) of this Schedule 5.3, so long as the Diligence Threshold has been
achieved and maintained, Agent’s review of the items described in the foregoing
paragraphs shall not be a full diligence review of such items, but such review
shall be limited to the confirmation of compliance of such items with the terms
of the Loan Documents or to address or correct material errors or issues.

 

Schedule 5.3 – Page 4

 

 

SCHEDULE 6.3

 

TITLE TO PROPERTIES

 

NONE.

 

Schedule 6.3 – Page 1

 

 

SCHEDULE 6.5

 

NO MATERIAL CHANGES

 

NONE.

 

Schedule 6.5 – Page 1

 

 

SCHEDULE 6.6

 

TRADEMARKS, TRADENAMES

 

NONE.

 

Schedule 6.6 – Page 1

 

 

SCHEDULE 6.7

 

PENDING LITIGATIOn

 

NONE.

 

Schedule 6.7 – Page 1

 

 

SCHEDULE 6.10

 

TAX STATUS AND TAXPAYER IDENTIFICATION NUMBERS

 

#   Entity   TIN 1   American Realty Capital Healthcare Trust II Operating
Partnership, O.P.   90-0898436 2   American Realty Capital Healthcare Trust II,
Inc.   38-3888962

 

Schedule 6.10 – Page 1

 

 

SCHEDULE 6.14

 

CERTAIN TRANSACTIONS

 

NONE.

 

Schedule 6.14 – Page 1

 

 

SCHEDULE 6.20(a)

 

SUBSIDIARIES OF REIT

 

Subsidiaries of American Realty Capital Healthcare Trust II, Inc.

 

Subsidiary  Form  Jurisdiction  Ownership
Interest   Direct/Indirect American Realty Capital Healthcare Trust II Operating
Partnership, L.P.*  Limited Partnership  Delaware   99%  Direct ARHC TRS Holdco
II, LLC*  Limited Liability Company  Delaware   99%  Indirect ARHC AHJACOH01,
LLC*  Limited Liability Company  Delaware   99%  Indirect ARHC CMLITCO01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC FMWEDAL001, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC OCWMNLA01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC OLOLNIL01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC SCTEMTX01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC GHGVLSC01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC AMGLNAZ01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC SFSTOGA01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC VCSTOGA01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC SMGRDMI01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC BGBOWMD01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC CSDOUGA01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC BCKNGNY01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC NPNPZNY01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC MCNWDNY01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC CCSCNNY01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC SCBTHNY01, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC SCBTHNY02, LLC* 
Limited Liability Company  Delaware   99%  Indirect ARHC PMCPKNY01, LLC* 
Limited Liability Company  Delaware   99%  Indirect

 

* The remaining one percent (1%) interest in the above entities is held by
American Realty Capital Healthcare II Advisors, LLC

 

Schedule 6.20(a) – Page 1

 

 

SCHEDULE 6.20(b)

 

UNCONSOLIDATED AFFILIATES OF REIT AND ITS SUBSIDIARIES

 

NONE.

 

Schedule 6.20(b) – Page 1

 

 

SCHEDULE 6.21

 

LEASES

 

NONE.

 

Schedule 6.21 – Page 1

 

 

SCHEDULE 6.22

 

PROPERTY

 

NONE.

 

Schedule 6.22 – Page 1

 

 

SCHEDULE 6.24

 

OTHER DEBT

 

NONE.

 

Schedule 6.24 – Page 1

 

 

SCHEDULE 6.32

 

HEALTHCARE REPRESENTATIONS

 

NONE.

 

Schedule 6.32 – Page 1

 

 

Schedule 9

 

EXAMPLE OF DEBT SERVICE COVERAGE AMOUNT CALCULATION

 

See Compliance Certificate Worksheet in Exhibit “I”.

 

Schedule 9 – Page 1

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A   FORM OF ACKNOWLEDGMENT       Exhibit B   FORM OF JOINDER AGREEMENT  
    Exhibit C   FORM OF REVOLVING CREDIT NOTE       Exhibit D   FORM OF SWING
LOAN NOTE       Exhibit E   FORM OF REQUEST FOR REVOLVING CREDIT LOAN      
Exhibit F   FORM OF LETTER OF CREDIT REQUEST       Exhibit G   FORM OF LETTER OF
CREDIT APPLICATION       Exhibit H   FORM OF BORROWING BASE CERTIFICATE      
Exhibit I   FORM OF COMPLIANCE CERTIFICATE       Exhibit J   FORM OF ASSIGNMENT
AND ACCEPTANCE AGREEMENT       Exhibit K   FORM OF ASSIGNMENT OF INTERESTS      
Exhibit L   FORM OF INDEMNITY AGREEMENT       Exhibit M   FORM OF RENT ROLL
CERTIFICATION       Exhibit N   FORM OF SUBORDINATION OF MANAGEMENT AGREEMENT  
    Schedule 1.1   LENDERS AND COMMITMENTS       Schedule 1.2   INITIAL
BORROWING BASE ASSETS       Schedule 4.3   ACCOUNTS       Schedule 5.3  
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS       Schedule 6.3   TITLE TO
PROPERTIES       Schedule 6.5   NO MATERIAL CHANGES       Schedule 6.6  
TRADEMARKS, TRADENAMES       Schedule 6.7   PENDING LITIGATION

 

i

 

 

Schedule 6.10   TAX STATUS       Schedule 6.14   CERTAIN TRANSACTIONS      
Schedule 6.20(a)   SUBSIDIARIES OF REIT       Schedule 6.20(b)   UNCONSOLIDATED
AFFILIATES OF REIT AND ITS SUBSIDIARIES       Schedule 6.21   LEASES      
Schedule 6.22   PROPERTY       Schedule 6.24   OTHER DEBT       Schedule 6.32  
HEALTHCARE REPRESENTATIONS       Schedule 9   EXAMPLE OF DEBT SERVICE COVERAGE
AMOUNT CALCULATION

 

ii

 

 

TABLE OF CONTENTS

    Page       §1. DEFINITIONS AND RULES OF INTERPRETATION 1         §1.1
Definitions 1           §1.2 Rules of Interpretation 36       §2. THE CREDIT
FACILITY 38         §2.1 Revolving Credit Loans 38           §2.2 [Intentionally
Omitted.] 39           §2.3 Facility Unused Fee 39           §2.4 Reduction and
Termination of the Commitments 39           §2.5 Swing Loan Commitment 40      
    §2.6 Interest on Loans 42           §2.7 Requests for Revolving Credit Loans
42           §2.8 Funds for Loans 43           §2.9 Use of Proceeds 44          
§2.10 Letters of Credit 44           §2.11 Increase in Total Commitment 47      
    §2.12 Extension of Maturity Date 49           §2.13 Defaulting Lenders 50  
    §3. REPAYMENT OF THE LOANS 54       §3.1 Stated Maturity 54       §3.2
Mandatory Prepayments 54         §3.3 Optional Prepayments 54         §3.4
Partial Prepayments 54         §3.5 Effect of Prepayments 55       §4. CERTAIN
GENERAL PROVISIONS 55         §4.1 Conversion Options 55           §4.2 Fees 56
          §4.3 Funds for Payments 56           §4.4 Computations 58          
§4.5 Suspension of LIBOR Rate Loans 58           §4.6 Illegality 59          
§4.7 Additional Interest 59           §4.8 Additional Costs, Etc. 59

 

i

 

 

TABLE OF CONTENTS
(continued)

 

      Page           §4.9 Capital Adequacy 60           §4.10 Breakage Costs 61
          §4.11 Default Interest. 61           §4.12 Certificate 61          
§4.13 Limitation on Interest 61           §4.14 Certain Provisions Relating to
Increased Costs and Non-Funding Lenders 62           §4.15 Delay in Requests 63
        §5. COLLATERAL SECURITY; GUARANTORS 63           §5.1 Collateral 63    
      §5.2 Appraisals. 63           §5.3 Addition of Borrowing Base Assets 64  
        §5.4 Release of Borrowing Base Assets 65           §5.5 Additional
Guarantors 66         §6. REPRESENTATIONS AND WARRANTIES 67           §6.1
Corporate Authority, Etc. 67           §6.2 Governmental Approvals 68          
§6.3 Title to Properties 68           §6.4 Financial Statements 68          
§6.5 No Material Changes 68           §6.6 Franchises, Patents, Copyrights, Etc.
69           §6.7 Litigation 69           §6.8 No Material Adverse Contracts,
Etc. 69           §6.9 Compliance with Other Instruments, Laws, Etc. 70        
  §6.10 Tax Status 70           §6.11 No Event of Default 70           §6.12
Investment Company Act 70           §6.13 Setoff, Etc. 70           §6.14
Certain Transactions 70           §6.15 Employee Benefit Plans 71          
§6.16 Disclosure 71           §6.17 Trade Name; Place of Business 72

 

ii

 

TABLE OF CONTENTS
(continued)

 

      Page           §6.18 Regulations T, U and X 72           §6.19
Environmental Compliance 72           §6.20 Subsidiaries; Organizational
Structure 74           §6.21 Leases 74           §6.22 Property 75          
§6.23 Brokers 76           §6.24 Other Debt 76           §6.25 Solvency 76      
    §6.26 No Bankruptcy Filing 77           §6.27 No Fraudulent Intent 77      
    §6.28 Transaction in Best Interests of the Borrower and Guarantors;
Consideration 77           §6.29 Contribution Agreement 77           §6.30
Representations and Warranties of Guarantors 77           §6.31 OFAC 77        
  §6.32 Healthcare Representations 78           §6.33 Borrowing Base Assets 79  
      §7. AFFIRMATIVE COVENANTS 79           §7.1 Punctual Payment 79          
§7.2 Maintenance of Office 79           §7.3 Records and Accounts 79          
§7.4 Financial Statements, Certificates and Information 80           §7.5
Notices 82           §7.6 Existence; Maintenance of Properties 84           §7.7
Insurance 85           §7.8 Taxes; Liens 85           §7.9 Inspection of
Properties and Books 86           §7.10 Compliance with Laws, Contracts,
Licenses, and Permits 86           §7.11 Further Assurances 87           §7.12
Limiting Agreements 87           §7.13 Leases of the Property 87

 

iii

 

 

TABLE OF CONTENTS
(continued)

 

      Page           §7.14 Business Operations 88           §7.15 Healthcare
Laws and Covenants 88           §7.16 Registered Servicemark 90           §7.17
Ownership of Real Estate 91           §7.18 Distributions of Income to the
Borrower 91           §7.19 Plan Assets 91           §7.20 Borrowing Base Assets
91           §7.21 Management 94         §8. NEGATIVE COVENANTS 95          
§8.1 Restrictions on Indebtedness 95           §8.2 Restrictions on Liens, Etc.
96           §8.3 Restrictions on Investments 97           §8.4 Merger,
Consolidation 100           §8.5 Sale and Leaseback 100           §8.6
Compliance with Environmental Laws 101           §8.7 Distributions 102        
  §8.8 Asset Sales 103           §8.9 Restriction on Prepayment of Indebtedness
104           §8.10 Zoning and Contract Changes and Compliance 104          
§8.11 Derivatives Contracts 104           §8.12 Transactions with Affiliates 104
          §8.13 [Reserved] 105           §8.14 Management and Advisory Fees 105
        §9. FINANCIAL COVENANTS 105           §9.1 Borrowing Base Availability
105           §9.2 Consolidated Total Indebtedness to Consolidated Total Asset
Value 105           §9.3 Adjusted Consolidated EBITDA to Consolidated Fixed
Charges 105           §9.4 Minimum Consolidated Tangible Net Worth 106          
§9.5 Equity Raise 106           §9.6 Recourse Indebtedness 106

 

iv

 

 

TABLE OF CONTENTS
(continued)

 

      Page         §10. CLOSING CONDITIONS 106           §10.1 Loan Documents
106           §10.2 Certified Copies of Organizational Documents 107          
§10.3 Resolutions 107           §10.4 Incumbency Certificate; Authorized Signers
107           §10.5 Opinion of Counsel 107           §10.6 Payment of Fees 107  
        §10.7 Performance; No Default 107           §10.8 Representations and
Warranties 107           §10.9 Proceedings and Documents 107           §10.10
Eligible Real Estate Qualification Documents 108           §10.11 Compliance
Certificate 108           §10.12 Appraisals 108           §10.13 Consents 108  
        §10.14 Contribution Agreement 108           §10.15 Subordination of
Management Agreement 108           §10.16 Subordination of Advisory Agreement
108           §10.17 Other 108         §11. CONDITIONS TO ALL BORROWINGS 108    
      §11.1 Prior Conditions Satisfied 108           §11.2 Representations True;
No Default 109           §11.3 Borrowing Documents 109         §12. EVENTS OF
DEFAULT; ACCELERATION; ETC. 109           §12.1 Events of Default and
Acceleration 109           §12.2 Certain Cure Periods; Limitation of Cure
Periods 113           §12.3 Termination of Commitments 114           §12.4
Remedies 114           §12.5 Distribution of Collateral Proceeds 114          
§12.6 Collateral Account 115

 

v

 

 

TABLE OF CONTENTS
(continued)

 

      Page         §13. SETOFF 116       §14. THE AGENT 117           §14.1
Authorization 117           §14.2 Employees and Agents 117           §14.3 No
Liability 117           §14.4 No Representations 118           §14.5 Payments
118           §14.6 Holders of Notes 119           §14.7 Indemnity 119          
§14.8 The Agent as Lender 119           §14.9 Resignation 119           §14.10
Duties in the Case of Enforcement 120           §14.11 Bankruptcy 121          
§14.12 Reliance by the Agent 121           §14.13 Approvals 121           §14.14
The Borrower Not Beneficiary 121           §14.15 Reliance on Hedge Provider 122
        §15. EXPENSES 122       §16. INDEMNIFICATION 123       §17. SURVIVAL OF
COVENANTS, ETC. 124       §18. ASSIGNMENT AND PARTICIPATION 124           §18.1
Conditions to Assignment by Lenders 124           §18.2 Register 125          
§18.3 New Notes 126           §18.4 Participations 126           §18.5 Pledge by
Lender 127           §18.6 No Assignment by the Borrower 127           §18.7
Disclosure 127           §18.8 Mandatory Assignment 128           §18.9
Amendments to Loan Documents 129           §18.10 Titled Agents 129

 

vi

 

 

TABLE OF CONTENTS
(continued)

 

      Page       §19. NOTICES 129       §20. RELATIONSHIP 130       §21.
GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE 131       §22. HEADINGS 131  
    §23. COUNTERPARTS 131       §24. ENTIRE AGREEMENT, ETC. 131       §25.
WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS 132       §26. DEALINGS WITH THE
BORROWER AND THE GUARANTOR 132       §27. CONSENTS, AMENDMENTS, WAIVERS, ETC.
132       §28. SEVERABILITY 133       §29. TIME OF THE ESSENCE 134       §30. NO
UNWRITTEN AGREEMENTS 134       §31. REPLACEMENT NOTES 134       §32. NO THIRD
PARTIES BENEFITED 134       §33. PATRIOT ACT 135

 



vii